Exhibit 10.1 

 

 



Free English translation of Spanish language document



 

[tlogo.jpg]

 

CONTRACT No.: VSM-GPS-064-2013

AGREEMENT FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)

SPECIAL CONDITIONS

 

These are the Special Conditions of Contract VSM-GPS-064-2013, hereinafter the
“Agreement”. The Agreement will be governed by the Special Conditions set forth
below. Conditions not provided in the Special Conditions shall be governed by
the provisions in the clauses of the General Conditions.

 

THE PARTIES:

 

BUYER Name ECOPETROL S.A. Founded by Decentralized entity of the national order,
created by Law 165 of 1948, NIT 899-999-068-1, organized as Mixed Economy
Company based on the provisions of Article 2 of Law 1118 of 2006, attached to
the Ministry of Mines and Energy, domiciled in Bogotá D.C., whose Bylaws are
integrally contained in Public Deed No. 5314 of December 14, 2007 and its
subsequent amendments, all granted before the Second Notary Public of the Notary
Circuit of Bogotá DC., and registered with the Chamber of Commerce of Bogotá
D.C., hereinafter and for purposes of this Agreement referred to as the “BUYER”.
Address Carrera 7 # 37-69 7th Floor, Bogotá, D.C. NIT 899.999.068-1 Represented
by Ramiro Castrillón Cardona Identification 79.489.930 Issued in Bogotá Position
Alternate Manager of Planning and Supply Telephone (57)(1)234-4606

 

SELLER Name GRAN TIERRA ENERGY COLOMBIA LTD Founded by Hereinafter the “SELLER”,
represented herein by ALEJANDRA ESCOBAR HERRERA, identified with CC
No. 52.646.943 and ALCIDES GONZALEZ MORENO, identified with CC 19.387.536,
acting in their capacity of Legal Representatives of SELLER and duly authorized
to enter into this Agreement, as evidenced by the Certificate of Incorporation
and Legal Representation attached hereto and who state that neither they nor the
Company and the branch in Colombia that they represent, are subject to any
disqualification or incompatibility provided for in the Constitution or in the
Law that would prevent the execution of this Agreement. Address Calle 113 No.
7-80, 17th Floor, Bogotá D.C. NIT 860.516.431-7 Represented by ALEJANDRA ESCOBAR
HERRERA – ALCIDES GONZALEZ MORENO Identification 52.646.943 – 19.387.536 Issued
in Bogotá Position Legal Representative – Special Proxy Telephone (57) 1 6585757

 



SPECIAL CONDITIONS OF THE AGREEMENT FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Page 1 of 7

 

 



Free English translation of Spanish language document



[tlogo.jpg]

 

SPECIAL CONDITIONS

 

1.That on the twenty-seventh (27th) of June two thousand and five (2005),
the National Hydrocarbons Agency (ANH) and SELLER entered into a Contract for
the Exploration and Exploitation of Hydrocarbons called Chaza.

 

2.That on the thirtieth (30th) of September two thousand and two
(2002), ECOPETROL S.A. and SELLER entered into an Association Contract called
Guayuyaco.

 

3.That on the twenty-seventh (27th) of July nineteen eighty-seven
(1987), ECOPETROL S.A. and SELLER entered into the Santana Shared-Risk Contract
(CPR-Santana).

 

4.That SELLER declares under penalty of perjury, which is understood implicitly
with the signing of this document, that it owns fifty percent (50%) of the
production of crude from the Chaza field, thirty-five percent (35%) of the
Guayuyaco field and thirty-five percent (35%) of the Santana field, (hereinafter
the "Fields") which will be committed in this Agreement, after deducting the
amount of the royalty percentage.

 

5.That for purposes of executing this Agreement, SELLER has a contract
with CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.A.S., whose purpose is the
transportation service of liquid hydrocarbons in the Trans Andean Pipeline
(Oleoducto Transandino - “OTA”) and Mansoya-Orito Pipeline (Oleoducto
Mansoya-Orito - “OMO”).

 

6.That the contract entered into between SELLER and CENIT TRANSPORTE Y LOGÍSTICA
DE HIDROCARBUROS S.A.S. is a prerequisite for the signing of this Agreement.

 

7.That for purposes of executing this Agreement, SELLER has or will have an
agreement with the VICE-PRESIDENCY OF PRODUCTION of ECOPETROL S.A. whose purpose
is the unloading service at the Dina Station and that this Agreement is an
essential consideration when entering into this Agreement.

 

8.That on the fourteenth (14th) of November two thousand and thirteen (2013) a
meeting was held by BUYER at which the trading conditions for the purchase of
crude from the Santana Shared-Risk Contract (CPR-Santana) of the Guayuyaco
Association Contract and of the Chaza Block from GRAN TIERRA ENERGY COLOMBIA
LTD were reviewed.

 

I.PURPOSE AND QUANTITIES

 

BUYER undertakes to purchase up to one hundred percent (100%) of the crude oil
owned by SELLER produced under the Santana Shared-Risk Contract (CPR-Santana),
the Guayuyaco Association Contract, and the Chaza E & P owned
by SELLER and SELLER in turn undertakes to sell and deliver up to one hundred
percent (100%) of its crude, produced under such contracts. This Agreement does
not include the volume of crude for the concept of royalties.

 

II.DESTINATION OF THE CRUDE

 

BUYER will allocate the crude acquired at the Tumaco Station for export through
the port of Tumaco and the crude received at the Dina and Vasconia Stations to
export through the port of Coveñas. BUYER may additionally: i) allocate the
crude subject to the Agreement to export through other ports and/or ii) allocate
it for refining, notifying SELLER in writing.

 

SPECIAL CONDITIONS OF THE AGREEMENT FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Page 2 of 7

 

 



Free English translation of Spanish language document



[tlogo.jpg]

 

Receiving the volumes to fulfil the purpose of this Agreement is subject to:

 

i.The signing of the relevant pipeline transport contract with CENIT TRANSPORTE
Y LOGÍSTICA DE HIDROCARBUROS S.A.S., or whoever substitutes it.

 

ii.The availability of receiving facilities and scheduled transportation by
CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.A.S., or whoever substitutes it.

 

iii.The execution of the respective contracts or receipt agreements for
downloading crude at the Dina Station.

 

III.TERM OF EXECUTION

 

As of the first (1st) of December two thousand and thirteen (2013) and up to the
thirtieth (30th) of November two thousand fourteen (2014).

 

IV.PRICE

 

A. For crude exported as South Blend Crude through the Port of Tumaco and
received in the Tumaco Plant:

 

Crude Price =        Marker – Port Operation Fee – Marketing Fee

 

Each of the above terms is described below:

 

Marker: Refers to the average price of exports of South Blend Crude in USD /
barrel made by the Management of International Trade of ECOPETROL S.A.
(including crude traded for the affiliates) in the month of deliveries through
the Port of Tumaco. This price will be reported by BUYER. If there have been no
exports for the month of deliveries, the Parties shall apply as provisional and
final price the price defined in the Billing and Payment Clause. The reference
quality of the South Blend is 29.3° API and 0.62% Sulfur (S).

 

Port Operation Fee: corresponds to a value of point seven zero one six U.S.
Dollars per barrel (USD 0.7016 / Bl).

 

Marketing Fee: corresponds to a value of two U.S. Dollars per barrel (USD 2.00 /
Bl).

 

B. For crude oil received at the Dina Station and exported through the port of
Coveñas:

 

Crude Price =

Marker – Transport (Delivery Site/Shipping Port) – Transport Tax – Port
Operation Fee – Marketing Fee 

 

Each of the above terms is described below:

 

Marker: Corresponds to the average export price of Vasconia Blend in USD/Bl made
by Management of International Trade of ECOPETROL S.A. (including crude traded
for the affiliates) in the month of deliveries. This price will be provided
by BUYER. If there have been no exports for the month of deliveries, the Parties
shall apply as Marker the average daily quote for Vasconia crude reported by
Platt’s and Argus for the month of the deliveries. The quality reference of
Vasconia crude is 24.8° API and 0.95% Sulfur (S).

 

SPECIAL CONDITIONS OF THE AGREEMENT FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Page 3 of 7

 

 



Free English translation of Spanish language document



[tlogo.jpg]

 

Transport (Delivery Site/Shipping Port): This is determined as the sum of the
fees established by the Ministry of Mines and Energy for the pipelines between
Tenay and Coveñas. The pipeline transport fees shall be adjusted yearly for the
“Phi” Factor as established by the Ministry of Mines and Energy. The fees to be
applied for the year 2013 are:

 

Section   Approving
Resolution  

MME Base 100%

Rate USD/Bl

  Tenay – Vasconia   OAM   2.6788   Vasconia – Coveñas ODC   ODC   1.7705  
Total Transport     4.4493  

 

The above fee will be modified once the system’s new fee is approved, based on
the methodology for setting fees defined by the Ministry of Mines and Energy in
Resolutions 124386 and 124547 of 2010 or those rules as modified, add to or
replace same. For the foregoing shall BUYER shall notify SELLER of the new fee
approved.

 

Transport Tax: Determined in accordance with the provisions of Article 52 of the
Petroleum Code of Colombia (or the regulation that replaces it) for the
transport systems indicated in the previous section, as follows:

 

Section  MME Fee
USD/Bl   % Transport
Tax   Transport Tax USD/Bl  Tenay –Vasconia   2.6788    2%   0.0536  Vasconia –
Coveñas ODC   1.7705    2%   0.0354  Total Tax   4.4493        0.0890 

 

Port Operation Fee: Corresponds to a value of point six two eight eight US
Dollars per barrel (USD/Bl 0.6288).

 

Marketing Fee: Corresponds to a value of two US Dollars per barrel (USD/Bl
2.00).

 

C.For crude exported through Ecuador:

 

Crude Price = Marker – Transport (Delivery Site/Shipping Port) – Transport Tax
–Marketing Fee

 

Each of the above terms is described below:

 

Marker: Corresponds to the real weighted average price of the exports made by
BUYER of crude exported in the month of deliveries or in those which include
crude dispatched by BUYER through the corresponding port associated with the
deliveries. If during the month of the deliveries exports are not made through
the corresponding port, the price of the following export made and which
includes crude belonging to SELLER will be applied.

 

Transport (Delivery Site/Shipment Port): This is determined as the sum of the
following fees:

 

Section   Approving
Resolution   MME Base 100%
Rate USD/Bl               Orito – San Miguel (OSO)   124572   2.4147   La Ye -
Orito (OMO)   124560   0.5608   Total Transport   2.9755      

 

SPECIAL CONDITIONS OF THE AGREEMENT FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Page 4 of 7

 

 



Free English translation of Spanish language document



[tlogo.jpg]

 

·In the event that the contingency fee reported by CENIT TRANSPORTE Y LOGÍSTICA
DE HIDROCARBUROS S.A.S or whoever substitutes it, is given, this shall be used.



·Furthermore, the fee charged by PETROECUADOR and/or Heavy Oil Pipeline
(Oleoducto de Crudos Pesados – “OCP”) for the transport of crude between San
Miguel and the corresponding port, will be transferred to SELLER.

  

Transport Tax: Determined in accordance with the provisions of Article 52 of the
Petroleum Code of Colombia for the national transport systems indicated in the
previous section. For the Ecuadorian section the respective tax, if applicable,
will be taken into account from the delivery site to the shipment port.

 

Section  MME Fee
USD/Bl   % Transport Tax   Transport Tax
USD/Bl  Orito – San Miguel (OSO)   2.4147    2%   0.0483  La Ye – Orito (OMO) 
 0.5608    2%   0.0112  Total Tax   2.9755         0.0595 

 

Marketing Fee: Corresponds to a value of two US Dollars per barrel (USD/Bl
2.00).

 

D.For crude oil received in Vasconia:

 

Crude Price = Marker – 7.5 USD / BL

 

Each of the above terms is described below:

 

Marker: Corresponds to the average export price of Vasconia Blend in USD/Bl made
by Management of International Trade of ECOPETROL S.A. (including crude traded
for the affiliates) in the month of deliveries. This price will be provided
by BUYER. If there have been no exports for the month of deliveries, the Parties
shall apply as Marker the average daily quote for Vasconia crude reported by
Platt’s and Argus for the month of the deliveries. The quality reference of
Vasconia crude is 24.8° API and 0.95% Sulfur (S).

 

V.BILLING AND PAYMENT

 

In all cases, 100% payment will be made in U.S. Dollars and shall be made at
thirty (30) calendar days following the filing of invoices.

 

PARAGRAPH ONE. For deliveries to the Port of Tumaco: Crude deliveries will be
billed according to provisional volumes and prices reported by the Coordination
of Crude Purchases of ECOPETROL S.A. during the first six (6) business days
following the end of the month of deliveries. Billing will be subsequently
adjusted based on the volumes compensated in official compensated volumes
document prepared by CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.A.S. or its
substitute.

 

After receiving the volumetric compensation, SELLER is responsible for the
billing and filing in the Accounts Payable office of BUYER the respective
adjustments within the following three (3) business days after receipt of the
volumetric compensation, taking into account the authorization (order number and
position) and the dates of receipt by ECOPETROL accounts payable.

 

SPECIAL CONDITIONS OF THE AGREEMENT FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Page 5 of 7

 

 



Free English translation of Spanish language document



[tlogo.jpg]

 

For months in which there are no exports of South Blend through the Port of
Tumaco, the provisional price shall correspond to the weighted average by volume
reported in the trade balance for the last month in which there have been
exports of South Blend or the blend exported through the port of Tumaco.

 

For the respective adjustments to the invoice, the final volumes volumetrically
compensated by CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.A.S. or its
substitute, will be taken into account at the final average price weighted by
volume of the export of South Blend or the blend exported through the Port of
Tumaco of the month of deliveries or, in the event that there have been no
exports in the month of the deliveries for the following month in which exports
are made. After sending the results of the volumetric compensation exercise,
BUYER has ten (10) calendar days to request adjustments if applicable.

 

According to the conditions of this Agreement, no payments will be made for
volumes not received in the Tumaco plant.

 

VI.DELIVERY POINT(S)

 

DELIVERY POINT(S): BUYER and SELLER agree that the Delivery Point(s) and
transfer of the ownership of the crude subject to this purchase will be: i) The
input flange of the main tanks of the Tumaco Plant for crude exported as South
Blend; ii) The input flange of the discharge line of the tank truck of the Dina
Station; iii) The input flange of the tanks of the Orito Station for crude
exported through Ecuador; and iv) The input flange of the discharge line of the
tanks of the Vasconia Station. At all these points, the delivery shall be made
with tank metering and/or flow meter, following the procedures set forth in the
Metering Clause of the General Conditions and exhibits.

 

MEASUREMENT OF QUANTITY. Volume will be settled as Net Standard Volume (NSV) and
shall be understood to be the total volume of all petroleum liquids, excluding
sediment and water (BSW) at a standard temperature of 60° F. The metering can be
performed with dynamic or static metering, using the methods described in the
MMH. The volume, over which the crude delivered by SELLER at the input flange at
the Tumaco Plant will be the volume that results from application of the
volumetric compensation and sent by CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S.A.S. or its substitute. For crude delivered to the Dina Station
with destination Coveñas and the Orito Station for crude exported through
Ecuador this will be done at the input flange of the respective station.

 

VII.QUALITY SPECIFICATIONS

 

The quality of the crude received shall be certified by SELLER through the
Delivery Point; however, this will be verified by BUYER at the Delivery Point
and shall comply with the following quality specifications:

 

      Maximum             SULFUR   Maximum   Maximum     Minimum   (% by   BSW
(% by   SALT  Field  ° API   weight)   volume)   (Lb/1,000 Bls)  Santana y
Guayuyaco   25.0°    0.70    0.50    20.0  Chaza   29.0°    0.41    0.50  
 20.0 

 

SPECIAL CONDITIONS OF THE AGREEMENT FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Page 6 of 7

 

 



Free English translation of Spanish language document

 

[tlogo.jpg]

 

VIII.    NOTICES

 

All notices, requests, notifications or communications that the Parties have to
send each other under this Agreement shall be in writing and shall be deemed
made from the time that the respective document is filed at the address
indicated below.

 

BUYER

 

ECOPETROL S.A.

Gerencia de Planeación y Suministro

Bernardo Castro Castro

Carrera 7 No. 37-69 Piso 7, Bogotá D.C.

Telephone (+57) 1 234 4606

Fax (+57) 1 234 4869

 

SELLER

 

GRAN TIERRA ENERGY COLOMBIA LTD.

Carlos Felipe Marín / Juan Carlos Buitrago

Gerencia Comercial

Calle 113 No. 7-80, piso 17

Telephone (+57) 6585757

Fax (+57) 2139327

 

Communications sent by fax shall be deemed effected after receiving the message
of successful communication of the machine where its sending originates.

 

In witness of the above, the Parties sign on the first (1st) of December two
thousand and thirteen (2013).

 

SELLER   BUYER       /s/ Alejandra Escobar Herrera   /s/ Ramiro Castrillon
Cardona ALEJANDRA ESCOBAR HERRERA   RAMIRO CASTRILLON CARDONA Legal
Representative   Alternate Manager of Planning and     Supply       /s/ Alcides
Gonzalez Moreno     ALCIDES GONZALEZ MORENO     Special Proxy    

 

Exhibit 1. Model Certification of Application LA/FT Prevention Standards for
Companies required to adopt LA/FT prevention systems. Exhibit 2. Certificate of
Share Ownership of Associates, Shareholders, Partners with more than 5% stake in
the share capital. Exhibit 3. Reimbursable Expenses Procedure. Delivered on CD.
Exhibit 4. Hydrocarbons Metering Manual (MMH) of ECOPETROL S.A. Delivered on CD.
Exhibit 5. Volumetric Integrator User Manual of ECOPETROL S.A. Delivered on CD.
Exhibit 6. Guide for the Administration and Management of Contracts and/or
Agreements of ECOPETROL S.A. Delivered on CD. Exhibit 7. General Conditions

 

SPECIAL CONDITIONS OF THE AGREEMENT FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Page 7 of 7

 

 



Free English translation of Spanish language document



 

[tlogo.jpg]

 

EXHIBIT No. 1

 

MODEL CERTIFICATION OF APPLICATION OF THE LA/FT REGULATIONS FOR COMPANIES
OBLIGED TO ADOPT THE LA/FT PREVENTION SYSTEMS

 

ONLY OBLIGATORY FOR COUNTERPARTIES WHO BY REASON OF LEGAL REGULATIONS ARE
OBLIGED TO ADOPT LA/FT PREVENTION SYSTEMS

 

The purpose of this document is to certify before ECOPETROL S.A. that our entity
has a SYSTEM FOR THE PREVENTION AND CONTROL OF LAUNDERING OF ASSETS AND FINDING
OF TERRORISM, which fully complies with applicable Colombian regulations.

 

Therefore I, the undersigned, ___________________, in my capacity of legal
representative of ____________________ (THE ENTITY) hereby CERTIFY that:

 

1.THE ENTITY complies with the Colombian rules and regulations related to the
prevention and control of laundering of assets and financing of terrorism that
are applicable to it.

Yes         No        

 

2.THE ENTITY has in place the appropriate policies, manuals and procedures for
the prevention and control of laundering of assets and financing of terrorism
that are in full compliance with the regulations in force that are applicable to
it.

Yes         No ___

 

3.Has THE ENTITY been involved in investigations for violation of the laws
related to the Laundering of Assets and Financing of Terrorism?

Yes ___ No        

 

4.Has THE ENTITY or any of its employees or directors been sanctioned for
violation of the laws related to the Laundering of Assets and Financing of
Terrorism?

Yes ___ No        

 

Please fill out the following details of the complying officer or employee:

 



Name: Telephone: Email: Address:



 

We declare that we authorize ECOPETROL S.A., either directly or through the
persons it appoints, to verify and confirm the information provided herein
including the effective application of the SYSTEM FOR THE PREVENTION AND CONTROL
OF LAUNDERING OF ASSETS AND FINDING OF TERRORISM within our entity.

 



Comments:      



 

 

 

 



Free English translation of Spanish language document



 

[tlogo.jpg]

 

EXHIBIT No. 2

 

CERTIFICATE OF SHAREHOLDINGS OF ASSOCIATES, SHAREHOLDERS AND PARTNERS WITH A
PARTICIPATION OF MORE THAN FIVE PERCENT (5%) IN THE CAPITAL STOCK

 

THIS CERTIFICATION IS ONLY REQUIRED IN THE CASE OF LEGAL ENTITIES WHICH, BY
THEIR NATURE, THEIR SHAREHOLDERS OR ASSOCIATES DO NOT FIGURE IN THE CERTIFICATE
OF THE CHAMBER OF COMMERCE

 

I hereby certify that the associates, shareholders or partners who have more
than a FIVE PERCENT (5%) participation in the capital stock of the entity that I
represent are the individuals or legal entities that appear in the list below:

 

3NAME OF SHAREHOLDER,
PARTNER OR ASSOCIATE   IDENTIFICATION   NUMBER OF SHARES,
QUOTAS OR
OUTSTANDING INTEREST   PARTICIPATION IN THE
CAPITAL STOCK (%)                            

 

I hereby certify that the real and controlling beneficiaries1 of the entity that
I represent are the following individuals:

 

Name   Identification            

 

Name of the entity: NIT: Name of the legal representative: Identification Number
Signature of the legal representative

 



 

1 “Real” or “controlling” beneficiary is understood to be any person or group of
persons which, directly or indirectly, by itself or through intermediaries, by
contract, agreement or any other means, has in respect of a share of quota of a
company, or may come to have, deciding or controlling capacity over the company.

 

 

 

 



Free English translation of Spanish language document



 

Exhibit No. 3

 

 

Ecopetrol

Guideline for Management of Reimbursable Expenditures

Provisioning Management

Strategic Directorate for Provisioning

GAB-G-006 Developed
27/06/2013 Version: 2

 

1.Objective

 

To establish the activities to be performed by officers responsible for the
process, management, administration and payment of Reimbursable Expenditures
derived from contracts concluded by Ecopetrol S.A in fulfilling its corporate
object.

 

2.Glossary

 

Contract Manager: See Guidelines for the Administration and Management of
Contracts and Arrangements.

 

Withholding Agent: See Tax Guide for Mandates and Reimbursable Expenditures.

 

Authorized Official: See Ecopetrol’s Procurement Handbook.

 

Requesting Official: See the Guideline for the Management and Administration of
Contracts and Arrangements.

 

Administrative Management: See the Guideline for the Management and
Administration of Contracts and Arrangements.

 

Technical Management: See the Guideline for the Management and Administration of
Contracts and Arrangements.

 

Principal: See Tax Guide for Mandates and Reimbursable Expenditures.

 

Agent: See Tax Guide for Mandates and Reimbursable Expenditures.

 

Mandate: See Tax Guide for Mandates and Reimbursable Expenditures.

 

3.Development

 

This Guideline applies to all involved in the processing, management,
administration and payment of Reimbursable Expenditures derived from any
contract concluded by Ecopetrol S.A.

 

Form 012

Copyrights reserved for Ecopetrol S.A. Any reproduction, copy or digital
transmission of this publication is prohibited without prior written permission.
The reproduction, copy or digital transmission of any paragraph of this
publication is prohibited without prior written permission or in accordance with
the laws governing copyrights and the current legislation.

 

 

 

 



Free English translation of Spanish language document

 



For the purposes of this document, Reimbursable Expenditures are defined as the
instrument recognizing the costs of certain ancillary activities not directly
linked to the purpose and scope of the contract either because there is no
certainty of the spending or because it is no possible to accurately assess the
amount of the spending by the time the official budget is elaborated or by the
time of structuring the offer.

 

Under the modality of Reimbursable Expenditures and pursuant to a mandate
without representation the Contractor should implement all commitments
undertaken at its own expense and Ecopetrol S.A. should reimburse the costs
incurred and authorized in advance after fulfilling the requirements herein set
out.

 

Reimbursable Expenses are of ancillary nature and are not included in the value
of the contract and consequently those expenses are neither within the scope of
the purpose of the contract nor within the scope of activities of the Contractor
or of its commercial establishment. Reimbursable Expenses cannot remunerate or
pay any activities not included within the initial scope of the contract because
of budgetary or planning reasons and in case where such activities are necessary
they should be incorporated through an additional contract.

 

Within that context, any Reimbursable Expenditure for activities such as
administrative support to the Contractor (secretary and messenger services or
stationery), maintenance of its infrastructure, communication systems, utility
payments or any other expense alike should not be recognized.

 

Given the fact that Reimbursable Expenses are not included in the value of the
contract those expenses are not a basis for the calculation of withholding
taxes, value added tax, stamp tax or industry and commerce tax.

 

3.1Relevant Aspects for the Inclusion of Reimbursable Expenditures

 

3.1.a.Inclusion of Reimbursable Expenditures

 

a.During the planning of the contractual arrangement the Requesting Official
should assert whether it is necessary to:

 

·Include Reimbursable Expenditures, in which case all items to be included
should be listed.

 

·Agree on any cost for the management of Reimbursable Expenses (which should not
exceed 5% of Reimbursable Expenses).

 

 

 

 



Free English translation of Spanish language document

 



An official with rank higher than the Requesting Official should approve i) the
Reimbursable Expenses exceeding 10% of the official budget estimate, or ii) the
convenience to agree on any cost for the management of Reimbursable Expenses.

 

Note 1. In case of contracts of undefined value, the inclusion of Reimbursable
Expenditures should be based on budgetary arguments.

 

Note 2. In case where costs for the management of Reimbursable Expenses are
foreseen those costs should be included in the value of the contract.

 

b.The contract should include the value or the percentage corresponding to
Reimbursable Expenditures, the list of items comprising the Reimbursable
Expenditures and the percentage of its management costs (if any).

 

c.The agreement on Reimbursable Expenditures should be supported by the budget.

 

d.Prior to incur in any expense on the items listed as Reimbursable Expenditures
the Contractor should obtain specific written authorization by the Contract
Manager.

 

e.If during the performance of the contract the need arises to amend the value
or percentage corresponding to Reimbursable Expenditures the contract should be
amended prior approval by an official with rank higher than the Requesting
Official.

 

The value of Reimbursable Expenditures should not be augmented by more than one
hundred percent (100%) of the initial value of this item.

 

3.1.b.Role Played by the Technical Manager and the Contract Manager regarding
Reimbursable Expenditures

 

Prior the approval of Reimbursable Expenditures by the Contract Manager the
Technical Manager should:

 

a.Examine the necessity of those expenditures and the conformity with what was
agreed on the contract.

 

b.Obtain at least three (3) price quotes for the items (supplies, services) that
will be paid as Reimbursable Expenditures (except for (i) travel expenses, (ii)
regulated tariffs and (iii) sole suppliers), which should be issued by different
suppliers belonging neither to the same business group of the Contractor nor to
a sole business group.

 

Form 012

Copyrights reserved for Ecopetrol S.A. Any reproduction, copy or digital
transmission of this publication is prohibited without prior written permission.
The reproduction, copy or digital transmission of any paragraph of this
publication is prohibited without prior written permission or in accordance with
the laws governing copyrights and the current legislation.

 

 

 

 



Free English translation of Spanish language document

 



c.In case where any doubt arises regarding the price quotes of the items
(supplies, services) vis-à-vis their market price an opinion from the
Directorate of Shared Services should be requested through the Unit of Shared
Purchases Services or its equivalent regarding the favorableness of the price
quotes.

 

3.2Operational Procedure

 

3.2.a.Administrative Management of Reimbursable Expenditures

 

In case where Reimbursable Expenditures are agreed on contractually the
following steps should be followed:

 

a.The Contract Administrative Manager should create in the SAP tool a field for
the requisition called “Reimbursable Expenditures” with a VAT marker “GR – IVA
Gastos Reembolsables 0%”. The value of this field should not exceed the amount
authorized in the contract as Reimbursable Expenditures and should be processed
in the tool as MM, prior compliance with procurement and contracting procedures
for the issuing of the CDP (or document in lieu thereof) and the Purchase
Requisition.

 

b.The Administrative Manager should consider this field in the review and
control carried out in compliance with his/her role of monitoring the
performance of the contract.

 

c.The contract should set out the schedule and deadlines to process the
reimbursement of expenses incurred.

 

d.The Manager and the Contractor should be aware of each month’s deadline
established by Ecopetrol’s Coordination of Payables to file all documentation
required to the accounting for Reimbursable Expenditures and the payment
thereof. Ecopetrol should account for all reimbursements in the same month the
Contractor issued the equivalent document (Receivables).

 

 

 

 



Free English translation of Spanish language document

 



3.2.bProcess of Refunding Reimbursable Expenditures

 

a.Pursuant to section c) of paragraph 3.2.a. of this document the Contractor
should forward to the Administrative Manager the following documentation:

 

·Formal requisition of the total amount to be reimbursed

·Form “Certificación de Gastos Reembolsables GAB-F-101” properly filled out

·Copy of the invoice or documents alike supporting the payments registered in
the Form

 

b.Within five (5) working days from the date of reception of the above
documentation, the Administrative Manager should validate the supports
registered in the Form and should verify the authorization and the actual use of
Reimbursable Expenditures. This should result in the issue of a certificate and
the signature of the Form, which should be forwarded to the Contract Manager for
its own signature and approval.

 

c.Upon the signature of the Contract Manager, the Administrative Manager should
register the entry in the SAP tool as follows:

 

1.If the field is projects, the entry should be the total amount of the
certificate (including the VAT)

2.If the field is expenses or costs, the entry should be the amount of the
certificate before the VAT.

 

d.The Administrative Manager should forward the Form to the Contractor along
with the SAP entry number (Document 10000XXXXX) for the signature by the
Contractor’s legal representative and External Auditor or Chartered Public
Accountant or the equivalent (for foreign Contractors without residence in
Colombia). Then, this Form should be presented to the window Payables.

 

e.The Contractor should present to the reception window Payables the following
documentation:

 

·Equivalent document (invoice) complying with the requirements of Article 67 of
the Colombian Tax Statute showing the amount paid for the goods and services
(TVA included)

 



Form 012

Copyrights reserved for Ecopetrol S.A. Any reproduction, copy or digital
transmission of this publication is prohibited without prior written permission.
The reproduction, copy or digital transmission of any paragraph of this
publication is prohibited without prior written permission or in accordance with
the laws governing copyrights and the current legislation.



 

 

 

 



Free English translation of Spanish language document

 



·The equivalent document should show the SAP Contract registration number and
the entry number supplied by the Administrative Manager.

·The original of Ecopetrol’s Standard Form called “Certificación de Gastos
Reembolsables GAB-F-101” properly filled out and signed by the Administrative
Manager, the Contract Manager, the Contractor’s Legal Representative and either
the External Auditor or the Chartered Public Accountant (for foreign Contractors
without residence in Colombia).

 

Note: In case where Reimbursable Expenditures are agreed on the Contract as a
percentage, the Receivable should be included (broken down) in the invoice
covered by the Contract since it is part of the value of the Contract.

 

f.The official of the reception window Payables, upon validation of requirements
regarding documentation, should stamp, date and hand a copy of the equivalent
document to the Contractor or its agent.

 

g.The Coordination of Payables should account for the payment document within
the deadlines set. In case of detecting any inconsistency during the process of
accounting for, the Coordination of Payables should communicate such
inconsistency to the Contract Manager to solve the problem.

 

h.Any payment document for which a percentage of administration costs is
recognized should be payable within thirty (30) days.

 

i.Otherwise, the document should be paid immediately

 

j.Upon the accounting for the Reimbursable Expenditures, the Contract Manager
should consult the SAP work-flow and unblock, if appropriate, the document for
its payment.

 

k.The Coordination of Treasury Management, in accordance with SAP tool
deadlines, and through the Group of Payments and Banking Transactions Management
should schedule the payment. The reimbursement in Colombian pesos takes place on
Monday, Wednesday and Friday; if Monday is a holyday then the reimbursements
take place on Tuesday, Thursday and Friday. The reimbursements in foreign
exchange take place every day from Monday to Friday.

 

 

 

 



Free English translation of Spanish language document

 



l.In addition, the Contractor undertakes to comply with the provisions of the
next paragraph regarding Mandates and Reimbursable Expenditures.

 

3.2.cMandates and Reimbursable Expenditures

 

The Contractor undertakes to:

 

a.Upon payment, perform all required tax withholdings, i.e., income, stamp, VAT
and industry and commerce taxes, as provided in current legislation on Mandates.
In this regard, the contractor should comply with all obligations of a
Withholding Agent.

 

b.Identify in the accounting books all income received by the principal and all
payments and withholdings performed on behalf the principal.

 

c.Issue invoices resulting from its mandate.

 

d.Ensure that invoices are issued in the name of the principal for the purchase
of goods and services for the fulfillment of its mandate.

 

e.Pay the purchase of inputs and services covered under Reimbursable
Expenditures.

 

f.Issue a certification to the principal, before the end of the month of the
transaction, endorsed by a Chartered Public Accountant or External Auditor and
in compliance with current legislation, with the amount and the details of the
costs, the allowable deductions or deductible taxes that the principal is
entitled to.

 

g.Keep, during the time set out in the Tax Statute, the invoices and any other
commercial documents supporting the transactions performed on behalf the
principal.

 

Note: In case where Ecopetrol S.A is the principal, its agent - the Contractor –
should pay any withholding tax under the current legislation derived from
payments subject to taxes, regardless its amount, and in compliance with
Ecopetrol’s tax regime.

 

Form 012

Copyrights reserved for Ecopetrol S.A. Any reproduction, copy or digital
transmission of this publication is prohibited without prior written permission.
The reproduction, copy or digital transmission of any paragraph of this
publication is prohibited without prior written permission or in accordance with
the laws governing copyrights and the current legislation.

 

 

 

 



Free English translation of Spanish language document

 



List of Releases

 

Former Document Version Date Former Code and Title Changes 1 03/06/2011
ECP-VIF-G-002 Guidelines for Management of Reimbursable Expenditures Repeal of
the document New Document Version Date Changes 1 17/05/2013

Modification of the new Form and code in compliance with the Process for the
Development of Regulatory and Management Documents.

Modification of paragraph 3.1.a. Inclusion of Reimbursable Expenditures and
3.2.b. Process of Refunding Reimbursable Expenditures.

Repeal of Form ECP-VIF-007 Form for the management of Reimbursable Expenditures
and replaced by Form GAB-F-101 Certification of Reimbursable Expenditures

2 27/06/2013 Inclusion of Note 2 in section a. of paragraph 3.1.a.; Elimination
of the text in parentheses in section e. of paragraph 3.1.a.; Inclusion of
explanatory text in parentheses in section a. of paragraph 3.2.a. and Change of
code GF1-F-018 for code GAB-F-101; Certification of Reimbursable Expenditures in
section e. of paragraph 3.2.b.

 

For further information on this document please contact the person who developed
it on behalf of the responsible office.

 

Elaborated by: Anibal Rivera Garnica

Telephone number: 2344000 Extension 43156; e-mail:
anibal.rivera@ecopetrol.com.co

Office: Strategic Directorate for Provisioning

 

Elaborated by: Saulo Ernesto Guio

Telephone number: 2344000 Extension 43473; e-mail: Saulo.Guio@ecopetro.com.co

Office: Coordination of Payables

 

 

 

 



Free English translation of Spanish language document

 



Reviewed by   Approved by       /s/ Alejandro Giraldo Londoño     Alejandro
Giraldo Londoño   Vicepresident Corporate Finances (E)       /s/ Zenia M.
Arcinegas   /s/ Jaime A. Pineda Durán Zenia M. Arciniegas   Jaime A. Pineda
Durán Director Contractual Legal Affairs   Strategic Director for Provisioning  
    /s/ Alberto Vargas Peñalosa     Alberto Vargas Peñalosa     Chief of Unit -
Center of Shared Financial Transaction Services           /s/ Saulo Ernesto Guio
    Saulo Ernesto Guio     Coordinator of Payables    

 

Form 012

Copyrights reserved for Ecopetrol S.A. Any reproduction, copy or digital
transmission of this publication is prohibited without prior written permission.
The reproduction, copy or digital transmission of any paragraph of this
publication is prohibited without prior written permission or in accordance with
the laws governing copyrights and the current legislation.

 

 

 

 

Exhibit No. 4



 



MANUAL OF PETROLEUM MEASUREMENT

 

[This Exhibit 4 has been filed separately on a Current Form 8-K filed with the
Securities and Exchange Commission on February 24, 2014.]



 

 

 

 

 



Free English translation of Spanish language document



 

Exhibit No. 5

 

ECOPETROL

 

WEB APPLICATION INTEGRADOR

 

USER GUIDE

 

ROLE OF ASSOCIATED COMPANY

 

TECHNICAL PRODUCTION MANAGEMENT

 

VICEPRESIDENCY OF PRODUCTION

 

ECOPETROL S.A.

 

Cra 7a No. 37-69, piso 1, Bogotá, D.C. Colombia

 

 

 

 



Free English translation of Spanish language document

 



TABLE OF CONTENTS

 

1. Introduction 2       2. Requirements 2       2.1 Hardware Requirements 2    
  2.1.1 Minimum requirements 2       2.1.2 Advised requirements 2       2.2
Software Requirements 2       2.2.1 Specific configuration for users accessing
from Ecopetrol’s network 2       3. Access to the Application 4       3.1 Access
address 4       3.2 User Authentication 4       4. Application Exit 5       5.
Role of  “Associated Company” 5       5.1 Navigation tree Options 5       5.2
Uploading the daily report 5       5.3 Balances 6

 

1

 

 



Free English translation of Spanish language document

 



ECOPETROL

 

USER GUIDE - ROLE OF ASSOCIATED COMPANY

 

1.Introduction

 

The Web Application Integrador is used, among other things, for associated
companies daily production report in order to enable Ecopetrol and associated
companies to keep a historic daily record of production information.

 



2. Requirements



 

2.1 Hardware Requirements

 

2.1.1Minimum requirements

 

·Internet connection of 56 Kbps

·Processor Pentium II of 300 Mhz

·128 MB RAM

·Monitor with resolution of 1024 x 768 pixels and 256 colors

 

2.1.2 Advised requirements

 

·Internet connection of 150 Kbps

·Processor Pentium IV

·512 MB RAM or higher

·Monitor with resolution o 1280 x 1024 pixels or higher and color quality of 16
Bits or higher.

 

2.2 Software Requirements

 

·Internet Explorer browser version 6 or higher, or Mozilla Firefox 1.5 or
higher.

The configuration should allow the execution of code Javascript

Disable the pop up blockers for this site

 

·Flash Player 6 or higher

 

·Adobe Acrobat Reader or higher

 

2.2.1 Specific configuration for users accessing from Ecopetrol’s network

 

In order to access the application Integrador from Ecopetrol’s network examine
the browse configuration1 as explained below

 

1.Go to the menu Herramientas and select Opciones de Internet as shown in image
2-1

 



 

1 The configuration of the example is for Internet Explorer 6. For other
browsers the configuration is similar but it is not shown in this document

 

2

 

 



Free English translation of Spanish language document

 

 

[tpg4a.jpg]

Image 2-1

 

2.Select the tab Conexiones and click Configuración de LAN

 

[tpg4b.jpg]

Image 2-2

 

3.Click on the button Opciones avanzadas

 

[tpg4c.jpg]

Image 2-3

 

3

 

 



Free English translation of Spanish language document

 



4.In section Excepciones eliminate any reference to ecopetrol.com.co or
*.ecopetrol.com.co. The purpose is that the browser launches a search in
Internet instead of Ecopetrol’s network when accessing the application through
its address.

 

3.Access to the Application

 

3.1 Access address

 

Access the application typing http://integrador.ecopetrol.com.co in the address
bar of the browser.

 

You may also access the application from Ecopetrol’s web page
www.ecopetrol.com.co.

Click the tab “En línea” and then click Socios en línea from the pull-down menu.
Image 3-1 shows the screen displayed

 

[tpg5a.jpg]

Image 3-1

 

Click on the button ENTRAR of the application Integrador and the welcome page of
the application is displayed.

 

3.2 User Authentication

 

Image 3-2 shows the welcome page of the application. Type the user name and the
password supplied by the officer of Ecopetrol in charge of the application.

 

[tpg5b.jpg]

Image 3-2

 

If you have forgotten either your user name or the password, click “Olvidó su
clave? Click aquí!”. The screen shown in Image 3-3 is displayed. Type the e-mail
supplied to the application manager when your account was created. If the
information matches, data for accessing the application are sent to that e-mail
address; otherwise contact the application manager.

 

4

 

 



Free English translation of Spanish language document

 



[tpg6a.jpg]

Image 3-3

 

4.Application Exit

 

For safety reasons, after finishing the session close the session clicking on
the button Cerrar Sesión in the upper right corner of the screen.

 

5.Role of “Associated Company”

 

5.1 Navigation tree Options

 

The navigation tree in the lower left corner of the screen enables the user to
accede hierarchically to the tasks required (Image 5-1).

 

[tpg6b.jpg]

Image 5-1

 

5.2 Uploading the daily report

 

The associated companies should report to Ecopetrol the information of daily
production through a file in Excel (.xls)2, with a predetermined distribution.

 

Click Cargar reporte diario to upload the information. Select the corresponding
file in the screen displayed by clicking Examinar. After selecting the file
click Enviar. A new window of the browser opens; please do not close it. This
window will be closed automatically. Remember to disable the pop-up windows for
this site.

 

In case of any error while uploading the file, a message at the bottom of the
screen will indicate the nature of the error (Image 5-2)

 

[tpg6c.jpg]

Image 5-2

 

A message of successful uploading is displayed (Image 5-3)

 



 

2 Currently the application does not support the new format “.xlsx” from
Microsoft Office version 2007

 

5

 

 



Free English translation of Spanish language document

 



[tpg7a.jpg]

Image 5-3

 

The information uploaded is shown below that message. Wait until the report is
generated; meanwhile the message “Cargando” is displayed.

 

To report information corresponding to other dates, use the same proceeding.

 

By default, the report generated shows the crude oil information. To see the
information of a different product, select the product clicking the tab of that
product, as shown in image 5-4.

 

[tpg7b.jpg]

Image 5-4

 

5.3 Balances

 

Balances ensure time consistency of the information. To verify the reported
information and the balance for a specific date, click the option Balances of
the navigation tree. Then select the date [tpg7c.jpg]. Select the type of
product in the box [tpg7d.jpg].

 

Links facilitating the navigation are displayed at the top and the bottom part
of the report (Image 5-5).

 

[tpg7e.jpg]

Image 5-5

 

6

 

  



Free English translation of Spanish language document

 

Exhibit No. 6

 





[tlogo.jpg] GUIDE FOR THE MANAGEMENT AND SERVICE OF AGREEMENTS AND CONTRACTS

PROCUREMENT MANAGEMENT

STRATEGIC PROCUREMENT OFFICE

AB – G – 001

Made

29 / 11 / 2012

Version : 1

 

Table of Contents

 



1.     OBJECTIVE 3 2.     GLOSSARY 3 3.     DEVELOPMENT 6 3.1.     MANAGEMENT OF
CONTRACTS OR AGREEMENTS 7 3.2.     ADMINISTRATIVE SERVICE OF CONTRACTS OR
AGREEMENTS 8 3.3.     TECHNICAL SERVICE OF CONTRACTS OR AGREEMENTS 8
3.4.     APPOINTMENT OF THE CONTRACT’S MANAGERS AND SERVICE OFFICERS 8
3.4.a.     CONTRACT MANAGER 8 3.4.b.     TECHNICAL AND ADMINISTRATIVE SERVICE
DESKS 10 3.4.c.     DOCUMENTS THAT MUST BE FORWARDED TO THE CONTRACTS’ MANAGERS
AND SERVICE OFFICERS FOR THE EXERCISE OF THEIR ROLE 12 3.4.d.     APPOINTMENT OF
A JOINT TECHNICAL AND ADMINISTRATIVE DESK 12 3.4.e.     APPOINTMENT OF THE
AGREEMENT’S MANAGER AND SERVICE OFFICER 12 3.5.     ROLES AND RESPONSIBILITIES
OF THOSE INVOLVED IN THE EXECUTION OF CONTRACTS AND AGREEMENTS 13
3.5.a.     FUNCTIONS OF THE MANAGER OF THE CONTRACT OR AGREEMENT 13
3.5.b.     FUNCTIONS OF THE ADMINISTRATIVE SERVICE OFFICER 18 3.6.     SPECIFIC
FUNCTIONS OF THE ADMINISTRATIVE SERVICE DESK REGARDING AGREEMENTS: 30
3.7.     FUNCTIONS OF THE CONTRACT’S OR AGREEMENT’S TECHNICAL SERVICE OFFICER 32
3.7.a.     HSE TECHNICAL SERVICE OFFICER 34 3.8.     OTHER INTERLOCUTORS THAT
SUPPORT AND HAVE AN IMPACT ON THE PERFORMANCE OF CONTRACTS OF AGREEMENTS 36



 

 

 

 



Free English translation of Spanish language document

 





3.9.        COORDINATED WORK OF THE SERVICE DESKS: 37 3.10.      MANAGEMENT AND
SERVICE OF DEMAND ANTICIPATION CONTRACTS 37 3.10.a.      GOODS’ DEMAND
ANTICIPATION CONTRACTS 37 3.10.b.      SERVICES’ DEMAND ANTICIPATION CONTRACTS
39 3.11.      MANAGEMENT OF CONTRACTS OF A LESSER COMPLEXITY OR LOCATED IN THE
NECESSARY OR CONSUMABLE QUADRANTS DETERMINED BY DEA AS THE SUBJECT OF A SOLE
SERVICE DESK. 41 3.12.      CONTRACTS’ MANAGEMENT AND SERVICES WHEN ECOPETROL
ACTS AS THE CONTRACTOR 41 3.13.      STANDARDIZED PROCEDURE FOR THE HANDLING OF
NON – CONFORMITIES AND BREACHES OF CONTRACT 42 3.14.      HANDLING OF THE
COMMUNICATION AND INFORMATION BETWEEN THE MANAGER, ADMINISTRATIVE SERVICE DESK
AND TECHNICAL SERVICE DESK 43 3.15.      COMMON PROVISIONS OF THE CONTRACTS’
SERVICE DESKS 44 3.15.a.      DUTIES AND RESPONSIBILITIES OF THE SERVICE DESKS
44

 

 

 

 



Free English translation of Spanish language document

 



1.OBJECTIVE

 

To establish the guidelines to ensure the correct performance of the contracts
and agreements entered into by ECOPETROL by the officers and / or contractors
that, as the case may be, fulfill the role as Manager in the terms of these
Guidelines who, in general terms must integrally manage the contract risks in
the satisfaction of the Company’s needs, aligned with the Commitment with Life
and the Social Corporate Responsibility duty ensuring, at the same time, the
compliance with the commitments established by ECOPETROL with its stakeholders.

 

2.GLOSSARY

 

Contract Or Agreement Manager – ECOPETROL’S officer responsible for the follow
up, assurance and verification of the correct compliance with the Company’s and
the Contractor’s obligations in the terms of these guidelines. In a systematic
manner, the Manager must maintain the Requesting Officer informed about the
contractual performance and directly request his / her intervention in the cases
of contractual amendment according to the provisions of the Authority
Delegations’ Manual. For the performance of his duties, the Manager will have
the Support of the Technical and or Administrative Service Desk (“Gestoría”),
which will be its functional subordinates.

 

Anticipation of Demand (ANDE) – Ongoing process of anticipated identification of
the needs of the offices of the Company’s operational vice presidents, in the
charge of the Shared Services’ Center, which allows the early negotiation of the
basic conditions for the procurement of materials and services, in order to
ensure a timely attention, generate synergies and / or added value and to reduce
the transactions’ levels in the Company.

 

ASP – Processes’ Safety Management

 

Commitment with Life – Behavior to be adopted to ensure a healthy, safe and
clean environment in the performance of the daily activities, placing above the
integrity of the persons, of the environment and of the community as its
priority value. It implies the identification and assessment in an early manner
of the risks and to implement the actions required to eliminate, control or
reduce them.

 

Contract or Agreement – Act whereby a party commits with another to give, do or
not do something. Each party can be made up by one or several persons. Regarding
agreements, it must be considered that the agreement is guided by a purpose of
cooperation and communion of efforts, where the parties do actual, material and
quantifiable contributions, and the interest that leads to its execution is
common to both parties.

 

For the purposes of this Guideline, wherever there are functions established for
the role of the Contract’s Manager or Service Officer (“Gestor”), it must be
construed that it also refers to the “agreements”.

 

For the compliance of the obligations in the Manager’s charge, it must be
considered that the documents set forth in item 4.3.c of these guidelines are
integral part of a Contract, namely the documents of the Selection Process, the
answers given by ECOPETROL to the questions and observations made by those
interested in taking part or bid within the selection process, all of
ECOPETROL’S regulations regarding the subject of the Contract, as determined in
the respective Contract. Is part of the duty of diligence for the compliance
with their duties, that the Managers and Service Desk assure that the Authorized
Officers forward to them all the documentation relevant to the Contract to
ensure its effective follow up.

 

3

 

 



Free English translation of Spanish language document

 



Demand Anticipation Agreement – Commercial Agreement or instrument through which
the it is attempted to anticipate ECOPETROL’S demand for transversal needs,
which is entered into under the modality of unit prices and for an undetermined
amount. For the purposes of these Guidelines, these contracts will be identified
with the abbreviation ANDE.

 

Contracts of Article 355 of the National Constitution – Agreements that generate
obligations that in general are characterized for:

 

(i)being entered with non – profit organizations of an acknowledged suitability

(ii)not implying a consideration for the public entity that enters into them, in
this case for ECOPETROL;

(iii)Are not aimed to the satisfaction of commercial or business needs of the
signatories.

 

Therefore, the contracts entered into by the Company by virtue of Article 355 of
the National Constitution cannot be aimed to the satisfaction of tits commercial
or business needs.

 

DEA – Spanish Initials for Strategic procurement Office

 

DSC – Shared Services’ Center Office

 

Contractors’ Performance Assessment – Electronic document made by ECOPETROL
rating the compliance with the Contractor’s obligations, according to the
provisions of the contractors’ Performance Procedure.

 

FCC – procurement Form

 

Requesting Officer – ECOPETROL’S office that pursuant to the operational plans
and of the annual procurement plans of each area, identifies the need, plans and
justifies the execution of a Contract, and in consequence request the opening of
a selection process for the acquisition of goods and services. Throughout a
Contract’s execution stage, and taking into account that said Requesting Officer
is responsible for the adequate planning of the Contract, it also has the
responsibility to justify and / or endorse any diversion, over – execution and
in general any amendment to the Contract during this stage, pursuant to the
provisions of the Contracting Manual, the Authority Delegations’ Manual and / or
any other guidelines issued in this regard.

 

Business Follow Up Officer – In the ANDE contracts, it is the one designated
from the request of a Service Order issued by the Requesting Officer, who in a
specific manner and without prejudice to the work of the Technical Service
Officer, must do the follow – up of the performance of the order, certifying the
receipt or not of the good or service and in consequence to give to the
Requesting Officer its acceptance of the appropriateness of the payment. This
endorsement is merely a technical one and it des not prevent that the Service
Desks verify the compliance with the other of the Contractor’s obligations
according to their roles and responsibilities.

 

4

 

 



Free English translation of Spanish language document

 



Contract’s or Agreement’s Administrative Service Officer – It is an officer of
ECOPETROL or a contractor thereof that, on behalf of ECOPETROL, must act with
the due diligence due in the follow up and control of the performance of the
contractual obligations of an administrative nature contained in the Contract
and on the charge of the parties, such as those related to HSE, Corporate Social
Responsibility, labor, financial, legal obligations as well as those related to
information management in the Contract or commitments of the Agreement, etc. The
Administrative Service Officer is functionally subordinate to the Manager, ad
hence it must keep it informed of the progress in the execution of the Contract
and in the exercise of its role, it must see that the performance of the parties
falls within the company’s legal and contractual framework.

 

Risk Management – Cycle according to which the planning, identification,
evaluation, treatment and monitoring of the events of uncertain occurrence is
made, which, if materialized, would have an impact, positive or negative, in the
achievement of or compliance with the goals of the processes or projects.

 

Contract’s or Agreement’s Technical Service Officer – It is an officer of
ECOPETROL or a contractor thereof that, on behalf of ECOPETROL, must do, among
other things, the follow up and control of the compliance with the HSE plan,
quality, scope term and cost of the goods and / or services or works contracted
according to technical specifications and obligations set forth in the Contract
or commitments of the Agreement the subject of the follow - up. The Technical
Service Officer is functionally subordinate to the Manager, ad hence it must
keep it informed of the progress in the execution of the Contract and in the
exercise of its role, it must see that the performance of the parties falls
within the company’s legal and contractual framework.

 

HSE – English acronym for Health, Safety and Environment

 

Kick – Off Meeting – Meeting that marks the formal beginning of the execution
stage of a project or Contract between the Contractor and the team in charge of
the execution on ECOPETROL’S part, which has the following fundamental
objectives: a) to publicly establish the start of the Contract or project or of
one of its phases; b) to trace the project’s objectives as well as the roles of
the members of the respective work teams; c) to clarify the parties’
expectations; and d) to commit those who influence the success of the project,
all of which is recorded in Minutes. In addition, in this meeting the attendants
discuss, among other things, basic issues of the performance, such as the
schedules and risks that could affect them, report levels, etc. The Manager, the
Technical Service Officer and the Administrative Service Officer have the duty
to ensure the due adherence to the commitments set forth in the respective
Minutes, to ensure the compliance with the contracted object and the
satisfaction of the needs of the Company.

 

Regarding Demand Anticipation Contracts, there will be one first kick – off
meeting in which the Manager, the Technical Service Officer and the
Administrative Service Officer must be present.

 

Regarding Service or Dispatch Orders, whenever necessary, understanding meetings
must be held with the presence of the Contractor, the Service Desks and an
officer appointed by the area whose need intends to be satisfied with the
respective order. The Contract Manager must receive feedback from the results
thereof.

 

5

 

 



Free English translation of Spanish language document

 



Dispatch and / or Service Order – Request for materials and / or services made
pursuant to a Demand Anticipation contract that contains all the information
regarding the quantities of items required by an area of the Company. When it is
of goods it will be called “Dispatch Order”, and when it is of services it will
be called “Service Order”.

 

HSE / ASP Plan – Document made by the Contractor and approved by the Technical
and Administrative Service Desks before the execution, regarding the
identification process and the assurance of the elements required for the
execution of the contract and that guarantee the elimination or mitigation of
the risks, preventing, in that way, the impact on the persons, the environment,
the facilities and the safety of the processes.

 

Execution Process and Closing of the Contract or Agreement – The execution stage
of a Contract or Agreement is the materialization of the conditions agreed
therein. The successful performance depends on the permanent follow up and
control of the obligations or commitments acquired by the parties according to
the plans. Those responsible to seeing to the correct execution of the Contract
or Agreement are the Manager and the Service Officer, either the technical or
the administrative one, who always must report to and support the Manager.

 

Each one of the requirements, obligations and standards to be complied with by
both parties must be permanently monitored by the Contract’s or Agreement’s
Service Desk, and it must be opportunely informed to the Manager.

 

UCN – procurement Unit of the Shared Services’ Center.

 

Regulatory Validity – These Guidelines refer to ECOPETROL’S internal regulations
(rules, guidelines, Manuals, etc.) without specifying its number or the version
thereof. The foregoing because in respect of a Contract, the rules applicable
are the internal rules in force at the time in which the Selection Process is
closed (the last day for the submission of the offers). Regarding the forms to
carry out activities that impact the contractual execution, below is the list of
the forms authorized and their reference number: Kick – Off Minutes (GAB – F –
079), Restart Minutes (GAB – F 084); Work Quantities Receipt Minutes (GAB – F –
080), Partial Settlement Minutes (GAB – F – 082); Mutual Consent Liquidation
Minutes (GAB – F – 083) and Contract Termination Minutes (GAB – F – 081)

 

3.DEVELOPMENT

 

The role of the contracts’ Manager and Service Officer implies the follow – up,
the verification and the assurance of the compliance with the obligations
acquired by ECOPETROL and by the contractors during the performance of the
Contract and therefore the success or failure of the contractual execution stage
depends of the rigor and effectiveness of the contractual execution phase.

 

The reading and implementation of these guidelines, it must take into account
that the functions on the charge of the aforementioned roles are expressed in a
general manner are mentioned as way of example and without limitation. In
consequence, it is the duty of the Manager and of the Service Officer to act
with the utmost diligence in the discharging of their duties, in a proactive,
not reactive manner, within the framework of the contract, the legislation
applicable to the Contract and ECOPETROL’S internal regulations.

 

6

 

 



Free English translation of Spanish language document

 



According to the foregoing, all the acts of the Manager and of the Service
Officer must be aimed to protect ECOPETROL’S interests; therefore, if there is a
failure to comply with the obligations (nonperformance or faulty, inopportune,
late performance, or similar, of the activities in its charge) attributable to
the Contractor in a way that the normal performance of the Contract is affected,
it will be necessary to apply, in an immediate manner, the dissuasion and / or
sanction instruments set forth therein (requirements, non – conformities,
coercion, discounts, early terminations, impact on the performance assessment,
among other) considering to grade the imposition thereof the seriousness and
magnitude of the breach, the cause thereof, the repeated nature thereof, etc.

 

The non – application or the extemporaneous or late application of the coercion
or sanction instruments set forth in the Contract by the Managers or Service
Officers may lead to the opening of investigations, which may have civil,
disciplinary fiscal and / or criminal effects against them.

 

The obligations, duties and responsibilities of the Contract’s Manager and
Service Officer are born at the time in which they receive the letter in which
they are appointed as such.

 

3.1.MANAGEMENT OF CONTRACTS OR AGREEMENTS

 

The purpose of the Contract’s management is to ensure that all the activities
necessary to ensure is due execution are complied with, including but not
limited to, those related to the compliance with the obligations regarding HSE,
quality of the goods and / or services contracted, terms, costs, etc.

 

The position as Manager also aims to the correct use of the funds set forth by
ECOPETROL during the Contract’s execution phase. The Manager is a true manager,
responsible for the ogling follow – up and the assurance of the obligations in
the charge of the parties within the Contract or Agreement in its charge, for
which it will lead a support and accompaniment team made up by the Service Desks
assigned.

 

Pursuant to its position, the Manager must act with all due diligence in a way
that it displays all acts necessary to ensure the correct execution of the
Contract in the terms and conditions agreed by the Parties, including those
aimed to preventing the verification of the risks that prevent or hinder the
execution thereof, assuming its role as leader of ECOPETROL’S relationship with
the contractor, preventing and solving, in a material manner, the conflicts that
could arise among the Parties, preventing in this way the occurrence of
situations that lead to claims regarding improvidence, complaints, lawsuits,
etc.

 

The contractual amendments (addition over – execution, extensions or any other
amendment) must be proposed by the Manager to the Requesting Officer, and the
latter is the one that should submit and support, before the authorized officer,
those amendments, according to the provisions of the Contracting Manual and the
Authority Delegation Manual.

 

7

 

 



Free English translation of Spanish language document

 



In its capacity as leader of the relationship with the contractor on behalf of
ECOPETROL, the Manager will be responsible for ensuring that the answers or
explanations offered to the contractors or to any third party related to the
Contract’s execution phase under its management (e. g. claims of an economic
nature, complaints, petitions, suggestions, etc.) are duly supported. for this,
the Manager will have the support of the relevant Service Desk, which will also
be responsible for the answers or explanations offered or for the omission of
such answers or explanations.

 

The manager must demand from the Service Officer all the reports and
justifications necessary to guaranty the compliance with the functions assigned
to its role. The manager has the obligation to deliver those reports duly
supported on data and facts, in a complete and precise manner.

 

3.2.ADMINISTRATIVE SERVICE OF CONTRACTS OR AGREEMENTS

 

The purpose of the Administrative Service Desk is to ensure the direct
verification of the compliance with the administrative obligations on the charge
of each one of the parties within the Contract or Agreement.

 

The foregoing involves the financial, labor, legal – contractual, documentary
issues as well as those related to the handling of information, and even the
risks associated to the life, environment and safety, among other.

 

The Service Officer’s functions also include to propose to the Manager the
mechanisms that, in his or her opinion, help to a correct performance of the
Contract, within the framework of the Contract, ECOPETROL’S internal regulations
and the Law applicable thereof. Notwithstanding the foregoing, it must be clear
to all intervening parties within the contractual execution that neither the
Contract’s Manager nor its Service Officer can validly authorize amendments to
the provisions of the Contract or Agreement, because those amendments will only
be valid when contained in a document duly signed by the authorized
representatives of the parties within such Contract or Agreement (in ECOPETROL’S
case, by the Authorized Officer that corresponds according to the Authority
Delegation Manual and following the procedure set forth to make contractual
amendments determined in the Contracting Manual.

 

3.3.TECHNICAL SERVICE OF CONTRACTS OR AGREEMENTS

 

The Technical performance is aimed to the assurance of the compliance with the
technical specifications of the Contract, including the follow – up of the terms
of delivery, execution of the works and / or quality of the woks or services, as
the case may be. It is also the duty of the Technical Service Desk the assurance
of the execution of the budgetary commitments of the Contract.

 

Regarding Agreements, this assurance must be aimed to the compliance with the
commitments acquired by the parties thereof, according to the purpose and scope
thereof.

 

8

 

 



Free English translation of Spanish language document

  

3.4.APPOINTMENT OF THE CONTRACT’S MANAGERS AND SERVICE OFFICERS

 

3.4.a.CONTRACT MANAGER

 

3.4.a.1.APPOINTMENT

 

The public servants appointed to execute the duties inherent to the management
of the Contracts, independent of whether ECOPETROL is in these the contractor or
the contracting party, must at least be of a rank of Professional II and have
the experience required to carry out the respective activity (verified by the
person that proposes him / her) or with the respective competence in a proven
level according to the provisions of the contracts’ Management Model.

 

Upon the compliance with the applicable contractual requirements, the Manager
can order payments up to the amount authorized in the contracts managed by it.
In the ANDE contracts, the Requesting Office of the specific service order will
be the one that has to approve the payment.

 

The Contract Manager will be proposed by the Requesting Officer in the FCC (
procurement Form) and it will be appointed by the Authorized Officer after or at
the same time with the assignment (?) of the Contract to be managed, by filling
the form called “Contract Manager Formal Appointment Form”.

 

The Manger will belong to the area requesting the Contract, and for its
postulation the following aspects must be at least taken into account:

 

  (i) Purpose of the Contract: That is doing or that it has been planned that
will make the management of contracts with similar objects;         (ii)
Knowledge about the subject of the Contract: That it has a due knowledge of the
object of the Contract to be managed, in order to guarantee the due follow up of
its execution;         (iii) Geographic Dispersion: The manager must be able and
have the actual possibility to be systematically present in the place in which
the Contract is being executed;         (iv) Quantity of Personnel Hired: It
must consider the number of persons attached to the Contract, under the premise
that the larger the number of persons, the higher the demands for the Manager;  
      (v) Contract Complexity: It is not the same to manage a subscription that
to manage civil works.         (vi) Contract’s term and value         (vii)
Social Impact

 

Unless there are complexities supported by the Requesting Officer and with the
prior authorization if the Follow Up Unit of the DEA Execution, there cannot be
more than one Manager per Contract or Agreement.

 

9

 

 



Free English translation of Spanish language document

 



In the event of temporary or definitive absence of the designated manager, it
will be the responsibility of the Requesting Officer to make a new postulation
with the prior verification of the foregoing requirements, and therefore, unless
unforeseen or extraordinary vents that do not allow it to do so, the Manager
leaving the position in a temporary or final manner must inform this situation
to the Requesting Officer at least ten (10) business days in advance to make the
immediate postulation and appointment of a new Manager.

 

The outgoing Manager will be responsible for managing all necessary permits in
SAP and to deliver a full report of the state of the contract or agreement to
the Manager that replaces him / her (with the exception of unforeseen or
extraordinary events) for the new Manager to be able to assume its duties in a
normal manner. The incoming manager will be answerable for the adequate
execution of the Contract as from the date of its appointment by the Authorized
Officer, independent of the updating of its role in the SAP tool. However, the
outgoing Manager must make must update the new Manager in SAP, because said
omission may be considered as a disciplinary fault due to the noncompliance of
its duties.

 

Only in the case of force majeure or fortuitous event that prevent the outgoing
Manager to complete the foregoing procedure, the feedback documented to the new
Contract Manager must be made by the Contract’s Service Desks or Service Officer
as well as the management of the permits required by the new manager, in SAP.

 

Regarding ANDE Contracts, considering that the same are transversal and
generated from the Shared Services’ Center Office, their management will be in
the charge of such Office. However, for the Service Orders or Dispatch orders
for projects, “follow up” officers must be considered in the operational or
business areas so they verify the actual provision of the service, These
officers must be appointed at the time of issuing the Dispatch or Service Order,
for the purposes of making viable the payment of the respective order. The
management in issues other than payments will be made by the manager of the DSC.

 

3.4.b.TECHNICAL AND ADMINISTRATIVE SERVICE DESKS

 

3.4.b.1.TECHNICAL SERVICE DESK

 

Unless the Strategic procurement Office has issued a Guideline regarding a
certain type of service or Contract, the Contract’s Technical Service Officer
may be an officer or ECOPETROL or a contracted third party, at the discretion of
the Requesting Officer.

 

The Technical Service Officer will be appointed by the Authorized Officer using
the form “Formal Appointment of Technical and / or Administrative Service
Officer of Contract GAB – F – 053” at the same time in which the Contract was
assigned or afterwards.

 

Whoever carries out the functions allocated to the role of Technical Manager
must have proven knowledge of the Contract’s subject matter.

 

Throughout the Contract’s execution phase, in the case of temporary or final
absence of the Technical Service Officer appointed, the Contract Manager will be
responsible for making a new appointment; therefore, excepting the unforeseen or
extraordinary events that do not allow it to do son, the outgoing Technical
Service Manager must inform its situation to the Manager at least ten (10)
business days in advance, in order to make a new Technical Service Officer.

 

10

 

 



Free English translation of Spanish language document

 



The outgoing Technical Service Officer will be responsible for submitting a full
report of the state of the Contract to whoever replaces him (with the exception
of unforeseen or extraordinary events), for the new one to be able to assume, in
a normal manner, its functions. The incoming Technical Manager will be
answerable for the due execution of the Contract as from the date of its
appointment.

 

3.4.b.2.ADMINISTRATIVE SERVICE DESK

 

The Administrative Service of the contracts entered into by ECOPETROL will be in
the charge of the Shared Services’ Center Office, according to the strategy that
for such purposes defines the Strategic procurement Manager. The appointment,
once the Contract is assigned, must be made by the authorized officer using the
form called “Formal Appointment of Technical and / or Administrative Service
Officer of Contract GAB – F – 053” according to the information contained in the
FCC created by the user that requested the contract.

 

The Administrative Service Desk is responsible for ensuring that the personnel
member of their work teams and assigned to the Service Desk role is suitable for
the respective activity, that it is trained in a constant manner and that it has
a knowledge – transfer plan to prevent issues caused by the turnover of the
staff.

 

If throughout the Contract’s performance there is the need to do a temporary or
final change of the Administrative Service Officer (namely the member of the
contractor company’s work team in charge of rendering the administrative
services for the contracts entered into by ECOPETROL) the responsibility of its
temporary or final replacement will be of the company providing the service, and
the change mist be notified to the Technical Service Desk and to the Manager
once the change has taken place.

 

The company hired to discharge the duties as Administrative Service Desk of the
Contracts signed by ECOPETROL must ensure the continuity of the provision of
that service in an uninterrupted manner, as well as the suitability, training,
knowledge and availability of its staff, for which it must have contingency
plans to handle the turnover of the staff.

 

These same rules will be applicable to the Service of the ANDE Contracts.

 

NOTE – Purchase Orders: For the case of Purchase Orders, the designation of the
Manager and Service Officer roles will be made in a way similar to the one set
forth in the preceding items for the Contracts. The Technical Service Officer
will be responsible for the verification on site of the compliance with the
technical specifications of the purchase orders, throughout receipt and erection
(if applicable); and the Administrative Service Provider will be responsible for
ensuing the follow up of the payment and the custody and preservation of the
information of the purchase order until its closure. In the case of instant
purchases, such roles may be fall with the officers that receive the goods and
services.

 

The Contract Manager may be the Authorized Officer or the person appointed by
him,, bearing in mind that under no circumstances the Authorized Officer may be
the Technical or Administrative Service Officer of a purchase order.

 

11

 

 



Free English translation of Spanish language document

 



The Technical or Administrative Service Officer of the ANDE contracts will be
unique and appointed since the Contract request; in the event of replacement,
the provisions of this section apply.

 

3.4.c.DOCUMENTS THAT MUST BE FORWARDED TO THE CONTRACTS’ MANAGERS AND SERVICE
OFFICERS FOR THE EXERCISE OF THEIR ROLE

 

After the assignation of the contract, and as documents attached to the Form for
the Appointment of the Manager and of the Service Officers, it will be the
obligation of the Authorized Officer to send the following documents in magnetic
media or via electronic mail.

 

·Check list for the execution and closure of the execution of contracts

·Magnetic copy of the documents of the Selection Process (General and Specific
Conditions of the contract, technical specifications, attachments, addendums,
Information Hearing Minutes, clarifications, etc.)

·Magnetic copy of the offer made by the contractor

·Copy of the Risk Analysis made during the planning proceedings

·Copy of the Contract or Agreement and its attachments

·Support of the publication of the Contract or Agreement

 

Pursuant to the initiative of “less paper, more life”, the aforementioned
information will be shared through tools that allow its easy consultation in a
digital manner.

 

3.4.d.APPOINTMENT OF A JOINT TECHNICAL AND ADMINISTRATIVE DESK

 

The Strategic procurement Office may establish guidelines under which certain
contractual objects may be the subject of:

 

(i)Joint Service – Those in which the Technical And Administrative Services are
in the name of one same officer, being contracts of low execution complexity, or
because are of those in which the goods or services are located in the
consumable quadrants and necessary within the execution matrix.

 

(ii)Independent Service – Those in which the more convenient strategy is to
separate the Technical and Administrative Technical Offices and therefore is
hired through two different persons.

 

(iii)Administrative Service Desk Only – Those in which the Technical Service
Desk is not necessary, such as in the public utilities’ contracts.

 

3.4.e.APPOINTMENT OF THE AGREEMENT’S MANAGER AND SERVICE OFFICER

 

According to the postulation of the Requesting Officer set forth in the
Agreements’ and Contracts’ Profile” or the one applicable, the Authorized
Officer will make the respective appointment of the Agreement’s Manager and
Service Officer.

 

12

 

 



Free English translation of Spanish language document

 



Regarding Cooperation Agreements or specific agreements pursuant to the
Framework agreements, the management and service of such Specific Agreements or
covenants, the same will be under the care of the persons that discharge the
duties as Manager and Service Officer of such Framework Agreements.

 

The DSC, through the UCN or whoever takes its place, will send to the user area
a copy of the Agreement’s dossier, all the annexes of the Agreement of Contract
of Article 355 and the same information, in magnetic means, will be sent to
those who exercise Management and Service Duties. The Agreement or Contract’s
original documents will be sent to be archived at ECOPETROL.

 

3.5.ROLES AND RESPONSIBILITIES OF THOSE INVOLVED IN THE EXECUTION OF CONTRACTS
AND AGREEMENTS

 

3.5.a.FUNCTIONS OF THE MANAGER OF THE CONTRACT OR AGREEMENT

 

Besides the general functions assigned to the role of Contract or Agreement
Manager in item 3.1 above, it will have the following functions (but not limited
to them):

 

1.To know in detail the strategic goals of the organization, and to align then
with the objectives typical of the contracts in their charge.

2.To make with their work team, made up by the Service Officers, a careful
reading and analysis of the documents that are integral part of the Contract, to
be able to make an effective follow – up throughout the execution stage.

3.To design and to agree with the Service Officers a follow up plan with clear
objectives that allow evidencing results throughout the Contract’s performance
and liquidation stage.

4.In a systematic manner, taking into account the term of execution of the
Contract, to give reports to the Contract’s Requesting Officer about the
progress in the performance of the Contract, and to guarantee that the reports
submitted are clear, complete and concise, supported in facts and data.

5.To make follow – up, to document and to propose the improvement actions that
are necessary to ensure the correct execution of the Contract, focusing on a due
management of the risks inherent to it and the satisfaction of ECOPETROL’S
needs.

6.To work with the Contractor or the party or parties of the Contract in order
to achieve the compliance with the goals set with the execution, mainly the
satisfaction of the Company’s needs and / or the common interests within the
Agreement.

7.To ensure that a proper risk management takes place, and to adopt the actions
to offset the situations that could affect the satisfactory development of the
Contract or Agreement, bearing in mind that such actions must fall within the
framework of the Contract’s purpose agreed by the Parties and, if amendments of
said purpose are necessary, to put them forward, duly supported, to the
Requesting Officer for its endorsement and / or justification, after filing the
relevant request to the Authorized officer according to the provisions of the
Contracting Manual and of the Authority Delegations Manual.

8.To ensure the compliance with the corporate guidelines regarding the amendment
of contracts or agreements, as well as those related to the execution of larger
quantities, reimbursable expenses, option uses and any other applicable to the
Contract the subject of the management.

 

13

 

 



Free English translation of Spanish language document

 



9.To identify, analyze, assess ad support in a clear, complete and concise
manner the needs of amendment of the Contract and the economic acknowledgements
as the case may be, among other things; and, one such analyses have been made,
to make the respective recommendations to the Requesting Officer for the latter
to request them from the Authorized Officer ad, in addition, to submit such
recommendations and their justifications before the Advisory Committees that the
Authorized Officer may organize to deal with such issues.

10.To make the analysis, to support in a timely manner, to take the sanctioning
measures necessary to urge the contractor to comply with the purpose of the
Contract, including the early termination thereof, seeing at all times to the
Company’s interest. The foregoing in agreement with the procedure set forth in
the Contract to impose sanctions, respecting the due process and ensuring the
right of defense.

11.To report and submit to the committee of the Strategic Supply Office set
forth in the Contractors’ Performance procedure, to those contractors that
during the Contract’s execution stage had incurred in serious breaches, for said
Committee to analyze the possibility to include it in the List of Companies with
Problems.

12.To ensure the compliance with the payment obligations in the charge of
ECOPETROL, being the one responsible for any unjustified loss caused to the
Contractor. Likewise, to approve the payment of reimbursable expenses (if
applicable) abiding by the conditions agreed in the Contract and the regulations
set forth in the Company for its acknowledgement. This item does not apply to
the ANDE Contracts that are governed by a different chapter of these guidelines.

13.To approve the Partial Liquidation Minutes reflecting the Contract’s
financial performance and, if necessary when there are evidences of inadequate
or non – standardized behaviors in the execution, to carry out reviews and
periodic assessments of the Quantities’ Receipt Minutes in the charge of the
Contract’s Technical Services Officer (or whoever discharges the duties of Joint
Services Officer), with the support of the Administrative Technical Officer. The
foregoing without prejudice to the contractual actions against the Technical
Service Desk when it is hired or of the responsibility of ECOPETROL’S officer
that is in charge of such Technical Service Desk.

14.To sign the Contract’s Kick – Off Minutes, which must be projected by the
Administrative Service Desk (or the existing service desk), ensuring that if
there are requirements of a technical nature for its execution, the same shall
also be signed by the Technical Service Officer.

15.In the contracts in which, in an exceptional manner, an advanced payment was
agreed, to authorize the trust company in which the respective trust fund was
opened, to disburse the funds thereof to the contractor upon the verification of
the compliance with the requirements set forth in the Contract’s amortization
plan.

16.To perform the systematic and ongoing follow up of the contracts in its
charge, demanding from the services officers all the reports it deems as
necessary, in a way that it ensures a correct execution and prevents the
occurrence of the possible conflicts between the parties, the filing of claims
or the lodging of lawsuits against ECOPETROL.

 

14

 

 



Free English translation of Spanish language document

 



17.In its capacity as contractual relationship leader for the contracts in its
charge, regarding extraordinary or abnormal situations that arise during the
execution and / or liquidation of the Contract that could lead to the start of
future lawsuits between the parties, the Manager must personally attend the
meetings to which he or she is called to inform the company of situations
arising during such meetings, upon request of the contractor or of any third
party. Any other meetings that are part of the normal course of the Contract,
such as those determined in the schedules or work plans, will be managed
according to the provisions of the Contract’s schedules or work plans.

18.To accompany field visits, audits, socialization meetings, training, etc., to
which it is called and in which his / her presence is necessary.

19.To directly see to the requests made by the Strategic procurement Office
related to the performance of the contracts in its charge.

20.Ro monitor the critical variables of the contracts or agreements in its
charge (accidents, quality, terms, accrual, scope, amount and compliance, etc.),
and to inform, in a timely manner, the responsible officers to achieve the
solutions aimed to prevent conflicts.

21.To carry out the ongoing follow – up of the contractual costs to prevent the
over – execution thereof.

22.To authorize the subcontracting hen the same is viable according to the
provisions of the Contract, ensuring the compliance with the conditions and
requirements set forth in the Contracting and Subcontracting Corporate Social
Responsibility Procedure.

23.In the terms set forth in the Contract and / or in the regulations in force
in ECOPETROL, to authorize the partial or total suspension of the Contract
through the execution of the respective Suspension Minutes, informing of this
fact to the Requesting Officer and to the Authorized Officer. Once the causes
that led to the suspension have ended or have ceased, to enter into the
respective Restart Minutes with the accompaniment of the Service Offices to
ensure the continuation of the technical and administrative control function.1

24.To monitor authorized travel expenses and to ensure the adequate use of the
resources assigned for such purposes, according to the contractors’ Travels’
Procedure.

25.To monitor the execution of the reimbursable expenses agreed in the Contract,
according to the guidelines and regulations applicable.

26.In the cases in which it is necessary and duly justified, to appoint whoever
must carry out the final liquidation of the Contract, who will have, in all
cases, the support of the Service Officers. The Manager will approve the
liquidation made, signing the document that contains it.

27.With the support of the Service Officers, to assess the contractor in a
systematic manner (with the periodicity and following the procedure set forth in
the contractors’ Performance Procedure according to the type of Contract), and
to do and approve in the SAP system the partial and final performance
assessments of the Contractor. Once the assessment has been completed, to
request improvement action plans when the result of the assessment is not
satisfactory.

28.To enable the indicator of the final invoice in the Contract recorded in SAP,
once it has been assured that the payment was made according to the Final
Liquidation Minutes.

 



 

1 According to ECOPETROL’S internal regulations, the partial or total suspension
of activities under the Contract may be authorized by persons other than the
Contract Manager, either in a verbal or written manner, or through the
withdrawal of the Work Permit, only when there is a serious breach of the safety
and occupational health standards by the contractor, in the events and according
to the procedure set forth by the HSE and Social Performance Head. In this case,
the Contract Manager must be immediately informed, and without prejudice to the
sanctions that must be imposed both to the Contract’s Manager and to the
Contract’s Service Officer for having allowed the execution of the conditions
that motivated such suspension.

 

15

 

 



Free English translation of Spanish language document

 



29.To request the support and to lodge all inquiries necessary with other
departments of the Company when the contractual circumstances so warrant, in
order to ensure its normal performance.

30.To certify for the contractor the contractual experience as a result of the
contract’s performance. To certify the authorized subcontracting, if so
required.

31.To see to the performance of the Internal Control System COSO in contractual
terms, ensuring the operation and the compliance with the controls established,
as well as the generation of the evidences set forth in the risk matrixes and
financial and non – financial controls associated to the position.

32.To analyze the reports issued in a joint manner by the technical and
administrative service desks, or the existing one, with the periodicity that the
Manager defines, regarding HSE, labor, RSE, financial, quality issues, as well
as regarding the contractual performance and alerts such as contractual
amendments, over – execution, claims, liquidation, etc., in order to agree with
the contractor or recommend to the Requesting Officer the actions necessary for
the due performance of the Contract.

33.To ensure the compliance with the contractual obligations in the charge of
ECOPETROL for the successful completion of the contracts. The Contract Manager
is the one responsible for demanding from the Service Desks their compliance and
to interact with the other departments responsible for carrying out activities
or to provide services required during the Contract’s preparation and execution
stages (see item 3.8). Below we list some of the activities in the charge of the
Service Desks and of other departments and for which ECOPETROL is obliged with
the contractor:

a)Review and approval of the HSE Plans

b)Review and approval of the detailed work programs – PDT

c)Scheduling the training regarding the Promotion of Safe, Clean and Healthy
Work.

d)Review and Approval of the persons proposed to make up the minimum team
according to the profiles required.

e)Review and approval / rejection of the Contract’s insurance policies and
guarantees.

f)Review and approval / rejection of the enrolments to the Professional Risk
Insurers, pension and health coverage.

g)Production of the carnets of the personnel that will take part in the
contractual performance.

h)To deliver, in a timely manner, materials, inputs, equipment and tools that
are the liability of ECOPETROL for the execution of the works or the provision
of the services.

i)To supply the technical data (blueprints, reports, procedures, etc.) that
ECOPETROL has agreed to supply as required for the activities in the charge of
the Contractor.

j)To timely review and approve / observe / reject administrative and technical
documentation that the Contractor gives to ECOPETROL and that is required in the
process of completion of the works or services (blueprints, reports, results of
non – destructive assays, technical tests, inspections, CVs, quality plans,
etc.).

k)Assure a timely review and approval of ATS and issuance of work permits for
Plant Operations for the works and services to be executed.

l)To investigate and process with those responsible of accounts payable whenever
the Contractor requests support due to problems with the invoice cancellation
process.

m)To intermediate before the HSE and Risks’ Integral Management Departments and
areas whenever it requires their participation to see to events if incidents
occurred pr risks to be mitigated throughout its execution.

 

16

 

 



Free English translation of Spanish language document

 



n)Accompaniment of the lawyers of the Human Talent Vice President’s Office
whenever there are situations of alteration of the labor climate that affect the
execution of the Contract

o)Other.

34.To respect the rights of the Contractors or of the parties to an Agreement,
to process their communications in a timely manner and to try to prevent
conflicts.

35.To participate and / or contribute the experience in the development of the
execution of the contracts in the process of planning the new processes, if so
required by the Requesting Officer.

36.To lead the reports required by the control entities whenever these refer to
the phase of Incorporation or Disincorporation of Materials and Services
(performance)

37.To keep the Requesting Officer informed about the development of the Contract
or Agreement, and to recommend the actions that compete to it to perform or
request to ensure the normal execution and the compliance with its purpose,
completing all respective justifications.

38.To demand from the Administrative and Technical Service Officers, or from
those in place, the reports, acts, activities, justifications necessary to
ensure the compliance with the obligations in the charge of the Contractor, and
to coordinate the service in their charge.

39.To process in a timely manner (with the support of the Service Officers) the
petitions, complaints or claims filed that are related to the contracts managed
by him, as well as the requirements of the control entities received through
ECOPETROL’S tools and official channels.

40.To ensure the compliance with the contractual and legal regulations in force.

41.In case of a stoppage of activities by the Contractor’s workers, to analyze
the situation with the support areas and, if such is the case, to contact their
legal representative to reestablish the order, to restart the works and to
ensure the continuity of the service or of the works.

42.To answer the requests filed by the Contractor’s workers related to issues in
their charge and to notify the contractor so it can tackle those within its
competence in its capacity as employer.

43.To sign the forms for the enrollment with the Labor Risk Insurers for the
contractors when these are individuals.

44.To ensure the respect of the Human Rights (DD. HH, for its Spanish initials)
by the Contractor in respect to the workers deployed to the performance of the
contract, including subcontractors’ and vendors’ workers, as well as inhabitants
of the places in which the works are done or in which the service is rendered.

45.To approve the acknowledgement and payment to the Contractor of the
reimbursable expenses, regarding travel expenses or by the means agreed in the
Contract, for which it must have the respective supports regarding their need,
justification, efficiency and opportunity provided by the Contractor, endorsed
by the Contract’s Technical Service Officer.

46.To analyze the convenience and to approve to the contractor the travel
expenses, before the commission, regarding international travel originated in
the Contract.

47.To keep the financial control of the Contract’s travel expenses with the
support of the Administrative Service Desk or the existing one.

 

17

 

 



Free English translation of Spanish language document

 



48.To exercise a strict financial and accounting control of the contracts’
budget execution, in strict compliance with the obligations that, by law SOX
ECOPETROL must ensure in the exercise of all of its financial transactions.

49.With the support of the Administrative Service Provider, to ensure the
compliance with the contractor’s obligations with its suppliers, as per the
contractual provisions.

50.Any other necessary to ensure the compliance with the internal rules of
ECOPETROL and to ensure the correct performance of the contract or Agreement
within the framework of the Contract and of the Law.

 

3.5.b.FUNCTIONS OF THE ADMINISTRATIVE SERVICE OFFICER

 

Besides the general functions assigned to the role of the Administrative Service
Officer of the Contract or Agreement in sub – section 3.2 of these guidelines,
it will have the following specific functions (but not limited to them).

 

In addition, it must be clarified that the functions for each role assigned in
this chapter correspond to the duties allocated to the Administrative Service
Officer (understood in generic terms), without prejudice that at the time of
defining the scheme for the provision of the service all the roles are assigned
to the follow up of a given Contract or Agreement, because, due to the degree of
complexity thereof, it will be possible to determine the utilization of all the
roles or only of some of them; likewise, when only one Service Desk is defined,
it shall be construed that the sole Service Desk will discharge all the duties
herein established together with the activities defined for the Technical
Service Office; anyway, the function of the Administrative Service Office is
construed as a whole, according to the following functions.

 

3.5.b.1.FINANCIAL AND FOLLOW – UP SERVICE OFFICER

 

Is the one responsible for the follow up and control of the execution of the
Contract or Agreement in terms of time and cost, besides ensuring the timely and
correct payment to the contractors or the payment of the contributions to the
parties, derived from the execution of the Contract or Agreement, respectively.

 

Its specific functions are as follows:

 

1.To verify that the data included in the dossier of the contract submitted by
the procurement service officers is coherent with the information uploaded in
SAP. In case of inconsistencies, the issue must be reported to the Authorized
Officer to make the relevant adjustments.

2.To verify the full compliance with the minimum technical and administrative
requirements established in the Contract before the execution of the Kick – Off
Minutes.

3.To see to, and to process in a timely manner, the applications,
recommendations or observations of the Technical Service Officer and of the
Manager that correspond to his role and that can be found within the contractual
clauses and the regulations applicable to the Contract.

4.To comply with the provisions set forth in the Contractors’ Travel
Regulations.

5.To verify the compliance with the tax obligations in the contractor’s charge
arising because of the execution and successive amendments of the Contract.

 

18

 

 



Free English translation of Spanish language document

 



6.To verify the contractual proceedings and requirements applicable to the
disbursement of Advanced Payments and / or Down Payments and to make the
financial follow up thereof.

7.To write the Kick – Off Minutes and to ensure its execution by the Contractor
and by the Contract Manager; of the prior compliance with technical aspects for
its execution is required, to ensure the signature of the Minutes by the
Technical Service Officer.

8.To socialize with the Manager of the Contract or Agreement and technical
service professional, among other, the information regarding the start, to
guarantee the follow up of the performance.

9.To schedule and hold the initial socialization meeting (kick – off meeting)
with the contractor, service officers, representative of support areas and other
parties involved. To consolidate and ensure the submission of the information
required to be disclosed to the participants.

10.To upload and update the information mentioned in the contract with data that
is true, clear, complete, reliable and coherent, in the tools set forth by
ECOPETROL for such purposes.

11.To lead and motivate, in a systematic manner, with the Technical and
Administrative Service Desks, the grades for the contractor’s performance
assessment, and to ensure the compliance with the conditions and procedures set
forth for such purposes in the contractors’ Assessment Procedure; it also is in
charge of the projection of the communications addressed to the contractor for
the Manager’s signature.

12.To consolidate and upload in SAP the performance assessment submitted by the
Contract’s service professionals.

13.To ensure the approval of the performance assessment by the Contract Manager
in the SAP tool.

14.To recommend to the Manager the early termination of the Contract if the
performance assessment is lower than 60 points and there is no evidence of
findings of prior assessments and visits.

15.To ensure the compliance with the payment obligations acquired by ECOPETROL
because of the Contract or Agreement.

16.To receive, custody, review and manage, in a timely manner, the Receipt
Minutes signed by the Technical Service Officer. In the event that there is
evidence of inconsistencies of the Minutes or situations of a financial nature
that do not allow managing the service entries, the Manager and the Technical
Service Officer must be notified forthwith to solve them, before they lead to
any noncompliance on ECOPETROL’S part.

17.To validate with the administrative service professionals the compliance with
requirements before making the Partial Liquidation Minutes.

18.To make the Partial Liquidation Minutes, to archive and hand over to the
Contractor.

19.To register and approve the services entries in SAP, once the Quantities’
Receipt Minutes sent by the Technical Service Managers have been verified.

20.To ensure and alert the Contract Manager of the sufficiency of the budget for
the approval prior to the performance of larger amounts.

21.To ensure and alert the Contract Manager of the sufficiency of the budget for
the payments derived from the Contract or Agreement, as well as from the low
accrual situations, and to do all work required to comply with the commitments
on ECOPETROL’S part.

22.To verify the release of the “Accrual Document” by the Contract Manager that
informs of the approval of the payment to the contractor.

 

19

 

 



Free English translation of Spanish language document

 



23.To notify the contractor of the service entry number in a timely manner and
to ensure the generation and filing of the invoices on the contractors’ part.

24.To ensure the compliance with the internal regulation in force about
reimbursable contractual expenses.

25.To give support to the Technical Service Desk, Manager and Requesting Officer
in the drafting of the recommendation memoranda and request of contractual
amendments (consolidation of technical justifications, performance assessment
and financial balance of the Contract, certifying also that the Contractor has
satisfactorily complied with its administrative obligations). Said support
includes the issuance of its opinion, on behalf of the Administrative Service
Desk, that the recommended amendment is the best strategy to ensure the correct
performance of the Contract.

26.To validate the coherence of the information contained in the request for
contractual amendment for each one of the items to be amended.

27.When amendments are going to be made to the Contract, and once the requesting
area has created in SAP the positions f the order requests (SolPed or SP), the
Administrative Service Officer must upload them in the procurement Form (FCC).
For such purposes, and depending on the amendment, the Manager must request and
deliver to the Financial Service Officer the information required, which may
include: technical specifications, budgets of additions or larger amounts with
unit prices and quantities per item, SAP catalog of the new items to be added,
numbers and positions of order request created in SAP, and all other
requirements demanded in the procurement Form (FCC).

28.To ensure the documentation that must be attached by it to the contractual
amendment request by means of the ZFCC transaction.

29.To fill the information required in the procurement Form (FCC) the subject of
the contractual amendment with data that is full, clear, certain, reliable and
coherent. To ensure that the Minutes of finalization of the Contract or
Agreement are adequately entered into by the Technical Service Officer.

30.To request and ensure the delivery of documents on the Contractor’s part,
necessary for the liquidation of the Contract.

31.To make the adequate analysis of the financial behavior of the contracts in
its charge in terms of over – execution, accrual and budget execution, among
other variables necessary to achieve an effective contractual performance.

32.To comply with the requests, instructions and recommendations of the Manager
not contrary to the Clauses of the Contract or Agreement.

33.To ensure the evidences of payment of the contributions of the allies in the
agreements.

34.To consolidate the information and to make, for the signature of the Manager,
the Contractual Experience Certificate resulting from the Contractual execution.
It must include, besides the initial Contract data, all the final information in
terms of cost, term, performance assessment, sanctions, etc. From this document,
an original must be given to the Contractor and a Copy must be filed in the
Contract’s file.

35.All other related to its role and necessary to ensure the compliance with the
Contract or Agreement.

 

20

 

 



Free English translation of Spanish language document

  

3.5.b.2.LEGAL CONTRACTUAL OR AGREEMENTS’ SERVICE OFFICER

 

Is responsible for the verification and assurance of the compliance with the
legal contractual aspects of the Contract, and therefore its specific functions,
in a general manner will consist of the drafting of answers to requests related
to contractual amendments, economic claims, rights of petition, review of
documents that motivate decisions or activities, drafting of contractual
documents, the approval of guarantees and insurance, recommendation of
subcontracting regarding the legal issues, follow up of the terms of the
guarantees and insurance, recommendations on assignment of contracts, assignment
of credits or assignment of economic rights, recommendations on the application
of sanctions, among other, or legal – contractual documents that affect the
agreements, etc.

 

Its specific functions will be, but are not limited to, the following:

 

1.To consult and apply, on a permanent basis, the legal regulations applicable
to the Contract and the internal regulations of the company, as well as the
opinions and the guidelines issued by the Office of the Legal Vice President of
the Company.

2.To establish mechanisms for the unification of legal – contractual criteria,
and to abide, in all cases, by its opinions and guidelines.

3.To carry out the review of the Contract (s) or agreements to determine the
legal requirements if execution thereof. (Example: guarantees and insurance,
payment of publications, taxes, etc.).

4.To request, review and approve the guarantees and insurance required in the
Contract, because of the execution of the Kick - Off Minutes and / or its
successive amendments, even when it is necessary during the liquidation stage;
and to notify the Financial and Follow up Service Officer of its approval.

5.To project the answers of the rights of petition made and related to
contractual issues and that require legal review, with the exception of the
rights of petition related to labor issues that are the competence of the Labor
Service Officer, without prejudice to the contribution from a legal point of
view.

6.To review and approve the trust agreements agreed in the contracts the subject
of management.

7.To review, follow up and assure the application of the sanctioning procedures
agreed in each one of the contracts assigned in respect to what was agreed.

8.To recommend the appropriateness of the application of the coercion clause or
other sanctioning clauses agreed, and of the penalty clause.

9.To write the draft of the notification of the Contractor’s breaches of
contract.

10.To support and project the answer to replies from the contractor derived from
the nonconformity regarding results of performance assessments as we alls to
report serious contractual breaches or faults.

11.To review the memorandums that generate the requests for the amendment if
contracts addressed by the Manager to the Requesting Officer

12.To review the memorandums that motivate Larger Quantities ad Readjustment
Minutes of any kind, without prejudice to the responsibility of the labor
service officer regarding the salary increase events.

13.To project, if so required the Contract Manager, the documents of contractual
amendments in strict compliance with the legal framework and to the contractual
reality to submit them to the authorized officer.

14.Review of the subcontracting requests made by the Contractor, as well as of
the memorandums of recommendation of the approval of the subcontracting aimed to
the Contract Manager.

15.To review the minutes for the total or partial suspension of the Contract and
the Contract’s restart minutes.

 

21

 

 



Free English translation of Spanish language document

 



16.To review the assignment requests filed by the Contractor and its supports,
and to set forth the legal observations, as the case may be.

17.To review the memorandums of recommendation of the assignment addressed to
the Contract’s Manager.

18.To make the Memorandum to forward to the Corporate Legal Advice Unit of the
Legal Vice Presidency or dependence that takes its place, of requests for the
assignment of economic rights of the Contract, for its study and the issuance of
an opinion. To make the document whereby these concepts are forwarded to the
Contract Manager.

19.Accompaniment in the meetings in which it may require contractual legal
guidance regarding the compliance with the contracts assigned to the Service
desk.

20.To issue an opinion regarding the legal appropriateness of economic unbalance
claims

21.To train the management personnel, aimed to the update of legal issues
according to ECOPETROL’S guidelines

22.To review the Mutual Consent Final Liquidation Minutes of the Contract or the
Unilateral Liquidation Minutes

23.Verify and inform to the Contract Manager of the damages caused to
ECOPETROL’S or third parties’ property because of the execution of the Contract.

24.To ensure the publication of the Contract (as applicable). If the dossier
given to the Administrative Service Manager at the time of the communication
does not include the evidence of the publication, the latter shall be
responsible for demanding and verifying its compliance, informing so to the
service officer of the selection process.

25.To manage and ensure with ECOPETROL’S functional area, the proceedings
regarding payments on behalf of the contractor to suppliers and subcontractors
generated in their default.

26.To see to ad manage in a timely manner and within the terms established in
the service level agreements, the requests of the Technical Service Desk and the
Management that corresponds to their role and that fall within the framework of
the contractual clauses and the legal regulations.

27.All other related to their role and necessary to ensure the compliance with
the contract or agreement.

 

3.5.b.3.LABOR SERVICE OFFICER

 

It is the one responsible for ensuring and controlling the compliance with the
labor obligations of the contractors with their workers, besides the correct
application of the guidelines in labor terms or to make the consultations
required from the functional authority for the correct application thereof. To
ensure that the labor report of the contractors in its charge, in the tool set
forth by ECOPETROL.

 

Its specific functions are the following:

 

1.To do the schedule of delivery of labor documents according to the payment
dates. To ensure at the beginning of the contract the understanding of the labor
and social security obligations on the contractors’ part.

2.To see to and process in a timely manner, the requests of the Technical
Service Desk and the Management that corresponds to their role and that fall
within the framework of the contractual clauses and the legal regulations
applicable to the Contract.

 

22

 

 



Free English translation of Spanish language document

 



3.To review and approve the CVs of the personnel required in the contracts,
strictly subject to the profiles therein established, and to inform whatever
corresponds to the contractor.

4.To attend to the Contract’s kick – off meeting with the service professionals
assigned, Contract Manager and contractor’s representatives, to align strategies
and commitments in the contractual execution in labor terms.

5.To verify at the beginning of the Contract that the labor classification is in
agreement with the activities that are going to be developed because of it and,
if that is not the case, to recommend to the Contractor a visit of the
corresponding entity. To accompany, in case that it is required by the Contract
Manager, the relationship with the community, in a team with the other technical
ad legal service officers to deal with issues of particular attention for the
groups of interest.

6.To see, in a timely manner, the complaints of the personnel attached to the
execution of the Contract on the Contractor’s part in labor issues, and to make,
in a systematic manner, the socialization of guidelines and regulations in that
subject matter to that personnel, contractors, vendors and the community an
large, whenever so required.

7.To request the opinion of ECOPETROL’S competent functional authority in labor
issues. Regional Offices of the Human Talent Vice Presidency or the offices that
take their place, whenever there are legal – labor doubts in the execution or
liquidation of the contracts, and to abide by the criteria of that entity.

8.To ensure that the solutions given to the labor problems are aligned with the
positions set by ECOPETROL.

9.To ensure the compliance with Article 1 of Resolution 63988 of 1991, regarding
the occupational entry exam or the provision that replaces or clarifies it.

10.To ensure the protocols of medical exams of selection of personnel that comes
to work with the contractors, in compliance with Article 1 of Resolution 63988
of 1991. To make a detailed description of the process (organization,
requirements, roles and responsibilities).

11.To request and review the documents that support the contracting of the
workers hired by the contractor for the performance of the Contract (employment
contracts, enrollments with the Integral Social Security System and para –
fiscal contributions, personal documents, among other things) to ensure the
compliance with contractual and legal obligations.

12.To deposit the data regarding the payroll and payments to the Integral Social
Security System and para – fiscal contributions in the comparative IT tool.
Regarding contracts with salary and benefit regime governed by the collective
labor agreement (USO), to ensure that all the workers are included in the
agreement regime conditions’ policy, and that the extensive labor debts are paid
according to the provisions of the collective labor agreement in force.

13.To verify the liquidations of the individual labor agreements submitted
during the period, and to make the relevant observations to the contractor
whenever required.

14.To inform to the Contractor the observations of the period and to design
joint action plans to eliminate recurring labor problems.

15.To calculate, together with the Contractor, the salary readjustments whenever
required. Also, to ensure its application.

16.To carry out the Contractor’s performance assessment regarding labor issues,
according to the periodicity and other indications of the Procedure for the
Performance of Contractors.

 

23

 

 



Free English translation of Spanish language document

 



17.TO request supporting data regarding the no – debt certificates of the
Integral Social Security System and para – fiscal contributions, no – debt
certificate in respect of its subcontractors, no –debt certificate of the Labor
Ministry or Labor Office evidencing that there are no labor claims in the zone
in which the works were done, request of exit medical exams, letter of
termination of the Contract or certification of continuity of the personnel for
another Contract. (Applicable in the Contract’s liquidation Stage).

18.To process entry passes or permits for weekends with the authorization of the
Contract Manager.

19.To verify that the Contractor has indeed deducted the Union Contribution that
has been voluntarily and expressly authorized by the worker or, in the event
that it is member of a union and it has been so informed by the respective union
to the Contractor.

20.To verify that the amounts deducted from the workers’ salaries as union
contribution have been actually handed over by the Contractor to the respective
union.

21.To verify that the Contractor or Subcontractor:

a)Enters into the employment contracts with its workers, in case that the
execution of the Contract leads to labor relationships, and to ensure that such
employment contracts are adjusted to the law ad to the State contract.

b)Hands a copy of the employment contract to its employees.

c)Clearly determines in the employment contracts the position to be filled by
the worker and the salary according to the applicable regime (legal or
conventional) or the provisions of the Contract or other documents of the
Selection Process.

d)Enrolls its workers with the Integral Social Security System (health,
pensions, and labor risks) and to the Family Compensation Entity before or at
the same time than the date in which they start working (the enrollment of labor
risks must have been made at least one day in advance).

e)Complies with the provisions of Decree 4000 of 2004, in particular its Article
832, in case that the performance of the contract meant the hiring of foreign
workers, as well as the proportionality of the oil and gas companies according
to Law 10 of 1961.

f)Makes, within the legal term, the contributions to the Integral Social
Security System and para – fiscal contributions according to the salary earned
by the workers and reports the changes that may have occurred during each
period.

g)Pays in a timely and correct manner the salaries, overtime, night – time
surcharges, Sunday work surcharges, service premium, severance aid and interest
on the severance payment, vacations and all other legal and extra – legal labor
credits that the regulations establish in favor of the workers.

h)Has the authorization of the Labor Ministry to work overtime, if so required,
and that the provisions of the Colombian Labor Code are being complied with
regarding the maximum working hours and other labor norms that may be
applicable.

i)Keeps the records of the overtime or supplementary work done by the workers.

j)Reports to the insurance company the news regarding entry, exit and accidents
of the workers.

k)Assigns the personnel of workers in its service, and that they actually carry
out the work according to the positions defined in their respective employment
contracts.

l)Pays to its workers, in a timely manner, the final settlements of the benefits
according to the salary and benefit regime applicable (legal or conventional)

m)Sees to and solves the administrative claims filed by its workers and former
workers.

 

24

 

 



Free English translation of Spanish language document

 



n)Fills the monthly record of execution of the subcontract, according to the
subcontracting control forms; said form must be filled by the contractor and
delivered to the Administrative Service Officer.

o)Delivers the schedule for the compliance with Article 21 of Law 50 of 1990,
whenever applicable, and when it effectively complies with the provisions of
that standard throughout the performance of the Contract.

p)Does not enter into salary exclusion pacts regarding the salaries set forth in
the salary level tables for activities that are not typical of the oil and gas
industry, technical and administrative career or conventional.

q)Does not end, without the permit of the competent authority, the employment
contracts of employees that have some sort of privilege or reinforced stability.

r)To accompany and support the labor audits done by ECOPETROL to contractors and
subcontractors.

s)Complies with providing to its workers a clean and adequate place to eat their
food (when it is supplied) and humane and safe transportation.

22.To accompany and support the labor audits done by ECOPETROL to contractors
and subcontractors.

23.To ensure the compliance with what was agreed in the Commitment Minutes or
reports signed because of the labor audits done to the contractor throughout the
term of the contract.

24.To give advice ad write the draft answers to replies filed by the Contractor
derived from the nonconformity regarding results of performance assessments, as
well as to report the noncompliance or serious contractual faults.

25.To ensure the correct application of the criteria defined in the Corporate
Social Responsibility procedure for the classification of local labor, as well
as the correct report in the tool set forth by ECOPETROL.

26.Accompany the Manager Technical and Legal Service Officers and the Social
Performance Office – DGS, in the socialization of the Contract and relationships
with the community and stakeholders

27.To communicate the socializations prior to the start of the performance to
the communities, the labor regime, salaries and benefits applied to the
Contract, as well as the quantity of resources estimated and specialties
required for its performance.

28.To see to the compliance of agreements between the community and ECOPETROL
established in the planning of the project regarding the hiring of labor and
subcontracting.

29.To carry out periodic visits to the communities of the area of influence
(workers, subcontractors and suppliers) in order to verify the compliance with
the contractors’ obligations. Before the start of the Contract, it is necessary
to establish an agreement with the Contract Manager, the periodicity of the
socialization and follow up visits.

30.Clarify concerns related to the execution of the contracts in labor and
social issues.

31.To identify, in a timely manner, alterations of the labor climate, manage
solutions that are within its reach and recommend actions to the Manager.

32.See to the compliance with the Labor Training Plan

33.Permanent follow up to contractors for the timely payment of suppliers and
demand the monthly no – debt certificates.

34.To support the Contract Manager, Business Leaders and the Social Performance
Office – DGS in the resolution of social incidents regarding the execution of
the contracts in its charge.

 

25

 

 



Free English translation of Spanish language document

 



35.To ensure for the execution of the Kick – Off Minutes and during the contract
execution, the labor report in the tool established by ECOPETROL.

36.To assure the hiring of Professional and Non – Professional labor from the
Area of Influence, according to the provisions of the Contract and the Corporate
Social Responsibility Proceedings.

37.To assure the compliance and performance, on the contractor’s part, of the
National Employment Service (SNE) tool. This one is deleted with the amendment
of the RSE procedure.

38.See to the compliance with the agreements previously established between the
community and ECOPETROL regarding the hiring of labor.

39.In the event of a cessation of activities on the part of the contractor’s
workers, it must draft the notice for the signature of the Contract Manager and
ensure the forwarding of the letter to the contractor calling or the resumption
of the work and to ensure the continuity of the service.

40.To identify, report and control the social and labor alarms generated
throughout the execution of the Contract.

41.To assure, in a timely manner, the answer to information requests,
complaints, petitions and claims of the workers and of the community in labor
and social issues.

42.To identify the sub – contracts authorized by ECOPETROL and to verify the
Contractor’ compliance with the payments to its subcontractors, and of the
latter to their employees, through the request of the no – debt certificates,
applying the Subcontracting Follow – Up Form according to the provisions of the
RSE procedure and of the sub – contracting control form.

43.To identify the contractor’s suppliers and to verify the compliance with the
payments through the request of no – debt certificates and to communicate the
default to the Contract Manager in an immediate manner.

44.To pay periodic visits to workers, community and suppliers from the area of
influence during the performance of the Contract, in order to know their
concerns related to said execution, and besides:

(i)Identify the labor climate

(ii)Workers’ Training Plan

(iii)Compliance with the enrollment of local labor

(iv)Social Incidents

45.To inform the manager about contract breaches or violations of Human Rights.

46.Warn about breaches that may generate social events or that endanger the
attention of the workers regarding the coverage of the Integral Social Security
System.

47.To process and to assure with ECOPETROL’S functional area the procedures
related to payments on behalf of the contractor to workers that arise because of
the noncompliance thereof.

48.All other related to its role and necessary to ensure the compliance of the
Contract or Agreement.

 

3.5.b.4.INFORMATION INTEGRAL SERVICE OFFICER

 

It is responsible for the receipt, verification, organization, storage, control
and preservation of the documents derived from the contractual execution,
complying with the standards, regulations and guidelines ser forth in
ECOPETROL’S Integral Management System (quality, OHSAS, among other).

 

26

 

 



Free English translation of Spanish language document

 



Its specific functions are:

 

1.To assure the adequate implementation of the Integral Management System
throughout the execution of the Contract, according to the regulations
associated to ECOPETROL’S Integral Management System.

2.To perform all actions necessary to maintain updated the information generated
in electronic and physical media about the contracts in its charge.

3.To see to and manage, in a timely manner, the requests of the Technical
Service Desk and the Management that correspond to its role and that are within
the framework of the contractual clauses and of the legal regulations in force.

4.To cooperate in a timely manner with the Contractor for the development of the
Contract, seeing to the requests and queries thereof and holding in a timely
manner the meetings that it deems as convenient.

5.To make, in a joint manner with the Technical Service Desk, a monthly report
of the Contract’s relevant milestones for the manager to be able to make the
follow – up thereof.

6.To assure the compliance with the policies related to information, management
of the Integral Management Systems and of the contractual documents.

7.To monitor the implementation of corrective and preventive actions aimed to
the reduction of non – compliances, complaints and grievances according to the
integral management system.

8.To manage the data and the knowledge generated in the development of
activities inherent to the execution and liquidation of the Contracts in its
charge.

9.To assure the documentary performance of the contracting files, ensuring the
accessibility, traceability and safety of the information without going against
the policy of “less paper, more life”.

10.To know and apply the regulations in force produced by ECOPETROL’S Office for
the Coordination of Documentary Activity. Not to generate unnecessary parallel
files that are not in agreement with ECOPETROL’S policies.

11.To implement ECOPETROL’S corporate plans and programs for the compliance with
the documentary and integral performance.

12.To see to the correct operation of the tools and means available for the
compliance with the documentary and integral performance.

13.To verify and assure the use of the standardized forms for the execution of
the Contracts in each one of the service roles.

14.To receive and verify the physical and virtual data of the internal and
external clients related to the Contracts in their charge.

15.To approve the documentation delivery listings.

16.To forward as required the documentation required during the performance of
the Contract.

17.To open and / or update the dossier, making the following technical
processes:

(i)To classify the documents per contract type and their respective issue,
according to ECOPETROL’S Documentary Retention Tables.

(ii)To order in a chronological manner the documents of each file in a way that
it reflects the execution of the activities

(iii)To prepare the documentation to be filed, eliminating the excess staples
and metallic items, eliminate duplicates and blank sheets.

 

27

 

 



Free English translation of Spanish language document

 



(iv)To bind the documents in legal – size folders, with the holes in the middle
in a way that the documentation is protected in all of its borders.

(v)To mark the physical and virtual folders according to the standards set forth
in ECOPETROL’S documentary standards.

(vi)To make and keep updated the inventory of the physical and virtual files to
facilitate the access to the information.

18.To organize the service files of the Contracts in its charge, physically
locating them in ECOPETROL’S official form.

19.To see to the requests for consultation and loan of files and to keep the
record thereof in ECOPETROL’S official form.

20.To do the follow up of the files on loan.

21.To keep the record of the returns of files or to renew the loans.

22.To transfer the Contracts that have been liquidated to ECOPETROL’S central
file through the respective Delivery Minutes and the documentary evidence.

23.To assure the report of information of documents managed in the Contract with
the respective Documentary Retention Tables.

24.To do the follow – up of the compliance with the retention times defined in
the Documentary Retention Table.

25.To coordinate with ECOPETROL’S different offices the delivery of the
technical and administrative information required by the Contractor, according
to the Law and to the Contract and to which ECOPETROL has committed or that it
considers that it is convenient to furnish.

26.To do the follow – up and to demand the compliance with the regulations of
ECOPETROL’S Documentary Service by the Contractors.

27.To lead training actions in documents’ and information management issues for
the other roles involved in the integral Contracts’ management.

28.All other related to its role and necessary to ensure the compliance with the
Contract or Agreement.

 

3.5.b.5.HSE ADMINISTRATIVE SERVICE OFFICER

 

It is the person responsible for the follow – up and control of the execution
and closing of the Contract in terms of the compliance with obligations referred
to industrial safety, occupational health and the environment. The HSE
Administrative Service Officers and the HSE Technical Service Officers must work
in a coordinated manner to achieve effective results in the HSE activity carried
out by the Contracts, in compliance with ECOPETROL’S HSE Operational Mode.

 

The specific duties of the HSE Administrative Service Officer are as follows:

 

1.To review and ensure the delivery, on the contractors’ part, of the HSE
documentation required for the execution of the Contract’s Kick – Off Minutes,
according to the Guideline applicable regarding HSE, the specific documents in
HSE / ASP that each business has defined assessing their planning in the ECP –
DHS – F – 090 for, (or the version in force for the respective contract).

2.To review and ensure the delivery, on the contractors’ part, of the HSE / ASP
Plan and its correspondence prior to the execution of the Contract’s Kick – Off
Minutes, according to the Guideline applicable regarding HSE.

 

28

 

 



Free English translation of Spanish language document

 



3.To support DHS and the Technical Service Office in the display of ECOPETROL’S
HSE / ASP management model as well as the corporate HSE / ASP campaigns to the
contractor firms.

4.To see to and manage in a timely manner and within the terms set forth in the
service level agreements, the requests for Technical Services Desk and the
Management that Correspond to their role and that are within the contract’s
clauses and the legal regulations in force.

5.To periodically check that the Contractor complies with the contractual
requirements regarding HSE / ASP.

6.To take part in the Contract’s kick – off meeting led by the Manager thereof,
in which it makes the presentation of the work team, documents of the Selection
Process, times and Commitments’ Minutes regarding recommendations in that
regard, performance strategies and relationships between the business,
Administrative Service Desk and contractor.

7.To review the HSE competences’ certificate of the technical personnel,
required in the Contract.

8.To enroll the Contractor’s staff in the course called “DEVELOPMENT OF THE
PROMOTION OF SAFE, CLEAN AND HEALTHY WORK IN ECOPETROL S. A. – (Basic Level)”
before the operator, verify their enrollment and to notify the contractor of the
schedule as well as of the results.

9.To ensure the compliance with the Contractor’s HSE / ASP training needs,
including the verification of the results of the Safe Clean and Healthy
Promotion course and the compliance of phase 3 on the business’ part.

10.To process internal driving licenses. It includes the review of requirements
according to ECOPETROL’S procedures and the legal regulations in force.

11.To review, from a documentary point of view, the HSE / ASP compliance reports
delivered by the Contractor, as well as the supports for the execution and
closure of the action plans and improvement of the findings of audits,
inspections, safety visits, investigation of incidents, among other. This
information must be passed to the Manager and to the Technical Service Officer
for its verification in the field.

12.To request and make follow up to the improvement plans derived from the
application of the contractors’ performance procedure or guidelines. To make and
send, to whoever it may concern, the monthly and cumulative HSE / ASP
performance report of the Contracts in its charge at a national level.

13.To verify that the contractor has the permits to carry out work outside the
hours established in the Contract and in the cases in which such circumstances
so warrant, to make the HSE accompaniment of such works throughout their
execution.

14.To verify, from a documental point of view, the records of the disclosure of
the incidents and lessons learnt that might have occurred, in particular those
of the line or business served.

15.To consolidate and notify to the Business the information regarding the IF,
TRIF and Environmental Incidents’ Index.

16.To assure the Application of the Procedure for the Management of Control
Faults and Incidents ECP – DHS – P – 031.

17.To request from the contractor the information for the assurance of the
management of incidents and control faults.

 

29

 

 



Free English translation of Spanish language document

 



18.To do the HSE performance report together with the Technical Service Officer
and to send it to the Financial and Follow - Up Service Officer for its
consolidation and uploading to SAP.

19.To assure, during the performance and termination of the Contract, the
control of the documents that evidence the compliance with the monthly HSE / ASP
activity according to the following guideline: ECO – DHS – G – 043 and its
updates or amendments.

20.To report, on a daily basis, all the alerts or alarms of any kind derived
from any of its Contracts on its charge that must be known by ECOPETROL due to
their recurrence or impact on the organization or its environment.

21.To request the no – debt certificates from subcontractors and / or owners of
properties, if such is the case to recommend a deduction to the contractor
because of the default.

22.To request from the contractor its community relationships’ plan and to do
the follow – up of the commitments acquired by it with the Community.

23.All other related to its role and necessary to ensure the compliance with the
Contract or Agreement.

 

Note 1 – All the information in physical and virtual media (records, documents,
reports, etc.) generated pursuant to the Integral Management of the Contract is
owned by ECOPETROL and the person responsible of said management cannot furnish
it to third parties outside ECOPETROL.

 

3.6.SPECIFIC FUNCTIONS OF THE ADMINISTRATIVE SERVICE DESK REGARDING AGREEMENTS:

 

Besides the general functions of the Service Desk and typical of the nature of
the agreements, we underscore the following functions:

 

Financial Service Officer:

 

·To verify the compliance with the requirements prior to the execution of the
Kick – Off Minutes.

·To assure the order for the payment of ECOPETROL’S contribution, which must be
signed by the Manager of the Agreement, once all applicable budget supports are
in place.

·To check that the amount of ECOPETROL’S contribution corresponds to the one
approved in the Agreement and that it exactly corresponds to the one ser forth
in the Payment authorization.

·To secure the evidences of the payment of the contributions by the parties

·To support and manage the information necessary for the submission of
agreements’ amendments to the Follow – Up Committee.

·To ensure that all the minutes related to the execution are filed in the
Agreement’s dossier.

·To ensure that the Agreement and the payment of the contribution are duly
recorded in SAP.

·To ensure that the information included in SAP regarding the Agreement is
correct and to update it if the need arise.

·To ensure that all the stages of execution of the Agreement are completed.

 

30

 

 



Free English translation of Spanish language document

 



·To ensure that there are Termination and Liquidation Minutes of the Agreement.

 

Integral Information Service Officer:

 

·To ensure that the Agreement’s planning documentation is included in the
dossier submitted by the Service Desk.

·To ensure that the original Agreement, duly executed by the parties, has all
the original signatures of the persons duly authorized by the Companies,
regional entities or institutions.

·To ensure the Agreements’ Committee’s Minutes and review them to verify and
ensure the recommendations in the execution thereof.

·To ensure the Agreement’s publication documents, as applicable.

·To include in the dossier all the documents related to Cooperation Agreements
or specific agreements that may be entered into under a Framework Agreement.

·To deliver the information of the agreements to the Control Entities that so
request, with the prior endorsement of the Manager of the Agreement.

·To make up and 7 or update the file completing the following technical
processes:

a)To classify the documents by type of Agreement and the respective issue,
according to ECOPETROL’S Documentary Retention Tables.

b)To order, in a chronologic manner, the documents in each dossier in a way that
it reflects the execution of the activities.

c)To prepare the documentation to be filed, eliminating the excess staples and
metallic material, eliminate duplicates and blank sheets.

d)To bind the documents in legal – size folders, with the holes in the middle in
a way that the documentation is protected in all of its borders.

e)To mark the physical and virtual folders according to the standards set forth
in ECOPETROL’S documentary standards.

f)To make and keep updated the inventory of the physical and virtual files to
facilitate the access to the information.

 

Legal Service Officer

 

Is responsible for the review and control of the legal aspects of the
agreements, such as the projection of answers to requests related to amendments
thereof (additions and addendums), claims or petitions, rights of petition,
review of documents that trigger decisions or activities, approval of guarantees
and insurance, follow up of the validity of guarantees and insurance.

 

·To consult and apply, on a permanent manner, the legal regulations and to
follow the guidelines and concepts enacted by ECOPETROL’S Legal Vice Presidency.

·To ensure the acts of the Agreements’ Committee and to review them to verify
and assure recommendations for the execution thereof.

·To project to the Manager of the Agreement the documents related to the
Agreement necessary to guaranty its correct execution

·Accompaniment in the meetings in which legal advice is required in respect to
the compliance with the Agreements assigned to the Service Desk.

 

31

 

 



Free English translation of Spanish language document

 



3.7.FUNCTIONS OF THE CONTRACT’S OR AGREEMENT’S TECHNICAL SERVICE OFFICER

 

Besides the general functions assigned to the role of Administrative Service
Officer of the Contract or Agreement in Item 3.3 of these Guidelines, it shall
have the following specific functions (but not limited to them):

 

Are duties of the Technical Service Officer:

 

1.To work in a coordinated manner with the Administrative Service Officer
seeking synergies that allow achieving all of the Agreement’s contractual goals.

2.To systematically report to the Manager the technical behavior of the Contract
or Agreement and the corrective and preventive actions adopted to reduce
diversion impacts.

3.To control the quality of the object contracted, demanding the compliance with
the norms and technical specifications and other contractual conditions.

4.To verify the appropriateness, quality and quantity of the materials supplied
by the contractor for the performance of the works or services, according to the
provisions set forth by ECOPETROL in the technical specifications of the
Contract or the provisions of the technical or legal specifications of the
Contract or the provisions of the technical or rules that govern the issue.

5.Accept or reject the materials according to the type of labor that the
Contractor is going to carry out. In the cases in which it is necessary, to
carry put the tests for the inspection during the loading, offloading and
storage thereof.

6.To ensure the delivery of materials that ECOPETROL agrees to provide to the
contractor, leaving evidence thereof in the respective minutes.

7.To supervise the transportation made inside ECOPETROL’S facilities for the
transportation of materials provided by the contractor.

8.To make, together with the contractor, at the date of termination of the
contractual performance, the final balance of the excess materials supplied by
ECOPETROL and to write the respective receipt minutes.

9.To receive and approve the products and / or services delivered by the
Contractor and that are adjusted to the technical standard or specifications
applicable, or to otherwise reject them, stating their observations thereof. In
addition, to inform to the Administrative Service Officer, on a monthly basis or
according to the payment plan, the quantities of the products and / or services
received to satisfaction.

10.To keep a permanent control of the resources used by the Contractor,
verifying that the quantity and the quality thereof are in agreement with the
demands of the documents of the Selection Process (DPS) or with what was offered
in the proposal. In the event of anomalies it must require the contractor to
perform, and inform whatever is pertinent to the Contract Manager for the
eventual application of the sanctioning instruments.

11.To verify the compliance with norms, codes and standards required for the
suitable performance of the Contract’s scope and that have been previously
established.

12.To verify the compliance with the environmental management plan, whenever
applicable.

13.To demand, verify and supplement, according to the specifications approved
and the other contractual conditions, the corrective measures of the activities
wrongly performed, and demand that the contractor redoes them at its own cost.

 

32

 

 



Free English translation of Spanish language document

 



14.To carry out the recommendations given when it considers that some procedures
are inadequate or that can be improved.

15.To approve the work permits required to comply with the contracted purpose,
once validated by the Manager, who must verify the behavior of the extra time
(exceptional work according to the validations of the competent ministry) and
consult the Administrative Service Desk about the state of the payments of
salaries and benefits.

16.To supervise that the required personnel is deployed in the work fronts
according to the respective detailed schedule.

17.To analyze the reports presented, issuing the respective technical opinion
and agreeing whatever is required with the Contractor to have a smooth
performance of the Contract. If such technical opinion were to mean an amendment
to the Contract, it must inform so to the Manager and to the Administrative
Service Office to proceed with the relevant procedure before the Requesting
Officer and the Authorized Officer.

18.To make, in writing, the observations that it deems as pertinent on the
progress reports and all other documents of technical issues submitted by the
Contractor.

19.To demand from the contractor the start, performance and completion of the
technical obligations in its charge on the dates agreed (if such is the case).

20.To control the compliance with the technical obligations derived from the
Contract and the good use of the equipment, physical spaces and materials
delivered by ECOPETROL.

21.To keep a list of the issues of a technical nature that may occur, pursuant
to the Contract and to make, to whoever it is necessary, the relevant
recommendations.

22.To prepare and carry out the Contractor’s performance assessment in the
technical criteria and to submit the supports of the results obtained, according
to the Contractors’ Performance Procedure or to the document that takes its
place, and to send it to the Administrative Technical Officer for its
consolidation.

23.To recommend to the Contract Manager the application of the sanctions agreed,
in case of breach of the obligations of a technical nature derived thereof
(discounts, compensations, coercion penalty clause) and to complete, in these
cases, with the support of the Administrative Service Officer, the documents
that the Contract Manager had to issue for such purposes.

24.To recommend to the Contract Manager, in a reasoned manner, the
appropriateness of the partial or total suspension of the Contract.

25.To authorize travels of the contractors according to the Contractors’ Travel
Procedures, with the prior control of the rational use of reimbursable expenses
and according to the plan submitted by the Contractor.

26.To warn and recommend actions to the Contract Manager regarding activities
required to be carried out for the adequate performance of the Agreement, even
if the same have not been defined by the Contract.

27.To report discrepancies between the amounts received and the amounts agreed
in a contractual manner.

28.To input in ECOPETROL’S data system the amounts received during the
performance of the contract or purchase order.

29.To execute the requirements and services according to the provisions of the
procurement proceedings.

30.To make the service request or dispatch order in the system available for
ECOPETROL, upon request of the requesting Officer (for ANDE Contracts).

31.To ensure the execution and signature of the Contract’s Completion Minutes.

 

33

 

 



Free English translation of Spanish language document

 



32.To carry out the follow up and control for the assurance of the execution of
the budgetary commitments according to the timetable approved in the Contract’s
annual plan.

33.To make, jointly with the Administrative Service Officer, a monthly report of
the Contract’s relevant milestones for the Manager to be able to make the
documentary follow – up thereof.

34.To comply with the recommendations made by the Contract Manager, which are
not against the Law and regulations applicable, to ensure the compliance with
the Contract.

35.To ensure the compliance with the obligations acquired by ECOPETROL with the
Contractor.

36.To support with technical data the Contract’s or Agreement’s Liquidation
Minutes.

37.To analyze the petitions, claims or requests of the Contractor related to
technical issues derived from the contractual execution and to present their
conclusions to the Administrative Service Officer and Contract Manager.

38.All other related to its role and necessary to ensure the compliance with the
Contract or Agreement.

 

3.7.a.HSE TECHNICAL SERVICE OFFICER

 

The HSE Technical Service Officer is responsible for carrying out the
verification, in the field and the assurance of the operational control of the
activities set forth in the HSE plans and programs throughout the execution and
closure of the Contract, in terms of industrial safety, occupational health and
the environment. Its specific functions are as follows:

 

1.To display ECOPETROL’S HSE / ASP Performance model to the contractor
companies.

2.To divulge and ensure the display of the corporate campaigns regarding HSE

3.Registration of the personnel for specific HSE inductions

4.To lead the Contract’s kick - off meeting in HSE issues, in which the
Administrative Service Office must be present, as well as representatives of the
contractor company. In this meeting, it must assure that the work team is
introduced, and that the Selection Process Documents, times and commitments’
minutes regarding the relevant recommendations are presented, as well as
execution strategies and relationships between the business, Administrative
Service Office and the contractor.

5.To verify in the field the progress of the HSE programs and plans presented by
the Contractor, as well as the effectiveness of the action plans and improvement
of the findings resulting from audits, inspections, safety visits, investigation
of incidents, among other. The findings and diversions identified in the field
must be notified by the HSE Administrative Service Desk to complete the
activities necessary and to ask the contractor for the improvement plans.

6.To verify, in the field, the disclosure of the incidents and lessons learnt
that might have occurred, particularly those of the line or business served.

7.To verify in the field the legal compliance with occupational health and
industrial safety.

8.To carry out the inspection of the vehicles required for the process of
authorization of entry to the facilities. The result of the inspection must be
sent to the Administrative Service Desk to complete the vehicle authorization
proceedings.

9.To ensure the compliance with ECOPETROL’S standards, and also of the
disclosure thereof in the event that the same are repealed, amended or if new
documents are issued.

 

34

 

 



Free English translation of Spanish language document

 



10.To ensure the application of the procedure for the management of Control
Faults and incidents – ECOPETROL DHS – P – 031, and / or as amended.

11.To carry out the follow – up of the state of the control faults and incidents
reported in the Risk and Incidents’ Management Tool (GRI).

12.To keep updated the information in the Risk and Incidents’ Management Tool
(GRI), taking into account the one provided by the HSE Administrative Service
Office.

13.To assess the efficacy of the corrective actions resulting from the
investigations of control faults and incidents.

14.To propose preventive and corrective actions that lead to the preservation of
the health of the workers, the conservation of the environment, the support of
the business and the Company’s image, based on the statistical analysis of the
control faults, incidents and the non – conformities of the HSE Management
System found in the safety visits, inspections and audits.

15.To define and execute a field visits’ and inspections’ program for the follow
up of the operational control of the contractors’ HSE performance.

16.To verify the compliance with the activities proposed in the Environmental
Management Plan’s Data Sheets.

17.To assure the compliance with the administrative acts issued by the
Environmental Authorities.

18.To keep the Legal – Environmental Compliance Index – ICLA and the LTO
indicator updated.

19.To do the follow – up and to maintain updated the CAMI tool regarding
licenses, permits and other administrative acts.

20.To take part in the answer of the administrative acts issued by the
Environmental Authorities and Control Entities.

21.To receive the visits of the environmental authorities and control entities.

22.To do the environmental compliance report according to the Projects’
Environmental Follow – Up manual as amended.

23.To request from the contractors the information required for the completion
of the Environmental Compliance Reports (ICA).

24.To compile the information required for the environmental report that is
presented to the Office of the General Controller of the Republic established in
the forms set forth for such purposes.

25.To maintain updated the information required to fill the RUA (the IDEAM’S
Environmental Sole Registry for the Hydrocarbons’ Sector).

26.To keep updated the information required fro the GRI (Global Reporting
Initiative).

27.To carry out the Contractor’s HSE performance assessment, together with the
Administrative Service Officer.

28.To present the contractor’s serious breaches according to the provisions of
the Contractors’ Performance procedure.

29.To ensure, throughout the performance and completion of the Contract, the
control of the technical documents that evidence the compliance with the HSE
activity according to the defined in the following internal regulations and / or
its amendments:

·Instructions for the Delivery of Reports and Graduation Essays to the CIT

·Instructions for the Delivery of Technical Data of the Transport Vice
Presidency

·Guidelines for the Delivery of Exploration and Exploitation Technical Data

 

35

 

 



Free English translation of Spanish language document

 



30.All other related to its role and necessary to ensure the compliance with the
Contract or Agreement.

 

3.8.OTHER INTERLOCUTORS THAT SUPPORT AND HAVE AN IMPACT ON THE PERFORMANCE OF
CONTRACTS OF AGREEMENTS

 

In some cases, throughout the execution of the Contracts, the exercise of the
Contract’s management and service roles will require the support of the
operational areas, as well as of the technical support areas, the advisors and /
or service areas, in order to solve the issues that could arise.

 

The Manager will be responsible for leading the interaction with the officers in
charge of each one of the processes in the aforementioned areas, as well as to
carry out a timely planning, scheduling and notification of the requirements and
delivery of technical and administrative information as necessary to request
opinions or support of part of them, in a way that the support may be received
with the opportunity and quality that the contracts or agreements require.

 

In the same way, the Heads, Coordinators, Functional Leaders, Professionals and
other members and collaborators of the departments that give support to the
contracts or agreements have the obligation to give the required support,
provided that the same is part of its functions and competences.

 

Some of the support offices that through their activity impact the execution of
the contracts include:

 

OPERATIONS AND MAINTENANCE – Review and approval of ATS for the execution of
works or services hired with High “H” or Very High “VH” risks, management of
work permits for the works to be carried out per contractors, scheduling and
operational and / or maintenance maneuvers for the delivery of physical areas,
operational plants or equipment regarding which the contracted works will be
executed.

 

DHS – Support and advice in the completion and review of the HSE plans and
contracts’ risk management.

 

SECURITY – Verification of documents, approval and production of credentials
according to the standards, guidelines and policies for the entry of persons,
vehicles, materials, equipment and tools for the performance of the works done.

 

RELIABILITY – To verify, give advice and see to the compliance with technical
standards and norms in the contracts, review and approval of plans, to review
the quality compliance of the works through the validation of the results of the
END – Non Destructive Assays, etc.

 

INTEGRAL OPERATIONAL RISKS’ MANAGEMENT – Assurance in the compliance with the
HSEQ policies and procedures established in the organization and the adequate
disposal of solid and liquid waste and the adequate management of the chemical
substances. To give support in the contracts’ risk management.

 

36

 

 



Free English translation of Spanish language document

 



PROJECTS – To ensure the correct and timely integration and programming of works
to be done by projects managed by ECOPETROL and by contractors when the same can
have interferences due to their simultaneous execution or to their execution in
tandem, or because they require the same physical spaces and resources.

 

VTH – Accompaniment and Advice to the Service Desks and Contract in the
situations of alteration of labor climate that affect the contractual execution.

 

3.9.COORDINATED WORK OF THE SERVICE DESKS:

 

Taking into account that the Service Offices are in the service of the Contract,
these must ensure their coordinated work in a way that they must ensure their
joint intervention in the making of decisions that involve technical and
administrative issues. The positions of the Service Desks must be supported on
actual and coherent facts and data, and must be duly justified.

 

In the event of differences of opinion between the Service Desks, the same must
reconcile their positions and deliver one single notion to the manager. If the
differences of opinion are insurmountable, both of them must so inform to the
Manager in writing, supporting their positions, and the final decision will be
made by the Manager.

 

The Service Desks, in their capacity as functional subordinates of the Contract
Manager, must support its work at all times.

 

3.10.MANAGEMENT AND SERVICE OF DEMAND ANTICIPATION CONTRACTS

 

Taking into account the particularity of the ANDE contracts and depending on the
complexity thereof, it will be possible to establish a contracts’ management and
service scheme, which is described below:

 

3.10.a.GOODS’ DEMAND ANTICIPATION CONTRACTS

 

3.10.a.1.CONTRACTS ON GOODS FOR NATIONAL DELIVERY (EXPENSES)

 

3.10.a.1.1.MANAGER’S FUNCTIONS

 

The manager will operate in a centralized manner, and it will be appointed by
the DSC, it will discharge the duties set forth in item 3.5.a hereof – excepting
those related to the ordering and approval of payments – and the functions set
forth below:

 

1.To follow up the budget execution of the Contract taking into account the
amount projected and the consumption tendencies according to the information
received from the DSC’S Procurement Unit. This activity will be made based on
the information on performance and payments.

2.To verify, whenever required, that the formula for the readjustment of prices
agreed in the contract is applied in a correct and timely manner (for the
execution of the respective adjustment minutes).

 

37

 

 



Free English translation of Spanish language document

 



3.To demand from the contractor the submission of the documents that support the
payment of the readjustment after its acknowledgement and disbursement on
ECOPETROL’S part, in case that the same is of a retroactive nature.

 

3.10.a.1.2.FUNCTIONS OF THE TECHNICAL SERVICE OFFICER

 

The Technical Service Officer for the purchase of Expenses is the officer that
receives the materials in the different ECOPETROL’S warehouses o, otherwise, the
user that receives the material in the delivery place agreed. It must be
considered that the receipt and entry of material in the system, automatically
generates the release of the payment of such material, namely, there is not a
release of the invoice on the Manager’s part or an entry of goods by the
Administrative Service Officer and, therefore, the Technical Service Officer is
the one responsible for the accuracy of the receipt of materials for payment.

 

The Technical Service Officer will operate in a de – centralized manner and it
will discharge the duties contemplated in item 3.7 hereof as applicable, besides
the functions set forth below:

 

1.To receive and make the entry of all the materials in the information system
enabled for such purposes.

2.To generate the discrepancies according to the provisions of the Instructions
for the Handling of Discrepancies and Returns.

 

3.10.a.2.PROJECTS’ GOODS CONTRACTS

 

The roles of Manager and Administrative Service Officer for assets destined to
projects will include the same functions of those that correspond to the
purchasing officers for expenses. However, the role of the Technical Service
Officer for these purchases will be discharged by the Follow Up Officer
designated by the Requesting Officer for the project.

 

The Technical Service Officer will operate in a de – centralized manner and will
perform the functions contemplated in item 3.7 of this Document that are
applicable, besides the functions set forth below:

 

1.To receive and make the entry of all the materials in the information system
enabled for such purposes.

2.To generate the discrepancies according to the provisions of the Instructions
for the Handling of Discrepancies and Returns.

 

3.10.a.3.GOODS’ CONTRACTS WITH DELIVERY ABROAD

 

Besides the roles and functions described in the preceding section, for the case
of demand anticipation contracts in which the goods are delivered abroad,
besides the Contract Manager that is only one at a national level, of the
Technical Service Desk and of the Administrative Service Desk, if the strategy
was designed in that way, there is an additional role that supports the correct
performance of the contract, which corresponds to the Imports’ Assurance
Officer, whose functions are established in the Instructions for the Assurance
and Control of Imports of Materials and Equipment and who must report to the
person acting as Technical Service Officer, who discharges the duties of
verification of receipt of the assets in this kind of contracts.

 

38

 

 



Free English translation of Spanish language document

 



3.10.b.SERVICES’ DEMAND ANTICIPATION CONTRACTS

 

3.10.b.1.INTERVENTION OF THE SERVICE ORDER’S REQUESTING OFFICER

 

Bearing in mind that these are transversal contracts, planned and processed by
the DSC with the businesses for different ECOPETROL’S areas; the use thereof is
materialized through the different areas or business who, through the Requesting
Officer, according to the authority delegations’ manual) approves the request of
the good or service (service order or dispatch order) in the tool enabled by the
DSC’S procurement Unit generated by the employees thereof, which becomes a
dispatch order for the services. This same officer will be the one in charge of
approving the invoice derived from the execution of that order.

 

Besides activating the ANDE Contract through the dispatch orders, the Requesting
Officer, according to its needs, will appoint the Officer for the follow – up of
the Business, who will also be the one in charge of verifying the provision of
the service and the appropriateness of the payment, namely to whom it will
report the actual compliance with the dispatch or service order for payment
without prejudice to the functions of the Technical and Administrative Service
Desks and of the Contract Manager, because they have the general knowledge of
the Contract.

 

The Requesting Officer must:

 

1.Approve in the Procurement System in force, the service orders generated
because of the applications made by the officers in its dependencies. By giving
its approval, it is responsible for the adequate handling of the resources and
budgetary documents that are imputed in the dispatch order.

2.To approve in the tool the payments required because of the execution and
termination of the service order or of documents entered into pursuant to these
activities.

 

3.10.b.2.MANAGER’S FUNCTIONS

 

The Manager appointed from the FCC according to the Contract Management Model
that corresponds to the DSC, will operate, in a centralized manner, and it will
discharge the functions contemplated in item 3.5.a hereof – with the exception
of the provisions related to the order and / or approval of payments – which
corresponds to the Requesting Officers, who can request the service order and in
consequence they can authorize the payment once the service requested has been
received in a satisfactory manner; the Business’ follow – up officer, through
the Service Desks in the service of the Contract, will notify the contract
Manager of the contractor’s behavior in the respective service order.

 

Besides the functions of item 3.5.a, the Manager of the ANDE Contracts shall
have the following functions:

 

1.The follow – up of the budgetary execution of the Contract, considering the
projected value and the consumption trends that were noticed since the time in
which the Contract was planned and which should have been delivered to the
Contract Manager together with the dossier of the Contract to be managed. This
activity will be made based on the information about execution and payments and
the Contract information given by the UCN.

 

39

 

 



Free English translation of Spanish language document

 



2.To verify, as the case may be, that the readjustment clause agreed in the
Contract is applied in a correct and timely manner (for the execution of the
respective readjustment minutes).

3.To demand from the contractor the presentation of the documents that support
the payment of the readjustment, after the same have been acknowledged and
disbursed by ECOPETROL, in case that the same is of a retroactive nature.

 

3.10.b.3.FUNCTIONS OF THE ADMINISTRATIVE SERVICE OFFICER

 

The Administrative Service Officer shall discharge the duties set forth in item
3.5.b hereof, assuring a correct performance of the contract, and in a specific
manner, the following:

 

1.Follow – up of the deliveries and compliance with the service orders;

2.Follow - up of the invoicing of the contractors and the respective payments;

3.Activity for the application of sanctions and attention of claims;

4.To make the relevant records in the Contracting Information system;

5.To support the manager in the follow – up of the Contract’s budget execution
and to inform it, in a periodic manner, of the amount projected and the trends
thereof. This activity will be carried out based on the data about execution and
payments.

6.To support the Manager in the verification, as the case may be, for the timely
and correct application of the readjustment formula set forth in the Contract,
besides writing the respective readjustment Minutes.

7.To support the Contract Manager in the follow – up of the budget execution of
the Contract and to file periodic reports of the amount projected, consumptions
and the trends thereof. This activity will be made based on the information
about execution and payments. In the cases in which there is administrative
service of several contracts, to submit the general and consolidated data for
each Manager.

 

3.10.b.4.FUNCTIONS OF THE TECHNICAL SERVICE OFFICER AND OF THE BUSINESS’ FOLLOW
UP OFFICER

 

The Technical Service Officer of an ANDE Contract, which can be an employee of
ECOPETROL or a contractor assigned, will execute the functions contemplated in
item 3.7 of this document as applicable, and it is unique for all orders derived
from the Contract.

 

The Business’ Follow Up Officer will have the functions set forth in item 2
“DEFINITIONS” of this Guideline.

 

The Business’ Follow Up Officer will operate in a decentralized manner, but it
will report to the Contract Manager the receipt of the service required and the
payment thereof by the Requesting Officer.

 

NOTE – Considering that the ANDE Contracts for services are in the
implementation and stabilization stage, the provisions of this Guide is
applicable only to those Contracts that are entered into under this modality as
from the date of publication of this Guideline; all other ANDE Contracts that
were structured for services will continue being governed under Version 5 of the
Guideline for the Management and Service of Contracts and Agreements.

 

40

 

 



Free English translation of Spanish language document

  

3.11.MANAGEMENT OF CONTRACTS OF A LESSER COMPLEXITY OR LOCATED IN THE NECESSARY
OR CONSUMABLE QUADRANTS DETERMINED BY DEA AS THE SUBJECT OF A SOLE SERVICE DESK.

 

The management of contracts of a lower complexity or determined by DEA as the
subject of a sole Service Desk, as well as those of an amount of less than one
hundred minimum legal monthly salaries in force (100 S. M. L. M) is made
according to the rules set forth in this document.

 

Considering that in these contracts there is only one Service Officer
determined, who assesses both the technical and administrative aspects, the
follow – up must also comply with the elements mentioned in Chapter 4 of this
Guideline, and specifically:

 

(i)To ensure the timely and correct compliance with the subject of the Contract;

(ii)The delivery of the good and service in the conditions agreed;

(iii)The compliance with the regulations regarding HSE, DOCUMENTARY, LEGAL,
FINANCIAL, etc., as applicable to the Contract’s purpose;

(iv)The compliance with the internal procedures regarding contractual aspects;

(v)The accrual and payment to the contractor for the good or service provided;

(vi)The opportune performance assessment;

(vii)All other typical of the Service Desks of the contracts according to the
provisions of this Guidance.

 

On its part, the Manager must see to the correct performance of the Contract not
only technically but also on administrative terms, and it must do the necessary
follow up of the group of contracts of this nature to ensure not only the
payment but also the adequate closing thereof, according to the applicable
provisions in these Guidelines.

 

Regarding public utilities, the administrative service refers to the assurance
of the timely payment according to the dates set by the entity providing the
utility service (water, power, cell phones, landlines, television and waste
collection), making an ongoing follow up of the consumption, and it shall inform
of important variations thereof.

 

3.12.CONTRACTS’ MANAGEMENT AND SERVICES WHEN ECOPETROL ACTS AS THE CONTRACTOR

 

In its capacity as Contractor, ECOPETROL may implement the contract management
role, which shall have, among other, the following functions:

 

1.To design a follow - up plan with clear objectives that allow evidencing
results during the term established for the Contract.

2.To sign the Kick – Off Minutes

3.To approve the invoicing and to verify the receipt of the relevant payments
because of the execution, performance, termination or liquidation of the
Contract or of the documents signed pursuant to these activities. Likewise, to
approve the charge of reimbursable expenses abiding by the procedures set forth
in the Contract or those established in the Company for the acknowledgement
thereof.

 

41

 

 



Free English translation of Spanish language document

 



4.To verify the compliance with the tax obligations that may arise.

5.To monitor the critical variables of the contracts in its charge, and inform
the competent officers to reach the solutions aimed to prevent contractual
conflicts.

6.To write the monthly follow – up report: records the progress and other
relevant aspects of the development of the Contracts whose term of execution is
of more than three (3) months.

7.To write the progress minutes

8.To do the ongoing follow – up of the contractual costs

9.To authorize the partial or total suspension of the contract through the
execution with the Contracting Party of the relevant document in the name and on
behalf of ECOPETROL, and to inform the authorized officer of this fact. Once the
causes for suspension have disappeared, to enter into the respective Restart
Minutes.

10.To monitor authorized travel expenses and to ensure the adequate use of
resources assigned for such purposes.

11.Once the performance of the Contract has concluded, to make and submit to the
Authorized Officer a final report that contains all the relevant issues of the
execution thereof.

12.To carry out the final liquidation of the Contract or to appoint whoever has
to do it, and approve such liquidation, signing the document that contains it.

13.To open and / or update the Contract’s file.

 

The Administrative Service and the Technical Service fulfill roles similar to
those already mentioned in this Guideline, The person in charge of the Contract
planning will be responsible for defining the roles of the administrative
service that will be necessary to ensure the correct execution of the Contract;
however, the management and technical service will also be applicable.

 

3.13.STANDARDIZED PROCEDURE FOR THE HANDLING OF NON – CONFORMITIES AND BREACHES
OF CONTRACT

 

This Chapter refers to the definition of a standardized procedure for the
Managers, Technical Service Officers and Administrative Officers to proceed when
faced with breaches detected during the execution of the Contracts.

 

I the event that a Manager, Technical Service Officer or Administrative Service
Officer evidence a breach of contract, they must:

 

1.The Technical Service Officer and / or Administrative Service Officer that
learns of it must inform it to the Manager forthwith;

2.The manager must establish the actions to be adopted when faced with the
default, taking into account, among other aspects, the seriousness or gravity,
the impact on ECOPETROL, on assets of others involved, the relapse.

3.To design with the Contractor a plan for the management of the default within
a determined term of the criticality thereof warrants it.

 

42

 

 



Free English translation of Spanish language document

 



4.If the noncompliance persists, the Administrative Service Officer, who must
have it duly documented, will give the alarm to the competent levels for their
involvement and information.

5.If the noncompliance is cataloged as VERY HIGH or HIGH, the Manager must
inform it forthwith to the Authorized Officer, define the application of the
sanction clauses and / or recommend the early termination of the Contract and /
or establish, with the accompaniment of the legal area, the action to be
implemented. It is the duty of the Legal Service Officer of the Administrative
Desk, to support the manager throughout the process of detection and closing of
the breach.

6.If the breach is cataloged as MEDIUM, a NON – CONFORMITY must be opened to the
Contractor and establish an immediate action plan to solve it. If the breach
persists (regarding the same fact), a SECOND NON – CONFORMITY must be opened
with the same procedure. If after the second NON CONFORMITY the breach
continues, the process set forth in the preceding item must be followed.

7.If the breach is cataloged as LOW, it is necessary to determine and to inform
to the contractor a management plan with specific dates up to the closure
thereof. If the noncompliance persists, he process set forth in the preceding
item will be followed.

 

3.14.HANDLING OF THE COMMUNICATION AND INFORMATION BETWEEN THE MANAGER,
ADMINISTRATIVE SERVICE DESK AND TECHNICAL SERVICE DESK

 

The Administrative Service Desk will be the one responsible for ensuring the
receipt, control and forwarding of the communications related to the execution
of the Contract, to be circulated between the Technical Service Desk, the
Manager and the Administrative Service Desk. The foregoing includes the
forwarding thereof, as well as to ensure that they are timely seen to and
answered, and archived.

 

Notwithstanding the foregoing, the Technical Service Officer must ensure that in
the Contract’s file under the custody of the Administrative Service Desk there
is a copy of all the communications of a technical nature issued, to ensure the
traceability of their actions performed throughout the performance.

 

Regarding the communications that must be sent by the Manager to the Contractor
because of its role, the Technical or Administrative Service Officer, as
corresponds, will be in charge of projecting them, The filing in the Contract’s
dossier, according to the rules of documentary management set forth below will
be the duty of the Administrative Service Officer.

 

For the distribution of the technical and administrative communications the
Instructions for the Handling of Official Communications will ne used, which
specifies the procedure for the flow of the internal and external communications
between both Service Desks.

 

For the receipt and delivery of documents to the Integral Information Service
Officers, the form called Form for the Delivery of Documents to Archive shall be
used.

 

The Administrative Service Desk will support the drafting of the communications
set forth in the checklist as typical o the performance stage.

 

43

 

 



Free English translation of Spanish language document

 



The documentation received by and under the custody of the contracts’
Administrative Service will be organized according to the provisions regarding
Documentary Service in the Integral Management System, on ECOPETROL’S part. The
chronological organization will be made based on the date of the processing of
the document (filing, receipt and forwarding dates, respectively, and processing
dates for external documents). Taking into account that these are risk files,
the numbering will be made forthwith. The Shared Services Office – DSC may
establish the periods in which partial deliveries of the documentation will be
made to ECOPETROL’S service archive, according to the consultation levels of the
information in its charge and the criticality of the Contract.

 

The information received in physical media will be fully digitalized, registered
in the control charts and filed in the respective contractual dossier as well as
in the P8 Corporate Tool.

 

The final versions of the documents classified as Technical Data will be
forwarded to the CIT by the Technical Service Desk according to the Procedure
for the Delivery of Information to the CIT. A physical copy of the preliminary
versions will be kept in custody by the Technical Service Officers while the
contractual stages are in progress, and an electronic copy in a temporary
repository, by the Administrative Service Desk.

 

The Technical and Administrative Service Officers are responsible for carrying
all periodic inquiries of the information published in the official repository
in order to maintain the traceability of the actions done during the execution
of the Contract.

 

3.15.COMMON PROVISIONS OF THE CONTRACTS’ SERVICE DESKS

 

The anti – corruption statute set forth in Law 1474 of 2011 a mandatory public –
order provision, establishes responsibilities regarding the contractual
supervision and inspectorships.

 

In the case of ECOPETROL, the Supervision is equivalent to the Administrative
Service performed through the Shared Services’ Center and to the Technical
Service done by the plant or payroll personnel; the Inspectorships are
equivalent to the Technical Service hired through consultancy agreements
supported by the need of a specialized knowledge.

 

3.15.a.DUTIES AND RESPONSIBILITIES OF THE SERVICE DESKS

 

According to Law 1474 of 2011, the Service Desks have the power to request
reports, clarifications and explanations regarding any issue related to the
contractual performance.

 

In terms of responsibility, the service desks have obligations established by
the Law, within which we can highlight the following:

 

1.To keep the Contract Manager and / or Authorized Officer informed of the facts
or circumstances that could constitute corruption acts; situations that may
endanger or that actually jeopardize the contract’s performance; breaches of
contract.

2.To demand the quality of the goods and services hired.

3.To refrain from certifying that the works, services or goods have been
satisfactorily received of they have not been done or received in full.

 

44

 

 



Free English translation of Spanish language document

 



Without prejudice to other rules set forth in the Sole Disciplinary Code, the
failure to comply with the obligations contained in the Anti – Corruption
statute is qualified as an extremely serious disciplinary fault attributable to
the Service Officer. The disciplinary liability of the legal entities falls on
the legal representative or the members of the board of directors.

 

In addition, regarding the Technical Service Desk, the Law expressly states that
the failure to comply with the aforementioned responsibilities generates the
disqualification to contract with the State for a term of five (5) years.

 

If the Technical Service Officer does not inform ECOPETROL in a timely manner of
a possible breach of the obligations of the contract the subject of its service,
it will be joint and severally liable with the Contractor for the damages caused
to the organization.

  

LIST OF VERSIONS

 

PREVIOUS DOCUMENT Version Date Old Code and Title Changes 5 31 / 10 / 2011 ECP –
UCN – G – 001 GUIDELINES FOR THE MANAGEMENT AND SERVICE OF CONTRACTS Guidelines’
update. Inclusion of the chapter anticipation of demand, procedure for the
handling of defaults, handling of contracts of a low value, handle of
communications, scope of the procedure when ECOPETROL is the contractor. NEW
DOCUMENT Version Date Changes 1 29 / 11 / 2012 Fixing of roles and
responsibilities in service to the Contract Manager, establishment of contracts
with a Sole Service Desk according to the execution matrix, update according to
adjustments of the regulations in guidelines applicable to the Service Desk
function, update according to the Authority Delegations’ Manual and the
Contracts’ Management Model.



 

For further information about this document, please contact the person who made
it, on behalf of the responsible office:

Made by: Daisy Sahir Navas Guzman
Phone: 44214
E – mail: daisy.navas@ECOPETROL.com.co 

Office: Strategic Procurement Office.

  

 

Revised by: Approved by     /s/ ZENIA MILENA ARCINIEGAS /s/ JAIME A. PINEDA
DURAN ZENIA MILENA ARCINIEGAS JAIME A. PINEDA DURÁN Acting Director of Legal –
Contractual Issues Director of Strategic Procurement

 

45

 

 



Free English translation of Spanish language document

 



Exhibit No. 7

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES

(CRUDE OIL)

 

These are the General Conditions of the Crude Oil Purchase Agreement. The
Agreement will be governed by the provisions of these conditions, as well as the
provisions of the Special Conditions. The Special Conditions will take
precedence over these General Conditions and, therefore, anything specifically
provided in the Special Conditions will take preference over the provisions of
these General Conditions.

 

GENERAL CONSIDERATIONS:

 

1.That SELLER is engaged, among other activities, in the exploration,
exploitation and marketing of hydrocarbons and their derivatives or related
products.

 

2.That BUYER has prepared this Agreement and has made it available to SELLER,
who has had the opportunity to conduct the necessary and sufficient analysis
(including but not limited to its financial, economic, commercial, legal, tax,
operational and technical aspects) to understand the terms and conditions, scope
and implications arising thereof.

 

3.That the Parties enter into this Agreement, the terms and conditions of which
are fully appreciated, understood and accepted by both Parties.

 

4.That prior to the signing of this Agreement, BUYER sent SELLER a draft of this
Agreement in order that SELLER study and submit its comments and concerns;
therefore, the Parties expressly state that this Agreement is a concurrence of
wills between them.

 

5.That for the purposes of the execution of this Agreement BUYER previously
verified in the Fiscal Liabilities Bulletin prepared and issued by the
Comptroller-General of the Republic, that SELLER does not appear listed in such
Bulletin as one of the persons against whom a definitive resolution of fiscal
liability has been issued and they have failed to satisfy the obligation
contained therein. Similarly, BUYER has implemented the control mechanisms in
relation to the prevention of money laundering and has developed the instruments
for the proper application thereof, in compliance with the Policy on Prevention
of Money Laundering and Financing of Terrorism.

 

6.That BUYER, in its expense budget, has the respective budgetary availability
for the execution of the Agreement to which this document refers.

 

7.That pursuant to the provisions of the Procurement Manual of ECOPETROL
S.A. and having examined the nature and manner of performance of the services by
the Parties under this Agreement, the Authorized Officer has qualified the risk
as low, and consequently abstains from requiring that SELLER constitute a
guarantee.

 

8.That in attention to the contractual planning, the Tax Management and
Consultancy Coordination of ECOPETROL S.A. was consulted, with a view to
avoiding any tax risk that could be generated for the Company as a result of the
execution and performance of this Agreement.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 1 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

9.That BUYER verified SELLER’s compliance with its obligations before the social
security system, by certificate signed by SELLER’s Statutory Auditor.

 

10.That prior to the signing of this Agreement, the Planning and Supply
Management implemented the control mechanisms related to the prevention of money
laundering and financing of terrorism and developed the instruments for the
appropriate application thereof as corresponds to this stage of the process
related to the "clients" interest group, thus complying with the guidelines and
procedures in the SARLAFT of ECOPETROL S.A.

 

In attention to the foregoing Considerations, the Parties have agreed to enter
into this concurrence of wills, contained in the following clauses:

 

CLAUSE ONE: DEFINITIONS.

 

For purposes of this Agreement the following definitions in both singular and
plural are adopted. All terms not defined in this Agreement shall have the
meaning set forth in the current regulations:

 

1.Exhibit: A document that is an integral part of this Agreement, and therefore
is subject to all the terms and conditions that are applicable to it, especially
any modification or addition thereto and termination or assignment thereof.

 

2.Barrel: Equivalent to one hundred and fifty-eight point nine eight eight
(158.988) liters.

 

3.Agreement: Is this concurrence of wills, which includes these General
Conditions, the Special Conditions and their respective exhibits.

 

4.Day:  Shall be understood to be a calendar day when not otherwise expressly
provided that it is a business day in the Republic of Colombia.

 

5.Dollar and USD: The legal tender of the United States of America.

 

6.Month: A period beginning at 0:00 am on the first Day of any calendar month
and ending at 24:00 pm on the last Day of that month.

 

7.Party or Parties: Is the SELLER or the BUYER considered individually, and the
SELLER and the BUYER considered jointly, respectively.

 

8.Colombian Peso (COP): It is the legal tender of the Republic of Colombia.

 

9.Execution Term of the Agreement: The term that follows the moment of entering
into the Agreement and compliance with the performance requirements pursuant to
BUYER’s corporate rules, and which ends on the date of completion of the crude
or Product Delivery Obligations provided in Number III of the Special
Conditions.

 

10.Delivery Point: The point or points at which SELLER shall deliver the crude
to BUYER in accordance with the provisions of Number VI of the Special
Conditions.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 2 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

11.Exchange rate or TRM: The exchange rate that is representative of the market
as reported on the website of the Financial Superintendence of Colombia,
corresponding to the average TRM (Tasa Representativa del Mercado) of the month
of the deliveries.

 

CLAUSE TWO: PURPOSE.

 

BUYER undertakes to purchase the quantities of crude oil owned
by SELLER produced in the field(s) defined in the Special Conditions, and on its
part SELLER undertakes to sell and deliver the quantities of crude it owns,
produced in field(s) indicated in the Special Conditions. This Agreement does
not include the volume of crude oil that constitutes royalties.

 

PARAGRAPH ONE: DESTINATION OF THE CRUDE. BUYER may export the crude it has
acquired or refine it in the country. The destination of the crude will be
defined in the Special Conditions.

 

CLAUSE THREE: PRICE.

 

3.1 The price payable for crude delivered at the Delivery Point(s) indicated in
the Special Conditions will be established according to the components that form
part of the formula(s) and will be defined in Number IV of the Special
Conditions.

 

3.2 The price determined by the formula set forth in the Special Conditions
includes the different costs of transportation, handling, metering and transport
taxes payable by SELLER that are caused through the delivery of the crude that
is the subject of this Agreement at the Delivery Point(s); therefore BUYER will
recognize no additional charges for the above concepts.

 

3.3 When the Parties agree to Delivery Point(s) other than those set forth in
the Special Conditions, the corresponding concept will be modified in the
pricing formula.

 

3.4 The costs of receipt and auditing in the case of stations that are agreed
between the Parties and that are not operated by ECOPETROL S.A. shall be settled
directly by SELLER with the respective operating company. BUYER will recognize
no additional charges for such concepts.

 

3.5 PRICE RENEGOTIATION. Either Party may request a review of the price set
forth in this clause whenever any of the following events occurs:

 

a) A change of plus or minus two (2) degrees API in the quality of the crude oil
produced in the field / area / block / contract agreed upon.

 

b) A change of plus or minus two (2) degrees API in the quality of the Marker
Crude during three (3) consecutive months. In such event, the request for review
must be made during the month following the period of three (3) consecutive
months.

 

c) In the event that the Marker Crude disappears and it becomes necessary to
define a new Marker.

 

The Parties shall have a term of thirty (30) days to negotiate. If they reach an
agreement, the same shall be recorded by the signing of an addendum by BUYER and
SELLER and its contents shall apply as of the day following the date on which
such addendum is entered into.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 3 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

If an agreement has not been reached by the end of the term of thirty (30) days,
then BUYER or SELLER shall inform the other of its intention to terminate the
Agreement pursuant to the Twenty-Third Clause hereof.

 

Termination shall not exempt the Parties from fulfilling the obligations that
have already been caused.

 

CLAUSE FOUR: QUALITY SPECIFICATIONS.

 

Crude quality shall be guaranteed by SELLER up to the Delivery Point; however,
this will be verified by BUYER at the Delivery Point indicated in the Special
Conditions and shall comply with the quality specifications defined therein.

 

1.The density of the crudes shall be determined by the ASTM-D1298 laboratory
method [Standard practice for density, relative density (specific gravity) or
API gravity of crude petroleum and liquid petroleum products using the
hydrometer method].

2.The content of water and sediment, BSW, shall be determined by the methods:
Water in suspension ASTM-D4377 "Method for determining water in crude oils by
potentiometric Karl Fischer titration and sediments ASTM-D4377” and "Method for
determining sediment in crude and fuel oils by extraction”.

For water and sediment content in crude, the following individual maximum values
will be accepted: 0.50% by volume for water and 0.01% by volume for sediments.

3.The sulfur content shall be determined by the ASTM-D4294 method: "Standard
test method for sulfur in petroleum and petroleum products by energy-dispersive
x-ray fluorescence spectrometry.”

4.The salt content will be determined by the ASTM-D3230 method: "Standard test
method for salts in crude oil (electrometric method).”

 

When the BSW, salt and sulfur specifications given here are not within the
permitted range, BUYER reserves the right to receive the crudes and purchase
them at adjusted BSW and Salt prices. In such cases the crude price will be
adjusted according to the following tables:

 

BSW Content

By % Volume

Correction

(USD / Barrel)

For the account of

 

0.51 to 0.80 0.10 SELLER 0.81 to 1.00 0.20 SELLER 1.01 to 1.20 0.30 SELLER 1.21
to 1.50 0.40 SELLER > 1.51 Not received  

Salt Content

Pounds per thousand Barrels

Correction

(USD / Barrel)

For the account of

 

20.1 to 30.0 0.160 SELLER 30.1 to 40.0 0.180 SELLER 40.1 to 60.0 0.200 SELLER
60.1 to 80.0 0.220 SELLER 80.1 to 100.0 0.240 SELLER > to 100.0 Not received  

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 4 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

It is understood that SELLER will guarantee to deliver the crude subject to this
Agreement with the BSW and Salt contents within the agreed parameters. These
corrections shall apply to daily deliveries or for each batch delivered.

 

Should crude deliveries exceed the maximum values in the table (1.51% BSW and
100.0 pounds of salt per thousand barrels), and if BUYER opts to receive the
crude, the Parties shall agree on the value of the corresponding correction and
the same shall be recorded in an addendum signed by the Parties. Should they
fail to reach an agreement, BUYER may reject the crude.

 

BSW and Salt adjustments shall not apply to deliveries whose volumetric
compensation shall apply for establishing the volume received.

 

CLAUSE FIVE: BILLING AND PAYMENT.

 

If the invoice is 100% in Dollars: SELLER shall invoice and collect from
BUYER the value of the crude sold under the terms of this document in its
Accounts Payable (Cuentas por Pagar) offices in Bogotá, within the ten (10)
first business days of the month following the month of the delivery(ies) of
crude to BUYER. Within the first six (6) business days of the month following
delivery, BUYER shall provide SELLER with the information it requires to perform
the corresponding billing. Invoices shall be filed in the Accounts
Payable offices of BUYER in Bogotá and their date of presentation valid for
payment will be that which is indicated as received in the Accounts Payable
office of BUYER in Bogotá. Invoicing will be based on net volumes, free of water
and sediment, corrected to sixty (60) degrees Fahrenheit received at the
Delivery Point(s). Official forms Table No. 4 and / or Form No. 9SH of the
Ministry of Mines and Energy must be submitted for approval of the invoices. In
the event that the Ministry of Mines and Energy has not submitted signed Tables
No. 4 and / or Form No. 9SH for the month being billed, Tables No. 4 and / or
Form No. 9SH delivered to the Ministry of Mines and Energy and pending signing
will be accepted provisionally, but SELLER shall send quarterly to BUYER a
copy of Tables No. 4 and / or Form No. 9SH of the immediately previous quarter,
duly completed and signed by the Ministry of Mines and Energy.

 

Given that the authorization of foreign currency payments as set forth in
Article 51 of External Resolution No. 8 of 2000 of the Board of Directors of the
Bank of the Republic, which provides that sales and purchases of the domestic
production of crude oil and natural gas made by BUYER and other entities engaged
in industrial petroleum refining activities may be paid in foreign currency, the
invoices issued by SELLER for supplying crude to BUYER may be made in United
States Dollars.

 

In all cases, 100% payment will be made in Dollars and will be made at thirty
(30) calendar days following the presentation of the duly processed invoices,
prior withholdings of law, where applicable. SELLER shall notify BUYER in
advance and in writing regarding the bank account where the respective payment
will be made.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 5 - de 16

 

 



Free English translation of Spanish language document

 

 

[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

If the invoice is in Pesos and Dollars: SELLER shall invoice and collect from
BUYER the value of the crude sold under the terms of this document in its
Accounts Payable offices in Bogotá, within the ten (10) first business days of
the month following the month of the delivery(ies) of crude to BUYER. Within the
first six (6) business days of the month following delivery, BUYER shall provide
SELLER with the information it requires to perform the corresponding billing.
Invoices shall be filed in the Accounts Payable offices of BUYER in Bogotá and
their date of presentation valid for payment will be that which is indicated as
received in the Accounts Payable office of BUYER in Bogotá. Invoicing will be
based on net volumes, free of water and sediment, corrected to sixty (60)
degrees Fahrenheit received at the Delivery Point(s). Official forms Table No. 4
and / or Form No. 9SH of the Ministry of Mines and Energy must be submitted for
approval of the invoices. In the event that the Ministry of Mines and Energy has
not submitted signed Tables No. 4 and / or Form No. 9SH for the month being
billed, Tables No. 4 and / or Form No. 9SH delivered to the Ministry of Mines
and Energy and pending signing will be accepted provisionally, but SELLER shall
send quarterly to BUYER a copy of Tables No. 4 and / or Form No. 9SH of the
immediately previous quarter, duly completed and signed by the Ministry of Mines
and Energy.

 

Given that the authorization of foreign currency payments as set forth in
Article 51 of External Resolution No. 8 of 2000 of the Board of Directors of the
Bank of the Republic, which provides that sales and purchases of the domestic
production of crude oil and natural gas made  by BUYER and other entities
engaged in industrial petroleum refining activities may be paid in foreign
currency, the invoices issued by SELLER for supplying crude to BUYER may be
partially made in United States Dollars.

 

In all cases, payment shall be made at thirty (30) days following the filing of
the invoices, prior withholdings of law, where applicable, as follows: a) a
portion payable in Colombian Pesos equivalent to the percentage negotiated, for
the volumes determined and delivered as provided in this Agreement. b) a portion
payable in Colombian pesos equivalent to the remaining percentage, in United
States Dollars. SELLER shall notify BUYER in advance and in writing regarding
the bank accounts where the respective payments will be made. For purposes of
converting Dollars to Pesos, the representative market exchange rate as reported
on the website of the Financial Superintendence of Colombia, corresponding to
the average TRM of the month of the deliveries will be used.

 

If the invoice is 100% in Pesos: SELLER shall invoice and collect from BUYER the
value of the crude sold under the terms of this document in its Accounts Payable
offices in Bogotá, within the ten (10) first business days of the month
following the month of the delivery(ies) of crude to BUYER. Within the first six
(6) business days of the month following delivery, BUYER shall provide
SELLER with the information it requires to perform the corresponding billing.
The invoice shall be filed in the Accounts Payable offices of BUYER in Bogotá
and its date of presentation valid for payment will be that which is indicated
as received in the Accounts Payable office of BUYER in Bogotá. Invoicing will be
based on net volumes, free of water and sediment, corrected to sixty (60)
degrees Fahrenheit received at the Delivery Point(s). Official forms Table No. 4
and / or Form No. 9SH of the Ministry of Mines and Energy must be submitted for
approval of the invoices. In the event that the Ministry of Mines and Energy has
not submitted signed Tables No. 4 and / or Form No. 9SH for the month being
billed, Tables No. 4 and / or Form No. 9SH delivered to the Ministry of Mines
and Energy and pending signing will be accepted provisionally, but SELLER shall
send quarterly to BUYER a copy of Tables No. 4 and / or Form No. 9SH of the
immediately previous quarter, duly completed and signed by the Ministry of Mines
and Energy.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 6 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

In all cases, 100% payment will be made in Pesos and will be made at thirty (30)
calendar days following the presentation of the invoice, prior withholdings of
law, where applicable. SELLER shall notify BUYER in advance and in writing
regarding the bank account where the respective payment will be made. For
purposes of converting Dollars to Pesos, the representative market exchange rate
as certified by the Financial Superintendence of Colombia, corresponding to the
TRM average for the month of the deliveries shall be used.

 

PARAGRAPH ONE: BUYER shall have a period of ten (10) calendar days counted as of
receipt of the crude sales invoices, for reviewing or objecting them. If there
are objections to the invoices, the date of filing of the new invoice shall be
taken as the date of receipt. BUYER shall inform SELLER within the prescribed
period regarding any invoice that is objected in order that it be adjusted or
corrected, clearly specifying the items that must be adjusted or corrected and
the respective reasons. SELLER shall respond to the objection within ten (10)
business days of receipt of the same, counted as of the moment that BUYER
delivers to SELLER all the documents that led to the objection, unless the
Parties mutually agree to extend this period if the complexity of the objection
or any other reasonable circumstance so recommends.

 

Should SELLER fail to respond to the objection within the prescribed term, the
objection will be deemed accepted by SELLER. If SELLER resolves the objection in
favor of BUYER it shall be deemed that there was no obligation to pay the bill
originally filed that was subject to objection. If SELLER resolves the objection
in its favor, BUYER shall take steps to resolve the dispute as soon as possible,
based on the provisions of this Agreement, for the purposes of making the
payment of the unpaid amount. To resolve any discrepancy, each Party shall
deliver to the other Party a copy of the documents that gave rise to the invoice
and to the objection. In the event that BUYER disagrees with the decision
of SELLER, it may give effect to the provisions of the Eighteenth Clause of this
document.

 

PARAGRAPH TWO: In case of unjustified delay in the payment of invoices that are
not timely objected by BUYER in accordance with the provisions of Paragraph One
of this Clause, BUYER shall recognize that SELLER charge the maximum rate of
interest on arrears authorized by the Financial Superintendence of Colombia
during the days delinquent actually elapsed, as interest payable in Pesos.

 

Only for payment of invoices 100% in Dollars or with a portion in Dollars: For
purposes of settling interest on arrears, the amount of the invoice(s) that is
in Dollars in default shall first be converted to Colombian Pesos at the
representative market exchange rate of their date of issue, as certified by the
Financial Superintendence of Colombia.

 

Invoices for interest charges shall be paid by BUYER thirty (30) calendar days
following their receipt by BUYER.

 

Both BUYER and SELLER understand that invoices issued and this Agreement shall
have right of execution and BUYER and SELLER expressly waive private or judicial
notice of default.

 

PARAGRAPH THREE: Should SELLER be interested in factoring the invoices issued in
connection with this Agreement, it shall first offer this option to BUYER.

 

CLAUSE SIX: TERMS OF THE AGREEMENT.

 

The term of execution of the Agreement will be established in the Special
Conditions appended to this document.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 7 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

Within a term of four (4) months counted as of the date of expiry of the term of
execution of the Agreement, the Parties shall sign the respective settlement
minutes.

 

If SELLER does not attend to the settlement, or if no agreement is reached as to
the contents of the same within the aforementioned term, SELLER expressly
authorizes BUYER to proceed with the unilateral settlement within two (2)
months.

 

The suspension of any or all obligations under this Agreement shall not give
rise to any extension whatsoever to its execution period.

 

CLAUSE SEVEN. INSPECTION AND METERING. The quantity and quality will be measured
at the Delivery Point(s) defined in the Special Conditions, and shall be
conducted following the operating procedures, instructions, recommendations and
methods outlined in the Hydrocarbons Metering Manual of ECOPETROL S.A. (Manual
de Medición de Hidrocarburos, hereinafter the "MMH"), attached as Exhibit 4. In
the event of changes, additions or deletions to the MMH, BUYER shall
notify SELLER of such changes, which shall be of mandatory application as of
their notification. The quantity and quality measurements must be performed by
qualified personnel. The station(s) and / or dependency (ies) of BUYER and / or
associate(s) where crude is received will certify the quantity and quality (API,
BSW and Salt) of the crude received there daily.

 

For deliveries to be made at the Port of Tumaco, the volumes and quality shall
be certified according to the Volumetric Compensation (CVC) approved by the
Dispatchers and sent by CENIT.

 

PARAGRAPH ONE: MEASUREMENT OF QUANTITY. The volume will be settled as Net
Standard Volume (NSV) and shall be understood to be the total volume of all
petroleum liquids, excluding sediment and water (BSW) at a standard temperature
of sixty degrees Fahrenheit (60º F). The metering can be performed with dynamic
or static metering, using the methods described in the MMH.

 

PARAGRAPH TWO: MEASUREMENT OF QUALITY. The measurement of quality will allow for
the actual determination of the characteristics of the crude subject to this
Agreement. Its determination will require a representative sample of the total
volume, as described in the MMH, Chapters 8, 9, 10 and 14, and will serve to
establish deviations that may affect the price of the hydrocarbons.

 

For billing purposes, the sulfur content of the crude(s) will be the value
reported by the Colombian Petroleum Institute (ICP), according to the analyses
performed for each crude. BUYER will update this information and deliver same
to SELLER. If the sulfur content analysis conducted by the ICP is not available,
the sulfur content shall, for billing purposes, be that which is set forth in
the provisions of the Special Conditions, which shall be valid until the ICP
conducts a new analysis and the same is informed to SELLER by BUYER. As of the
day following receipt from SELLER of the information on the analysis conducted
by the ICP, the sulfur content of crude for billing purposes will be that which
is indicated by BUYER therein. Either Party, when it deems appropriate, may
request that a new analysis of sulfur content be conducted by the ICP.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 8 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

Either party may at any time appoint an independent inspector to certify the
quality and quantity, check the capacity of the tanks or the calibration of
volume metering instruments. The cost of the analyses or inspections shall be
shared equally between BUYER and SELLER.

 

SELLER shall be responsible for paying the independent inspector. BUYER shall
pay SELLER is corresponding half of the invoice(s) of the independent inspector
as a reimbursable expense.

 

Reimbursable expenses may not exceed forty million Pesos (COP 40,000,000) net of
VAT per year and must be previously authorized and approved by BUYER. Only the
cost of the inspector will be recognized for this concept.

 

The amount of reimbursable expenses shall not form part of the value of the
Agreement. The handling of reimbursable expenses will be in accordance with
BUYER’s existing procedures for this kind of expenditure (Exhibit 3).

 

CLAUSE EIGHT: DELIVERY POINT(S).

 

BUYER and SELLER agree that the Point(s) of Delivery and transfer of ownership
of crude will be that (those) stipulated in the Special Conditions.

 

SELLER transfers ownership of the crude to BUYER at the Delivery Point(s)
defined in the Special Conditions. SELLER warrants that at the time of delivery
the crude shall be free of any encumbrance or economic aspiration on the part of
government agencies at any level or any individual or legal entity of private
law, for any reason, including, among others, those originating in taxes, fees,
contributions, interests or royalties, limitation of domain or any judicial or
extra-judicial measure that could restrict or limit BUYER’s use or disposal of
the crude. The costs related to transporting the crude to the Delivery Point(s)
and the costs associated with the delivery of of the crude shall be borne
by SELLER.

 

PARAGRAPH ONE: Either Party may propose a change to or addition of a Delivery
Point, in which case the Parties, by mutual agreement, will define the new
Delivery point(s) and the conditions that will govern it(them) by entering into
new Special Conditions between the legal representatives of the Parties.

 

PARAGRAPH TWO: The volumes to be received at each of the stations defined in the
Special Conditions will be established monthly according to the official
transportation program established by BUYER.

 

CLAUSE NINE. DELIVERY SCHEDULE: SELLER shall deliver to BUYER, no later than two
(2) calendar days following the execution of the Special Conditions, an
estimated production and delivery schedule for the following quarter. Given that
the above information is a basic premise for BUYER’s planning process, the
latter may decline to receive crude  if SELLER fails to provide the schedule
within the above deadline. Depending on the operation and restrictions the
Parties may agree to modifications and adjustments to the scheduling, for which
purpose a formal communication between them shall suffice.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 9 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

SELLER shall be obliged to provide and carry field information regarding
production, settlement of royalties, shipments by tanker trucks and / or oil
pipelines, indicating its participation and ownership of each and the official
receipt at the receipt station. To this end it shall send the information
requested daily to BUYER through BUYER’s volumetric integrator available via the
web page, for which the User Manual is attached as Exhibit 5.

 

SELLER shall be obliged to fill out the respective waybill (where applicable)
indicating the fields and volumes shipped in each tanker truck and detailing in
the "Comments" field that the crude corresponds to a sale to ECOPETROL S.A.

 

In the event that BUYER cannot receive all the crude at the Delivery Point(s)
within the period agreed in the Special Conditions, it shall inform SELLER at
least three (3) calendar days beforehand and as soon as it overcomes the
contingency it shall announce the date for the resumption of deliveries.

 

Likewise, in the event that for reasons specific to its field
operations, SELLER cannot deliver the oil to the BUYER on any one of the dates
specified in the schedule, it shall inform BUYER in writing at least three (3)
calendar days prior to the respective deadline, and as soon as it overcomes the
contingency announce the date for the resumption of deliveries.

 

If a different place is indicated for the receipt of the crude, the Parties
shall make the adjustments set forth in the corresponding item in the defined
formulas. All of this shall be evidenced in the Special Conditions entered into
by the Parties for such purpose.

 

CLAUSE TEN. INDUSTRIAL SAFETY - HSE: It is a special obligation of the SELLER to
have health, occupational health and occupational safety programs in force for
the crude transportation operations to the Delivery Point(s).

 

CLAUSE ELEVEN. ADMINISTRATION AND MANAGEMENT OF THE AGREEMENT: The authorized
Officer of ECOPETROL S.A. shall designate the administration and management of
the Agreement; those designated shall exercise the powers and duties provided
for in the Guidelines for the Administration and Management of Contracts and /
or Agreements of ECOPETROL S.A., which is incorporated as Exhibit 6.

 

BUYER shall conduct an evaluation of SELLER’s performance as a contractor upon
termination of the term of the Specific Conditions or the Agreement, in
accordance with the "Contractor Performance Evaluation" instructions which will
be supplied by BUYER to SELLER once the Agreement is entered into.

 

CLAUSE TWELVE. ASSIGNMENT: SELLER not may assign, sell or transfer all or any
part of its rights and obligations herein contracted to a third party without
BUYER’s prior written consent.

 

Furthermore, in the event of  corporate transformations of SELLER, it shall
suffice that BUYER be notified in writing of such changes within five (5) days
following the formalization, legalization and registration of the act of
transformation. In any event, BUYER reserves the right to make any kind of
analysis, evaluation of the conditions and capabilities of the transformed
company, and the requirements that may be necessary for the execution of the
Agreement, and may ask SELLER for any information it deems relevant for the
above-mentioned effects.

 

CLAUSE THIRTEEN. NULLITY: BUYER will terminate the Agreement and order its
liquidation, regardless of its status, when SELLER incurs in any conduct
prohibited by Article 25 of Law 40 of 1993 (payment of sums of money to
extortionists or hiding or collaborating, by any officer or representative
of SELLER in the payment for the release of a kidnapped person who is an
official or employee of SELLER or any of its subsidiaries).

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 10 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT



 

If the nullity is declared, there shall be no compensation for SELLER, who shall
be subject to the penalties and disqualifications provided by Law. The
declaration of nullity shall constitute an instance of breach. ECOPETROL
S.A. will declare the expiration through a reasoned decision that it will timely
notify to SELLER, who may file an appeal at law. SELLER shall be entitled, prior
deductions that may be applicable according to the clauses of this Agreement, to
be paid part of the goods or services received to BUYER’s satisfaction through
the date of the declaration of nullity.

 

CLAUSE FOURTEEN. FORCE MAJEURE, ACTS OF GOD AND EXCULPATORY EVENTS: The
obligations of either Party under this Agreement and the Special Conditions,
which cannot be fulfilled by reason of Force Majeure, Act of God or Exculpatory
Event, total or partial, shall be suspended for the duration of its effects.

 

The Party invoking the occurrence of Force Majeure, Act of God or Exculpatory
Event, shall inform the other Party of such situation, with its date and
starting time, immediately by telephone, and in writing on the next business day
following the occurrence of the event, providing evidence that proves the
occurrence of the event. The Party notified of the Force Majeure, Act of God or
Exculpatory Event may request the submission of more information to support the
declaration, and the Party concerned shall submit same within five (5) business
days of the request. In the event of any disagreement between the Parties as to
the configuration of the event, they shall proceed in accordance with the
dispute resolution mechanisms provided in the Eighteenth Clause of this
document.

 

The Party invoking the occurrence of Force Majeure, an Act of God or Exculpatory
Event shall use its best efforts to remedy the causes that led to its
declaration and shall inform the other Party of the date and time such event was
surmounted.

 

For purposes of this Agreement, the term Force Majeure or Act of God shall be
deemed to be any event that would qualify as such according to Applicable Law,
that is unforeseeable and irresistible, duly evidenced and provided it is beyond
the will of the the Parties and occurs without their fault or negligence.

 

The following acts or events, among others, are considered events of Force
Majeure or Act of God: a) Epidemics, landslides, hurricanes, floods, avalanches,
lightning, earthquakes, fire, tidal wave, shipwreck, land, air, rail, river and
sea transport disaster, which directly or indirectly contributes to or results
in the inability of a Party to fulfill its obligations; b) Acts or lack of
actions by the Government and the Legislative and Judicial branches, including
laws, orders, regulations, decrees, judgments, lawsuits, regulations, denial of
the issuance, renewal or confirmation of permits and licenses, which are
performed by the Government or competent authority having jurisdiction over the
activities of production, processing, collection, transportation, distribution,
handling and sale or purchase of crude and / or products, and which directly or
indirectly contributes to or results in the inability of a Party to meet its
obligations, or which adversely and unfairly damages the interests of one or
both Parties, or seriously impairs their financial capacity; c) Acts of civil
disorder including war, blockades, insurrections, riots, mass protests and a
serious threat of any of the above, fully demonstrated, and actions of the armed
forces related or in response to any act of civil disorder, which directly or
indirectly contributes to or results in the inability of either Party to fulfill
its obligations.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 11 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

The following acts are considered Exculpatory Events: a) The partial or complete
inability to operate and make function the installations and facilities for the
production, handling, transport, delivery or receipt of crude and / or products,
and of the pipelines, tankers, boats or any other means used for its
transportation, as well as the connections or facilities of either of the
Parties, due to malicious acts of third parties beyond the direct control and
management of SELLER or BUYER and without any fault of their own, such as
guerrilla or terrorist attacks or sabotage or serious disturbances of the public
order, inter alia, that directly or indirectly contribute to or result in the
inability of a Party to fulfill its obligations; b) Emergency shut-downs of the
facilities of the SELLER or BUYER; c) Acts of industrial disorder including
illegal stoppage of activities and strikes when such acts contribute to or
result in BUYER’s failure to comply with its obligations; d) Acts of industrial
disorder including stoppage of activities, down of tools and strikes when such
acts contribute to or result in SELLER’s failure to meet its obligations.

 

PARAGRAPH ONE: In no case shall changes in the financial condition of
the BUYER or SELLER constitute an Exculpatory Event under this Agreement.

 

Neither BUYER nor SELLER shall be liable for failure to perform or for the
imperfect fulfillment of all or any of its obligations set forth in this
Agreement if such failure is caused by events constituting Force Majeure, Act of
God or Exculpatory Event, duly evidenced.

 

Force Majeure, Acts of God or Exculpatory Events do not discharge BUYER from its
obligation to pay SELLER those invoices for the supply of crude that has been
delivered by SELLER in accordance with the terms of this Agreement.

 

The occurrence of any of the events specified in this Clause shall not in any
way exempt or release the Parties from meeting their obligations contracted and
/ or caused prior to the occurrence of the events referred to in this Clause.

 

CLAUSE FIFTEEN. APPLICATION OF COLOMBIAN LAW: This Agreement and the respective
Special Conditions are governed by Colombian law.

 

CLAUSE SIXTEEN. TAXES: Each of the Parties to this sale declares that it
acknowledges and accepts the taxes and / or withholdings that correspond to it
according to the Law currently in force. Payment of all national, departmental
and municipal taxes, levies, fees, contributions, quotas or the like that are
caused or will be caused by this Agreement, including but not limited to those
incurred due to the signing, formalization, execution and liquidation or
termination of this Agreement, or arising after the date of entering into this
Agreement, shall be borne by the taxpayer of the relevant tax, who shall pay
them according to the laws and regulations currently in force.

 

CLAUSE SEVENTEEN. PERFECTION: This Agreement is perfected with the signing
thereof and the signing of the Special Conditions. For the purposes of its
publication the provisions of ECOPETROL S.A. on the subject, set forth in the
Procurement Manual, shall be strictly complied with.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 12 - de 16

 

 



Free English translation of Spanish language document

 

 

[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

CLAUSE EIGHTEEN. DISPUTE RESOLUTION: In case of differences, conflicts or
disputes related to the interpretation, implementation and enforcement of this
Agreement, the Parties shall endeavor to have recourse to the alternative
mechanisms for dispute resolution as legally regulated.

 

CLAUSE NINETEEN. SPANISH LANGUAGE: This Agreement and its Special Conditions are
drafted in Castilian Spanish and are the only form of obligations between the
Parties. Any translation into another language will be for reference purposes
only for the Parties and shall under no circumstance affect the meaning or
interpretation of the version in Castilian Spanish.

 

CLAUSE TWENTY. CONTRACT VALUE: The value of the Agreement is undefined.

 

CLAUSE TWENTY-ONE. CONFIDENTIALITY OF THE INFORMATION: For purposes of this
Agreement and the Special Conditions, the Party disclosing or revealing
information is hereinafter referred to as the Disclosing Party and the Party
receiving the information will be hereinafter referred to as the Receiving
Party. The Parties agree that all information of a technical, commercial,
industrial or financial nature that is contributed, exchanged and/or developed
by the Parties in the performance of this Agreement or that either of the
Parties develops, receives or obtains with respect to this Agreement
(hereinafter the "Confidential Information" or "Information") shall be subject
to strict privacy and confidentiality during the term of the Agreement and for
three (3) years following its termination date.

 

For the purposes of this Agreement the following information shall not be deemed
Confidential Information: (i) information that is publicly known at the time of
disclosure or which becomes public knowledge, subsequent to its disclosure, in
ways other than acts or omissions of the Receiving Party; (ii) that is known by
the Recipient prior to or at the time it received or obtained same under this
Agreement, without such knowledge having had its origin in the violation of a
confidentiality obligation; (iii) that is developed by the Receiving Party
independently or based on information or documentation received from a third
party, without this constituting, in turn, the violation of an obligation of
confidentiality; (iv) that is received or obtained, in good faith, by the
Receiving Party, from a third party, without this being, in turn, the violation
of an obligation of confidentiality; (v) information whose disclosure and/or
divulgence is required of the Receiving Party by application of current
legislation, judicial precedent, definitive administrative act, order of a
judicial authority and/or competent government with jurisdiction over the
Parties or their affiliates, or by any rules of any Stock Exchange on which the
shares of the Parties or related corporations are traded in the terms and to the
extent it may be required.

 

The Receiving Party may disclose the Confidential Information to its directors,
officers, employees, agents, partners, representatives or associates, affiliates
and subsidiaries (collectively referred to as “Representatives”).

 

If the Receiving Party is requested or required by a judicial or administrative
authority under a law, regulation or court order, to deliver any part of the
Information, such Receiving Party may request the cooperation of the Disclosing
Party and, if considered appropriate, may consult with the latter regarding the
action to be taken to maintain confidentiality.

 

CLAUSE TWENTY-TWO. SPECIAL OBLIGATIONS OF SELLER RELATED TO THE PREVENTION AND
CONTROL OF MONEY LAUNDERING AND TERRORIST FINANCING (ML/TF)

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 13 - de 16

 

 



Free English translation of Spanish language document

 

 

[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

1.Comply fully with the legal provisions on the prevention and control of money
laundering and terrorist financing (ML/TF) that may apply to it, timely and
efficiently implementing the policies and procedures necessary for this
purpose. To verify compliance with this obligation, BUYER shall be entitled to
make or request financial, operational or compliance audits of SELLER, its
subcontractors, suppliers and agents or require that SELLER present evaluations
of its internal auditing and inspections or that this be conducted by a
qualified outside consultant; and for this SELLER undertakes to establish the
necessary mechanisms.

 

2.Not enter into transactions with persons or entities whose resources come from
the unlawful activities referred to in the Colombian Penal Code or any
regulation that replaces, add to, or modifies it, or regarding whom it has
doubts as to the origin of its resources, based on public information.

 

3.Respect and abide by the Code of Good Governance, Policies of Comprehensive
responsibility and Corporate Social Responsibility of ECOPETROL S.A., Code of
Ethics and BUYER’s policies of prevention, control and management of the risk of
money laundering and terrorist financing (ML/TF). For these
purposes, SELLER acknowledges that it knows such documents.

 

4.Refrain from using its operations as an instrument to conceal, handle, invest
or take advantage, in any form, of the money or other assets derived from
criminal activities or to give the appearance of legality to the transactions
and funds linked to them, or to be used in the conducting of unlawful
activities.

 

5.Inform BUYER  and report to the competent authority the occurrence of crimes
that affect them personally, of which they have knowledge, especially crimes
related to money laundering and terrorist financing as required by Article 67 of
the Code of Criminal Procedure (Law 906 of 2004 and those that amend or repeal
it).

 

6.Report to BUYER any incidents or developments that may affect its image or
reputation and/or that of BUYER, within three (3) business days following their
occurrence, in order to give a consensual handling to same.

 

7.Provide timely response to requests for information and clarification made by
BUYER in the development of this Agreement.

 

8.Not use the resources received from BUYER for the execution of any unlawful
activity defined in the Colombian Penal Code, and take measures to prevent its
employees or contractors from doing so;

 

9.Inform ECOPETROL S.A. the fact that it is included in any restrictive national
or international list related to money laundering or terrorist financing.

 

CLAUSE TWENTY-THREE. EARLY TERMINATION:

 

23.1 SELLER or BUYER may terminate this purchase and sale Agreement at any time
without being compelled to compensate any damages of the other Party, provided
that the Party wishing to terminate the Agreement early sends the other Party a
written notice thirty (30) calendar days prior to the date on which it wants to
terminate the Agreement.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 14 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

23.2 Violation by SELLER of its obligations hereunder may be grounds for early
termination of the Agreement without compensation in favor
of SELLER, especially:

 

1.When SELLER or any of its shareholders, associates or partners who directly or
indirectly holds FIVE PERCENT (5%) or more of the share capital, contribution or
participation, or any of its directors, trustees, or its statutory auditor,
appear in binding international lists for Colombia under international law (UN
lists) or OFAC lists.

2.Where there are against SELLER or its shareholders, associates or partners who
directly or indirectly hold FIVE PERCENT (5%) or more of the share capital,
contribution or participation, its legal representatives and members of its
Board of Directors, or any of its directors, or its statutory auditor, criminal
investigations or proceedings for offenses related to terrorist financing, money
laundering and its crime sources or there is public information regarding such
persons that may place BUYER in a legal or reputational risk.

3.When items or circumstances arise that may represent for BUYER reputational,
legal, operational or contagion risks related to money laundering and / or
terrorist financing.

4.When elements arise involving well-founded doubts as to the legality of the
operations of SELLER or the lawfulness of its resources or when SELLER has
performed transactions or operations aimed at such activities or in favor of the
people related thereto.

5.When errors, inconsistencies, discrepancies or misrepresentations arise in the
documentation and information provided by SELLER for the perfection and
performance of this Agreement.

6.When SELLER incurs, on occasion of the Agreement and in relation to armed
groups operating outside the law, in any of the following conduct:

 

·Yield unreasonably to threats from these groups;

·Receive, provide, administer, intervene, finance, transfer, store, transport,
store or retain money or property derived from or destined for such groups or
collaborate and assist them;

·Build, assign, lease, make available, provide or transfer under any title,
goods intended to hide people or deposit or store the belongings of these
groups;

·Cripple, suspend or markedly decrease the performance of its contractual
obligations to attend to instructions of these groups.

·Breach the duty to report offenses, the commission of which is attributable to
such groups, known during the Agreement. (Article 31 of Law 782 of 2002, as
extended by Article 1 of Law 1421 of 2010).

 

23.3 Similarly, BUYER may terminate the contractual relationship
when SELLER incurs in any of the following conduct:

 

1.Yield unreasonably to the threats by armed groups operating outside the law.

2.Receive, provide, administer, intervene, finance, transfer, store, transport,
store or retain money or property derived from or destined for such groups or
collaborate and assist them.

3.Build, assign, lease, make available, provide or transfer under any title,
goods intended to hide people or deposit or store the belongings of these
groups.

4.Cripple, suspend or markedly decrease the performance of its contractual
obligations to attend to instructions of these groups.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 15 - de 16

 

 



Free English translation of Spanish language document

 



[tlogo.jpg]

OFFICE OF THE VICE PRESIDENT OF SUPPLIES AND MARKETING

PLANNING AND SUPPLIES MANAGEMENT

 

5.Breach the duty to report offenses, the commission of which is attributable to
such groups, known during the Agreement.

 

For purposes of the foregoing, the conduct of its agents or subsidiaries of
which it it aware shall constitute a fact of SELLER.

 

CLAUSE TWENTY-FOUR. APPLICABLE LAW AND REGULATIONS.

 

24.1 This Agreement shall be governed by Colombian law and interpreted by the
Parties and judicial or administrative authorities, considering the following
criteria and priorities: 1) The Special Conditions of this Agreement, which
shall be given the greatest possible application and effect in all cases; 2)
These General Conditions; and 3) The existing legislation as applicable to this
Agreement, construed in accordance with the terms and intent of the Parties to
this Agreement.

 

24.2 This Agreement shall inure to the benefit of the Parties. In the event that
any changes in the laws and/or regulations, which become effective after the
date of the signing of this Agreement, the Parties are required to amend this
Agreement or to enter into other agreements with third parties to continue to
fulfill their obligations hereunder. Such amendments or new contracts or shall
be agreed between the Parties.

 

24.3 If any provision of this Agreement for any reason is declared or rendered
invalid or unenforceable by any law, rule, regulation or final and unappealable
mandate of any authority having jurisdiction, such law or decision shall not
affect the validity of the remainder of this Agreement and the remaining portion
shall remain in force and effect as if this Agreement had been granted without
the invalid or unenforceable part. Should the invalidity, unenforceability,
modification or amendment of any provision of this Agreement substantially alter
the economic equation of the Parties, this Agreement will remain in effect and
the Parties shall negotiate promptly in good faith, to restore it as closely as
possible to its effect original, in keeping with the original intent of the
Parties and in order to eliminate the adverse economic effects.

 

24.4 This Agreement constitutes the entire agreement between
SELLER and BUYER corresponding to the purchase and delivery of crude and/or
products by SELLER to BUYER and incorporates and supersedes all prior agreements
and understandings, oral or written, that the Parties may have entered into in
relation to the specific subject matter hereof.

 

24.5 This Agreement shall be amended only by a new agreement signed by the legal
representatives of the Parties.

 

CLAUSE TWENTY-FIVE.

 

DOMICILE: For all legal purposes the domicile of this Agreement is Bogotá D.C.

 

GENERAL CONDITIONS FOR THE PURCHASE OF COMMODITIES (CRUDE OIL)
Pag - 16 - de 16

 





 





 

[tlogo.jpg]

 

CONTRATO No.: VSM-GPS-064-2013

CONTRATO DE COMPRAVENTA DE MATERIA PRIMA (CRUDO)

CONDICIONES PARTICULARES

 

Las siguientes son las Condiciones Particulares del Contrato VSM-GPS-064-2013,
en adelante el Contrato. El Contrato se regirá por las Condiciones Particulares
que se especifican a continuación; aquellas condiciones no expresadas en las
Condiciones Particulares, se regirán por lo establecido en las cláusulas
contenidas en las Condiciones Generales.

 

LAS PARTES:

 

EL COMPRADOR Nombre ECOPETROL S.A. Constituida por Entidad descentralizada del
orden nacional, creada por la Ley 165 de 1948, con NIT 899-999-068-1, organizada
como Sociedad de Economía Mixta con base en lo establecido en el artículo 2° de
la Ley 1118 de 2006, vinculada al Ministerio de Minas y Energía, con domicilio
principal en Bogotá D.C., cuyos Estatutos Sociales están contenidos de manera
integral en la Escritura Pública No. 5314 del 14 de Diciembre de 2007 y sus
sucesivas modificaciones todas ellas otorgadas en la Notaria Segunda del Círculo
Notarial de Bogotá D.C. e inscrita en la Cámara de Comercio de Bogotá D.C. que
en adelante y para los efectos de este Contrato se denominará EL COMPRADOR.
Dirección Carrera 7 # 37-69 piso 7, Bogotá, D.C. NIT 899.999.068-1 Representada
por Ramiro Castrillon Cardona Identificación 79.489.930 Expedida en Bogotá Cargo
Gerente (E) de Planeación y Suministro Teléfono (57)(1)234-4606

 

EL VENDEDOR Nombre GRAN TIERRA ENERGY COLOMBIA LTD Constituida por En adelante
EL VENDEDOR y representado en este acto por ALEJANDRA ESCOBAR HERRERA,
identificada con c.c. No. 52.646.943 y ALCIDES GONZALEZ MORENO, identificado con
c.c. 19.387.536, quienes actúan en su calidad de Representantes Legales de EL
VENDEDOR y se encuentra debidamente autorizados para celebrar este Contrato,
según consta en Certificado de Existencia y Representación Legal adjunto y
quienes manifiestan que ni ellos, ni la Sociedad y la sucursal en Colombia que
representan, se encuentran incursos en causal alguna de inhabilidad o
incompatibilidad previstas en la Constitución Política o en la Ley que impida la
celebración de este Contrato. Dirección Calle 113 No. 7-80, piso 17, Bogotá D.C.
NIT 860.516.431-7 Representada por ALEJANDRA ESCOBAR HERRERA - ALCIDES GONZALEZ
MORENO Identificación 52.646.943 - 19.387.536 Expedida en Bogotá Cargo Primer
Subgerente y Apoderado Especial Teléfono (57) 1 6585757

 

CONDICIONES PARTICULARES CONTRATO PARA EL SUMINISTRO DE CRUDO
Página 1 de 8

 

 

[tlogo.jpg]

 

CONSIDERACIONES PARTICULARES

 

1.Que el día veintisiete (27) de junio del año dos mil cinco (2005), la Agencia
Nacional de Hidrocarburos (ANH) y EL VENDEDOR celebraron un Contrato de
Exploración y Explotación de Hidrocarburos denominado Chaza.

 

2.Que el día treinta (30) de septiembre del año dos mil dos (2002), ECOPETROL
S.A. y EL VENDEDOR celebraron un Contrato de Asociación denominado Guayuyaco.

 

3.Que el día veintisiete (27) de julio del año mil novecientos ochenta y siete
(1987), ECOPETROL S.A. y EL VENDEDOR celebraron el Contrato de Participación de
Riesgo Santana (CPR-Santana).

 

4.Que EL VENDEDOR declara bajo la gravedad del juramento, la cual se entiende
efectuada con la firma de este documento, que es titular del cincuenta por
ciento (50%) de la producción del crudo proveniente del campo Chaza, treinta y
cinco por ciento (35%) del campo Guayuyaco y del treinta y cinco por ciento
(35%) del campo Santana; (en adelante los “Campos”) que serán comprometidas en
el presente contrato, después de deducido el porcentaje correspondiente a las
regalías.

 

5.Que para efectos de la ejecución del presente Contrato, EL VENDEDOR tiene un
contrato con CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.A.S. cuyo objeto es
el servicio de transporte de hidrocarburos líquidos en el Oleoducto Transandino
– OTA y en el Oleoducto Mansoya-Orito OMO.

 

6.Que el contrato que suscribieron EL VENDEDOR y CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S.A.S. es una consideración esencial para la suscripción del
presente Contrato.

 

7.Que para efectos de la ejecución del presente Contrato, EL VENDEDOR tiene o
tendrá un contrato con la VICEPRESIDENCIA DE PRODUCCIÓN DE ECOPETROL S.A. cuyo
objeto es el servicio de descargue en la Estación Dina y este contrato es una
consideración esencial para la suscripción del presente Contrato.

 

8.Que el día catorce (14) del mes noviembre de dos mil trece (2013) se realizó
por parte de EL COMPRADOR reunión en la cual se revisaron las condiciones de
negociación de la compra de los crudos provenientes del Contrato de
Participación de Riesgo Santana (CPR-Santana), del Contrato de Asociación
Guayuyaco y del Bloque Chaza a GRAN TIERRA ENERGY COLOMBIA LTD.

 

I. OBJETO Y CANTIDADES

 

EL COMPRADOR se obliga a adquirir hasta el ciento por ciento (100%) del crudo de
propiedad de EL VENDEDOR producido en el Contrato de Participación de Riesgo
Santana (CPR-Santana), en el Contrato de Asociación Guayuyaco, y en el E&P Chaza
de propiedad del VENDEDOR, y EL VENDEDOR por su parte se obliga a vender y
entregar hasta el ciento por ciento (100%) del crudo de su propiedad, producido
en los contratos mencionados. Este Contrato no incluye el volumen de crudo por
concepto de regalías.

 

CONDICIONES PARTICULARES CONTRATO PARA EL SUMINISTRO DE CRUDO
Página 2 de 8

 

 

[tlogo.jpg]

 

II.DESTINACIÓN DEL CRUDO

 

EL COMPRADOR destinará el crudo adquirido en la Estación Tumaco a la exportación
por el puerto de Tumaco y el crudo Recibido en la Estación Dina y en la Estación
Vasconia se destinará a la exportación por el puerto de Coveñas. EL COMPRADOR
podrá adicionalmente: i) destinar el crudo objeto del Contrato a la exportación
por otros puertos y/o ii) destinarlo a refinación, notificando a EL VENDEDOR por
escrito.

 

La recepción de volúmenes para el cumplimiento del objeto del presente Contrato
está sujeta a:

 

i.La suscripción del respectivo contrato de transporte por oleoductos con CENIT
TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.A.S., o quien haga sus veces.

 

ii.La disponibilidad de facilidades de recibo y transporte programada por CENIT
TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.A.S., o quien haga sus veces.

 

iii.La suscripción de los respectivos contratos o acuerdos de recibo para el
descargue de los crudos en la Estación Dina.

 

III. PLAZO DE EJECUCIÓN

 

A partir del primer (1) día del mes de diciembre del año dos mil trece (2013) y
hasta el treinta (30) del mes de noviembre del año dos mil catorce (2014).

 

IV. PRECIO

 

A. Para crudo exportado como Mezcla South Blend por el puerto de Tumaco y
recibido en la Planta de Tumaco:

 

Precio Crudo =

Marcador – Tarifa de Operación Portuaria – Tarifa de Comercialización 

 

A continuación se definen cada uno de los términos anteriores:

 

Marcador: Corresponde al precio promedio de las exportaciones del Crudo South
Blend en USD/Bl que haya realizado la Gerencia de Comercio Internacional de
Ecopetrol S.A. (Incluyendo crudos negociados para las filiales) en el mes de las
entregas por el Puerto de Tumaco. Este precio será reportado por EL COMPRADOR.
En caso que no se hayan realizado exportaciones para el mes de las entregas,
corresponde a las partes aplicar como precio provisional y definitivo el precio
definido en la Cláusula de Facturación y pago. La calidad de referencia de la
mezcla South Blend es: 29,3° API y 0.62% Azufre (S).

 

Tarifa de Operación Portuaria: Corresponde a un valor de siete mil dieciséis
diezmilésimas de dólares americanos por barril (US$/Bl 0,7016).

 

Tarifa de Comercialización: Corresponde a un valor de dos dólares americanos por
barril (US$/Bl 2,00).

 

CONDICIONES PARTICULARES CONTRATO PARA EL SUMINISTRO DE CRUDO
Página 3 de 8

 

 

[tlogo.jpg]

 

B. Para crudo recibido en la Estación de Dina y exportado por el puerto de
Coveñas:

 

Precio Crudo = Marcador – Transporte (Sitio Entrega/Puerto de Embarque) –
Impuesto de Transporte – Tarifa de Operación Portuaria – Tarifa de
Comercialización

 

A continuación se definen cada uno de los términos anteriores:

 

Marcador: Corresponde al precio promedio de exportación de la Mezcla Vasconia en
USD/Bl que haya realizado la Gerencia de Comercio Internacional de Ecopetrol
S.A. (Incluyendo crudos negociados para las filiales) para el mes de las
entregas. Este valor será suministrado por EL COMPRADOR. En caso que no se hayan
realizado exportaciones para el mes de las entregas, corresponde a las partes
aplicar como Marcador, el precio promedio de las cotizaciones diarias del crudo
Vasconia reportados por Platt´s y Argus para el mes de las entregas. La calidad
de referencia del crudo Vasconia es 24,8°API y 0,95 % de azufre (S).

 

Transporte (Sitio Entrega/Puerto de Embarque): Se determina como la sumatoria de
las tarifas establecidas por el Ministerio de Minas y Energía para los
oleoductos entre Tenay y Coveñas. Las tarifas de transporte de oleoductos se
ajustarán cada año por el Factor “Phi” de acuerdo a lo que establezca el
Ministerio de Minas y Energía. Las tarifas a aplicar para el año 2013 son:

 

Tramo  Resolución
Aprobatoria  Base100% Tarifa
MME US$/Bl  Tenay –Vasconia  OAM   2,6788  Vasconia – Coveñas ODC  ODC   1,7705 
Total Transporte      4,4493 

 

La tarifa anterior será modificada una vez se tenga la aprobación de la nueva
tarifa del sistema, con base en la metodología de fijación de tarifas definida
por el Ministerio de Minas y Energía en las Resoluciones 124386 y 124547 de 2010
o aquellas normas que las modifiquen, adicionen o sustituyan. Para lo anterior
EL COMPRADOR notificará a EL VENDEDOR de la nueva tarifa aprobada.

 

Impuesto de Transporte: Se determina de acuerdo con lo establecido en el
Artículo 52 del Código de Petróleos de Colombia (o a la norma que lo modifique)
para los sistemas de transporte indicados en el punto anterior, según el
siguiente detalle:

 

Tramo  Tarifa MME
US$/Bl   % Impuesto
de transporte   Impuesto de
Transporte US$/Bl  Tenay –Vasconia   2,6788    2%   0,0536  Vasconia – Coveñas
ODC   1,7705    2%   0,0354  Total Impuesto   4,4493         0,0890 

 

Tarifa de Operación Portuaria: Corresponde a un valor de seis mil doscientos
ochenta y ocho diezmilésimas de dólar americano por barril (US$/Bl 0,6288).

 

Tarifa de Comercialización: Corresponde a un valor de dos dólares americanos por
barril (US$/Bl 2,00).

 

CONDICIONES PARTICULARES CONTRATO PARA EL SUMINISTRO DE CRUDO
Página 4 de 8

 

 

[tlogo.jpg]

 

C.Para crudo exportado por Ecuador:

 

Precio Crudo =

Marcador – Transporte (Sitio Entrega/Puerto de Embarque) – Impuesto de
Transporte – Tarifa de Comercialización 

 

A continuación se definen cada uno de los términos anteriores:

 

Marcador: Corresponde al precio promedio ponderado real de las exportaciones
realizadas por EL COMPRADOR de crudo exportado en el mes de las entregas o en
las que se incluya crudo despachado por EL COMPRADOR por el puerto
correspondiente asociadas a las entregas. Si durante el mes de las entregas no
se realizan exportaciones por el puerto correspondiente, se aplicará el precio
de la siguiente exportación que se realice y en el cual se incluya crudo
propiedad de EL VENDEDOR.

 

Transporte (Sitio Entrega/Puerto de Embarque): Se determina como la sumatoria de
las siguientes tarifas:

 

Tramo  Resolución
del MME   Base100% Tarifa MME
US$/Bl            Orito – San Miguel (OSO)   124572    2,4147  La Ye - Orito
(OMO)   124560    0,5608  Total Transporte        2,9755 

 

·En caso de que se dé la tarifa contingente reportada por CENIT TRANSPORTE Y
LOGÍSTICA DE HIDROCARBUROS S.A.S o quien haga sus veces, esta será aplicada.

·Adicionalmente, se trasladará a EL VENDEDOR la tarifa cobrada por PETROECUADOR
y/o Oleoducto de Crudos Pesados (OCP) por el transporte del crudo entre San
Miguel y el puerto correspondiente.

 

Impuesto de Transporte: Se determina de acuerdo con lo establecido en el
Artículo 52 del Código de Petróleos de Colombia para los sistemas de transporte
nacionales indicados en el punto anterior. Para el tramo Ecuatoriano se tendrá
en cuenta el respectivo impuesto, si aplica, desde el sitio de entrega hasta el
puerto de embarque.

 

Tramo  Tarifa MME
US$/Bl   % Impuesto de
transporte   Impuesto de
Transporte US$/Bl  Orito – San Miguel (OSO)   2,4147    2%   0,0483  La Ye –
Orito (OMO)   0,5608    2%   0,0112  Total Impuesto   2,9755         0,0595 

 

Tarifa de Comercialización: Corresponde a un valor de dos dólares americanos por
barril (US$/Bl 2,00).

 

D. Para crudo entregado en Vasconia

 

Precio Crudo = Marcador – 7.5 USD/BL

 

A continuación se definen cada uno de los términos anteriores:

 

CONDICIONES PARTICULARES CONTRATO PARA EL SUMINISTRO DE CRUDO
Página 5 de 8

 

 

[tlogo.jpg]

 

Marcador: Corresponde al precio promedio de exportación de la Mezcla Vasconia en
USD/Bl que haya realizado la Gerencia de Comercio Internacional de Ecopetrol
S.A. (Incluyendo crudos negociados para las filiales) para el mes de las
entregas. Este valor será suministrado por EL COMPRADOR. En caso que no se hayan
realizado exportaciones para el mes de las entregas, corresponde a las partes
aplicar como Marcador, el precio promedio de las cotizaciones diarias del crudo
Vasconia reportados por Platt´s y Argus para el mes de las entregas. La calidad
de referencia del crudo Vasconia es 24,8°API y 0,95 % de azufre (S).

 

V. FACTURACIÓN Y PAGO

 

En todos los casos, el pago se realizará 100% en dólares y se efectuará a los
treinta (30) días calendario siguientes a la radicación de las facturas.

 

PARÁGRAFO PRIMERO. Para entregas en el Puerto de Tumaco: Las entregas de crudo
se facturarán de acuerdo con los volúmenes y precios provisionales informados
por la Coordinación de Compra de Crudos de Ecopetrol S.A. durante los primeros
seis (6) días hábiles siguientes a la finalización del mes de las entregas; la
facturación se ajustará posteriormente con base en los volúmenes compensados en
documento oficial de compensación volumétrica elaborado por CENIT TRANSPORTE Y
LOGÍSTICA DE HIDROCARBUROS S.A.S. o quien haga sus veces.

 

Una vez recibida la compensación volumétrica, EL VENDEDOR es responsable de
facturar y radicar en la oficina de Cuentas por Pagar de EL COMPRADOR los
respectivos ajustes dentro de los siguientes tres (3) días hábiles después de
recibida la compensación volumétrica, teniendo en cuenta la autorización (número
de pedido y posición) y las fechas de recibo en cuentas por pagar de Ecopetrol.

 

Para los meses en los cuales no haya exportaciones de mezcla South Blend por el
Puerto de Tumaco, el precio provisional corresponderá al promedio ponderado por
volumen reportado en la balanza comercial correspondiente al último mes en el
cual haya habido exportaciones de la mezcla South Blend o la mezcla exportada
por el puerto de Tumaco.

 

Para los respectivos ajustes a la factura, se tendrán en cuenta los volúmenes
definitivos compensados volumétricamente por CENIT TRANSPORTE Y LOGÍSTICA DE
HIDROCARBUROS S.A.S. o quien haga sus veces, al precio final promedio ponderado
por volumen de exportación de la mezcla South Blend o la mezcla exportada por el
Puerto de Tumaco del mes de las entregas  o en caso de que no haya habido
exportaciones en el mes de las entregas para el siguiente mes en que se realicen
exportaciones. Después de enviados los resultados del ejercicio de compensación
volumétrica EL COMPRADOR tiene diez (10) días calendario para solicitar ajustes
si aplican.

 

De acuerdo con las condiciones establecidas en este contrato, no se realizarán
pagos correspondientes a volúmenes no recibidos en la planta Tumaco.

 

VI. PUNTO(S) DE ENTREGA

 

PUNTO(S) DE ENTREGA: EL COMPRADOR y EL VENDEDOR acuerdan que el(los) Punto(s) de
Entrega y de transferencia de la propiedad del crudo materia de esta compraventa
serán: i) Brida de entrada a los tanques principales de la Planta Tumaco, para
crudo exportado como South Blend, ii) Brida línea de descarga de carros tanque
de la Estación Dina, iii) Brida de entrada a los tanques de la Estación Orito
para crudo exportado por Ecuador y iv) La Brida de entrada a los tanques de la
Estación Vasconia. En todos estos puntos, la entrega se hará con medición de
tanques y/o medidor de flujo siguiendo los procedimientos contemplados en la
Cláusula Medición de las Condiciones Generales y anexos.

 

CONDICIONES PARTICULARES CONTRATO PARA EL SUMINISTRO DE CRUDO
Página 6 de 8

 

 

[tlogo.jpg]

 

MEDICIÓN DE CANTIDAD. El volumen se liquidará como Volumen Neto Estándar (NSV) y
se entenderá como el volumen total de todos los líquidos de petróleo, excluido
el sedimento y agua (BSW) a una temperatura estándar de 60º F. La medición se
puede realizar con medición estática o dinámica, aplicando los métodos descritos
en el MMH. El volumen sobre el cual se liquidará el crudo entregado por EL
VENDEDOR en la brida de entrada en la Planta Tumaco, será el volumen que resulte
después de la aplicación de la compensación volumétrica y enviado por CENIT
TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.A.S. o quien haga sus veces. Para los
crudos entregados en la Estación Dina con destino Coveñas y Estación Orito para
crudo exportado por Ecuador se hará en la brida de entrada a la respectiva
Estación.

 

VII. ESPECIFICACIONES DE CALIDAD

 

La calidad del crudo recibido será certificada por EL VENDEDOR hasta el Punto de
Entrega, sin embargo la misma será verificada por EL COMPRADOR en el Punto de
Entrega y deberá cumplir con las siguientes especificaciones de calidad:

 

Campo  ° API
Mínimo  AZUFRE (%
en peso)
Máximo   BSW (% en
volumen)
Máximo   SAL
(Lb/1000Bls)
Máximo  Santana y Guayuyaco  25,0°   0,70    0,50    20,0  Chaza  29,0°   0,41  
 0,50    20,0 

 

VIII. NOTIFICACIONES

 

Todos los avisos, solicitudes, comunicaciones o notificaciones que las Partes
deban dirigirse en virtud de este Contrato, se efectuarán por escrito y se
considerarán realizadas desde el momento en que el documento correspondiente sea
radicado en la dirección que a continuación se indica.

 

EL COMPRADOR

 

ECOPETROL S.A.

Gerencia de Planeación y Suministro

Bernardo Castro Castro

Carrera 7 No. 37-69 Piso 7, Bogotá D.C.

Teléfono (+57) 1 234 4606

Fax (+57) 1 234 4869

 

EL VENDEDOR

 

GRAN TIERRA ENERGY COLOMBIA LTD.

Carlos Felipe Marín / Juan Carlos Buitrago

Gerencia Comercial

Calle 113 No. 7-80, piso 17

Teléfono (+57) 6585757

Fax (+57) 2139327

  

CONDICIONES PARTICULARES CONTRATO PARA EL SUMINISTRO DE CRUDO
Página 7 de 8

 

 

[tlogo.jpg]

 



Las comunicaciones enviadas vía fax se considerarán como cursadas una vez
recibido el mensaje de comunicación exitosa de la máquina en donde se origina el
envío de ésta.

 

En constancia se firma por las Partes el primer (1) día del mes de diciembre del
año dos mil trece (2013).

 

EL VENDEDOR   EL COMPRADOR       /s/ Alejandra Escobar Herrera   ALEJANDRA
ESCOBAR HERRERA
Primer Subgerente   /s/ Ramiro Castrillon Cardona     RAMIRO CASTRILLON CARDONA
    Gerente (E) de Planeación y Suministro       /s/ Alcides Gonzalez Moreno    
ALCIDES GONZALEZ MORENO     Apoderado Especial    

 

Anexo 1. Modelo de Certificación de Aplicación de Normas de Prevención del LA/FT
para Empresas obligadas a adoptar sistemas de prevención del LA/FT. Anexo 2.

Certificado de Participación Accionaria Asociados, Accionistas, Socios que
tienen más del 5% de participación en el capital social.

 

Anexo 3. Procedimiento Gastos Reembolsables. Se entrega en CD. Anexo 4. Manual
de Medición de Hidrocarburos (MMH) de ECOPETROL S.A. Se entrega en CD. Anexo 5.
Manual de Usuario del Integrador Volumétrico de ECOPETROL S.A. Se entrega en CD.
Anexo 6. Guía para la Administración y Gestión de Contratos y/o Convenios de
ECOPETROL S.A. Se entrega en CD. Anexo 7. Condiciones Generales

 

CONDICIONES PARTICULARES CONTRATO PARA EL SUMINISTRO DE CRUDO
Página 8 de 8

 



 

[tlogo.jpg]

 

ANEXO No. 1

 

MODELO DE CERTIFICACIÓN DE APLICACIÓN DE NORMAS DE PREVENCIÓN

DEL LA/FT, PARA EMPRESAS OBLIGADAS A ADOPTAR SISTEMAS DE

PREVENCIÓN DEL LA/FT

 

SOLO ES OBLIGATORIO PARA LAS CONTRAPARTES QUE POR NORMAS LEGALES

ESTAN OBLIGADAS A ADOPTAR SISTEMAS DE PREVENCION DEL LA/FT

 

Este documento tiene como propósito certificar a ECOPETROL S.A., que nuestra
entidad cuenta con un SISTEMA DE PREVENCION Y CONTROL DE LAVADO DE ACTIVOS Y
FINANCIAMIENTO DEL TERRORISMO, el cual cumple a cabalidad con las normas
colombianas que le son aplicables.

 

Así las cosas,_________________________, en mi calidad de representante legal de
_________________________ (LA ENTIDAD), CERTIFICO que:

 

1.          LA ENTIDAD da cumplimlento a las normas y regulaciones colombianas
relacionadas con la prevención y control al lavado de activos y el
financiamiento del terrorismo que le son aplicables.

 

Si _____ No _____  

 

2.          LA ENTIDAD cuenta con adecuadas políticas, manuales y procedimientos
de prevención y control al lavado de activos y administración del terrorismo,
que dan cabal cumplimiento a las regulaciones vigentes que le son aplicabies.

 

Si _____ No _____  

 

3.          Ha estado involucrada LA ENTIDAD en investigaciones por violación a
las leyes relacionadas con el Lavado de Activos y Financiación de Terrorismo.

 

Si _____ No _____  

 

4.          Ha sido sancionada LA ENTIDAD o alguno de sus empieados o directivos
por violación de las leyes relacionadas con el Lavado de Activos y Financiación
de Terrorismo.

 

Si _____ No _____  

 

Informar los siguientes datos del oficial o empleado de cumplimiento:

 

Nombre: Teléfono: Correo electrónico: Directión:

 

Manifestamos que autorizamos a ECOPETROL S.A. para que, directamente o por
intermedio de las personas que designe, verifique y confirme la Información acá
suministrada incluyendo la efectiva aplicación del SISTEMA DE PREVENCION Y
CONTROL DE LAVADO DE ACTIVOS Y FINANCIAMIENTO DEL TERRORISMO al interior de
nuestra entidad.

 

Comentarios:      

 

CONDICIONES PARTICULARES CONTRATO PARA EL SUMINISTRO DE CRUDO
Página 9 de 10

 

  



[tlogo.jpg]

 

ANEXO No. 2

 

CERTIFICADO DE PARTICIPACIÓN ACCIONARIA

ASOCIADOS, ACCIONISTAS O SOCIOS QUE TIENEN MÁS DEL CINCO (5%)

DE PARTICIPACIÓN EN EL CAPITAL SOCIAL

 

ESTA CERTIFICACIÓN SOLO SE EXIGE PARA EL CASO DE PERSONAS

JURÍDICAS EN LAS QUE POR SU NATURALEZA SUS ACCIONISTAS, SOCIOS

O ASOCIADOS NO FIGUREN EN EL CERTIFICADO DE LA CÁMARA DE

COMERCIO.

 

Certifico que los asociados, accionistas o socios que tienen más del CINCO (5%)
de participación en el capital social de la entidad que represento son las
personas naturales o juridicas que aparecen en la siguiente relación:

 

                                                                               

 

Certifico que los beneficiarios reales y controlantes(1) de la entidad que
represento son las siguientes personas naturales:

 

               

 

Nombre de la entidad: NIT: Nombre representante legal: N. de Identificación
Firma representante legal

 

 



1      Se entiende por “beneficiario real” o “controlante” cuaiquier persona o
grupo de personas que, directa o indirectamente, por si misma o a través de
interpuesta persona, por virtud de contrato, convenio o de cualquier otra
manera, tenga respecto de una acción o cuota do una sociedad, o puoda llegar a
tener, capacidad decisoria o de control sobre la sociedad.

 

CONDICIONES PARTICULARES CONTRATO PARA EL SUMINISTRO DE CRUDO
Página 10 de 10

 

 

ANEXO No. 3



 

[tlogo.jpg] GUÍA PARA EL MANEJO DE GASTOS REEMBOLSABLES GESTIÓN DE
ABASTECIMIENTO
DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO GAB-G-006 Elaborado
27/06/2013 Versión: 2

 

1.OBJETIVO

 

Establecer y asegurar las actividades que deben realizar los responsables del
trámite, gestión, administración y pago de los Gastos Reembolsables, en
contratos celebrados por Ecopetrol S.A., para el cumplimiento de su objeto
social.

 

2.GLOSARIO

 

Administrador del Contrato: Ver Guía para la Administración y Gestión de
Contratos y Convenios.

 

Agente Retenedor: Ver Guía Tributaria de Actos de Mandato y Gastos
Reembolsables.

 

Contratista: Ver Procedimiento de Responsabilidad Social Empresarial en la
Contratación y Subcontratación.

 

Funcionario Autorizado: Ver Manual de Contratación de Ecopetrol S.A.

 

Funcionario Solicitante: Ver Guía para la Administración y Gestión de Contratos
y Convenios.

 

Gestión Administrativa: Ver Guía para la Administración y Gestión de Contratos y
Convenios.

 

Gestión Técnica: Ver Guía para la Administración y Gestión de Contratos y
Convenios.

 

Mandante: Ver Guía Tributaria de Actos de Mandato y Gastos Reembolsables.

 

Mandatario: Ver Guía Tributaria de Actos de Mandato y Gastos Reembolsables.

 

Mandato: Ver Guía Tributaria de Actos de Mandato y Gastos Reembolsables.

 

3.DESARROUO

 

Esta Guía aplica a todos los involucrados en el trámite, gestión, administración
y pago de Gastos Reembolsables en contratos celebrados por Ecopetrol S.A.

 

Para efectos del presente documento, los Gastos Reembolsables son un instrumento
mediante el cual se reconoce el costo de ciertas actividades accesorias que no
hacen parte, directamente, del objeto y alcance de un contrato, bien sea porque
no se tiene certeza sobre su realizacíon, o porque no es posible su valoración
precisa al momento de elaborar el presupuesto oficial ni al momento de
estructurar la oferta.

 

Mediante la modalidad de Gastos Reembolsables y en desarrollo de un mandato sin
representatión, el Contratista, con cargo a sus propios recursos, ejecuta las
actividades a las que se compromete, asumiendo su costo de manera temporal y
excepcional, y Ecopetrol S.A., en la oportunidad y con el cumplimiento de los
requisitos establecidos en este documento, le reintegra tos costos demostrados y
previamente autorizados.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproductión externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, coplado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 012 -9/7

 

 

[tlogo.jpg] GUÍA PARA EL MANEJO DE GASTOS REEMBOLSABLES GESTIÓN DE
ABASTECIMIENTO
DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO GAB-G-006 Elaborado
27/06/2013 Versión: 2

 

Los Gastos Reembolsables tienen naturaleza accesorla y no hacen parte del valor
del contrato, por tanto, no pueden corresponder a actividades propias,
inherentes o naturales del objeto del mismo, ni a actividades relativas al
funcionamiento de la empresa del Contratista o de su establecimiento de
comercio, así como tampoco pueden remunerar o pagar actividades que por razones
presupuestales o de planeación no se consideraron en el alcance inicial del
contrato, por lo que, si son necesarias, deberán agregarse a este mediante un
contrato adicional.

 

Dentro de este contexto, no pueden reconocerse como Gastos Reembolsables gastos
por concepto de actividades de apoyo administrativo del Contratista
(secretarias, mensajeros, papelería), mantenimiento de su infraestructura,
sistema de comunicaciones, obligaciones en materia de servicios públicos, ni
cualquiera otro de similares características.

 

Los Gastos Reembolsables, por no hacer parte del valor del contrato, no son base
para calcular retención en la fuente, impuesto sobre las ventas, timbre o
impuesto de industria y comercio.

 

3.1.ASPECTOS RELEVANTES PARA ESTABLECER GASTOS REEMBOLSABLES

 

3.1.a. Inclusión de Gastos Reembolsables.

 

a.Durante la Planeación contractual el Funcionario Solicitante establecerá:

 

-Si es necesario incluir Gastos Reembolsables, caso en el cual deberá
identificar taxativamente los items que los componen.

-Si es necesario pactar costos de administración de Gastos Reembolsables (los
cuales no podrán ser superiores al 5% del valor de los Gastos Reembolsables).

 

En caso de que: I) el valor de ios Gastos Reembolsables supere el 10% del valor
del presupuesto oficial estimado, ó II) se considere conveniente pactar costos
de administración de Gastos Reembolsables; deberá contarse con aprobación del
funcionario de nivel superior al del Funcionario Solicitante.

 

Nota 1. En caso de contratos de cuantía indeterminada, el establecimiento de los
Gastos Reembolsables se hará considerando el sustento presupuestal del contrato.

 

Nota 2. Cuando se prevean costos de administración de los gastos reembolsables,
dicha administración hará parte del valor del contrato.

 

b.En la minuta del contrato se deben incluir el valor o porcentaje de los Gastos
Reembolsables, el listado de ítems o conceptos que los componen, y el porcentaje
de costos de administración de aquellos (si hubiere lugar a los mismos).

 

c.El pacto de los Gastos Reemboisables debe estar respaldado presupuestalmente.

 

d.Antes de la utilización de conceptos que den lugar al cobro de Gastos
Reembolsables, el Contratista debe obtener autorización expresa y escrita del
Administrador del contrato.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 012 -10/7

 

 

[tlogo.jpg] GUÍA PARA EL MANEJO DE GASTOS REEMBOLSABLES GESTIÓN DE
ABASTECIMIENTO
DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO GAB-G-006 Elaborado
27/06/2013 Versión: 2

 

e.Si durante la ejecución del contrato resulta necesario ampliar el valor o
porcentaje de los Gastos Reembolsables, ello deberá formalizarse a través de una
modificación del contrato, previa aprobación del funclonario de nivel superior
al del Funcionario Solicitante.

 

El valor de los Gastos Reembolsables no podrá aumentarse en más del cien por
ciento (100%) del valor inicial previsto en el contrato para este rubro.

 

3.1.bRol del Gestor Técnico y del Administrador del contrato, respecto a Gastos
Reembolsables.

 

Para que el Administrador del contrato apruebe la utilización de los Gastos
Reembolsables, el Gestor Técnico previamente debe:

 

a.Verificar la necesidad de su utilización y su conformidad con lo pactado en el
contrato.

 

b.Solicitar, mínimo tres (3) cotizaciones de los conceptos (suministros,
servicios) que se pagarán como Gastos Reembolsables (excepto para (I) gastos de
desplazamlento, (II) tarifas reguladas y (III) proveedores únicos), las cuaies
deben ser expedidas por diferentes proveedores, que no pertenezcan al mismo
grupo empresarial del Contratista, nl a un mismo grupo empresarial.

 

c.Si se tienen dudas respecto del valor de los conceptos (suministros,
servicios) cotizados, en relación con el valor real del mercado, se debe
solicitar pronunciamiento a la Dirección de Servicios Compartidos a través de la
Unidad de Servicios Compartidos de Compras y Contratación o a la dependencia que
haga sus veces, respecto de la favorabilidad de los valores cotizados.

 

3.2.PROCEDIMIENTO OPERATIVO

 

3.2.a Gestión Administrativa de los Gastos Reembolsables

 

Cuando contractualmente se pacten Gastos Reembolsables, se deben realizar las
siguientes actividades, de acuerdo con el rol que se desempeñe en el trámite de
aquellos:

 

a.El Gestor Administrativo del contrato deberá crear en la herramlenta SAP una
posición al pedido denominada "Gastos Reembolsables" con indicador de IVA ''GR -
IVA Gastos Reembolsables 0%". El valor de esta posición no podrá exceder el
monto autorizado como Gastos Reembolsables del contrato y se tramitará en la
herramienta como MM, prevlo cumplimiento de los procedimientos de compras y
contratación para la creación de CDP (o el documento que haga sus veces) y
Solicitud de Pedido.

 

b.El Gestor Administrativo considerará esta posición en la revisión y control
que debe realizar en cumplimiento de su función de seguimiento a la ejecución
del contrato.

 

c.En el contrato deben quedar estipulados los periodos y fechas de corte para
gestionar el reembolso de los gastos realizados.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 012 -11/7

 

 

[tlogo.jpg] GUÍA PARA EL MANEJO DE GASTOS REEMBOLSABLES GESTIÓN DE
ABASTECIMIENTO
DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO GAB-G-006 Elaborado
27/06/2013 Versión: 2

 

d.Conjuntamente, Gestor y Contratista, deben estar atentos a la fecha límite de
cada mes fijada por la Coordinación de Gestión de Cuentas por Pagar de Ecopetrol
S.A. para la recepción de la documentación requerida para la contabilización y
pago de los Gastos Reembolsables. Todos los reembolsos deben quedar
contabilizados en Ecopetrol S.A. en el mismo mes de la expedición del documento
equivalente (cuenta de cobro) por el Contratista.

 

3.2.b Gestión del Reintegro de Gastos Reembolsables

 

a.El Contratista, en concordancia con lo establecido en el literal c. del
numeral 3.2.a de este documento, debe presenter al Gestor Administrativo, los
siguientes documentos:

 

-Solicitud formal con el valor total a reembolsar;

-Planilla "Certificación de Gastos Reembolsables GAB-F-101", debidamente
diligenciada;

-Copia de las facturas o documentos equivalentes que soportan los pagos
relacionados en la Planilla.

 

b.El Gestor Administrativo, dentro de los cinco (5) días háblles siguientes a su
recibo, validará los soportes conforme a lo relacionado en la Planilla, y
verificará la real utilización de los Gastos Reembolsables según lo autorizado.
Esta actividad la certificará al aprobar e imponer su firma en la Planilla, la
cual remitirá inmediatamente al Administrador del contrato para su aprobación y
firma.

 

c.El Gestor Administrativo, una vez obtenida la firma del Administrador,
procederá a registrar la entrada de servicio en SAP con la siguiente
partlcularidad:

 

1.Si la positión es con cargo a proyectos, la entrada debe elaborarse por el
valor total certificado (incluyendo el I.V.A).



2.Si la positión es con cargo a gastos o costos, la entrada debe elaborarse por
el valor certificado antes de I.V.A.

 

d.El Gestor Administrativo, debe remitir de forma inmediata la Planilla al
Contratista junto con el número de entrada de servicio en SAP (Documento
l0000XXXXX) para que éste proceda oportunamente a incorporar la firma del
representante legal del Contratista, del Revisor Fiscal o Contador Público, o su
equivalente (tratándose de Contratistas extranjeros sin domicilio en Colombia)
para la debida presentación de la documentación en las ventanillas de Cuentas
por Pagar.

 

e.El Contratista debe presentar directamente en la ventanilla de radicación de
Cuentas por Pagar la siguiente documentación:

 

ØDocumento equivalente (cuenta de cobro) con el cumplimiento de los requisitos
previstos en el art. 617 del Estatuto Tributario, en el que se consigne
claramente el valor total pagado por los bienes y servicios (incluido IVA).



ØEn el cuerpo del documento equivalente, se debe identificar el número del
contrato registrado en SAP y el número de la entrada de servicio suministrada
por el Gestor Administrativo.



ØPlanilla estándar proforma de Ecopetrol S.A. "Certificación de Gastos
Reembolsables GAB-F-101" en original, debidamente diligenciada y firmada por el
Gestor Administrativo, por el Administrador del Contrato, por el Representante
Legal de la Compañia Contratista y por el Revisor Fiscal o Contador Público, o
su equivalente (tratándose de Contratistas extranjeros sin domicilio en
Colombia).

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 012 -12/7

 

 

[tlogo.jpg] GUÍA PARA EL MANEJO DE GASTOS REEMBOLSABLES GESTIÓN DE
ABASTECIMIENTO
DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO GAB-G-006 Elaborado
27/06/2013 Versión: 2

 

ØCertificación dei Contador Público o Revisor Fiscal o su equivalente
(tratándose de Contratistas extranjeros sin domicilio en Colombia)

 

Nota: En el evento que en el contrato se haya pactado porcentaje de
Administración de Gastos Reembolsables, el valor a cobrar debe Incluirse
(desglosado) en la factura objeto del contrato, por hacer parte de la
remuneración del Contratista.

 

f.El funcionario de radicación de Cuentas por Pagar, luego de validar los
requerimientos mínimos en cuanto a documentos, sellará, fechará, firmará y
entregará la copia del documento equivalente al Contratista o su emisario, como
evidencia del recibido por parte de Ecopetrol S.A.

 

g.La Coordinación de Gestión de Cuentas por Pagar contabilizará el documento de
cobro dentro de los tiempos establecidos en su portafolio de servicios. En caso
de identificar alguna inconsistencia para la contabilización, la Coordinación de
Gestión de Cuentas por Pagar comunicará de forma inmediata al Administrador del
contrato para la debida y oportuna corrección.

 

h.Para los documentos de cobro que se haya pactado reconocimiento de un
porcentaje por concepto de costos administración se causará con condición de
pago a treinta (30) días.

 

i.En caso contrario, el documento se causará con condición de pago inmediato.

 

j.El Administrador del contrato, una vez causado el Gasto Reembolsable, deberá
consultar su work-flow de SAP y proceder si se cumplen todos los requisitos, a
desbloquear el documento para pago.

 

k.Acorde a la fecha de vencimiento en la herramienta SAP, la Coordinación de
Gestión de Tesorería a través del Grupo de Gestión de Pagos y Operaciones
Bancarias procederá a programar el pago, Para reembolsos en pesos colombianos
las corridas de pagos se programan: lunes, miércoles y viernes; para el caso de
semanas con lunes festivo la programación será el martes, jueves y viernes. Para
reembolsos en moneda extranjera las corridas de pagos se registran todos los
días de lunes a viernes.

 

l.Adicionalmente, el Contratista se compromete a dar cumplimiento a lo dispuesto
en el siguiente numeral, relativo a Actos de Mandato y Gastos Reembolsables.

 

3.2.c Actos de Mandato y Gastos Reembolsables

 

El Contratista se obliga a:

 

a.Practicar, al momento del pago o abono en cuenta, todas las retenciones del
Impuesto sobre la renta, ventas, timbre e industria y comercio y adicionales a
que haya lugar, establecidas en las normas vigentes para los actos de mandato.
Sobre estas retenciones debe cumplir con las obligaciones inherentes al Agente
Retenedor.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 012 -13/7

 

 

[tlogo.jpg] GUÍA PARA EL MANEJO DE GASTOS REEMBOLSABLES GESTIÓN DE
ABASTECIMIENTO
DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO GAB-G-006 Elaborado
27/06/2013 Versión: 2

 

b.Identificar en su contabilidad los ingresos recibidos para el mandante y tos
pagos y retenciones efectuados por cuenta de éste.

 

c.Emitir las facturas que se generen con ocasión del mandato.

 

d.Asegurar que la factura sea emitida a su nombre, cuando adquiere bienes o
servicios en cumplimiento del mandato.

 

e.Pagar el valor de los Insumos y servicios que adquiere bajo el concepto de
Reembolsables.

 

f.Expedir al mandante, antes de finalizar el mes en que efectúo la operación, la
certificación avalada por contador público o revisor fiscal, según las
disposiciones legales vigentes sobre la materia, donde consigne la cuantía y
concepto de los respectivos costos, deducciones o impuestos descontables o
devoluciones a que tenga derecho el mandante.

 

g.Conservar, por el término señalado en el estatuto tributario, las facturas y
demás documentos comerciales que soporten las operaciones que realizó por orden
del mandante.

 

Nota: Cuando el mandante sea Ecopetrol S.A., el contratista mandatario, debe
practicar, declarar y pagar las retenciones de ley sobre aquellos pagos cuyo
concepto sea gravado independientemente de su monto, respetando siempre las
condiciones fiscales de Ecopetrol S.A.

 

RELACIÓN DE VERSIONES

 

Documento Anterior



Versión   Fecha   Antiguo Código y Título   Cambios               1.  
03/06/2011   ECP-VIF-G-002 Guía para el Manejo de Gastos Reembolsables  
Derogación del documento

 

Documento Nuevo



Versión   Fecha   Cambios           1   17/05/2013  

Ajuste nueva plantilla y código de acuerdo a Procedimiento para la Elaboración
de Documentos Normativos y de Gestión.

Ajuste de los numerales 3.1.a Inclusión de Gastos Reembolsables y 3.2.b Gestión
del Reintegro de Gastos Reembolsables.

Se Deroga Formato ECP-VIF-F-007 Formato para el manejo de Gastos Reembolsables y
se reemplaza por formato GAB-F-101 Certificación de Gastos Reembolsables.

          2   27/06/2013   Inclusión de Nota 2 en literal a. del numeral 3.1.a.;
Supresión de texto entre paréntesis literal e. numeral 3.1.a.; Inclusión de
texto aclaratorio entre paréntesis literal a. del numeral 3.2.a y Ajuste en
código GFI-F-018 por código GAB-F-101, Certificación de Gastos Reembolsables en
el literal e. numeral 3.2.b.

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 012 -14/7

 

 

[tlogo.jpg] GUÍA PARA EL MANEJO DE GASTOS REEMBOLSABLES GESTIÓN DE
ABASTECIMIENTO
DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO GAB-G-006 Elaborado
27/06/2013 Versión: 2

 

Para mayor información sobre este documento dirigirse a quien lo elaboró, en
nombre de la dependencia responsable: 

Elaboró: Aníbal Rivera Garnica

Teléfono: 2344000 Ext. 43156 Buzón: anibal.rivera@ecopetrol.com.co

Dependencia: Dirección Estratégica de Abastecimiento

 

Elaboró: Saulo Ernesto Guio

Teléfono: 2344000 Ext. 43473 Buzón: Saulo.Guio@ecopetrol.com.co

Dependencia: Coordinación de Gestión de Cuentas por Pagar

 

Revisó   Aprobó       /s/ ALEJANDRO GIRALDO LONDOÑO     ALEJANDRO GIRALDO
LONDOÑO     Vicepresidente Corporativa de Finanzas (E)           /s/ ZENIA M.
ARCNIEGAS     ZENIA M. ARCNIEGAS     Directora de Asuntos Juridico Contractuales
(E)               /s/ JAINE A. PINEDA DURAN     JAINE A. PINEDA DURAN    
Director Estratégico de Abastecimiento       /s/ ALBERTO VARGAS PEÑALOSA    
ALBERTO VARGAS PEÑALOSA     Jefe Unidad de Centro de Servicios Compartidos de  
  Operaciones Financieras           /s/ SAULO ERNESTO GUIO     SAULO ERNESTO
GUIO     Coordinador Gestión de Cuentas por Pagar    

 



 

Todos los derechos reservados para Ecopetrol S.A. Ninguna reproducción externa
copia o transmisión digital de esta publicación puede ser hecha sin permiso
escrito. Ningún párrafo de esta publicación puede ser reproducido, copiado o
transmitido digitalmente sin un consentimiento escrito o de acuerdo con las
leyes que regulan los derechos de autor y con base en la regulación vigente.

 

Plantilla 012 -15/7

 





 

 

ANEXO No. 4

 

Manual de Medición de Hidrocarburos (MMH) de ECOPETROL S.A. Se entrega en CD.

 

  







[This Exhibit 4 has been filed separately on a Current Form 8-K filed with the
Securities and Exchange Commission on February 24, 2014.]

  



 

 

 

ANEXO No. 5

 

[tlogo.jpg]

 

APLICACIÓN WEB ‘INTEGRADOR’

 

MANUAL DE USUARIO

 

ROL “USUARIO EMPRESA ASOCIADA”

 

GERENCIA TÉCNICA DE PRODUCCIÓN

 

VICEPRESIDENCIA DE PRODUCCIÓN

 

ECOPETROL S.A.

 

Cra 7ª No- 37-69, piso 1, Bogotá,D.C. Colombia

 

 

 

 

[tlogo.jpg]

 

CONTENIDO

 

1.     Introducción 3     2.     Requerimientos 3     2.1.     Requerimientos de
hardware 3     2.1.1.     Requerimientos mínimos 3     2.1.2.     Requerimientos
sugeridos 3     2.2.     Requerimientos de software 4    
2.2.1.     Configuración específica para usuarios que acceden desde dentro de la
red de Ecopetrol S.A. 4     3.     Acceso a la aplicación 6    
3.1.     Dirección de acceso 6     3.2.     Autenticación de usuario 6    
4.     Salida de la aplicación 7     5.     Rol “Usuario empresa asociada” 8    
5.1.     Navegación de el árbol de opciones 8     5.2.     Carga de reporte
diario 8     5.3.     Balances 9

 

Cra 7ª No- 37-69, piso 1, Bogotá,D.C. Colombia

 

 

 

 

[tlogo.jpg]

 

MANUAL DE USUARIO ROL “USUARIO EMPRESA ASOCIADA”

 

1.

Introducción



 

 

La aplicación web “Integrador” es utilizada, entre otros, para el reporte de
información de producción diaria por parte de las empresas asociadas,
permitiéndole a Ecopetrol S.A., y a la asociada llevar un control diario e
histórico de de la información de producción.

 

2.Requerimientos



 

 

2.1.Requerimientos de hardware

 

2.1.1.Requerimientos mínimos

 

•Conexión a internet a 56 Kbps

 

•Procesador Pentium II a 300 Mhz

 

•128 MB RAM

 

•Monitor con resolución de 1024 x 768 píxeles y 256 colores

 

2.1.2.Requerimientos sugeridos

 

•Conexión a internet a 150 Kbps

 

•Procesador Pentium IV

 

•512 MB RAM o superior

 

•Monitor con resolución de 1280 x 1024 píxeles o superior y calidad de color de
16Bits o superior.

 

Cra 7ª No- 37-69, piso 1, Bogotá,D.C. Colombia

 

 

 

 

[tlogo.jpg]

 

2.2.Requerimientos de software

 

•Navegador Internet Explorer versión 6 o superior, o Mozilla Firefox versión 1.5
o superior. En la configuración del mismo, debe estar permitida la ejecución de
código Javascript. Deshabilitar bloqueadores de ventanas emergentes (popups)
para este sitio.

 

•Flash Player 6 o superior.

 

•Adobe Acrobat Reader 6.0 o superior.

 

2.2.1.Configuración específica para usuarios que acceden desde dentro de la red
de Ecopetrol S.A.

 

Sólo si Ud se encuentra dentro de la red corporativa de Ecopetrol S.A., para
acceder a la aplicación Integrador debe revisar la configuración de su
navegador1 de la manera como se explica a continuación.

 

1.Ingrese al menú Herramientas, Opciones de Internet como muestra la Imagen 2-1.

 

[tanex5_pg4.jpg]

 

Imagen 2-1

 

2.Seleccione la pestaña Conexiones y allí, haga clic en Configuración de LAN…

 



 

 

1 La configuración de ejemplo se ha hecho para Internet Explorer 6. La
configuración para otros navegadores se hace de manera similar, pero no se
detalla en este documento.

 

Cra 7ª No- 37-69, piso 1, Bogotá,D.C. Colombia

 

 

 

 

[tlogo.jpg]

 

[tanex5_pg5a.jpg]

 

Imagen 2-2

 

3.Luego haga clic en el botón Opciones avanzadas.

 

[tanex5_pg5b.jpg]

 

Imagen 2-3

 

Cra 7ª No- 37-69, piso 1, Bogotá,D.C. Colombia

 

 

 

 

[tlogo.jpg]

 

4.Una vez allí, en la sección Excepciones, elimine cualquier referencia que
exista a ecopetrol.com.co o*.ecopetrol.com.co. De esta manera cuando ingresamos
la dirección de la aplicación en el navegador, éste no intentará buscarla dentro
de la red corporativa de Ecopetrol S.A., sino que la buscará en internet.



 

3.Acceso a la aplicación



 

 

3.1.Dirección de acceso

 

Puede acceder a la aplicación directamente digitando la dirección
http://integrador.ecopetrol.com.co en la barra de direcciones del navegador.

 

También puede hacerlo a través de la página web corporativa de Ecopetrol S.A.:
www.ecopetrol.com.co. Una vez allí, haga clic en la pestaña En línea y luego en
el submenú inferior haga clic en Socios en línea, luego de esto aparecerá una
pantalla como la mostrada en la Imagen 3-1:

 

[tanex5_pg6.jpg]

 

Imagen 3-1

 

Haga clic en el botón ENTRAR ubicado en la sección de la aplicación Integrador,
para ser re direccionado a la página de bienvenida de la aplicación. 

 

Cra 7ª No- 37-69, piso 1, Bogotá,D.C. Colombia

 

 

 

 

[tlogo.jpg]

 



3.2.Autenticación de usuario

 

La Imagen 3-2 muestra la página de bienvenida de la aplicación. Allí debe
ingresar el nombre de usuario y contraseña proporcionadas por el funcionario de
Ecopetrol S.A., encargado de la administración funcional de la aplicación.

 

[tanex5_pg7a.jpg]

 

Imagen 3-2

 

En caso de haber olvidado su nombre de usuario o contraseña, haga clic en
“Olvidó su clave? Click aquí!”, que lo llevará a un página como la mostrada en
la Imagen 3-3, donde podrá digitar el correo electrónico que Ud proporcionó al
administrador de la aplicación para la creación de su cuenta. En caso que
correspondan, los datos de ingreso serán enviados a esta dirección de correo, si
no, es necesario que se comunique con el administrador de la aplicación.

 

[tanex5_pg7b.jpg]

 

Imagen 3-3



 

Cra 7ª No- 37-69, piso 1, Bogotá,D.C. Colombia

 

 

 

 

[tlogo.jpg]

 



4.Salida de la aplicación



 

 



Una vez haya terminado de utilizar la aplicación y para darle seguridad a la
información, es necesario cerrar la sesión abierta en la aplicación haciendo
clic en el botón Cerrar Sesión ubicado en el extremo superior derecho de la
página.

 

5.Rol “UsuaRio emPResa asociaDa”



 

 

5.1.Navegación de el árbol de opciones

 

Las tareas requeridas por el usuario son accedidas jerárquicamente mediante el
árbol de navegación ubicado en la parte izquierda de la pantalla (Imagen 5-1).

 

[tanex5_pg8.jpg]

 

Imagen 5-1

 

5.2.Carga de reporte diario

 

La información de producción diaria las compañías asociadas es reportada a
Ecopetrol S.A., mediante un archivo en formato Excel (.xls)2, con una
distribución previamente determinada.

 

Para cargar información debe hacer clic en Cargar reporte diario. A continuación
aparecerá una pantalla, donde podrá seleccionar el archivo correspondiente
haciendo clic en Examinar. Luego de seleccionar el archivo haga clic en Enviar.
Se abrirá una nueva ventana del navegador, por favor no la cierre, ésta se
cerrará automáticamente una vez finalizado el proceso. Recuerde que debe
deshabilitar los bloqueadores de ventanas emergentes (popups) para este sitio.

 

En caso que se presente un error en la carga del archivo, aparecerá un mensaje
en la parte inferior, detallando la naturaleza del mismo (Imagen 5-2).

 



 

 

2 Actualmente no se soporta el nuevo formato ‘.xlsx’ que viene con el software
Microsoft Office versión 2007.

 

Cra 7ª No- 37-69, piso 1, Bogotá,D.C. Colombia

 

 

 

 

[tlogo.jpg]

 

[tanex5_pg9a.jpg]

 

Imagen 5-2

 

Si la carga se ha realizado con éxito, aparecerá un mensaje como el de la Imagen
5-3.

 

[tanex5_pg9b.jpg]

 

Imagen 5-3

 

Debajo de este mensaje, se mostrará la información que ha sido cargada. Debe
esperar mientras se genera el dicho reporte, tiempo durante el cual aparecerá el
mensaje “Cargando …”

 

En caso que requiera reportar información para otras fechas, puede hacerlo
siguiendo el mismo procedimiento.

 

Por defecto el reporte generado muestra la información de Crudo. Si desea ver
información de otro producto, selecciónelo haciendo clic en la pestaña de
producto, como se muestra en la Imagen 5-4.

 

[tanex5_pg9c.jpg]

 

Imagen 5-4

 

5.3.Balances

 

Los balances garantizan la consistencia de la información a través del tiempo.
Si desea verificar la información reportada y balance para una fecha específica,
puede hacerlo haciendo clic en la opción Balances del árbol de navegación. Allí
podrá seleccionar la fecha de reporte haciendo clic en el

 

calendario [tanex5_pg9d.jpg]. También podrá seleccionar el tipo de producto en
la caja de selección

 

Producto: [tanex5_pg9e.jpg]

 

Cra 7ª No- 37-69, piso 1, Bogotá,D.C. Colombia

 

 

 

 

[tlogo.jpg]

 

En la parte inferior y superior del reporte encontrará enlaces que facilitarán
la navegación (Imagen 5-5).

 

[tanex5_pg10.jpg]

 

Imagen 5-5

 

Cra 7ª No- 37-69, piso 1, Bogotá,D.C. Colombia

 

 

 

 

ANEXO No. 6

 







[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

Tabla de Contenido

 

1. OBJETIVO 2     2. GLOSARIO 2     3. DESARROLLO 5       3.1 ADMINISTRACIÓN DE
CONTRATOS O CONVENIOS 6 3.2 GESTIÓN ADMINISTRATIVA DE CONTRATOS O CONVENIOS 7
3.3 GESTIÓN TÉCNICA DE CONTRATOS O CONVENIOS 7 3.4 DESIGNACIÓN DEL ADMINISTRADOR
Y LOS PROFESIONALES DE GESTIÓN DEL CONTRATO 7 3.4.a ADMINISTRADOR DEL CONTRATO-
7 3.4.b GESTORÍA TÉCNICA Y ADMINISTRATIVA 9 3.4.c DOCUMENTOS QUE DEBEN REMITIRSE
A LOS ADMINISTRADORES Y GESTORES DE CONTRATOS PARA EL EJERCICIO DE SU ROL 10
3.4.d DESIGNACIÓN DE GESTORÍA TÉCNICA Y ADMINISTRATIVA CONJUNTA 11 3.4.e
DESIGNACIÓN ADMINISTRADOR Y GESTOR DEL CONVENIO 11 3.5 ROLES Y RESPONSABILIDADES
DE LOS INVOLUCRADOS EN LA EJECUCION DE CONTRATOS Y CONVENIOS 11 3.5.a FUNCIONES
DEL ADMINISTRADOR DEL CONTRATO O CONVENIO 12 3.5.b FUNCIONES DEL GESTOR
ADMINISTRATIVO 16 3.6. FUNCIONES ESPECIFICAS DE LA GESTORIA ADMINISTRATIVA EN
MATERIA DE CONVENIOS: 27 3.7 FUNCIONES DEL GESTOR TECNICO DEL CONTRATO O
CONVENIO 28 3.7.a GESTOR TÉCNICO HSE 30 3.8 OTROS INTERLOCUTORES QUE APOYAN E
IMPACTAN LA EJECUCION DE LOS CONTRATOS O CONVENIOS 32 3.9 TRABAJO COORDINADO
ENTRE LAS GESTORIAS: 33 3.10 ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS DE
ANTICIPACIÓN DE LA DEMANDA 33 3.10.a CONTRATOS DE ANTICIPACIÓN DE LA DEMANDA DE
BIENES 33 3.10.b CONTRATOS DE ANTICIPACIÓN DE LA DEMANDA DE SERVICIOS 35 3.11
GESTIÓN DE CONTRATOS DE MENOR COMPLEJIDAD O UBICADOS EN LOS CUADRANTES NECESARIO
O CONSUMIBLES SEÑALADOS POR DEA COMO OBJETO DE UNICA GESTORIA 37 3.12
ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS CUANDO ECOPETROL ACTUA COMO CONTRATISTA 38
3.13 PROCEDIMIENTO ESTANDARIZADO PARA EL MANEJO DE NO CONFORMIDADES E
NCUMPLIMIENTOS CONTRACTUALES 39 3.14 MANEJO DE LAS COMUNICACIÓN E INFORMACIÓN
ENTRE ADMINISTRADOR, GESTIÓN ADMINISTRATIVA Y GESTIÓN TÉCNICA 39 3.15
DISPOSICIONES COMUNES A LA GESTORÍA DE CONTRATOS 40 3.15.a. DEBERES Y
RESPONSABILIDADES DE LAS GESTORÍAS 40



 



 



Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 0121/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

1.OBJETIVO

 

Establecer las directrices para el aseguramiento de la correcta ejecución de los
contratos y convenios suscritos por ECOPETROL, por parte de los funcionarios y/o
contratistas que, según sea el caso, ejerzan el rol de Administrador y Gestor,
en los términos de la presente Guía, quienes en términos generales deberán
gestionar integralmente los riesgos del Contrato en la satisfacción de las
necesidades de la Empresa, alineados con el Compromiso con La Vida y el deber de
Responsabilidad Social Empresarial; asegurando adicionalmente el cumplimiento de
los compromisos establecidos por ECOPETROL con sus grupos de intereses.

 

2.GLOSARIO

 

Administrador del Contrato o Convenio: Funcionario de ECOPETROL responsable del
seguimiento, aseguramiento y verificación del correcto cumplimiento de las
obligaciones a cargo de la Empresa y del Contratista, en los términos de la
presente Guía. De manera sistemática, el Administrador deberá mantener informado
sobre la ejecución del Contrato al Funcionario Solicitante y requerir
directamente su intervención en los casos de modificación del Contrato según lo
señalado en el Manual de Delegaciones de Autoridad. Para el cumplimiento de sus
funciones, el Administrador contará con el apoyo de la Gestoría (Técnica y/o
Administrativa), quienes serán sus subordinados funcionales.

 

Anticipación de Demanda (ANDE): Proceso continuo de identificación anticipada de
las necesidades de las vicepresidencias operativas de la Empresa, a cargo del
Centro de Servicios Compartidos, que permite la negociación temprana de
condiciones básicas para el abastecimiento de materiales y servicios, con el fin
de garantizar una atención oportuna, generar sinergias y/o valor agregado y
reducir niveles de transaccionalidad en la Empresa.

 

ASP: Administración de la Seguridad de los Procesos.

 

Compromiso con la vida: Comportamiento que se debe adoptar para garantizar un
entorno sano, seguro y limpio en la ejecución de las actividades diarias,
anteponiendo la integridad de las personas, del medio ambiente y de la comunidad
como valor prioritario. Implica identificar y valorar de manera anticipada los
riesgos e implementar las acciones necesarias para eliminarlos, controlarlos o
reducirlos.

 

Contrato o Convenio: Acto por el cual una parte se obliga para con otra a dar,
hacer o no hacer alguna cosa. Cada parte puede ser de una o de varias personas.
En materia de convenios, debe tenerse en cuenta que el acuerdo de voluntades
está guiado por un propósito de colaboración, cooperación y comunión de
esfuerzos, en donde sus partes realizan aportes reales, materiales y
cuantificables; siendo el interés que determina su celebración común a ambas
partes.

 

Para los efectos de la presente Guía, en donde se establezcan funciones para el
rol de Administrador o Gestor del “Contrato”, deberá entenderse también que se
hace referencia a los “convenios”.

 

Para el cumplimiento de las obligaciones a cargo del rol Administrador y Gestor,
debe tenerse en cuenta que hacen parte integrante de un Contrato los documentos
señalados en el numeral 4.3.c de la presente Guía, esto es, los Documentos del
Proceso de Selección, las respuestas ofrecidas por ECOPETROL a las inquietudes u
observaciones presentadas por los interesados en participar o proponentes dentro
del Proceso de Selección, toda la normativa de ECOPETROL aplicable al objeto del
Contrato, etc., según se señale en el respectivo Contrato. Hace parte del deber
de diligencia para el cumplimiento de sus funciones, que los Administradores y
Gestores se aseguren de que los Funcionarios Autorizados les remitan la
totalidad de la documentación correspondiente al Contrato para garantizar su
efectivo seguimiento.

 



 



Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 0122/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

Contrato de Anticipación de la Demanda: Acuerdo Comercial o instrumento a través
del cual se pretende anticipar la demanda de necesidades transversales de
ECOPETROL, y que se celebra bajo la modalidad de precios unitarios y por una
cuantía indeterminada. Para los efectos de la presente Guía, estos contratos se
identificarán con la abreviatura ANDE.

 

Contratos del Artículo 355 de la Constitución Política: Acuerdos de voluntades
generadores de obligaciones, que de manera general se caracterizan por:

 

(i)celebrarse con entidades sin ánimo de lucro de reconocida idoneidad



(ii)no implican una contraprestación para la entidad pública que los celebra; en
este caso para ECOPETROL.



(iii)No están dirigidos a satisfacer necesidades comerciales o de negocio de
quien los suscribe.

 

Por lo anterior, los contratos que suscriba la Empresa en virtud del artículo
355 de la Constitución Política, no podrán estar dirigidos a satisfacer sus
necesidades comerciales o de negocio.

 

DEA: Dirección Estratégica de Abastecimiento.

 

DHS: Dirección de HSE y Sostenibilidad.

 

DSC: Dirección Centro de Servicios Compartidos.

 

ECOPETROL S.A.: En el presente documento, podrá denominarse también como
ECOPETROL o Empresa.

 

Evaluación de Desempeño del Contratista: Documento electrónico elaborado por
ECOPETROL en el que se califica el cumplimiento de las obligaciones a cargo del
Contratista, según lo establecido en el Procedimiento de Desempeño de
contratistas.

 

FCC: Formato de Compras y Contratación.

 

Funcionario Solicitante: Funcionario de ECOPETROL que en cumplimiento de los
planes operativos y de los planes anuales de compras y contratación de cada
área, identifica la necesidad, planea y justifica la celebración de un Contrato,
y en consecuencia solicita la apertura de un proceso de selección para la
adquisición de bienes o servicios. Durante la etapa de ejecución del Contrato, y
toda vez que sobre dicho Funcionario Solicitante recae la responsabilidad por la
debida planeación del Contrato, también le corresponde la responsabilidad de
justificar y/o avalar toda desviación, sobrejecución y en general cualquier
modificación al Contrato durante esta etapa, en cumplimiento de lo señalado en
el Manual de Contratación, el Manual de Delegaciones de Autoridad y/o cualquier
otra directriz que se expidiere en la materia.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 0123/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

Funcionario de Seguimiento del Negocio: En los contratos ANDE, es aquel
designado desde la solicitud de Orden de Servicio expedida por el Funcionario
Solicitante, quien de manera especifica y sin perjuicio de la labor de la
Gestoría Técnica, debe realizar el seguimiento al cumplimiento de la orden,
certificando el recibo o no del bien o servicio y en consecuencia expedir un
aval sobre la procedencia del pago al Funcionario Solicitante. Este aval es
meramente técnico y no evita que las Gestorías verifiquen el cumplimiento de
demás obligaciones del contratista conforme a sus roles y responsabilidades.

 

Gestor Administrativo del Contrato o Convenio: Funcionario de ECOPETROL o
contratista que en representación de ECOPETROL, deberá obrar con la debida
diligencia en el seguimiento y control al cumplimiento de las obligaciones
contractuales de tipo administrativo contenidas en el Contrato y a cargo de las
partes, tales como las relativas a HSE, Responsabilidad Social Empresarial,
obligaciones laborales, financieras, jurídicas y de gestión de la información
del Contrato o compromisos del Convenio; etc. El Gestor Administrativo es un
subordinado funcional del Administrador, por lo cual deberá mantenerlo informado
del avance de la ejecución del Contrato, y en el ejercicio de su rol, deberá
velar por que las actuaciones de las partes se enmarquen dentro de la normativa
legal y contractual de la empresa.

 

Gestión de Riesgos: Ciclo mediante el cual se realiza la planeación,
identificación, evaluación, tratamiento y monitoreo de aquellos eventos de
ocurrencia incierta que de materializarse generarían un impacto, positivo o
negativo, en el logro o cumplimiento de los objetivos de los procesos o
proyectos.

 

Gestor Técnico del Contrato o Convenio: Trabajador de ECOPETROL o Contratista,
que en representación de ECOPETROL deberá realizar, entre otras, el seguimiento
y control al cumplimiento de del plan HSE, calidad, alcance, plazo y costo de
los bienes y/o servicios u obras contratadas conforme a especificaciones
técnicas y obligaciones señaladas en el Contrato o compromisos del Convenio
objeto de seguimiento. El Gestor Técnico reportará funcionalmente al
Administrador y en el ejercicio de su rol deberá velar por que todos los actos
que se celebren durante la ejecución del Contrato o Convenio se enmarquen dentro
de la normativa legal y contractual a la Empresa.

 

HSE: De las siglas en inglés - Health, Safety and Environment: Salud, Seguridad
Industrial y de procesos y Medio Ambiente.

 

Kick Off Meeting: Reunión que marca el inicio formal de la etapa de ejecución de
un proyecto o Contrato entre el Contratista y el equipo encargado de la
ejecución por parte de ECOPETROL, que tiene los siguientes objetivos
fundamentales: a) Establecer públicamente el inicio del Contrato o proyecto, o
de una de sus fases; b) trazar los objetivos del proyecto y los roles de los
miembros de los respectivos equipos de trabajo; c) aclarar las expectativas de
las partes; y d) comprometer a quienes influencian el éxito del proyecto; todo
lo cual queda consignado en un Acta. Adicionalmente, en esta reunión se discuten
(entre otros) aspectos básicos de la ejecución, tales como los cronogramas y
riesgos que pueden afectarlos, niveles de reporte, etc. En cabeza del
Administrador, el Gestor Técnico y el Gestor Administrativo está garantizar el
debido seguimiento a los compromisos consignados en el Acta respectiva, para
garantizar el cumplimiento del objeto contratado y la satisfacción de las
necesidades de la Empresa.

 

Tratándose de contratos de Anticipación de Demanda, existirá una primera reunión
de inicio a la cual deberán asistir el Administrador, el Gestor Técnico y el
Gestor Administrativo.

 

En lo que respecta a las Órdenes de Servicio o Despacho, cuando fuere necesario,
deberán realizarse reuniones de entendimiento, con presencia del contratista,
las Gestorías y un funcionario designado por el área cuya necesidad pretende ser
satisfecha con la respectiva orden. Del resultado de estas últimas, deberá
retroalimentarse al Administrador del Contrato.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 0124/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

Orden de Despacho/o de Servicio: Solicitud de materiales y/o servicios realizada
en desarrollo de un Contrato de Anticipación de Demanda, que contiene la
información sobre las cantidades de ítems requeridos por un área de la Empresa.
Cuando se trate de bienes se llamará “Orden de Despacho” y cuando se trate de
Servicios, se llamará “Orden de Servicios”.

 

Plan HSE/ASP: Documento elaborado por el Contratista y aprobado por las
Gestorías Administrativa y Técnica previo a la ejecución, sobre el proceso de
identificación y aseguramiento de los elementos requeridos para la ejecución del
Contrato y que garantizan la eliminación o mitigación del riesgo, evitando así
la afectación de las personas, el ambiente, las instalaciones y la seguridad de
los procesos.

 

Proceso de Ejecución y Cierre del Contrato o Convenio: La etapa de ejecución de
un Contrato o Convenio es la materialización de las condiciones pactadas en el
mismo. La ejecución exitosa depende de un seguimiento y control permanente al
cumplimiento de las obligaciones o compromisos adquiridas por las partes de
conformidad con lo planeado. Los responsables de velar por la correcta ejecución
del Contrato o Convenio son el Administrador y el Gestor, sea técnico o
administrativo, quienes siempre deberán reportar y soportar al Administrador.

 

Cada uno de los requisitos, obligaciones y continuamente monitoreadas por la
Gestoría del oportunamente al Administrador. normas a cumplir por ambas partes,
deben ser Contrato o Convenio, y de ello se deberá informar oportunamente al
Administrador.

 

UCN: Unidad de Compras y Contratación del Centro de Servicios Compartidos.

 

Usuario Elaborador de Solicitudes de Pedido: Personal de apoyo al Funcionario
Solicitante durante la fase de solicitud de apertura de un proceso de selección,
responsable de la creación de las solicitudes de pedido y de la digitación de la
información requerida en el formato de solicitud de contratación. Durante la
ejecución del Contrato, estas funciones de apoyo estarán a cargo de la Gestoría.

 

Vigencia Normativa: En la presente Guía se hace referencia a la normativa
interna de ECOPETROL (reglamentos, directrices, Manuales, etc.) sin especificar
su número, ni versión. Lo anterior, por cuanto en relación con un Contrato,
serán aplicables aquellas normas internas que se encontraren vigentes en el
momento del cierre del Proceso de Selección (el último día para la presentación
de ofertas). En relación con los Formatos para la realización de actividades que
impacten la ejecución contractual, a continuación se señalan los formatos
autorizados y su número de referencia: Acta de Inicio (GAB-F-079), Acta de
Reinicio (GAB-F-084), Acta de Recibo de Cantidades de Obra (GAB-F-080), Acta de
Liquidación Parcial (GAB-F-082), Acta de Liquidación de Mutuo Acuerdo
(GAB-F-083)y Acta de Finalización del Contrato (GAB-F-081).

 



3. DESARROLLO

 

El rol de Administrador y Gestor de contratos implica el seguimiento, la
verificación y el aseguramiento del cumplimiento de las obligaciones que
adquieren tanto ECOPETROL como los contratistas durante la ejecución del
Contrato, por lo que, de la rigurosidad y efectividad de dicha gestión depende
el éxito o fracaso de la fase de ejecución contractual.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 0125/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

En la lectura e implementación de la presente Guía, deberá tenerse en cuenta que
las funciones a cargo de los mencionados roles, se expresan de manera general,
con carácter enunciativo y no taxativo. En consecuencia, corresponde al
Administrador y al Gestor actuar con la máxima diligencia en el ejercicio de sus
funciones, de manera proactiva y no reactiva, dentro del marco del Contrato, la
legislación que resulte aplicable al Contrato y la normativa interna de
ECOPETROL.

 

Conforme a lo anterior, todas las actuaciones del Administrador y del Gestor, se
deberán encaminar a proteger los intereses de ECOPETROL; por lo cual, si se
presentare incumplimiento de obligaciones (no realización o realización
defectuosa, inoportuna, incompleta, etc., de las actividades a cargo), imputable
al Contratista, y se afectare la normal ejecución del Contrato, será necesario
dar aplicación inmediata a los instrumentos de disuasión y/o sancionatorios
previstos en el mismo (requerimientos, no conformidades, apremios, descuentos,
terminaciones anticipadas, afectación a la evaluación de desempeño, entre
otros), considerando para graduar su imposición la gravedad y magnitud del
incumplimiento, su causa, su reiteración, etc.

 

La falta de aplicación o la aplicación extemporánea, tardía, de los instrumentos
de apremio o sanción establecidos en el Contrato, por parte de los
Administradores y Gestores, podrá dar lugar al inicio de investigaciones con
efectos civiles, disciplinarios, fiscales y/o penales en su contra.

 

Las obligaciones, deberes y responsabilidades del Administrador y Gestor del
Contrato, surgen a partir del momento del recibo de la comunicación de su
designación como tales.

 

3.1ADMINISTRACIÓN DE CONTRATOS O CONVENIOS

 

La administración del Contrato tiene como fin garantizar que se realicen todas
las actividades necesarias para asegurar su debida ejecución, incluyendo pero
sin limitarse, a las relacionadas con el cumplimiento de las obligaciones en
materia de HSE, calidad de los bienes y/o servicios contratados, plazo, costos,
etc.

 

Mediante la figura del Administrador, adicionalmente se pretende la vigilancia
del correcto uso de los recursos dispuestos por ECOPETROL durante la fase de
ejecución del Contrato. El Administrador es un verdadero gerente, responsable
del seguimiento continuo y el aseguramiento de las obligaciones a cargo de las
partes dentro del Contrato o Convenio a su cargo, para lo cual liderará un
equipo de soporte y acompañamiento integrado por las Gestorías asignadas.

 

En el ejercicio de su rol, el Administrador deberá obrar con la debida
diligencia, de manera que se desplieguen todas las actuaciones que sean
necesarias para asegurar la correcta ejecución del Contrato en los plazos y
condiciones acordados por las partes, incluyendo aquellas tendientes a evitar la
verificación de los riesgos que dificulten o imposibiliten su ejecución,
asumiendo su papel de líder de del relacionamiento con el contratista por parte
de ECOPETROL, previniendo y dando solución de fondo a los conflictos que puedan
surgir entre las partes, evitando de esta manera la ocurrencia de situaciones
que se materialicen en reclamaciones por imprevisión, quejas, demandas, etc.

 

Las modificaciones al Contrato (adiciones, sobrejecuciones, prorrogas o
cualquier otra modificación) deberán ser propuestas por el Administrador al
Funcionario Solicitante, este último quien deberá presentar y sustentar ante el
Funcionario Autorizado dichas modificaciones, de conformidad con lo señalado en
el Manual de Contratación y el Manual de Delegaciones de Autoridad.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 0126/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

En su condición de líder del relacionamiento con el contratista por parte de
ECOPETROL, será responsabilidad del Administrador asegurar que las respuestas o
explicaciones que se ofrezcan a los contratistas o cualquier tercero,
relacionadas con la fase de ejecución del Contrato bajo su administración (V.gr.
reclamaciones de naturaleza económica, quejas, peticiones, sugerencias, etc.),
estén debidamente fundamentadas y sustentadas. Para ello, el Administrador
contará con el apoyo de la Gestoría que corresponda, la cual será también
responsable por las respuestas o explicaciones ofrecidas, o por la omisión de
tales respuestas o explicaciones.

 

El Administrador deberá exigir al Gestor todos los informes y justificaciones
que fueren necesarios para garantizar el cumplimiento de las funciones asignadas
a su rol. El Gestor está obligado a entregar dichos reportes debidamente
soportados en hechos y datos, de manera completa y precisa.

 

3.2GESTIÓN ADMINISTRATIVA DE CONTRATOS O CONVENIOS

 

La Gestión Administrativa tiene como fin asegurar la verificación directa del
cumplimiento de las obligaciones de tipo administrativo, a cargo de cada una de
las partes dentro del Contrato o Convenio.

 

Lo anterior, involucra los aspectos financieros, laborales,
jurídico-contractuales, documentales y de manejo de la información, e incluso
los riesgos asociados con la vida, el medio ambiente y la seguridad, entre
otros.

 

Dentro de las funciones del Gestor también se encuentra la de proponer al
Administrador, aquellos mecanismos que en su concepto, coadyuven para una
correcta ejecución del Contrato, dentro del marco del Contrato, la normativa
interna de ECOPETROL y la Ley aplicable al mismo. No obstante lo anterior, debe
ser claro para todos los intervinientes dentro de la ejecución contractual, que
ni el Administrador ni el Gestor pueden autorizar válidamente modificaciones a
lo establecido en el Contrato o Convenio, toda vez que tales modificaciones sólo
serán válidas si constan en un documento firmado por los representantes válidos
de las partes dentro de dicho Contrato o Convenio, (en el caso de ECOPETROL por
parte del Funcionario Autorizado que corresponda según el Manual de Delegaciones
de Autoridad), y siguiendo el procedimiento establecido para la realización de
modificaciones contractuales establecido en el Manual de Contratación.

 

3.3GESTIÓN TÉCNICA DE CONTRATOS O CONVENIOS.

 

La gestión técnica se encamina al aseguramiento del cumplimiento de las
especificaciones técnicas del Contrato, entre otras, el seguimiento a los plazos
de entrega, ejecución de las obras y/o calidad de los bienes o servicios, según
fuere el caso. Corresponde también a la Gestoría Técnica, el debido
aseguramiento de la ejecución de los compromisos presupuestales del Contrato.

 

En tratándose de convenios, este aseguramiento se debe encaminar al cumplimiento
de los compromisos adquiridos por las partes integrantes del mismo, de acuerdo
con su objeto y alcance.



 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 0127/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 



3.4DESIGNACIÓN DEL ADMINISTRADOR Y LOS PROFESIONALES DE GESTIÓN DEL CONTRATO.



 



3.4.aADMINISTRADOR DEL CONTRATO-



 



3.4.a.1DESIGNACION

 

Los servidores públicos designados para ejecutar las labores inherentes a la
administración de los contratos, independientemente de que ECOPETROL actúe en
ellos como contratante o como contratista, deberán ostentar como mínimo el nivel
Profesional II, y contar con la experiencia para el ejercicio de la actividad
correspondiente (verificada por quien lo postula) o con la competencia
respectiva en nivel comprobado de acuerdo con lo señalado en el Modelo de
Administración de contratos.

 

Previo cumplimiento de los requisitos contractuales aplicables, el Administrador
podrá ordenar pagos hasta el monto autorizado en los contratos que administra.
En los contratos ANDE, será el Funcionario Solicitante de la orden de servicio
específica, quien apruebe el pago.

 

El Administrador del Contrato será postulado por el Funcionario Solicitante en
la FCC (Formato de Compras y Contratación), y será designado por el Funcionario
Autorizado de manera posterior o concomitante con la asignado el Contrato objeto
de la administración, mediante el diligenciando del “Formato Designación Formal
Administrador del Contrato”.

 

El Administrador pertenecerá al área solicitante de la contratación, y para su
postulación se deberán tener en cuenta, como mínimo, los siguientes aspectos:

 

(i) Objeto del Contrato: Que se encuentre o se prevea que realice la
administración de contratos con objetos similares entre sí.

 

(ii) Conocimiento sobre el objeto del Contrato: Que tenga conocimiento sobre el
objeto del Contrato a administrar, con el fin de garantizar un debido
seguimiento a su ejecución.

 

(iii) Dispersión geográfica: El Administrador debe estar en capacidad y
posibilidad real de hacer presencia sistemática en el lugar en el cual se esté
ejecutando el Contrato.

 

(iv) Cantidad de Personal Contratado: Deberá tenerse en cuenta el número de
personas vinculadas al Contrato, bajo la premisa de que a mayor número de
personas, mayor será la exigencia para el Administrador.

 

(v) Complejidad del Contrato: No es lo mismo administrar una suscripción, que
administrar una obra civil.

 

(vi) Plazo y Valor del Contrato.

 

(vii) Impacto Social.

 

Salvo que exista una complejidad que soporte el Funcionario Solicitante y
previas autorización por parte de la Unidad de Seguimiento a la Ejecución de la
DEA, no podrá existir más de un Administrador por Contrato o Convenio.

 

En caso de ausencia temporal o definitiva del Administrador designado, será
responsabilidad del Funcionario Solicitante realizar una nueva postulación,
previa verificación de los requisitos anteriores, por lo cual, salvo hechos
imprevistos o extraordinarios que lo imposibiliten para hacerlo, el
Administrador saliente de manera temporal o definitiva, deberá comunicar su
situación al Funcionario Solicitante con por lo menos diez (10) días hábiles de
antelación, con el fin de que se realice la inmediata postulación y designación
de un nuevo Administrador.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 0128/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

El Administrador saliente será responsable de gestionar los permisos necesarios
en SAP y de entregar un informe completo del estado del Contrato o Convenio al
Administrador que lo remplace (salvo hechos imprevisibles o extraordinarios),
con el fin de que el nuevo Administrador pueda asumir normalmente sus funciones.
El Administrador entrante responderá por la debida ejecución del Contrato, a
partir de la fecha de su designación por el Funcionario Autorizado,
independientemente de la actualización de su rol en la herramienta SAP. No
obstante, el Administrador saliente deberá realizar la actualización del nuevo
Administrador en SAP, pues dicha omisión podrá ser tenida como una falta
disciplinaria por incumplimiento de sus funciones.

 

Únicamente cuando se trate de eventos de Fuerza Mayor o caso fortuito que le
impidan al Administrador saliente realizar el procedimiento anterior, la
retroalimentación documentada al nuevo Administrador del Contrato, deberá ser
realizada por las Gestorías o Gestoría del Contrato y el gestionamiento de los
permisos necesarios en SAP al nuevo Administrador.

 

Cuando se trate de contratos ANDE, dado que los mismos son transversales y
generados desde la Dirección del Centro de Servicios Compartidos, su
administración estará a cargo de dicha Dirección. No obstante, para las Órdenes
de Servicio u Órdenes de Despacho para proyectos, deberán considerarse en las
áreas operativas o de negocio, funcionarios de “seguimiento” con el fin de que
verifiquen la efectiva prestación del servicio. Estos funcionarios deberán ser
designados al momento de expedir la Orden de Despacho o de Servicio, para
efectos de viabilizar el pago de la respectiva orden. La administración en
aspectos diferentes a pagos, se realizará por el Administrador de la DSC.

 

3.4.bGESTORÍA TÉCNICA Y ADMINISTRATIVA

 

3.4.b.1GESTORÍA TECNICA

 

Salvo que la Dirección Estratégica de Abastecimiento hubiere expedido alguna
Directriz en relación con determinado tipo de servicio o Contrato, el Gestor
Técnico del Contrato podrá ser un funcionario de ECOPETROL o un tercero
contratado, a discreción del Funcionario Solicitante.

 

El Gestor Técnico será designado por el Funcionario Autorizado mediante el
“Formato Designación Formal Gestión Técnica y/o Administrativa del Contrato
GAB-F-053”, de manera concomitante o posterior a la asignación del Contrato.

 

Quien desempeñe las funciones asignadas al rol de Gestor Técnico, deberá tener
conocimientos comprobados sobre la materia objeto del Contrato.

 

Durante la fase de ejecución del Contrato, en caso de ausencia temporal o
definitiva del Gestor Técnico designado, será responsabilidad del Administrador
del Contrato realizar una nueva designación; por lo cual, salvo hechos
imprevistos o extraordinarios que lo imposibiliten para hacerlo, el Gestor
Técnico saliente deberá comunicar su situación al Administrador con por lo menos
diez (10) días hábiles de antelación, con el fin de que se realice designación
de un nuevo Gestor Técnico.

 

El Gestor Técnico saliente será responsable de entregar un informe completo del
estado del Contrato a quien lo remplace (salvo hechos imprevisibles o
extraordinarios), con el fin de que el nuevo pueda asumir normalmente sus
funciones. El Gestor Técnico entrante responderá por la debida ejecución del
Contrato, a partir de la fecha de su designación.

  



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 0129/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

3.4.b.2GESTORÍA ADMINISTRATIVA

 

La Gestión Administrativa de los contratos suscritos por ECOPETROL estará a
cargo de la Dirección del Centro de Servicios Compartidos, conforme a la
estrategia que para tal efecto defina la Dirección Estratégica de
Abastecimiento.

 

La designación, una vez se asigne el Contrato, debe ser realizada por el
Funcionario Autorizado mediante el “Formato Designación Formal Gestión Técnica
y/o Administrativa GAB-F-057” y de acuerdo con la información contenida en el
FCC creada por el usuario que solicitó la contratación.

 

Es responsabilidad de la Gestoría Administrativa garantizar que el personal
miembro de sus equipos de trabajo y asignado al rol de Gestión, sea idóneo para
la actividad a gestionar, esté capacitado de manera constante y cuente con un
plan de transferencia de conocimiento para atender las situaciones de rotación
de personal.

 

Si durante la ejecución del Contrato se presentare la necesidad de realizar el
cambio temporal o definitivo del Gestor Administrativo (entendido este como el
miembro del equipo de trabajo de la empresa contratista encargada de prestar el
servicio de gestión administrativa a los contratos suscritos por ECOPETROL), la
responsabilidad de su remplazo temporal o definitivo recaerá sobre la empresa
prestadora del servicio y debe ser notificado el cambio al Gestor Técnico y al
Administrador una vez efectuada la novedad.

 

La empresa contratada para realizar la Gestoría Administrativa de los contratos
suscritos por ECOPETROL, deberá garantizar la continuidad de la prestación de
dicho servicio de manera ininterrumpida, así como la idoneidad, capacitación,
conocimiento y disponibilidad de su personal vinculado, para lo cual deberá
contar con planes de contingencia para el manejo de rotación de personal.

 

Estas mismas reglas aplicarán para la Gestión de los contratos ANDE.

 

NOTA: Órdenes de Compra. Para el caso de Ordenes de Compra, la designación de
los roles de Administrador y Gestor, será realizada de manera similar a como se
señaló en los numerales anteriores para los contratos. El Gestor Técnico será
responsable de la verificación en sitio del cumplimiento de las especificaciones
técnicas de las órdenes de compra, durante el recibo y el montaje (si aplica); y
el Gestor Administrativo, será responsable de asegurar el seguimiento al pago y
la custodia y preservación de la información de la orden de compra hasta su
cierre. Cuando se tratare de compras instantáneas, tales roles podrán recaer en
los funcionarios receptores de bienes o servicios.

 

El Administrador del Contrato podrá ser el Funcionario Autorizado o el que éste
designe, teniendo en cuenta que bajo ninguna circunstancia el Funcionario
Autorizado podrá ser Gestor Técnico o Administrativo de una orden de compra.

 

Los Gestores técnicos y administrativos para los contratos de ANDE, serán únicos
y asignados desde la solicitud del Contrato; en caso de remplazo opera lo
señalado en este numeral.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01210/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

3.4.cDOCUMENTOS QUE DEBEN REMITIRSE A LOS ADMINISTRADORES Y GESTORES DE
CONTRATOS PARA EL EJERCICIO DE SU ROL

 

Posterior a la asignación del Contrato, y como documentos anexos al Formato de
Designación de los roles de Administrador y Gestor, será obligación del
Funcionario Autorizado remitir los siguientes documentos en medio magnético o
vía correo electrónico:

 

·Lista Chequeo Ejecución y Cierre de contratos.

·Copia magnética de los documentos del Proceso de Selección (Condiciones
Generales y Específicas de la contratación, especificaciones técnicas, anexos,
adendos, Acta de Audiencia Informativa, aclaraciones, etc.).

·Copia magnética de la propuesta presentada por el contratista.

·Copia del Análisis de Riesgos efectuado durante el trámite de planeación.

·Copia del Contrato o Convenio y sus anexos.

·Soporte de la publicación del Contrato o Convenio.

 

En aplicación de la iniciativa de “menos papel más vida” la información señalada
será compartida a través de herramientas que permitan su fácil consulta de
manera digital.

 

3.4.dDESIGNACIÓN DE GESTORÍA TÉCNICA Y ADMINISTRATIVA CONJUNTA

 

La Dirección Estratégica de Abastecimiento podrá establecer directrices bajo las
cuales determinados objetos contractuales podrán ser objeto de:

 

(i)Gestión Conjunta: Aquellos en el que la Gestoría Técnica y administrativa
confluyan en una misma persona, por tratarse de contratos de baja complejidad en
su ejecución, o porque se trate de aquellos cuyos bienes o servicios se
encontraren ubicados en los cuadrantes de consumibles y necesarios dentro de la
matriz de ejecución.

  

(ii)Gestión independiente: Aquellos en los que la estrategia más conveniente sea
separar la Gestoría Técnica de la administrativa, y por lo tanto, se contrate a
través de dos personas distintas.

  

(iii)Únicamente Gestión Administrativa: Aquellos donde no es necesaria la
Gestoría Técnica, como por ejemplo en los contratos de servicios públicos.

 

3.4.eDESIGNACIÓN ADMINISTRADOR Y GESTOR DEL CONVENIO

 

De acuerdo con la postulación del Funcionario Solicitante consignada en el
formato “Perfil de convenios y contratos” o en el que resulte aplicable, el
Funcionario Autorizado hará la designación respectiva del Administrador y Gestor
del Convenio.

 

Cuando se trate de Acuerdos de Cooperación o convenios específicos en desarrollo
de convenios Marco, la administración y gestión de tales Acuerdos o convenios
Específicos, estarán a cargo de las personas que ejerzan el rol de Administrador
y Gestor de los convenios Marco.

 

La DSC a través de la UCN o quien haga sus veces, enviará al área usuaria copia
de la carpeta del Convenio, todos los anexos del Convenio o Contrato del
artículo 355 y la misma información en medio magnético será remitida a quienes
ejerzan funciones de Administración y Gestoría. Los documentos originales del
Convenio o Contrato se remitirán a Archivo de ECOPETROL

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01211/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1



 

3.5ROLES Y RESPONSABILIDADES DE LOS INVOLUCRADOS EN LA EJECUCION DE CONTRATOS Y
CONVENIOS

 

3.5.aFUNCIONES DEL ADMINISTRADOR DEL CONTRATO O CONVENIO

 

Además de las funciones generales asignadas al rol de Administrador del Contrato
o Convenio en el numeral 3.1 de la presente Guía, tendrá las siguientes
específicas (sin limitarse a ellas):

 

1.Conocer detalladamente los objetivos estratégicos de la organización, y
alinear con ellos los objetivos propios de los contratos a su cargo.

2.Realizar con su equipo de trabajo, integrado por las Gestorías, una lectura y
análisis juicioso de los documentos que hacen parte integrante del Contrato,
para poder realizar un seguimiento efectivo durante la fase de ejecución.

3.Diseñar y acordar con las gestorías un plan de seguimiento con objetivos
claros que permitan evidenciar resultados durante la fase de ejecución y
liquidación del Contrato.

4.De manera sistemática, teniendo en cuenta el plazo de ejecución del Contrato,
brindar informes al Funcionario Solicitante sobre el avance de la ejecución del
Contrato, y garantizar que los informes que se le presenten sean claros,
completos y concisos, soportados en hechos y datos.

5.Hacer seguimiento, documentar y proponer las acciones de mejoramiento que sean
necesarias para garantizar la correcta ejecución del Contrato, enfocándose en
una debida gestión de los riesgos inherentes al mismo y la satisfacción de las
necesidades de ECOPETROL.

6.Trabajar conjuntamente con el Contratista o la(s) parte(s) dentro del
Convenio, con el fin de lograr el cumplimiento de los objetivos planteados con
su suscripción, principalmente la satisfacción de las necesidades de la Empresa
y/o los intereses comunes dentro del Convenio.

7.Asegurar que se realice una adecuada gestión de riesgos y adoptar las acciones
para contrarrestar las situaciones que puedan afectar el desarrollo
satisfactorio del Contrato o Convenio, teniendo en cuenta que tales acciones
deben enmarcarse dentro del objeto del Contrato acordado por las partes, y en
caso de ser necesarias modificaciones a dicho objeto, proponerlas de manera
soportada al Funcionario Solicitante para su aval y/o justificación, previa
solicitud al Funcionario Autorizado de conformidad con lo señalado en el Manual
de Contratación y el Manual de Delegaciones de Autoridad.

8.Asegurar el cumplimiento de las directrices corporativas en materia de
modificación de contratos o convenios, así como aquellas relacionadas con la
ejecución de mayores cantidades, gastos rembolsables, usos de opción, y todas
aquellas que fueren aplicables al Contrato objeto de administración.

9.Identificar, analizar, evaluar y soportar de manera clara, completa y concisa
las necesidades de modificación del Contrato y los reconocimientos económicos a
que hubiere lugar, entre otros; y una vez efectuados tales análisis, formular
las recomendaciones respectivas al funcionario Solicitante para que este último
las solicite al Funcionario Autorizado; y adicionalmente, presentar dichas
recomendaciones y sus justificaciones ante los Comités Asesores que el
Funcionario Autorizado organizare para tratar dichos asuntos.

10.Realizar el análisis, soportar y de manera oportuna tomar las medidas
sancionatorias que fueran necesarias para conminar al contratista a cumplir con
el objeto del Contrato, incluyendo la terminación anticipada del mismo, velando
en todo momento por los intereses de la Empresa. Lo anterior, de conformidad con
el procedimiento señalado en el Contrato para la imposición de sanciones,
respetando el debido proceso y garantizando el derecho de defensa.

11.Reportar y presentar ante el Comité de la Dirección Estratégica de
Abastecimiento previsto en el Procedimiento de Desempeño de contratistas, a
aquellos contratistas que durante la fase de ejecución del Contrato hubieren
incurrido en incumplimientos graves, con el objeto de que dicho Comité analice
la posibilidad de incluirlo en el Listado de Empresas con Inconvenientes.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

Plantilla 01212/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

12.Asegurar el cumplimiento de las obligaciones de pago a cargo de ECOPETROL,
siendo el responsable por cualquier perjuicio injustificado que se causare al
Contratista. Así mismo, aprobar el pago de gastos rembolsables (si aplica),
acatando las condiciones pactadas en el Contrato y la normativa establecida en
la Empresa para su reconocimiento. Este numeral no aplica para los contratos de
ANDE que tienen su regulación en un capitulo aparte de la presente guía

13.Aprobar las Actas de Liquidación Parcial que reflejan el comportamiento
financiero del Contrato y, de ser necesario cuando se evidencien comportamientos
no adecuados o no estandarizados en la ejecución, realizar revisiones y
validaciones periódicas de las Actas de Recibo de Cantidades a cargo del Gestor
Técnico del Contrato (o de quien realice la Gestoría Conjunta), con el apoyo de
la Gestoría Administrativa. Lo anterior, sin perjuicio de las acciones
contractuales contra la Gestoría Técnica cuando esta sea contratada o de la
responsabilidad de funcionario de ECOPETROL, que ejerza la gestoría técnica.

14.Suscribir el Acta de Inicio del Contrato, la cual debe ser proyectada por la
Gestoría Administrativa (o gestoría existente), asegurándose de que en el evento
de existir requisitos de carácter técnico para su suscripción, la misma también
fuere firmada por el Gestor Técnico.

15.En aquellos contratos en donde excepcionalmente se hubiere pactado un
anticipo, autorizar a la compañía fiduciaria en la cual se hubiere constituido
el respectivo encargo fiduciario, el desembolso de los recursos del fideicomiso
al contratista, previa verificación del cumplimiento de los requisitos previstos
en el plan de amortización del Contrato.

16.Realizar seguimiento sistemático y continuo a los contratos a su cargo,
exigiendo de las gestorías los informes que considere necesarios, de tal forma
que se asegure una correcta ejecución y se prevenga el acaecimiento de posibles
conflictos entre las partes, la presentación de reclamaciones o la instauración
de demandas judiciales en contra de ECOPETROL.

17.En su condición de líder del relacionamiento contractual de los contratos a
su cargo, cuando se trate de situaciones extraordinarias o anormales que se
presenten durante la ejecución y/o liquidación del Contrato, que pudieran dar
origen a futuros pleitos judiciales entre las partes, el Administrador deberá
atender de manera personal las reuniones a las que fuere convocado para poner en
conocimiento de la Empresa situaciones presentadas durante tales, a petición del
contratista o cualquier tercero. Las demás reuniones que hagan parte del
desarrollo normal del Contrato, tales como las señaladas en los cronogramas o
planes de trabajo, serán atendidas de conformidad con lo establecido los
cronogramas o planes de trabajo del Contrato.

18.Acompañar visitas de campo, auditorias, reuniones de socialización,
capacitaciones, etc., a las que fuere convocado y en la que su presencia fuere
necesaria.

19.Atender directamente las solicitudes que realice la Dirección Estratégica de
Abastecimiento relacionadas con la ejecución de los contratos a su cargo.

20.Monitorear las variables críticas de los contratos o convenios a su cargo
(accidentalidad, calidad, plazos, causación, alcance, valor y cumplimento,
etc.), e informar oportunamente a funcionarios responsables para el logro de
soluciones enfocadas a evitar conflictos.

21.Realizar seguimiento continuo a los costos contractuales para evitar
sobrejecuciones.

22.Autorizar la subcontratación, cuando la misma fuere viable de conformidad con
lo señalado en el Contrato, garantizando el cumplimiento de las condiciones y
requisitos señalados en el Procedimiento de Responsabilidad Social Empresarial
en la Contratación y Subcontratación.

23.En los términos señalados en el Contrato y/o en la normativa vigente de
ECOPETROL, autorizar la suspensión parcial o total del Contrato, mediante la
suscripción de Acta de Suspensión correspondiente, informando de este hecho al
Funcionario Solicitante y al Funcionario Autorizado. Una vez finalizadas o
cesadas las causas que motivaron la suspensión, suscribir la respectiva Acta de
Reinicio con acompañamiento de las Gestorías para asegurar la continuidad de la
función de control técnico y administrativo1.

 



 



 

1 De acuerdo con la normativa interna de ECOPETROL, la suspensión parcial o
total de las actividades del Contrato podrá ser autorizada por personas
diferentes al Administrador del

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01213/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

24.Monitorear gastos de viaje autorizados y garantizar el adecuado uso de los
recursos asignados para éste efecto, de acuerdo al Procedimiento de Viajes para
contratistas.

25.Monitorear la ejecución de los gastos rembolsables pactados en el Contrato,
de acuerdo con las directrices y normatividad aplicables.

26.En los casos en que fuera necesario y debidamente justificados, designar a
quien deba realizar la liquidación final del Contrato, quien contará en todo
caso con el apoyo de las Gestorías. El Administrador aprobará la liquidación
realizada, suscribiendo el documento que la contenga.

27.Con el apoyo de las Gestorías, evaluar sistemáticamente al contratista (con
la periodicidad y siguiendo el procedimiento establecido en el Procedimiento de
Desempeño de contratistas según el tipo de Contrato), y realizar y aprobar en el
sistema SAP las evaluaciones de desempeño parciales y finales del contratista.
Una vez realizada la evaluación, solicitar planes de acción de mejoramiento
cuando el resultado de la evaluación no fuere satisfactorio.

28.Habilitar el indicador de factura final en el Contrato registrado en SAP,
previa validación de que el pago haya sido realizado de acuerdo con el Acta de
Liquidación Final.

29.Solicitar el apoyo y realizar las consultas necesarias a otras dependencias
de la Empresa, cuando las circunstancias del Contrato lo ameriten, en aras de
garantizar su normal ejecución.

30.Certificar al contratista la experiencia contractual producto de la ejecución
del Contrato. Certificar la subcontratación autorizada, en caso de requerirse.

31.Velar por la gestión del Sistema de Control Interno COSO en materia
contractual, asegurando la operatividad y cumplimiento de los controles
establecidos, así como la generación de las evidencias previstas en las matrices
de riesgos y controles financieros y no financieros, asociados al cargo.

32.Analizar los informes emitidos en conjunto por la gestoría administrativa y
técnica, o la existente, con la periodicidad que el Administrador defina, sobre
aspectos HSE, laboral, RSE, financiero, calidad, avance de la ejecución del
Contrato y sobre alertas tales como modificaciones contractuales,
sobreejecución, reclamaciones, liquidación etc; a fin de acordar con el
contratista o recomendar al Funcionario Solicitante las acciones necesarias para
la debida ejecución del Contrato.

33.Asegurar el cumplimiento de las obligaciones contractuales a cargo de
ECOPETROL para la exitosa ejecución de los contratos. El Administrador del
Contrato es el responsable de exigir a sus Gestorías su cumplimiento e
intermediar con las otras dependencias que son responsables de realizar
actividades o prestar servicios requeridos durante las etapas de alistamiento y
ejecución del Contrato (ver numeral 3.8). A continuación se relacionan algunas
de las actividades, a cargo de las Gestorías y de otras dependencias, y con las
que ECOPETROL está obligado para con el Contratista:

a.Revisión y aprobación de Planes HSE.

b.Revisión y aprobación de programas detallados de trabajo – PDT.

c.Programar las capacitaciones en el tema de Fomento de Trabajo Seguro Limpio y
Saludable.

d.Revisión y aprobación de las personas propuestas para conformar el equipo
mínimo de acuerdo con los perfiles requeridos.

e.Revisión y aprobación/rechazo de pólizas y garantías del Contrato.

f.Revisión y aprobación/rechazo de las afiliaciones a ARP, salud y pensiones.

g.Generación de los carnets del personal que participará en la ejecución.

 



 

 



Contrato, ya sea de forma verbal, escrita o mediante el retiro del permiso de
trabajo, únicamente cuando exista violación grave de las normas de seguridad y
salud ocupacional por parte del contratista, en los eventos y conforme al
procedimiento que establezca la Dirección de HSE y Gestión Social. En este caso,
se deberá informar al Administrador del Contrato de forma inmediata, y sin
perjuicio de las sanciones que corresponda imponer tanto al Administrador como
al Gestor por haber permitido la ejecución en las condiciones que motivaron tal
suspensión.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01214/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

  

h.Entregar oportunamente materiales, insumos, equipos y herramientas que son
responsabilidad de ECOPETROL para la ejecución de las obras o prestación del
servicio.

i.Suministrar la información técnica (planos, informes, procedimientos, etc) a
que ECOPETROL se haya comprometido requerida para las actividades a cargo del
Contratista.

j.Revisar y aprobar/observar/rechazar oportunamente documentación administrativa
y técnica que el Contratista entregue a ECOPETROL y que sea requerida en el
proceso de ejecución de los trabajos o servicio (planos, informes, resultados de
ensayos no destructivos, pruebas técnicas, inspecciones, hojas de vida, planes
de calidad, etc).

k.Asegurar una oportuna gestión de revisión y aprobación de ATS y expedición de
permisos de trabajo por Operaciones de Planta para las obras y servicios a
ejecutar.

l.Investigar y gestionar con los responsables de cuentas por pagar cuando el
Contratista solicite apoyo por inconvenientes con el proceso de cancelación de
facturas.

m.Intermediar ante las Áreas y Departamentos de Gestión Integral de Riesgos y
HSE cuando se requiera se su participación para atender eventos de incidentes
ocurridos o riesgos a mitigar durante la ejecución.

n.Acompañamiento de los abogados de la Vicepresidencia de Talento Humano cuando
se presenten situaciones de alteración de clima laboral que afecte la ejecución
del Contrato.

o.Otras.

34.Respetar los derechos de los contratistas o de las partes de un Convenio,
atender oportunamente sus comunicaciones y procurar evitar conflictos.

35.Participar y/o aportar la experiencia en el desarrollo de la ejecución de los
contratos en el proceso de planeación de los nuevos procesos, si así lo
requiriera el Funcionario Solicitante.

36.Liderar los informes requeridos por los Entes de Control, cuando se refieran
a la fase de Incorporación o Desincorporación de Materiales y Servicios
(ejecución).

37.Mantener informado al Funcionario Solicitante sobre el desarrollo del
Contrato o Convenio, y recomendarle las acciones que competa a éste adelantar o
solicitar para asegurar la ejecución normal y el cumplimiento de sus fines,
elaborando las justificaciones respectivas.

38.Exigir a los Gestores (Administrativo y Técnico) o existentes, los informes,
actuaciones, gestiones, justificaciones, que sean necesarias para asegurar el
cumplimiento de las obligaciones a cargo del contratista, y coordinar el
servicio a cargo de aquellos.

39.Atender de manera oportuna (con el apoyo de los Gestores), las peticiones,
quejas o reclamos que sean presentados y relacionados con los contratos bajo su
administración; así como los requerimientos de los entes de control, recibidos a
través de las herramientas y canales oficiales de ECOPETROL.

40.Asegurar el cumplimiento de la normativa contractual y legal vigente.

41.En caso de presentarse cese de actividades por parte de los trabajadores del
contratista, analizar la situación con las áreas de apoyo, y si corresponde,
realizar llamado a su representante legal para restablecer el orden, reiniciar
labores y garantizar la continuidad del servicio o las obras.

42.Dar respuesta a las solicitudes que realicen los trabajadores del contratista
relacionadas con asuntos a su cargo y dar traslado al contratista para que
atienda aquellas propias de su competencia en su condición de empleador.

43.Firmar los formularios de afiliación a Administradoras de Riesgos Laborales
de los contratistas cuando estos sean personas naturales.

44.Asegurar el respeto de los derechos humanos (D.D.H.H.) por parte del
Contratista en relación con los trabajadores vinculados a la ejecución del
Contrato, incluidos trabajadores de subcontratistas, proveedores y habitantes de
las localidades en donde se desarrollan los trabajos o se presta el servicio.

45.Aprobar el reconocimiento y pago de los gastos rembolsables al contratista,
por conceptos de gastos de viaje o por el medio pactado en el Contrato, para lo
cual deberá tener los soportes de necesidad, justificación, eficiencia y
oportunidad suministrados por el Contratista, avalados por el Gestor Técnico del
Contrato.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01215/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

46.Analizar la conveniencia y aprobar al contratista los gastos de viajes,
previamente a la comisión, cuando se trate de viajes internacionales originados
en el Contrato.

47.Llevar el control financiero de los gastos de viaje del Contrato, con el
apoyo de la Gestoría Administrativa o la que existiere.

48.Ejercer un estricto control financiero y contable sobre la ejecución
presupuestal de los contratos, dando cumplimiento a las obligaciones que por Ley
SOX ECOPETROL debe asegurar en el ejercicio de todas sus transacciones
financieras.

49.Con el apoyo de la Gestoría Administrativa, asegurar el cumplimiento de las
obligaciones del contratista con sus proveedores, de conformidad con lo señalado
en el Contrato.

50.Las demás que sean necesarias para garantizar el cumplimiento de la normativa
interna de ECOPETROL y asegurar la correcta ejecución del Contrato o Convenio,
dentro del marco del Contrato y de la Ley.

 

3.5.bFUNCIONES DEL GESTOR ADMINISTRATIVO

 

Además de las funciones generales asignadas al rol de Gestor Administrativo del
Contrato o Convenio en el numeral 3.2 de la presente Guía, éste tendrá las
siguientes específicas (sin limitarse a ellas).

 

Adicionalmente, se ha de precisar que las funciones para cada rol asignado en
este capítulo, corresponden a las funciones propias del Gestor Administrativo
(entendido en término genérico), sin perjuicio de que al momento de definir el
esquema de prestación del servicio se asignen o no la totalidad de los roles al
seguimiento de determinado Contrato o Convenio; ya que según el grado de
complejidad de los mismos podrá determinarse la utilización de todos los roles o
solo algunos de ellos; de igual manera cuando se defina una única Gestoría se
entenderá que la única Gestoría realizará todas las funciones aquí señaladas
junto con las actividades propias de Gestoría Técnica; en todo caso la función
de la Gestoría Administrativa se entiende como un todo, conforme con las
siguientes funciones.

 

3.5.b.1.GESTOR FINANCIERO Y DE SEGUIMIENTO

 

Es responsable de realizar el seguimiento y control a la ejecución del Contrato
o Convenio en términos de tiempo y costo, además de asegurar el oportuno y
correcto pago a los contratistas o del giro de los aportes a las partes,
derivados de la ejecución del Contrato o Convenio respectivamente.

 

Sus funciones específicas son las siguientes:

 

1.Verificar que la información consignada en el expediente del Contrato
entregado por los gestores de compras y contratación sea coherente con la
información cargada en SAP. En caso de inconsistencias se debe reportar al
Funcionario Autorizado la novedad para que se realicen los ajustes
correspondientes.

2.Verificar el cumplimiento completo de los requisitos mínimos técnicos y
administrativos establecidos en el Contrato, de manera previa a la suscripción
del Acta de Inicio.

3.Atender y gestionar oportunamente las solicitudes, recomendaciones u
observaciones de la Gestoría Técnica y del Administrador, que correspondan a su
rol y se enmarquen dentro del clausulado contractual y de la normativa aplicable
al Contrato.

4.Cumplir con lo estipulado en el Reglamento de Viajes para contratistas.

5.Verificar el cumplimiento de las obligaciones tributarias a cargo del
contratista, que surgieren con ocasión de la suscripción y sucesivas
modificaciones del Contrato.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01216/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

6.Verificar los trámites y requisitos contractuales aplicables para el
desembolso de Anticipos y/o Pagos Anticipados y realizar el seguimiento
financiero a los mismos.

7.Elaborar el Acta de Inicio y asegurar su suscripción por parte del Contratista
y Administrador del Contrato; en caso de requerirse el cumplimiento previo de
aspectos técnicos para su suscripción asegurar la firma del Acta por parte del
Gestor Técnico.

8.Socializar con el Administrador del Contrato o Convenio y profesional de
gestión técnica entre otros, la información relativa al inicio, para garantizar
seguimiento en la ejecución.

9.Programar y realizar la reunión inicial de socialización (kick off meeting)
con el contratista, gestorías, representantes de áreas de apoyo y demás partes
involucradas. Consolidar y asegurar la presentación de la información que se
requiera divulgar a los participantes.

10.Cargar y actualizar la información referida al Contrato, con datos ciertos,
claros, completos, confiables y coherentes, en las herramientas que ECOPETROL
disponga para ello.

11.Liderar y motivar sistemáticamente con las Gestorías técnica y administrativa
las calificaciones para las evaluaciones de desempeño del contratista, y
asegurar que se cumplan las condiciones y procedimientos señalados para tal fin
en el Procedimiento de Evaluación de contratistas; estando a su cargo proyectar
las comunicaciones dirigidas al contratista, para la firma del Administrador.

12.Consolidar y cargar en SAP la evaluación de desempeño entregada por los
profesionales de gestión del Contrato.

13.Asegurar la aprobación de la evaluación de desempeño por parte del
Administrador del Contrato en la herramienta SAP.

14.Recomendar al Administrador la terminación anticipada del Contrato si la
evaluación de desempeño es inferior a 60 puntos y no se evidencia cierre a
hallazgos de evaluaciones y visitas anteriores.

15.Asegurar el cumplimiento de las obligaciones de pago adquiridas por ECOPETROL
con ocasión del Contrato o Convenio.

16.Recibir, custodiar, revisar y gestionar oportunamente las Actas de recibo
suscritas por el Gestor Técnico y el Contratista. En caso de evidenciar
inconsistencias de las Actas o situaciones de tipo financiero que no permitan
gestionar las entradas de servicio, se deberá notificar de inmediato al
Administrador y al Gestor Técnico para su solución, antes de que estas conlleven
a incumplimientos por parte de ECOPETROL.

17.Validar con los profesionales de gestión administrativa el cumplimiento de
requisitos antes de realizar Acta de Liquidación Parcial.

18.Realizar Acta de Liquidación Parcial, archivar y entregar al contratista.

19.Registrar y aprobar las entradas de servicios en SAP, previa verificación de
las Actas de Recibo de Cantidades remitidas por los Gestores Técnicos.

20.Asegurar y alertar al Administrador del Contrato de la suficiencia
presupuestal para la aprobación previa a la realización de mayores cantidades.

21.Asegurar y alertar al Administrador del Contrato de la suficiencia
presupuestal para los pagos derivados del Contrato o Convenio, así como las
situaciones de baja causación, y realizar las gestiones necesarias para dar
cumplimiento a los compromisos por parte de ECOPETROL.

22.Verificar la liberación del “Documento de Causación” por parte del
Administrador del Contrato que informa de la aprobación del pago al contratista.

23.Notificar al contratista el número de la entrada de servicio de manera
oportuna y asegurar la generación y radicación de las facturas por parte de los
contratistas.

24.Asegurar cumplimiento a la normativa interna vigente sobre gastos
rembolsables contractuales.

25.Apoyar a la Gestoría Técnica, Administrador y Funcionario Solicitante en la
elaboración de los memorandos de recomendación y solicitud de modificaciones
contractuales (consolidación de justificaciones técnicas, evaluación de
desempeño y balance financiero del Contrato, certificando también que el
Contratista ha cumplido satisfactoriamente con sus obligaciones
administrativas). Dicho apoyo incluye la expedición de su concepto, en
representación de la Gestoría Administrativa, de que la modificación recomendada
es la mejor estrategia para garantizar la correcta ejecución del Contrato.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01217/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

26.Validar la coherencia de la información contenida en la solicitud de
modificación contractual para cada uno de los ítems a ser modificados.

27.Cuando se vayan a realizar modificaciones al Contrato, y previa creación en
SAP por parte del área solicitante de las posiciones de las solicitudes de
pedido (SolPed o SP), el Gestor Administrativo deberá cargarlas en el Formato de
Compras y Contratación (FCC). Para ello, dependiendo de la modificación, el
Administrador deberá solicitar y entregar la información requerida al Gestor
Financiero, la cual podrá comprender: especificaciones técnicas, presupuestos de
adicionales o mayores cantidades con precios unitarios y cantidades por ítem,
catalogación en SAP de los nuevos ítems a adicionar, números y posiciones de
solicitud de pedido creadas en SAP; y los demás requisitos exigidos en el
Formato de Compras y Contratación (FCC).

28.Asegurar la documentación que debe ser anexada por su parte a la solicitud de
modificación contractual mediante la transacción ZFCC.

29.Diligenciar la información requerida en el Formato de Compras y Contratación
(FCC) objeto de la modificación contractual con datos completos, claros,
ciertos, confiables y coherentes. Asegurar que las Actas de finalización del
Contrato o Convenio sean suscritas adecuadamente por el Gestor Técnico.

30.Solicitar y asegurar entrega de documentos por parte del contratista,
necesarios para la liquidación del Contrato.

31.Realizar el adecuado análisis del comportamiento financiero de los contratos
a su cargo en términos de sobrejecución, causación y ejecución presupuestal,
entre otras variables necesarias para lograr una efectiva ejecución contractual.

32.Cumplir las solicitudes, instrucciones y recomendaciones del Administrador,
que no sean contrarias a las clausulas del Contrato, a la normatividad aplicable
y a la ley, para asegurar el cumplimiento de las partes del Contrato o Convenio.

33.Asegurar las evidencias del pago de los aportes de los aliados en los
convenios.

34.Consolidar la información y elaborar para la firma del Administrador el
Certificado de Experiencia Contractual producto de la ejecución del Contrato. En
esta se deberá consignar, además de los datos iniciales del Contrato, toda la
información final en términos de costo, plazo, evaluación de desempeño,
sanciones, etc. De este documento se deberá entregar un original al Contratista
y archivar una copia en el expediente del Contrato.

35.Las demás relacionadas con su rol y necesarias para asegurar el cumplimiento
del Contrato o Convenio.

 

3.5.b.2.GESTOR JURÍDICO – CONTRACTUAL O DE CONVENIOS

 

Es responsable de la verificación y aseguramiento del cumplimiento de los
aspectos jurídicos contractuales del Contrato; por lo cual, de manera general
sus funciones específicas consistirán en la proyección de respuestas a
solicitudes referidas a modificaciones contractuales, reclamaciones económicas,
derechos de petición, revisión de documentos motivadores de decisiones o
actuaciones, proyecciones de documentos contractuales, aprobación de garantías y
seguros, recomendación de subcontratación en lo que hace a los aspectos de orden
legal, seguimiento a las vigencias de las garantías y seguros, recomendaciones
sobre cesión de contratos, cesión de créditos o cesión de derechos económicos,
recomendación de aplicación de sanciones, entre otros o documentos jurídico
contractuales que afecten los convenios; etc.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01218/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

Sus funciones específicas serán las siguientes, sin limitarse a ellas:

 

1.Consultar y aplicar permanentemente la normatividad legal aplicable al
Contrato y la normativa interna de la Empresa, así como los conceptos y las
directrices que expidiere la Vicepresidencia Jurídica de la Empresa.

2.Establecer mecanismos para la unificación de criterios jurídicos –
contractuales y canales efectivos de comunicación, con la Vicepresidencia
Jurídica, y acatar en todos los casos sus conceptos y lineamientos.

3.Efectuar revisión al (los) Contrato(s) o convenios para determinar los
requisitos legales de ejecución del (los) mismo(s). (Ejm.: Garantías y seguros,
pago de publicaciones, impuestos, etc.)

4.Solicitar, revisar y aprobar las garantías y seguros requeridos en el
Contrato, con ocasión de la firma del Acta de Inicio y/o de sus modificaciones
sucesivas, incluso cuando fuere necesario durante la etapa de liquidación; y
notificar al profesional de Gestión Financiera y de Seguimiento de su
aprobación.

5.Proyectar respuestas a los derechos de petición formulados y relacionados con
aspectos contractuales y que requieran revisión legal, con excepción de los
derechos de petición relacionados con aspectos laborales que son de competencia
del Gestor Laboral, sin perjuicio del aporte desde el punto de vista legal.

6.Revisar y aprobar los contratos de fiducia mercantil que se pactan en los
contratos objeto de gestoría.

7.Revisar, hacer seguimiento y asegurar la aplicación de los procedimientos
sancionatorios pactados en cada uno de los contratos asignados en respeto a lo
pactado.

8.Recomendar la procedencia de la aplicación cláusula de apremios u otras
cláusulas sancionatorias pactadas, y de la cláusula penal pecuniaria.

9.Proyectar notificación de incumplimientos contractuales al Contratista.

10.Apoyar y proyectar respuesta a réplicas del contratista derivadas de
inconformismo frente a resultados de evaluaciones de desempeño así como reportar
incumplimientos o faltas contractuales graves.

11.Revisar los memorandos motivadores de las solicitudes de modificación de
contratos, dirigidas por el Administrador al Funcionario Solicitante.

12.Revisar los memorandos motivadores de Mayores Cantidades y Actas de Reajustes
de cualquier tipo, sin perjuicio de la responsabilidad del gestor laboral de los
eventos de reajustes salariales.

13.Proyectar si así lo requiere el Administrador del Contrato, los documentos de
modificaciones contractuales en estricto apego al marco legal y a la realidad
contractual para presentarlos al funcionario autorizado.

14.Revisión de las solicitudes de subcontratación formuladas por el contratista,
y de los memorandos de recomendación de aprobación de la subcontratación
dirigida al Administrador del Contrato.

15.Revisar las Actas de Suspensión total o parcial del Contrato y las Actas de
Reinicio del Contrato.

16.Revisar las solicitudes de cesión presentadas por el contratista y sus
soportes, y formular las observaciones de orden legal a que hubiere lugar.

17.Revisar los memorandos de recomendación de la cesión dirigidos al
Administrador del Contrato.

18.Elaborar el memorando de remisión a la Unidad de Asesoría Jurídica
Corporativa de la Vicepresidencia Jurídica o dependencia que haga sus veces, de
solicitudes de cesión de derechos económicos del Contrato, para su estudio y
emisión de concepto. Elaborar el documento mediante el cual se da traslado de
estos conceptos al Administrador del Contrato.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01219/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

19.Acompañamiento en las reuniones en las que se pueda requerir una orientación
jurídica contractual respecto al cumplimiento de los contratos asignados a la
gestoría.

20.Emitir concepto sobre procedencia legal de reclamaciones por desequilibrio
económico.

21.Realizar capacitaciones al personal de gestión, enfocadas a la actualización
de aspectos jurídicos conforme a las directrices de ECOPETROL.

22.Revisar el Acta de Liquidación Final de Mutuo Acuerdo del Contrato o del Acta
de Liquidación Unilateral

23.Verificar e informar al Administrador del Contrato sobre los daños causados a
propiedades de ECOPETROL o de terceros, con ocasión de la ejecución del
Contrato.

24.Asegurar la publicación del Contrato (cuando aplique). Si en la carpeta que
al momento de la comunicación de su designación se entregare al Gestor
Administrativo, no obrare la constancia de la publicación, corresponderá a aquel
exigir y verificar su cumplimiento, informando de ello al gestor del proceso de
selección

25.Gestionar y asegurar con el área funcional de ECOPETROL, los trámites
relativos a pagos en nombre del contratista a proveedores y subcontratistas
generados en su incumplimiento.

26.Atender y gestionar oportunamente y dentro de los plazos establecidos en los
acuerdos de niveles del servicio, las solicitudes de la Gestoría Técnica y la
Administración que correspondan a su rol y se enmarquen dentro del clausulado
contractual y de la normativa legal.

27.Las demás relacionadas con su rol y necesarias para asegurar el cumplimiento
del Contrato o Convenio.

 

3.5.b.3.GESTOR LABORAL

 

Es responsable de asegurar y controlar el cumplimiento de las obligaciones
laborales de los contratistas con sus trabajadores, además de la correcta
aplicación de las directrices en términos laborales o de hacer las consultas
necesarias a la autoridad funcional para su correcta aplicación. Asegurar el
reporte de mano de obra por parte de sus contratistas a cargo, en la herramienta
que ECOPETROL disponga.

 

Sus funciones específicas son las siguientes:

 

1.Realizar cronograma de entrega de documentos laborales de acuerdo con las
fechas de pago. Asegurar al inicio del Contrato el entendimiento de las
obligaciones laborales y de seguridad social por parte de los contratistas.

2.Atender y gestionar oportunamente las solicitudes de la Gestoría Técnica y la
Administración que correspondan a su rol y se enmarquen dentro del clausulado
contractual y la normativa aplicable al Contrato.

3.Revisar y aprobar las hojas de vida del personal requerido en los contratos
con sujeción estricta a los perfiles allí señalados, e informar lo que
correspondiere al contratista.

4.Asistir a la reunión de inicio del Contrato con los profesionales de gestión
asignados, Administrador del Contrato y representantes del contratista, para
alinear estrategias y compromisos en la ejecución contractual en materia
laboral.

5.Verificar al inicio del Contrato que la calificación del riesgo en la ARL esté
de acuerdo con las actividades que se van a desarrollar con ocasión de éste y si
no es así, recomendar al contratista una visita por parte de la entidad que
corresponda. Acompañar, en caso de ser requerido por el Administrador del
Contrato, relacionamiento con la comunidad, en equipo con los demás gestores
técnicos y jurídicos para tratar temas de especial atención para los grupos de
interés.

6.Atender de manera oportuna las quejas del personal vinculado a la ejecución
del Contrato por parte del contratista en materia laboral, y realizar de manera
sistemática la socialización de directrices y normativa en dicha materia a dicho
personal, contratistas, proveedores y en general a la comunidad, cuando se le
solicite.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01220/42

 



 



[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

7.Solicitar concepto a la autoridad functional competente de ECOPETROL en
materia laboral, Regionales de la Vicepresidencia de Talento Humano, o
dependencias que hagan sus veces, cuando se presenten dudas jurídico laborales
en la ejecución o liquidación de los contratos y acatar los criterios de dicha
autoridad

8.Garantizar que las soluciones dadas a las problemáticas laborales estén
alineadas con las posiciones que haya fijado ECOPETROL.

9.Asegurar el cumplimiento del Artículo 1° de la Resolución 63988 de 1991,
respecto al examen ocupacional de ingreso o la norma que lo modifique o aclare.

10.Asegurar los protocolos de exámenes médicos de selección del personal que
ingresa a laborar con los contratistas, dando cumplimiento del Artículo 1° de la
Resolución 63988 de 1991. Hacer descripción detallada del proceso (organización,
requisitos exigibles, roles y responsabilidades).

11.Solicitar y revisar los documentos soporte de la contratación de los
trabajadores vinculados por el contratista para la ejecución del Contrato
(contratos de trabajo, afiliaciones al Sistema de Seguridad Social Integral y
parafiscales, documentos personales, entre otros) para asegurar cumplimiento de
obligaciones contractuales y legales.

12.Consignar la información correspondiente de la nómina y pagos al Sistema de
Seguridad Social Integral y parafiscales en la herramienta informática
comparativa. Tratándose de contratos con régimen salarial y prestacional
convencional (USO), asegurar que todos los trabajadores se encuentren incluidos
en la póliza condiciones régimen convencional, y que se paguen las acreencias
laborales extensivas conforme a lo previsto en la convención colectiva de
trabajo vigente.

13.Verificar las liquidaciones de los contratos individuales de trabajo
presentados en el periodo y realizar al contratista las observaciones
pertinentes cuando haya lugar.

14.Comunicar al contratista las observaciones del periodo y diseñar planes de
acción conjuntos para eliminar problemas laborales recurrentes.

15.Calcular en equipo con el Contratista los reajustes salariales, cuando haya
lugar a ello. Y asegurar, su aplicación.

16.Realizar la evaluación de desempeño del contratista en los aspectos
laborales, de acuerdo con la periodicidad y demás indicaciones del Procedimiento
de Desempeño de contratistas.

17.Solicitar soportes de liquidación de contratos de trabajo, paz y salvos de
los trabajadores respecto de su empleador y paz y salvos de aportes al Sistema
de Seguridad Social Integral y parafiscales, paz y salvo en relación con
subcontratistas, paz y salvo de Ministerio de Trabajo u oficina de trabajo donde
conste que no hay reclamaciones laborales en la zona en la que se ejecutaron los
trabajos, solicitud de exámenes de egreso, carta de terminación de Contrato o
certificación de continuidad del personal para otro Contrato. (Aplica en la
etapa de liquidación del Contrato).

18.Tramitar pases de ingreso o permisos para fines de semana con autorización
del Administrador del Contrato.

19.Verificar que el Contratista haya efectuado el descuento de la cuota sindical
que ha sido voluntaria y expresamente autorizada por el trabajador o en el
evento en que éste se encuentre afiliado a un sindicato y así lo haya informado
la respectiva organización sindical al contratista.

20.Verificar que los valores descontados de los salarios de los trabajadores por
concepto de cuota sindical, sean efectivamente entregados por el Contratista al
sindicato correspondiente.

21.Verificar que el contratista o subcontratista:

a.Suscriba los contratos de trabajo con sus empleados, en caso de que la
ejecución del Contrato conllevare vinculaciones de naturaleza laboral, y
asegurar que dichos contratos de trabajo se ajustan a la ley y al Contrato
estatal.

b.Entregue una copia del Contrato de trabajo a sus empleados.

 



 




Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01221/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

c.Determine claramente en los contratos de trabajo el cargo que desempeñará el
trabajador y el salario, de acuerdo con el régimen aplicable (legal o
convencional) o lo establecido en el Contrato u otros Documentos del Proceso de
Selección.

d.Afilie a sus trabajadores al Sistema de Seguridad Social Integral (salud,
pensiones y riesgos laborales) y a la Caja de Compensación Familiar, de manera
previa o concomitante con la fecha en que inician a laborar (A riesgos laborales
con por lo menos un (1) día de anticipación).

e.Dé cumplimiento a lo establecido en el Decreto 4000 de 2004, en especial su
artículo 832, en caso de que para la ejecución del Contrato se vincularen
extranjeros, así como de la proporcionalidad de las empresas petroleras de
acuerdo con la Ley 10 de 1961.

f.Realice, en la oportunidad legal, los aportes al Sistema de Seguridad Social
Integral y Parafiscales, de acuerdo con el salario devengado por los
trabajadores y reporte las novedades que se presenten en cada periodo.

g.Pague oportuna y correctamente los salarios, horas extras, recargos nocturnos,
dominicales y festivos, prima de servicios, cesantía, intereses a las cesantía,
vacaciones y demás acreencias laborales legales y extralegales que las normas
establecen a favor de los trabajadores.

h.Cuente con la autorización del Ministerio de Trabajo para laborar horas
extras, en caso de que se requiera y que esté dando cumplimiento lo señalado en
el Código Sustantivo del Trabajo en relación con la jornada máxima legal y demás
normas laborales que resulten aplicables.

i.Lleve el control del tiempo suplementario o de horas extras laboradas por los
trabajadores.

j.Reporte a la Compañía Aseguradora las novedades de ingreso, retiro y
accidentes que sufran los trabajadores.

k.Asigne al personal de trabajadores a su servicio y que éste efectivamente
realice las labores conforme a los cargos definidos en los contratos de trabajo
respectivos.

l.Pague oportunamente a sus trabajadores, las liquidaciones finales de
prestaciones sociales, de acuerdo con el régimen salarial y prestacional que sea
aplicable (legal o convencional).

m.Atienda y dé solución a las reclamaciones administrativas que le presenten sus
trabajadores y ex trabajadores.

n.Diligencie el control mensual de la ejecución del subcontrato, según formato
de control de subcontratación; dicho formato debe ser diligenciado por el
contratista y entregado al Gestor Administrativo.

o.Entregue el cronograma para el cumplimiento del artículo 21 de la Ley 50 de
1990, cuando aplique, y cumpla efectivamente con lo establecido en dicha norma
durante la ejecución del Contrato.

p.No realice pactos de exclusión salarial respecto de los salarios previstos en
las tablas de niveles salariales para actividades no propias de la industria del
petróleo, de carrera técnica y administrativa o convencional.

q.No termine sin el permiso de la autoridad competente los contratos de trabajo
de empleados que gozan de algún tipo de fuero o estabilidad reforzada.

r.Acompañar y apoyar las auditorías laborales que realice ECOPETROL a
contratistas y subcontratistas.

s.Cumpla con dar a sus trabajadores un lugar aseado y adecuado para la toma de
alimentos (cuando sean suministrados) y un transporte digno y seguro.

22.Acompañar y apoyar las auditorías laborales que realice ECOPETROL a
contratistas y subcontratistas

23.Asegurar el cumplimiento de lo convenido en los Informes o Actas de
Compromiso suscritas con ocasión de las auditorías laborales realizadas al
contratista, durante la vigencia del Contrato.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01222/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

24.Asesorar y proyectar respuesta a réplicas del contratista derivadas de
inconformismo frente a resultados de evaluaciones de desempeño así como reportar
incumplimientos o faltas contractuales graves.

25.Asegurar la correcta aplicación de los criterios definidos en el
Procedimiento de Responsabilidad Social Empresarial para la clasificación de la
mano de obra local, así como el correcto reporte en la herramienta que ECOPETROL
disponga.

26.Acompañar al Administrador, Gestores Técnicos y Jurídicos y la Dirección de
Gestión Social - DGS en la socialización del Contrato y relacionamiento con la
comunidad y grupos de interés.

27.Comunicar en las socializaciones previas al inicio de la ejecución a las
comunidades, el régimen laboral, salarios y prestaciones que le aplican al
Contrato, además la cantidad de recursos estimados y especialidades requeridas
para su ejecución.

28.Velar por el cumplimiento de acuerdos entre la comunidad y ECOPETROL
establecidos en la planeación del proyecto, sobre vinculación de Mano de Obra y
subcontratación.

29.Realizar visitas periódicas a las comunidades del área de influencia
(trabajadores, subcontratistas y proveedores) con el fin de verificar el
cumplimiento de las obligaciones de los contratistas. Antes del inicio del
Contrato de debe establecer un acuerdo con el Administrador del Contrato la
periodicidad de las visitas de socialización y seguimiento.

30.Aclarar inquietudes relacionadas con la ejecución de los contratos en
aspectos laborales y sociales.

31.Identificar oportunamente alteraciones del clima laboral, gestionar
soluciones que estén a su alcance y recomendar acciones al Administrador.



32.Velar por que se cumpla plan de Formación de la Mano de Obra.

33.Seguimiento permanente a contratistas para el pago oportuno a proveedores y
exigir los paz y salvos mensuales.

34.Apoyar al Administrador del Contrato, Líderes de los negocios y a la
Dirección de Gestión Social - DGS en solución de incidentes sociales
concernientes a la ejecución de los contratos a cargo.

35.Asegurar para la suscripción del Acta de Inicio y durante la ejecución del
Contrato, el reporte de mano de obra en la herramienta establecida por
ECOPETROL.

36.Asegurar la vinculación de la mano de obra No Profesional y Profesional del
área de influencia, conforme a lo establecido en el Contrato y en el
Procedimiento de Responsabilidad Social Empresarial.

37.Asegurar el cumplimiento y manejo, por parte del contratista, de la
herramienta de Servicio Nacional de Empleo (SNE). Con la modificación del
procedimiento RSE se elimina este

38.Velar por el cumplimiento de los acuerdos establecidos previamente entre la
comunidad y ECOPETROL sobre contratación de mano de obra.

39.En caso de presentarse cese de actividades por parte de los trabajadores del
contratista, debe proyectar comunicado para firma del Administrador del Contrato
y asegurar el envío de la carta de llamado al contratista a restablecer labores
y garantizar la continuidad del servicio.

40.Identificar, reportar y controlar las alarmas sociales y laborales generadas
durante la ejecución del Contrato.

41.Asegurar de manera oportuna la respuesta a solicitudes de información,
quejas, peticiones y reclamos de los trabajadores y de la comunidad en materia
laboral y social.

42.Identificar los subcontratos autorizados por ECOPETROL y verificar el
cumplimiento de pagos del Contratista a sus subcontratistas y de estos a sus
trabajadores a través de la solicitud de paz y salvos aplicando el Formato de
Seguimiento a la Subcontratación de acuerdo con lo indicado en el procedimiento
de RSE. y del formato de control a la subcontratación.

43.Identificar los proveedores del contratista y verificar el cumplimiento de
pagos a través de la solicitud de paz y salvos y comunicar su incumplimiento de
manera inmediata al Administrador del Contrato.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01223/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

44.Realizar visitas periódicas a trabajadores, comunidad y proveedores del área
de influencia durante la ejecución del Contrato, con el propósito de conocer sus
inquietudes relacionadas con dicha ejecución y, además:



i.Identificar clima laboral.

ii.Plan de Formación de los trabajadores.



iii.Cumplimiento de vinculación de mano de obra local.

iv.Pago oportuno a proveedores.

v.Incidentes sociales.

45.Informar al Administrador sobre incumplimientos o violaciones a los Derechos
Humanos.

46.Advertir sobre incumplimientos que puedan generar eventos sociales o que
pongan en riesgo la atención de los trabajadores en materia de coberturas del
Sistema de Seguridad Social Integral.

47.Gestionar y asegurar con el área funcional de ECOPETROL, los trámites
relativos a pagos en nombre del contratista a trabajadores generados en su
incumplimiento.

48.Las demás relacionadas con su rol y necesarias para asegurar el cumplimiento
del Contrato o Convenio.

 

3.5.b.4.GESTOR INTEGRAL DE LA INFORMACIÓN

 

Es responsable de la recepción, verificación, organización, almacenamiento,
control y preservación de los documentos derivados de la ejecución contractual,
cumpliendo los estándares, normativa y lineamientos establecidos en el Sistema
de Gestión Integral de ECOPETROL (calidad, OHSAS, entre otros).

 

Sus funciones específicas son:

 

1.Asegurar la adecuada implementación del Sistema de Gestión Integral durante la
ejecución del Contrato, de acuerdo a la normativa asociada al Sistema de Gestión
Integral de ECOPETROL.

2.Realizar las acciones necesarias para mantener actualizada la información
generada en medios electrónicos y físicos sobre los Contratos a cargo.

3.Atender y gestionar oportunamente las solicitudes de la Gestoría Técnica y la
Administración que correspondan a su rol y se enmarquen dentro del clausulado
contractual y de la normativa legal.

4.Colaborar oportunamente con el contratista para el desarrollo del Contrato,
atendiendo las solicitudes y consultas de éste y efectuando oportunamente las
reuniones que se estimen convenientes.

5.Elaborar de manera conjunta con la Gestoría Técnica un informe mensual de los
hitos relevantes del Contrato para que el Administrador pueda hacer seguimiento
al mismo.

6.Asegurar el cumplimiento de las políticas en materia de información, de manejo
de los sistemas de gestión integral y de los documentos contractuales.

7.Monitorear la implementación de acciones correctivas y preventivas enfocadas a
la reducción de no conformidades, quejas y reclamos conforme al sistema de
gestión integral.

8.Administrar la información y el conocimiento generado en el desarrollo de las
actividades inherentes a la ejecución y liquidación de los Contratos a cargo.

9.Asegurar la gestión documental de los expedientes de contratación,
garantizando la accesibilidad, trazabilidad y seguridad de la información, sin
atentar contra la política menos papel más vida.

10.Conocer y aplicar las normatividad vigente producida por la Coordinación de
Gestión Documental de ECOPETROL. No generar archivos paralelos innecesarios, no
acordes con las políticas de ECOPETROL.

11.Implementar los planes y programas corporativos de ECOPETROL para el
cumplimiento de la gestión documental e integral.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01224/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

12.Velar por la correcta operación de las herramientas y medios disponibles,
para el desarrollo de las actividades de gestión integral y documental.

13.Verificar y asegurar el uso de los formatos estandarizados para la ejecución
de los Contratos, en cada uno de los roles de gestión.

14.Recibir y verificar la información física y electrónica del cliente interno y
externo, relacionada con los Contratos a cargo.

15.Dar visto bueno a las relaciones de entrega de la documentación.

16.Direccionar a quien corresponda la documentación requerida durante la
ejecución del Contrato.

17.Conformar y/o actualizar el expediente realizando los siguientes procesos
técnicos:

i.Clasificar los documentos por tipo de Contrato y su respectivo asunto, de
acuerdo con las Tablas de Retención Documental de ECOPETROL.

ii.Ordenar cronológicamente los documentos de cada expediente, de manera que
esto refleje la ejecución de las actividades.

iii.Preparar la documentación a archivar, eliminando el exceso de ganchos y
material metálico, eliminar duplicados y folios en blanco.

iv.Legajar los documentos en carpetas tamaño oficio, haciendo la perforación por
la mitad, de manera que la documentación quede protegida por todos los bordes.

v.Marcar las carpetas físicas y electrónicas de acuerdo con los estándares
establecidos en la normativa documental de ECOPETROL.

vi.Elaborar y mantener actualizado el inventario de los expedientes físicos y
electrónicos para facilitar la consulta de la información.

18.Organizar el archivo de gestión de los Contratos a cargo, ubicando
físicamente los expedientes en la estantería, para garantizar su preservación y
conservación.

19.Atender las solicitudes de consulta y préstamo de expedientes y llevar
registro de las mismas en el formato oficial de ECOPETROL.

20.Hacer seguimiento a los expedientes en préstamo.

21.Llevar el registro de devoluciones de carpetas o renovar los préstamos.

22.Transferir los Contratos liquidados al archivo central de ECOPETROL, mediante
la respectiva Acta de entrega y el inventario documental.

23.Asegurar reporte de información de documentos manejados en el Contrato con
sus Tablas de Retención Documental TRD.

24.Hacer seguimiento al cumplimiento de los tiempos de retención definidos en la
Tabla de Retención Documental.

25.Coordinar con las diferentes dependencias de ECOPETROL la entrega de la
información técnica y administrativa que requiera el contratista, de conformidad
con la Ley y el Contrato y que ECOPETROL se haya obligado o estime conveniente
suministrar

26.Hacer seguimiento y exigir el cumplimiento de la normativa de Gestión
Documental de ECOPETROL por parte de los contratistas.

27.Liderar acciones de capacitación en temas de administración de documentos e
información para los demás roles involucrados en la gestión integral de los
Contratos.

28.Las demás relacionadas con su rol y necesarias para asegurar el cumplimiento
del Contrato o Convenio.

 

3.5.b.5.GESTOR ADMINISTRATIVO HSE.

 

Es responsable de realizar el seguimiento y control a la ejecución y cierre del
Contrato en términos de cumplimiento de obligaciones referidas a seguridad
industrial, salud ocupacional y medio ambiente. Los Gestores HSE Administrativos
y Gestores HSE Técnicos, deberán trabajar de manera coordinada para lograr
efectivos resultados en la gestión HSE realizada por los contratistas, dando
cumplimiento al modelo operativo HSE de ECOPETROL.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01225/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

Las funciones específicas del Gestor Administrativo en HSE son las siguientes:

 

1.Revisar y asegurar la entrega, por parte de los contratistas, de la
documentación HSE requerida para la suscripción del Acta de Inicio del Contrato,
de acuerdo con la Directriz aplicable en materia de HSE, los documentos
específicos en HSE/ASP que tenga definido cada negocio evaluando su planeación
en el formato ECP-DHS-F-090 (o la versión vigente para el respectivo contrato).

2.Revisar y asegurar la entrega, por parte de los contratistas, del Plan HSE/ASP
y su correspondencia con el alcance del Contrato, antes de la suscripción del
Acta de Inicio de acuerdo a los requerimientos de la Directriz aplicable en
materia de HSE.

3.Apoyar a DHS y a la Gestoría Técnica en la realización del despliegue del
modelo de gestión HSE/ASP de ECOPETROL al igual que las campañas corporativas en
materia HSE/ASP, a las firmas contratistas.

4.Atender y gestionar oportunamente y dentro de los plazos establecidos en los
acuerdos de niveles del servicio, las solicitudes de la Gestoría Técnica y la
Administración que correspondan a su rol y se enmarquen dentro del clausulado
contractual y de la normativa legal.

5.Revisar periódicamente que el contratista de cumplimiento a los requerimientos
contractuales en materia de HSE/ASP.

6.Participar en la reunión de inicio de Contrato, liderada por el Administrador
del mismo, en la cual se hace la presentación del equipo de trabajo, Documentos
del Proceso de Selección, tiempos y Acta de Compromisos respecto de
recomendaciones en la materia, estrategias de ejecución y relacionamiento entre
el negocio, gestoría administrativa y contratista.

7.Revisar la certificación de competencias HSE del personal técnico, requeridas
en el Contrato.

8.Inscribir al personal del contratista en el curso de "DESARROLLO DEL FOMENTO
DEL TRABAJO SEGURO, LIMPIO Y SALUDABLE EN ECOPETROLS.A (Nivel Básico)" ante el
operador, verificar su inscripción y notificar al contratista de la
programación, así como de los resultados.

9.Asegurar el cumplimiento de las necesidades de capacitación HSE/ASP del
Contratista; incluyendo la verificación de los resultados del curso de Fomento
de Trabajo Seguro Limpio y Saludable y el cumplimiento de la fase 3 por parte
del negocio.

10.Tramitar licencias de conducción interna. Incluye revisión de requisitos de
acuerdo a los procedimientos de ECOPETROL y normatividad legal vigente.

11.Revisar documentalmente los informes de cumplimiento HSE/ASP entregados por
el contratista, así como los soportes de ejecución y cierre de los planes de
acción y mejora de los hallazgos producto de auditorías, inspecciones, visitas
de seguridad, investigación de incidentes, entre otros. Esta información debe
ser comunicada al Administrador y al Gestor Técnico, para verificación en campo.

12.Solicitar y hacer seguimiento a los planes de mejoramiento derivados de la
aplicación del procedimiento o directrices de gestión de contratistas. Elaborar
y enviar a quien corresponda, el informe mensual y acumulado de la gestión
HSE/ASP de los Contratos a cargo a nivel regional.

13.Verificar que el contratista tenga los permisos para realizar labores fuera
de los horarios establecidos en el Contrato y en los casos en que las
circunstancias lo ameriten, realizar el acompañamiento en HSE a dichas labores,
durante su ejecución.

14.Verificar documentalmente los registros de la divulgación de los incidentes y
lecciones aprendidas presentadas, en especial las de la línea o negocio
atendido.

15.Consolidar y notificar al negocio la información correspondiente al IF, TRIF
e Índice de Incidentes Ambientales.

16.Asegurar la aplicación del Procedimiento de Gestión de Fallas de Control e
Incidentes ECP-DHS-P-031.



 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01226/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

17.Solicitar la información al contratista para el aseguramiento de la gestión
de incidentes y fallas de control.

18.Realizar la evaluación de desempeño HSE en conjunto con el Gestor Técnico HSE
y enviar al Gestor Financiero y de Seguimiento para su consolidación y cargue en
SAP.

19.Asegurar durante la ejecución y finalización del Contrato, el control de los
documentos que evidencian el cumplimiento de la gestión HSE/ASP mensual de
acuerdo con la directriz ECP-DHS-G-043 y sus actualizaciones o modificaciones.

20.Reportar diariamente las alertas o alarmas de cualquier tipo derivadas de
cualquiera de sus Contratos a cargo que deban ser conocidas por ECOPETROL por su
recurrencia o impacto en la organización o su entorno.

21.Solicitar paz y salvos de subcontratistas y/o dueños de predios, de ser el
caso recomendar descuento al contratista por razón de incumplimientos.

22.Solicitar al contratista su plan de relación con la comunidad y realizar
seguimiento a compromisos que éste adquiera con la comunidad.

23.Las demás relacionadas con su rol y necesarias para asegurar el cumplimiento
del Contrato o Convenio-

 

Nota 1.: Toda la información en soporte físico y magnético (registros,
documentos, informes, etc.) que se genere en el desarrollo de la Gestión
Integral del Contrato, es propiedad de ECOPETROL y el responsable de dicha
gestión no la podrá facilitar a personas ajenas a ECOPETROL.

 

3.6.     FUNCIONES ESPECIFICAS DE LA GESTORIA ADMINISTRATIVA EN MATERIA DE
CONVENIOS:

 

Además de las funciones generales de la Gestoría y propio a la naturaleza de los
convenios se resaltan las siguientes funciones:

 

Gestor Financiero.

 

·Verificar el cumplimiento de requisitos previos a la suscripción del Acta de
Inicio

·Asegurar la orden de pago del aporte de ECOPETROL, la cual debe ser firmada por
el Administrador del Convenio, previos los soportes presupuestales aplicables.

·Revisar que el valor del aporte de ECOPETROL, corresponde al aprobado en el
Convenio, y corresponda exactamente al consignado en la autorización de Pago.

·Asegurar las evidencias del pago de los aportes de las partes.

·Apoyar y gestionar la información necesaria para la presentación de
modificaciones de convenios en el Comité de Seguimiento-

·Asegurar que todas las Actas referidas a la ejecución reposen en la carpeta del
Convenio.

·Asegurar que el Convenio y el pago del aporte queden registrados en SAP.

·Asegurar que la información que repose en SAP sobre el Convenio sea la correcta
y actualizar la misma cuando sea del caso

·Asegurar que se cumplan todas las etapas de ejecución del Convenio.

·Asegurar que existe Acta de Finalización y de Liquidación del Convenio.

 

Gestor Integral de la Información.

 

·Asegurar que sea incluida la documentación de la planeación del Convenio en la
carpeta entregada por el Gestor.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01227/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

·Asegurar que el original del Convenio, debidamente suscrito por las partes,
tenga las firmas originales de las personas debidamente autorizadas por las
empresas, entes regionales o instituciones.

·Asegurar las Actas del Comité de convenios, y revisarlas para verificar y
asegurar recomendaciones en la ejecución de los mismos.

·Asegurar los documentos de publicación del Convenio, cuando ello aplicare.

·Ingresar a la carpeta todos los documentos relacionados con los Acuerdos de
Colaboración o convenios específicos que se llegaren a realizar con ocasión de
un Convenio marco.

·Entregar la información de los convenios a los Entes de Control que la
soliciten previo aval del Administrador del Convenio.

·Conformar y/o actualizar el expediente realizando los siguientes procesos
técnicos:

a. Clasificar los documentos por tipo de Convenio y su respectivo asunto, de
acuerdo con las Tablas de Retención Documental de ECOPETROL.

b. Ordenar cronológicamente los documentos de cada expediente, de manera que
esto refleje la ejecución de las actividades.

c. Preparar la documentación a archivar, eliminando el exceso de ganchos y
material metálico, eliminar duplicados y folios en blanco.

d. Legajar los documentos en carpetas tamaño oficio, haciendo la perforación por
la mitad, de manera que la documentación quede protegida por todos los bordes.

e. Marcar las carpetas físicas y electrónicas de acuerdo con los estándares
establecidos en la normativa documental de ECOPETROL.

f. Elaborar y mantener actualizado el inventario de los expedientes físicos y
electrónicos para facilitar la consulta de la información.

 

Gestor Jurídico.

 

Es responsable de la revisión y control de los aspectos jurídicos de los
convenios, tales como la proyección de respuestas a solicitudes referidas a
modificaciones del mismo (adiciones y otrosíes), reclamaciones o peticiones,
derechos de petición, revisión de documentos motivadores de decisiones o
actuaciones, aprobación de garantías y seguros, seguimiento a las vigencias de
las garantías y seguros.

 

·Consultar y aplicar permanentemente la normatividad legal y seguir las
directrices y conceptos expedidos por la Vicepresidencia Jurídica de ECOPETROL.

·Asegurar las Actas del Comité de Convenios, y revisarlas para verificar y
asegurar recomendaciones en la ejecución de los mismos.

·Proyectar al Administrador del Convenio los documentos relacionados con el
Convenio y necesarios para garantizar su correcta ejecución.

·Acompañamiento en las reuniones en las que se requiera un asesoramiento
jurídico con respecto al cumplimiento de los Convenios asignados a la gestoría.

 

3.7FUNCIONES DEL GESTOR TECNICO DEL CONTRATO O CONVENIO

 

Además de las funciones generales asignadas al rol de Gestor Administrativo del
Contrato o Convenio en el numeral 3.3 de la presente Guía, éste tendrá las
siguientes específicas (sin limitarse a ellas).

 

Son funciones del Gestor Técnico:

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01228/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

1.Trabajar coordinadamente con los Gestores Administrativos buscando sinergias
que permitan lograr todos los objetivos contractuales o del Convenio.

2.Reportar sistemáticamente al Administrador el comportamiento técnico del
Contrato o Convenio y las acciones correctivas y preventivas adoptadas para
reducir impactos por desviaciones.

3.Controlar la calidad del objeto contratado, exigiendo el cumplimiento de las
normas y especificaciones técnicas y demás condiciones contractuales.

4.Verificar la procedencia, calidad y cantidad de los materiales que suministra
el contratista para el desarrollo de los trabajos o servicios, de acuerdo con lo
estipulado por ECOPETROL en las especificaciones técnicas del Contrato o lo
indicado en las normas técnicas o legales que regulan la materia.

5.Aceptar o rechazar los materiales, conforme al tipo de labor que vaya a
ejecutar el contratista. En los casos que sea necesario, realizar las pruebas
para la inspección, durante el cargue, descargue y almacenamiento de los mismos.

6.Asegurar la entrega de materiales que ECOPETROL se comprometa a suministrar al
contratista, dejando constancia de ello en el Acta respectiva.

7.Supervisar el transporte que se realice dentro de las instalaciones de
ECOPETROL para la movilización de materiales suministrados por el contratista.

8.Elaborar, conjuntamente con el contratista, a la fecha de terminación de la
ejecución del Contrato, el balance final de los materiales sobrantes
suministrados por ECOPETROL y levantar el Acta de recibo respectiva.

9.Recibir y aprobar los productos y/o servicios entregados por el contratista y
que se ajusten a las normas o especificaciones técnicas que apliquen, o
rechazarlos en caso contrario, indicando sus observaciones a los mismos.
Adicionalmente, informar al Gestor Administrativo, mensualmente o de acuerdo al
plan de pagos, las cantidades de los productos y/o servicios recibidos a
satisfacción.

10.Llevar un control permanente de los recursos utilizados por el contratista,
verificando que la cantidad y calidad de los mismos estén acordes con lo exigido
en los Documentos del Proceso de Selección (DPS) o con lo ofrecido en la
propuesta. En caso de presentarse anomalías deberá requerir al contratista para
que cumpla, e informar lo pertinente al Administrador del Contrato para la
eventual aplicación de los instrumentos sancionatorios.

11.Verificar el cumplimiento de normas, códigos y estándares que se requieran
para el idóneo desarrollo del alcance del Contrato y que hayan sido previamente
establecidos.

12.Verificar el cumplimiento del plan de manejo ambiental, cuando aplique.

13.Exigir, verificar e implementar, de acuerdo con las especificaciones
aprobadas y demás condiciones del Contrato, las medidas correctivas de las
actividades mal ejecutadas, y exigir que el contratista las rehaga a su costa.

14.Realizar las recomendaciones del caso cuando considere que algunos
procedimientos son inadecuados o se pueden mejorar.

15.Aprobar los permisos de trabajo requeridos para cumplir el objeto contratado,
previa validación del Administrador, quién deberá verificar el comportamiento
del tiempo extra (trabajo excepcional acorde con las validaciones del Ministerio
competente) y consultar a la Gestión Administrativa sobre estado de pagos de
salarios y prestaciones sociales.

16.Supervisar que el personal requerido se encuentre en los frentes de trabajo,
conforme a la programación detallada respectiva.

17.Analizar los informes que le sean presentados, emitiendo el respectivo
concepto técnico y acordando lo pertinente con el contratista para lograr el
buen desarrollo del Contrato. Si dicho concepto técnico implicare una
modificación del Contrato, deberá informar lo pertinente al Administrador y a la
Gestoría Administrativa para que se proceda con el trámite pertinente ante el
Funcionario Solicitante y Funcionario Autorizado.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01229/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

18.Efectuar, por escrito, las observaciones que estime pertinentes a los
informes de avance y demás documentos de aspectos técnicos que presente el
contratista.

19.Exigir al contratista el inicio, la ejecución y finalización de las
obligaciones técnicas a su cargo en las fechas pactadas (si las hubiere).

20.Controlar el cumplimiento de las obligaciones técnicas derivadas del Contrato
y el buen uso de los equipos, espacios físicos y materiales entregados por
ECOPETROL.

21.Llevar una relación de las novedades de índole técnico que ocurran en
desarrollo del Contrato y formular a quien corresponda las recomendaciones que
sean del caso.

22.Preparar y realizar la evaluación de desempeño del contratista en los
criterios técnicos y soportar el resultado obtenido, según el Procedimiento de
Gestión de contratistas o el documento que haga sus veces, y remitirla al Gestor
Administrativo para su consolidación.

23.Recomendar al Administrador del Contrato la aplicación de las sanciones
pactadas, en caso de incumplimiento de obligaciones de naturaleza técnica
derivadas del mismo (descuentos, compensaciones, cláusula penal de apremio) y
elaborar en estos casos, con el apoyo del Gestor Administrativo, los documentos
que el Administrador del Contrato tuviere que expedir para el efecto.

24.Recomendar de manera motivada al Administrador del Contrato la procedencia de
la suspensión parcial o total del Contrato.

25.Autorizar viajes a contratistas de acuerdo al Procedimiento de Viajes para
contratistas, previo control de uso racional de gastos rembolsables y conforme
al plan presentado por el contratista.

26.Advertir y recomendar acciones al Administrador del Contrato sobre
actividades que se requiera realizar para el logro del objeto del mismo, aun
cuando éstas no estén definidas en el Contrato.

27.Reportar discrepancias entre las cantidades recibidas y las cantidades
acordadas contractualmente.

28.Ingresar en el sistema de información que ECOPETROL disponga, las cantidades
recibidas durante la ejecución del Contrato u orden de compra.

29.Ejecutar los requerimientos de servicios de acuerdo a lo estipulado en el
proceso de compras y contratación.(Para contratos ANDE)

30.Realizar la solicitud del servicio u orden de despacho en el sistema que
ECOPETROL disponga, previa solicitud del Funcionario solicitante. (Para
contratos ANDE).

31.Asegurar suscripción y firma del Acta de Finalización del Contrato.

32.realizar seguimiento y control para el aseguramiento de la ejecución de los
compromisos presupuestales, de acuerdo a la calendarización aprobada en la
planeación anual del Contrato.

33.Elaborar de manera conjunta con la Gestoría Administrativa un informe mensual
de los hitos relevantes del Contrato para que el Administrador pueda dar
seguimiento documental al mismo.

34.Cumplir las recomendaciones del Administrador del Contrato, que no sean
contrarias a la ley y normatividad aplicable, para asegurar el cumplimiento del
Contrato.

35.Asegurar el cumplimiento de las obligaciones adquiridas por ECOPETROL con el
contratista.

36.Apoyar con la información que sea de contenido técnico la elaboración del
Acta de liquidación del Contrato o Convenio.

37.Analizar las peticiones, reclamaciones o solicitudes del Contratista
relacionados con aspectos técnicos derivados de la ejecución del Contrato y
presentar sus conclusiones a la Gestoría Administrativa y Administrador del
Contrato.

38.Las demás relacionadas con su rol y necesarias para asegurar el cumplimiento
del Contrato o Convenio.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01230/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

3.7.aGESTOR TÉCNICO HSE

 

El Gestor Técnico HSE es responsable de realizar la verificación en campo y
aseguramiento del control operacional de las actividades consignadas en los
planes y programas HSE, durante la ejecución y cierre del Contrato, en términos
de seguridad industrial, salud ocupacional y medio ambiente. Sus funciones
específicas son las siguientes:

 

1.Realizar el despliegue del modelo de gestión HSE/ASP de ECOPETROL a las firmas
contratistas.

2.Divulgar y asegurar el despliegue de las campañas corporativas en materia de
HSE.

3.Inscripción del personal para inducciones especificas en HSE.

4.Liderar la reunión de inicio del Contrato en materia de HSE, en la cual debe
participar la Gestoría Administrativa y representantes de la empresa
contratista. En esta reunión se debe asegurar la presentación del equipo de
trabajo, Documentos del Proceso de Selección, tiempos y Acta de compromisos
respecto de recomendaciones en la materia, estrategias de ejecución y
relacionamiento entre el negocio, Gestoría Administrativa y contratista.

5.Verificar en campo los avances de los programas y planes HSE presentados por
el contratista, así como la efectividad de los planes de acción y mejora de los
hallazgos producto de auditorías, inspecciones, visitas de seguridad,
investigación de incidentes, entre otros. Los hallazgos y desviaciones
identificadas en campo, deben ser notificadas a la Gestoría Administrativa HSE
para realizar las gestiones a que haya lugar y solicitar los planes de mejora al
contratista.

6.Verificar en campo la divulgación de los incidentes y lecciones aprendidas
presentadas, en especial las de la línea o negocio atendido.

7.Verificar en campo el cumplimiento legal en salud ocupacional y seguridad
industrial.

8.Realizar la inspección de los vehículos necesaria para el trámite de
autorización de ingreso a las instalaciones. El resultado de la inspección debe
ser enviado a la Gestoría Administrativa para completar y finalizar el tramite
de autorización del vehículo

9.Asegurar el cumplimiento de los estándares de ECOPETROL, así como la
divulgación de los mismos en caso de que se deroguen, modifiquen o emitan nuevos
documentos.

10.Asegurar la aplicación del procedimiento de Gestión de Fallas de Control e
Incidentes ECOPETROL-DHS-P-031 y/o sus modificaciones.

11.Realizar seguimiento al estado de los incidentes y fallas de control
reportados en la herramienta para la Gestión de Riesgos e Incidentes (GRI).

12.Mantener actualizada la información en la herramienta para la Gestión de
Riesgos e Incidentes (GRI) considerando la suministrada por la Gestoría
Administrativa HSE.

13.Evaluar la eficacia de las acciones correctivas resultantes de las
investigaciones de fallas de control e incidentes.

14.Proponer acciones preventivas y correctivas que lleven a la preservación de
la salud de los trabajadores, la conservación del medio ambiente, el
sostenimiento del negocio y la imagen de la empresa, con base en el análisis
estadístico de las fallas de control, incidentes y las no conformidades del
Sistema de Gestión HSE encontradas en las visitas de seguridad, inspecciones y
auditorias.

15.Definir y ejecutar un programa de visitas e inspecciones en campo, para el
seguimiento del control operativo de la gestión HSE de los contratistas.

16.Verificar el cumplimiento de las actividades propuestas en las Fichas del
Plan de Manejo Ambiental.

17.Asegurar el cumplimiento de los Actos Administrativos emitidos por las
Autoridades Ambientales.

18.Mantener actualizado el índice de cumplimiento legal ambiental ICLA y el
indicador LTO.

19.Realizar seguimiento y mantener actualizada la herramienta CAMI en materia de
licencias, permisos y otros actos administrativos.

20.Participar en la respuesta de los actos administrativos emitidos por las
Autoridades Ambientales y entes de Control.

21.Atender las visitas de las autoridades ambientales y entes de control.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01231/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

22.Realizar el informe de cumplimiento ambiental de acuerdo al Manual de
Seguimiento Ambiental de Proyectos y sus modificaciones

23.Solicitar a los contratistas la información requerida para la realización de
los Informes de Cumplimiento Ambiental (ICA).

24.Recopilar la información requerida para el reporte ambiental que se presenta
ante la Contraloría General de la República, establecida en los formatos
destinados para tal fin.

25.Mantener actualizada la información requerida para diligenciar el RUA
(Registro Único Ambiental del Sector de Hidrocarburos del IDEAM).

26.Mantener actualizada la información requerida para el GRI (Global Reporting
Iniciative).

27.Realizar la evaluación de desempeño HSE del contratista, en equipo con el
Gestor Administrativo.

28.Presentar los incumplimientos graves del contratista de conformidad con lo
señalado en el Procedimiento de Desempeño de Contratistas.

29.Asegurar, durante la ejecución y finalización del Contrato, el control de los
documentos técnicos que evidencian el cumplimiento de la gestión HSE de acuerdo
a lo definido en la siguiente normativa interna y /o sus modificaciones:



·Instructivo para Entrega de Informes y Trabajos de Grado al CIT

·Instructivo de Entrega de Información Técnica de la Vicepresidencia de
Transporte

·Guía para la Entrega de Información Técnica de Exploración y Producción

30.Las demás relacionadas con su rol y necesarias para asegurar el cumplimiento
del Contrato o Convenio.

 

3.8OTROS INTERLOCUTORES QUE APOYAN E IMPACTAN LA EJECUCION DE LOS CONTRATOS O
CONVENIOS

 

En algunas ocasiones, durante la ejecución de los contratos, el ejercicio del
rol de administración y gestión del Contrato, requerirá del soporte de las áreas
operativas, de asistencia técnica, asesoras y/o de servicio, con el fin de dar
solución a las problemáticas que puedan presentarse.

 

Será responsabilidad del Administrador, liderar las interrelaciones con los
funcionarios que manejan cada uno de los procesos en las mencionadas áreas, así
como de realizar una oportuna planeación, programación y notificación de los
requerimientos y entrega de información técnica y administrativa que sea
necesaria para solicitar conceptos o soporte de parte de ellas, de manera que el
apoyo pueda ser recibido con la oportunidad y calidad que requieren los
contratos o convenios.

 

Del mismo modo, los Jefes, Coordinadores, Líderes Funcionales, Profesionales y
demás miembros y colaboradores de las dependencias de apoyo a los contratos o
convenios, están en la obligación brindar el soporte requerido, siempre que el
mismo haga parte de sus funciones y competencias.

 

Algunas de las dependencias de apoyo que con su gestión impactan la ejecución de
los contratos son:

 

OPERACIONES Y MANTENIMIENTO: Revisión y aprobación de ATS para la ejecución de
obras o servicios contratados con niveles de riesgos altos “H” o muy altos “VH”,
gestión de permisos de trabajo para los trabajos a ejecutar por contratistas,
programación y maniobras operacionales y/o de mantenimiento para la entrega de
áreas físicas, plantas operativas o equipos sobre los cuales se ejecutarán los
trabajos contratados.

 

DHS: Apoyo y asesoría en la elaboración y revisión de los planes HSE y gestión
de riesgos de los contratos.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01232/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

SEGURIDAD FISICA: Verificación documental, aprobación y emisión de credenciales
de acuerdo con normas, directrices y políticas para el ingreso de personas,
vehículos, materiales, equipos y herramientas para la ejecución de los trabajos
contratados.

 

CONFIABILIDAD: Verificar, asesorar y vigilar por el cumplimiento de normas y
estándares técnicos establecidos en los contratos, revisión y aprobación de
planos, revisar el cumplimiento de la calidad de las obras mediante la
validación de los resultados de los ensayos no destructivos END, etc.

 

GESTION INTEGRAL DE RIESGOS OPERACIONALES: Aseguramiento en el cumplimiento de
las políticas y procedimientos de HSEQ establecidas en la organización y la
adecuada disposición de residuos sólidos y líquidos y el adecuado manejo de las
sustancias químicas. Prestar apoyo en la gestión de riesgos de los contratos.

 

PROYECTOS: Asegurar la correcta y oportuna integración y programación de
trabajos a ejecutar por proyectos gerenciados por ECOPETROL y por contratistas
cuando estos puedan tener interferencias ya sea por su ejecución en simultáneo o
en serie o por requerir de los mismos espacios físicos y recursos.

 

VTH: Acompañamiento y Asesoría a las Gestorías y Administrador del Contrato en
la situaciones de alteración de clima laboral que afecten la ejecución de los
contratos.

 

3.9TRABAJO COORDINADO ENTRE LAS GESTORIAS:

 

Dado que las Gestorías están al servicio del Contrato, estás deberán asegurar su
trabajo coordinado de manera que deberán asegurar su intervención conjunta en la
toma de decisiones que involucren aspectos técnicos y administrativos. Las
posiciones de las Gestorías deberán soportarse en hechos y datos reales,
coherentes, y encontrarse debidamente argumentadas.

 

En el evento de existir diferencias de criterios entre las Gestorías, las mismas
deberán conciliar sus posiciones y entregar un único concepto al Administrador.
De ser insuperables las diferencias de criterio, ambas deberán manifestarlo por
escrito al Administrador, soportando debidamente sus posiciones, y la decisión
final corresponderá al Administrador.

 

Las Gestorías, en su condición de subordinadas funcionales del Administrador del
Contrato, deberán apoyar en todo momento su labor.

 

3.10ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS DE ANTICIPACIÓN DE LA DEMANDA

 

Teniendo en cuenta la particularidad de los contratos ANDE y dependiendo de la
complejidad de los mismos, se podrá establecer un esquema propio de
administración y gestión de contratos, el cual se describe a continuación:

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01233/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

3.10.aCONTRATOS DE ANTICIPACIÓN DE LA DEMANDA DE BIENES

 

3.10.a.1.CONTRATOS DE BIENES PARA ENTREGA NACIONAL (GASTOS)

 

3.10.a.1.1.FUNCIONES DEL ADMINISTRADOR

 

El Administrador operará de manera centralizada y será designado por la DSC,
ejecutará las funciones contempladas en el numeral 3.5.a, del presente documento
-excepto lo concerniente a la ordenación y/o aprobación de pagos- y las
funciones que se indican a continuación:

 

1.Realizar seguimiento de la ejecución presupuestal del Contrato considerando el
valor proyectado y las tendencias de consumo conforme a la información que se
haya recibido de la Unidad de Compras y Contratación de la DSC. Esta actividad
se realizará con base en la información sobrejecución y pagos.

2.Verificar, cuando haya lugar, que la fórmula de reajuste de precios pactada en
el Contrato se aplique oportuna y correctamente (para la suscripción del Acta de
ajuste correspondiente).

3.Exigir al contratista la presentación de los documentos soporte de pago del
reajuste, previo a su reconocimiento y desembolso por parte de ECOPETROL, en
caso de que éste tenga carácter retroactivo.

 

3.10.a.1.2.FUNCIONES DEL GESTOR ADMINISTRATIVO

 

El Gestor Administrativo designado, operará de manera centralizada y ejecutará
las funciones contempladas en el numeral 3.5.b, del presente documento que le
apliquen, además de las contempladas en el Instructivo para el Seguimiento de
Pedidos a Proveedores Nacionales, asegurando lo siguiente:

 

1.Seguimiento a las entregas de las órdenes de despacho.

2.Seguimiento a los recibos en las bodegas y/o lugares de entrega pactados en el
Contrato.

3.Seguimiento a la facturación de los proveedores y los respectivos pagos previo
el cumplimiento de los requisitos contractuales aplicable para ello.

4.Seguimiento y verificación del cumplimiento de obligaciones contractuales del
Contratista.

5.Proveer información al proveedor de los recibos de materiales, para
facturación.

6.Manejo de discrepancias con el proveedor según lo establecido en el
Instructivo para la Gestión de Discrepancias y Devoluciones.

7.Gestión para la aplicación de sanciones y atención de reclamaciones.

8.Efectuar los registros a que hubiere lugar en el Sistema de Información de
Contratación.

9.Apoyar al Administrador en el seguimiento de la ejecución presupuestal del
Contrato e informarle periódicamente sobre el valor proyectado y sus tendencias.
Esta actividad la realizará con base en la información sobrejecución y pagos.

10.Apoyar al Administrador en la verificación, cuando haya lugar, para que la
fórmula de reajuste pactada en el Contrato se aplique oportuna y correctamente;
además de realizar el Acta de ajuste correspondiente.

 

3.10.a.1.3.FUNCIONES DEL GESTOR TÉCNICO

 

El Gestor Técnico para compras de Gastos, es el funcionario de recibo de
materiales en las diferentes bodegas de ECOPETROL o, en su defecto, el usuario
que reciba el material en el lugar de entrega acordado. Se debe tener presente,
que con el recibo e ingreso del material en el sistema, se genera
automáticamente la liberación del pago de dicho material, es decir, no existe
una liberación de la factura por parte del Administrador ni una entrada de
mercancías por parte del Funcionario del Gestor Administrativo y por lo tanto,
el Gestor Técnico es responsable de la veracidad del recibo de materiales para
su pago.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01234/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

El Gestor Técnico operará de manera descentralizada y ejecutará las funciones
contempladas en el numeral 3.7 del presente documento que le apliquen, además de
las funciones que se indican a continuación:

 

1.Dar recibo e ingreso de los materiales en el sistema de información habilitado
para tal fin.

2.Generar las discrepancias según lo establecido en el Instructivo para la
Gestión de Discrepancias y Devoluciones.

 

3.10.a.2.CONTRATOS DE BIENES DE PROYECTOS

 

Los roles de Administrador y Gestor Administrativo para bienes destinados a
proyectos ejercerán las mismas funciones que los correspondientes a los
funcionarios de compras para gastos. Sin embargo el rol del Gestor Técnico para
estas compras será ejercido por el Funcionario de Seguimiento designado por el
Funcionario Solicitante del proyecto.

 

El Gestor Técnico operará de manera descentralizada y ejecutará las funciones
contempladas en el numeral 3.7 del presente documento que le apliquen, además de
las funciones que se indican a continuación:

 

1.Dar recibo e ingreso de los materiales en el sistema de información habilitado
para tal fin.

2.Generar las discrepancias según lo establecido en el Instructivo para la
Gestión de Discrepancias y Devoluciones.

 

3.10.a.3.CONTRATOS DE BIENES CON ENTREGA EN EL EXTERIOR

 

Además de los roles y funciones descritas en el inciso anterior, para el caso de
contratos de anticipación de la demanda con entrega de los bienes en el
exterior, además del Administrador del Contrato que es uno solo a nivel
nacional, de la Gestoría Técnica y de la Gestoría Administrativa si así se
hubiese diseñado la estrategia; existe un rol adicional que soporta la correcta
ejecución del Contrato, correspondiente al Funcionario de Aseguramiento de
Importaciones, cuyas funciones se establecen en el Instructivo para
Aseguramiento y Control de Importaciones de Materiales o Equipos y que deberá
reportar a quien hace las veces de Gestor Técnico quien ejerce la función de
verificación de recibo del bien en este tipo de Contrato.

 

3.10.bCONTRATOS DE ANTICIPACIÓN DE LA DEMANDA DE SERVICIOS.

 

3.10.b.1.INTERVENCIÓN DEL FUNCIONARIO SOLICITANTE DE LA ORDEN DE SERVICIO.

 

Dado que se trata de contratos transversales, planeados y tramitados por la DSC
con los negocios para distintas áreas de ECOPETROL; el uso de los mismos se
materializa a través de las diferentes áreas o negocios quienes a través del
Funcionario Solicitante (según el Manual de delegaciones de autoridad) aprueba
la solicitud del bien o servicio (orden de servicio u orden de despacho) en la
herramienta habilitada por la Unidad de Compras y Contratación de la DSC
generada por los funcionarios de su dependencia, la cual se convierte en una
orden de despacho para los servicios. Este mismo Funcionario será quien aprobará
la factura que se derive de la ejecución de dicha orden.

 

El Funcionario Solicitante además de activar el Contrato de ANDE a través de las
ordenes de despacho, de acuerdo con su necesidad, designará al Funcionario de
seguimiento del Negocio, que hará las veces de verificador de la prestación y
procedencia de pago, es decir a quien le reportará el cumplimiento efectivo de
la orden de despacho o servicio para su pago sin perjuicio de las funciones de
la Gestoría Técnica y administrativa y del Administrador del Contrato ya que
estos últimos tienen el conocimiento general del Contrato.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01235/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

El funcionario Solicitante deberá:

 

1.Aprobar en el Sistema de Compras y Contratación vigente, las órdenes de
servicio generadas a raíz de las solicitudes realizadas por los funcionarios de
su dependencia. Al realizar la aprobación, es responsable por el adecuado manejo
de los recursos y documentos presupuestales que se imputan dentro de la orden de
despacho.

2.Aprobar en la herramienta los pagos a que haya lugar con ocasión de la
ejecución y terminación de la orden de servicio, o de documentos suscritos en
desarrollo de estas actividades.

 

3.10.b.2.FUNCIONES DEL ADMINISTRADOR

 

El Administrador designado desde la FCC, conforme al Modelo de Administración de
contratos y correspondiente a la DSC, operará de manera centralizada y ejecutará
las funciones contempladas en el numeral 3.5.a. del presente documento -excepto
lo concerniente a la ordenación y/o aprobación de pagos- que corresponderá a los
Funcionarios Solicitantes, quienes podrán solicitar la orden de servicio y en
consecuencia autorizar el pago una vez recibido a satisfacción el servicio
solicitado; el funcionario de seguimiento del Negocio a través de las Gestorías
puestas al servicio del Contrato notificará al Administrador del Contrato el
comportamiento del contratista en la respectiva orden de servicio.

 

Además de las funciones del numeral 3.5.a, el Administrador de los contratos
ANDE, ejercerá las siguientes funciones:

 

1.Realizar seguimiento de la ejecución presupuestal del Contrato considerando el
valor proyectado y las tendencias de consumo, que se advirtieron desde la
planeación del Contrato y que debieron ser entregadas al Administrador del
Contrato junto con el expediente del Contrato a administrar. Esta actividad se
realizará con base en la información sobrejecución y pagos y la información del
Contrato entregada por la UCN.

2.Verificar, cuando haya lugar, que la fórmula de reajuste pactada en el
Contrato se aplique oportuna y correctamente (para la suscripción del Acta de
ajuste correspondiente).

3.Exigir al contratista la presentación de los documentos soporte de pago del
reajuste, previo a su reconocimiento y desembolso por parte de ECOPETROL, en
caso de que éste tenga carácter retroactivo.

 

3.10.b.3.FUNCIONES DEL GESTOR ADMINISTRATIVO

 

El Gestor Administrativo ejecutará las funciones contempladas en el numeral
3.5.b del presente documento, asegurando una correcta ejecución contractual y de
manera especifica las siguientes:

 

1.Seguimiento a las entregas y cumplimiento de las órdenes de servicio.

2.Seguimiento a la facturación de los contratistas y los respectivos pagos.

3.Gestión para la aplicación de sanciones y atención de reclamaciones.

4.Efectuar los registros a que hubiere lugar en el Sistema de Información de
Contratación.

5.Apoyar al Administrador en el seguimiento de la ejecución presupuestal del
Contrato e informarle periódicamente sobre el valor proyectado y sus tendencias.
Esta actividad la realizará con base en la información sobrejecución y pagos.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01236/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

6.Apoyar al Administrador en la verificación, cuando haya lugar, para que la
fórmula de reajuste pactada en el Contrato se aplique oportuna y correctamente;
además de realizar el Acta de ajuste correspondiente.

7.Apoyar al Administrador del Contrato en el seguimiento de la ejecución
presupuestal del Contrato e informarle periódicamente sobre el valor proyectado,
consumos y sus tendencias. Esta actividad la realizará con base en la
información sobrejecución y pagos. En los casos en que se realice gestión
administrativa de varios contratos, entregar la información general y
consolidada por cada Administrador.

 

3.10.b.4.FUNCIONES DEL GESTOR TÉCNICO Y DEL FUNCIONARIO DE SEGUIMIENTO DEL
NEGOCIO

 

El Gestor Técnico del Contrato de ANDE sea funcionario de ECOPETROL o
Contratista asignado ejecutará las funciones contempladas en el numeral 3.7 del
presente documento que le apliquen, y es único para todas las ordenes que se
deriven del Contrato.

 

El Funcionario de Seguimiento del Negocio, tendrá las funciones señaladas en el
numeral 2 “DEFINICIONES” de la presente Guía.

 

El Funcionario de Seguimiento del Negocio, operará de manera descentralizada,
pero reportará al Administrador del Contrato el recibo del servicio requerido y
el pago del mismo por parte del Funcionario Solicitante

 

NOTA: Dado que los contratos de ANDE para servicios, se encuentran en etapa de
implementación y estabilización, lo reglado en la presente Guía aplica
únicamente para aquellos contratos que bajo esta modalidad sean suscritos a
partir de la publicación de esta Guía; los demás contratos ANDE que se
estructuraron para servicios continuarán rigiéndose bajo la versión 5 de la Guía
para la Administración y Gestión de contratos y convenios.

 

3.11GESTIÓN DE CONTRATOS DE MENOR COMPLEJIDAD O UBICADOS EN LOS CUADRANTES
NECESARIO O CONSUMIBLES SEÑALADOS POR DEA COMO OBJETO DE UNICA GESTORIA

 

La administración de contratos de menor complejidad o señalados por DEA como
objeto de única Gestoría, así como aquellos de cuantía inferior a cien salarios
mínimos legales mensuales (100 S.M.L.M.) se realiza conforme a las reglas
consignadas en este documento.

 

Dado que en estos contratos se determina la existencia de un único Gestor que
evalúa tanto los aspectos técnicos como los aspectos administrativos, el
seguimiento debe además de dar cumplimiento a los elementos mencionados en el
capítulo 4 de la presente Guía, de manera especifica:

 

i)asegurar el cumplimiento oportuno y correcto del objeto del Contrato,

ii)la entrega del bien o servicio en las condiciones pactadas.

iii)El cumplimiento de la normativa en materia HSE, DOCUMENTAL, JURIDICA,
FINANCIERA, etc., según aplique al objeto del Contrato.

iv)El cumplimiento de procedimientos internos en aspectos contractuales.

v)la causación y pago al contratista por el bien o servicio suministrado.

vi)La oportuna evaluación de desempeño

vii)las demás propias de la Gestoría de los contratos conforme a lo señalado en
esta Guía.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01237/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

Por su parte el Administrador debe velar por el correcto desarrollo del Contrato
no sólo técnica sino administrativamente, y debe realizar el seguimiento
necesario al grupo de contratos de ésta naturaleza para asegurar no sólo el pago
sino también su adecuado cierre, conforme a lo aplicable señalado en esta Guía.

 

En materia de servicios públicos la gestión administrativa refiere al
aseguramiento del pago oportuno de acuerdo a las fechas estipuladas por la
entidad prestadora del servicio (acueducto, energía, celulares, teléfono,
televisión y aseo), haciendo un seguimiento continúo al consumo e informará
sobre variaciones importantes en el mismo.

 

3.12ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS CUANDO ECOPETROL ACTUA COMO
CONTRATISTA

 

En su condición de contratista, ECOPETROL podrá implementar el rol de
administración de contratos, el cual tendrá, entre otras, las siguientes
funciones:

 

1.Diseñar un plan de seguimiento con objetivos claros que permitan evidenciar
resultados durante el plazo establecido para el Contrato.

2.Suscribir el Acta de Inicio.

3.Aprobar la facturación y verificar el recibo de los pagos a que haya lugar con
ocasión de la celebración, ejecución, terminación o liquidación del Contrato, o
de documentos suscritos en desarrollo de estas actividades. Así mismo, aprobar
el cobro de gastos rembolsables acatando los procedimientos previstos en el
Contrato o los establecidos en la Empresa para el reconocimiento de aquellos.

4.Verificar el cumplimiento de las obligaciones tributarias a que hubiere lugar.

5.Monitorear las variables críticas de los contratos a su cargo e informar a los
funcionarios competentes para el logro de soluciones dirigidas a evitar
conflictos contractuales.

6.Elaborar el informe de seguimiento mensual: Registra el avance y demás
aspectos relevantes del desarrollo de contratos cuyo plazo de ejecución fuere
superior a tres (3) meses.

7.Realizar Acta de avance.

8.Realizar seguimiento continuo a los costos contractuales.

9.Autorizar la suspensión parcial o total del Contrato mediante la suscripción
con la Contratante del documento pertinente en nombre y representación de
ECOPETROL, e informar de este hecho al Funcionario Autorizado. Desaparecidas las
causas de la suspensión, suscribir la respectiva Acta de reiniciación.

10.Monitorear gastos de viaje autorizados y garantizar el adecuado uso de los
recursos asignados para este efecto.

11.Terminada la ejecución del Contrato, elaborar y presentar al Funcionario
Autorizado un informe final que contenga todos los aspectos relevantes de la
ejecución del mismo.

12.Realizar la liquidación final del Contrato o designar a quien deba
efectuarla, y aprobar dicha liquidación, suscribiendo el documento que la
contenga.

13.Conformar y/o actualizar el expediente del Contrato.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01238/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

La gestión administrativa y la gestión técnica cumplen roles similares a los ya
mencionados en ésta Guía. Será responsabilidad de quién realice la planeación
del Contrato, definir que roles de la gestión administrativa serán necesarios
para asegurar la correcta ejecución contractual, sin embargo, la administración
y gestión técnica siempre serán aplicables.

 

3.13PROCEDIMIENTO ESTANDARIZADO PARA EL MANEJO DE NO CONFORMIDADES E
INCUMPLIMIENTOS CONTRACTUALES

 

Éste capítulo refiere a la definición de un procedimiento estandarizado para que
Administradores, Gestores Técnicos y Gestores Administrativos procedan de igual
manera ante incumplimientos detectados durante la ejecución de los contratos.

 

En caso de que un Administrador, Gestor Técnico o Gestor Administrativo
evidencien un incumplimiento contractual deben:

 

1.El Gestor Técnico y/o Gestor Administrativo que tenga conocimiento del mismo,
deberá comunicarlo de inmediato al Administrador.

2.El Administrador debe establecer las acciones a adoptar frente al
incumplimiento, teniendo en cuenta, entre otros aspectos, la gravedad o
severidad, la afectación a ECOPETROL, a bienes o a otros involucrados, la
reincidencia.

3.Diseñar con el contratista un plan de manejo del incumplimiento dentro de un
plazo determinado si la criticidad de aquel lo amerita.

4.Si el incumplimiento persiste, la Gestoría Administrativa, quien debe tenerlo
documentado, comunicará la alarma a los niveles competentes para su
involucramiento y conocimiento.

5.Si el incumplimiento es catalogado como MUY ALTO o ALTO, el Administrador debe
comunicarlo de inmediato al Funcionario Autorizado, definir la aplicación de las
cláusulas sancionatorias y/o recomendar la terminación anticipada del Contrato
y/o establecer, con el acompañamiento del área jurídica, la acción a
implementar. Es función del Gestor Jurídico de la gestión administrativa, apoyar
al Administrador durante todo el trámite de detección y cierre del
incumplimiento.

6.Si el incumplimiento es catalogado como MEDIO, se debe levantar una NO
CONFORMIDAD al contratista y establecer un plan de acción inmediato para
subsanarlo. Si el incumplimiento persiste (sobre el mismo hecho), se debe
levantar una SEGUNDA NO CONFORMIDAD con igual procedimiento. Si luego de la
segunda NO CONFORMIDAD continúa el incumplimiento, se debe proceder de acuerdo
al numeral anterior.

7.Si el incumplimiento es catalogado como BAJO, se debe establecer y comunicar
al contratista un plan de manejo con fechas específicas hasta el cierre de éste.
De mantenerse el incumplimiento, se dará el tratamiento indicado en el numeral
anterior.

 

3.14MANEJO DE LAS COMUNICACIÓN E INFORMACIÓN ENTRE ADMINISTRADOR, GESTIÓN
ADMINISTRATIVA Y GESTIÓN TÉCNICA

 

La gestión administrativa será la responsable de asegurar la recepción, control
y envío de las comunicaciones referentes a la ejecución del Contrato, que
circulen entre la Gestoría Técnica, el Administrador y la Gestoría
Administrativa. Lo anterior incluye direccionarlas y asegurar su atención y
respuesta oportuna, y su archivo.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01239/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

No obstante lo anterior, el Gestor Técnico deberá asegurarse de que en el
expediente del Contrato en custodia de la Gestoría Administrativa, quede copia
física de todas las comunicaciones de carácter técnico expedidas, para
garantizar la trazabilidad de sus acciones realizadas durante la ejecución.

 

En relación con las comunicaciones que deba expedir el Administrador al
Contratista en ejercicio de su rol, el Gestor Técnico o Administrativo, según
corresponda, se encargará de proyectarlas. El archivo en el expediente del
Contrato, según las normas de gestión documental que se señalan a continuación,
corresponderá a la Gestoría Administrativa.

 

Para la distribución de las comunicaciones tanto técnicas como administrativas
se hará uso del Instructivo para el Manejo de Comunicaciones Oficiales, el cual
especifica el procedimiento para el flujo de las comunicaciones tanto internas
como externas entre ambas Gestorías

 

Para la recepción y entrega de documentos a los Gestores Integrales de
Información, se hará uso del formato Relación de Entrega de Documentos para
Archivo.

 

La Gestoría Administrativa apoyará la elaboración de las comunicaciones
establecidas en la lista de chequeo como propias de la etapa de ejecución.

 

La documentación recibida y custodiada por la Gestoría Administrativa de
contratos, se organizará de acuerdo con lo establecido en materia de Gestión
Documental, en el Sistema de Gestión Integral, por parte de ECOPETROL. La
organización cronológica se hará con base en la fecha del trámite del documento
(fechas de radicado, de recibido y enviado respectivamente, y fechas de trámite
para los documentos externos). Teniendo en cuenta que se trata de expedientes de
riesgo, la foliación se hará de manera inmediata. La Dirección de Servicios
Compartidos - DSC podrá establecer los periodos en los que se harán entregas
parciales de la documentación al archivo de gestión de ECOPETROL, de acuerdo a
los niveles de consulta de la información a su cargo y criticidad del Contrato.

 

La información que se reciba en medio físico será totalmente digitalizada,
registrada en los cuadros de control y archivada en el respectivo expediente
contractual y en la Herramienta Corporativa P8.

 

Las versiones finales de los documentos clasificados como Información Técnica,
se entregarán al CIT por parte de la Gestoría Técnica, de acuerdo con lo
establecido en el Procedimiento para la Entrega de Documentación al CIT. De las
versiones preliminares se guardará copia física en custodia por parte de los
Gestores Técnicos, mientras se surten las etapas propias del Contrato y copia
electrónica en un repositorio temporal, por parte de la Gestoría Administrativa.

 

Los Gestores Técnicos y Administrativos tienen la responsabilidad de realizar
consultas periódicas de la información publicada en el repositorio oficial, con
el fin de mantener la trazabilidad de las acciones realizadas durante la
ejecución del Contrato.

 

3.15.DISPOSICIONES COMUNES A LA GESTORÍA DE CONTRATOS

 

El Estatuto Anticorrupción contenido en la Ley 1474 de 2011, norma de orden
público de obligatorio cumplimiento, establece responsabilidades en relación con
la supervisión e interventoría contractual.

 

En el caso de ECOPETROL, la Supervisión equivale a la Gestión Administrativa
desarrollada a través del Centro de Servicios Compartidos y a la Gestión Técnica
realizada por el personal de planta o nómina; la Interventoría equivale a la
Gestión Técnica contratada mediante contratos de consultoría sustentados en la
necesidad de un conocimiento especializado.

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01240/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

3.15. a. DEBERES Y RESPONSABILIDADES DE LAS GESTORÍAS

 

Conforme la Ley 1474 de 2011, las gestorías están facultadas para solicitar
informes, aclaraciones y explicaciones sobre cualquier aspecto relacionado con
la ejecución del contrato.

En materia de responsabilidad, las gestorías tienen obligaciones establecidas
por Ley, dentro de las cuales destacamos las siguientes:

 

1.Mantener informado al Administrador del contrato y/o Funcionario Autorizado,
sobre hechos o circunstancias que puedan constituir actos de corrupción;
situaciones que puedan poner o pongan en riesgo el cumplimiento del contrato;
incumplimientos contractuales.

2.Exigir la calidad de los bienes y servicios contratados.

3.Abstenerse de certificar como recibidos a satisfacción trabajos, servicios o
bienes que no han sido ejecutados o recibidos a cabalidad.

 

Sin perjuicio de otras reglas previstas en el Código Disciplinario Único, el
incumplimiento de las obligaciones contenidas en el Estatuto Anticorrupción se
califica como falta disciplinaria gravísima atribuible al Gestor. La
responsabilidad disciplinaria de las personas jurídicas se exige del
representante legal o de los miembros de la Junta Directiva.

 

Adicionalmente, en lo que respecta a la Gestoría Técnica, la Ley prevé
expresamente que el incumplimiento de las obligaciones antes relacionadas, le
genera inhabilidad para contratar con el Estado, por el término de cinco (5)
años.

 

Si el Gestor Técnico no informare oportunamente a Ecopetrol de un posible
incumplimiento de obligaciones del contrato objeto de gestoría, será
solidariamente responsable con el Contratista por los perjuicios que se
ocasionen a la Organización.

 

RELACIÓN DE VERSIONES

 



Documento Anterior   Versión Fecha Antiguo Código y Título Cambios      
ECP-UCN-G-001 Actualización de la Guía. Inclusión de capitulo       GUIA PARA LA
de anticipación de demanda, procedimiento   5 31/10/2011 ADMINISTRACIÓN Y para
manejo de incumplimientos, manejo de       GESTIÓN DE CONTRATOS contratos de
menor cuantía, manejo de         comunicaciones, alcance del procedimiento      
  cuando ECOPETROL actúa como contratista.   Documento Nuevo   Versión Fecha
Cambios   1 29/11/2012 Adecuación de roles y responsabilidades en servicio al
Administrador del  Contrato, establecimiento de contratos con única Gestoría
conforme a la matriz de ejecución, actualización conforme a ajustes de normativa
en directrices aplicables a la función de Gestoría, actualización conforme al
Manual de Delegaciones de Autoridad y al modelo de Administración de Contratos.
 



 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01241/42

 

 

[tlogo.jpg]

GUIA PARA LA ADMINISTRACIÓN Y GESTIÓN DE CONTRATOS Y

CONVENIOS

GESTION DE ABASTECIMIENTO

DIRECCIÓN ESTRATÉGICA DE ABASTECIMIENTO

GAB-G-001

Elaborado

29/11/2012

Versión: 1

 

Para mayor información sobre este documento dirigirse a quien lo elaboró, en
nombre de la dependencia responsable: Elaboró: Daisy Sahir Navas Guzman
Teléfono: 44214 Buzón: daisy.navas@ECOPETROL.com.co Dependencia: Dirección
Estratégica de Abastecimiento.

 

Revisó   Aprobó       /s/ ZENIA MILENA ARCINIEGAS   /s/ JAIME A. PINEDA DURAN
ZENIA MILENA ARCINIEGAS   JAIME A. PINEDA DURAN Directora Asuntos juridico
Contracuales (e)   Director Estratégico de Abestecimiento

 



 

Todos los derechos reservados para ECOPETROL S.A. Ninguna reproducción total o
parcial, copia, transmisión, presentación o divulgación bajo cualquier forma o
medio físico, digital, u otro conocido o por conocer, podrá ser realizada sin el
permiso previo y escrito del representante legal de ECOPETROL S.A.; salvo las
excepciones consignadas en las leyes vigentes de derechos de autor.

 

Plantilla 01242/42

 

 

ANEXO No. 7

 



[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

CONDICIONES GENERALES PARA LA COMPRA DE MATERIAS PRIMAS (CRUDO)

 

Las presentes son las Condiciones Generales del Contrato de Compraventa de
Crudo. El Contrato se regirá por lo dispuesto en las presentes condiciones, así
como en lo dispuesto en las Condiciones Particulares. Las Condiciones
Particulares primarán sobre las presentes Condiciones Generales y, por tanto,
todo aquello específicamente previsto en las Condiciones Particulares, se
preferirá a lo establecido en estas Condiciones Generales.

 

CONSIDERACIONES GENERALES:

 

1.Que EL VENDEDOR se dedica, entre otras actividades, a la exploración,
explotación y comercialización de hidrocarburos y productos derivados de estos ó
relacionados con estos.

 

2.Que EL COMPRADOR ha elaborado el presente Contrato y lo ha puesto a
disposición de EL VENDEDOR, quien ha tenido la oportunidad de efectuar los
análisis necesarios y suficientes (incluyendo pero sin limitarse a aspectos
financieros, económicos, comerciales, legales, tributarios, operativos,
técnicos) para comprender sus términos y condiciones, su alcance y las
implicaciones que se derivan del mismo.

 

3.Que las Partes celebran el presente Contrato, cuyos términos y condiciones son
comprendidos, entendidos y aceptados integralmente por ambas Partes.

 

4.Que previamente a la suscripción del presente Contrato, EL COMPRADOR envió a
EL VENDEDOR un borrador del presente Contrato para que EL VENDEDOR lo estudiara
y presentara sus comentarios e inquietudes; por lo anterior, las Partes dejan
expresa constancia de que el presente Contrato es un acuerdo de voluntades entre
ellas.

 

5.Que para efectos de la suscripción de este Contrato EL COMPRADOR verificó
previamente en el Boletín de Responsables Fiscales elaborado y publicado por la
Contraloría General de la República, que EL VENDEDOR no aparece relacionado en
dicho boletín como una de las personas a quienes se les haya dictado fallo con
responsabilidad fiscal en firme y no han satisfecho la obligación contenida en
aquél. De la misma manera, EL COMPRADOR implementó los mecanismos de control en
relación con la prevención del lavado de activos y desarrolló los instrumentos
para la adecuada aplicación de los mismos, en cumplimiento de la Política de
Prevención del Lavado de Activos y de la Financiación del Terrorismo.

 

6.Que EL COMPRADOR en su presupuesto de gastos, cuenta con la respectiva
disponibilidad presupuestal para la ejecución del Contrato de que trata este
documento.

 

7.Que de conformidad con la previsión del Manual de Contratación de ECOPETROL
S.A. y analizadas la naturaleza y la forma de ejecución de las prestaciones a
cargo de las Partes con ocasión del presente Contrato, el Funcionario Autorizado
ha calificado el riesgo como bajo, y en consecuencia se prescinde de exigir
garantía a EL VENDEDOR.

 

8.Que en atención a la planeación contractual realizada, se consultó la
Coordinación de Asesoría y Gestión Tributaria de ECOPETROL S.A., con el objeto
de evitar cualquier riesgo tributario que se generara para la Empresa como
consecuencia de la celebración y ejecución del presente Contrato.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 1 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

9.Que EL COMPRADOR verificó el cumplimiento de las obligaciones para con el
sistema de seguridad social por parte del VENDEDOR, mediante certificado
suscrito por el revisor fiscal del VENDEDOR.

 

10.Que previo a la suscripción del presente contrato, la Gerencia de Planeación
y Suministro implementó los mecanismos de control en relación con la prevención
del lavado de activos y el financiamiento del terrorismo y desarrolló los
instrumentos para la adecuada aplicación de los mismos en lo que corresponde a
dicha etapa del proceso relacionado con el grupo de interés “clientes”, dando
así cumplimiento a los lineamientos y procedimientos previstos en el SARLAFT de
ECOPETROL S.A..

 

Atendiendo a las anteriores Consideraciones, las Partes han acordado suscribir
el presente acuerdo de voluntades, contenido en las siguientes cláusulas:

 

CLÁUSULA PRIMERA: DEFINICIONES.

 

Para los propósitos de este Contrato se adoptan las siguientes definiciones,
tanto en singular como en plural. Todos los términos no definidos en este
Contrato, tendrán el significado establecido en la regulación vigente:

 

1.Anexo: Documento que hace parte integral del presente Contrato, y que por lo
tanto, se encuentra sujeto a todos los términos y condiciones que resulten
aplicables al mismo, especialmente su modificación, adición, terminación y
cesión.

 

2.Barril: Equivale a ciento cincuenta y ocho coma novecientos ochenta y ocho
(158,988) litros.

 

3.Contrato: Es el presente acuerdo de voluntades, que incluye tanto las
presentes Condiciones Generales, como las Condiciones Particulares, con sus
respectivos Anexos.

 

4.Día: Se entenderá día calendario cuando no se disponga en forma expresa que es
hábil en la República de Colombia.

 

5.Dólar y US$: Es la moneda legal de los Estados Unidos de América.

 

6.Mes: Es un período que comienza a las 0:00 horas del primer Día de cualquier
mes calendario y que termina a las 24:00 horas del último Día de ese mismo mes.

 

7.Parte o Partes: Es EL VENDEDOR y EL COMPRADOR individualmente considerado, y
EL VENDEDOR y EL COMPRADOR considerados de manera conjunta, respectivamente.

 

8.Peso Colombiano: Es la moneda legal de la República de Colombia.

 

9.Plazo de Ejecución del Contrato: Es el término que sigue al perfeccionamiento
del contrato y cumplimiento de los requisitos de ejecución que apliquen conforme
a las normas corporativas de EL COMPRADOR. Y que culmina en la fecha de
terminación de las Obligaciones de Entrega de crudo o Producto establecidas en
el numeral III de las Condiciones Particulares.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 2 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

10.Punto de Entrega: Es el punto o los puntos en los cuales EL VENDEDOR
entregará el Crudo a EL COMPRADOR, de conformidad con lo establecido en numeral
VI de las Condiciones Particulares.

 

11.Tasa de Cambio o TRM: Es la tasa de cambio representativa del mercado
reportada en la página de la Superintendencia Financiera de Colombia,
correspondiente a la TRM promedio del mes de las entregas.

 

CLÁUSULA SEGUNDA: OBJETO.

 

EL COMPRADOR se obliga a adquirir las cantidades de crudo propiedad de EL
VENDEDOR producido en el(los) campo(s) definido(s) en las Condiciones
Particulares, y EL VENDEDOR por su parte se obliga a vender y entregar las
cantidades de crudo de su propiedad, producido en el(los) campo(s) indicado(s)
en las Condiciones Particulares. Este Contrato no incluye el volumen de crudo
por concepto de regalías.

 

PARÁGRAFO PRIMERO: DESTINACIÓN DEL CRUDO. EL COMPRADOR podrá destinar el crudo
adquirido a la exportación o a la refinación en el país. El destino del crudo
será definido en las Condiciones Particulares.

 

CLÁUSULA TERCERA: PRECIO.

 

3.1 El precio a pagar por el crudo puesto en el(los) Punto(s) de Entrega
indicado(s) en las Condiciones Particulares, se establecerá con los distintos
componentes que hacen parte de la(s) fórmula(s) y se definira el numeral IV de
las Condiciones Particulares.

 

3.2 El precio determinado mediante la fórmula consignada en las Condiciones
Particulares comprende los diferentes costos de transporte, manejo, medición e
impuestos de transporte a cargo de EL VENDEDOR que se causen hasta la entrega de
los crudos objeto de este Contrato en el(los) Punto(s) de Entrega; por lo tanto
EL COMPRADOR no hará reconocimiento alguno adicional por los anteriores
conceptos.

 

3.3 Cuando las Partes acuerden Punto(s) de Entrega diferente(s) a el(los)
establecido(s) en las Condiciones Particulares, la fórmula de precio será
modificada en el ítem que corresponda.

 

3.4 Los costos de recibo y fiscalización en el caso de las estaciones que se
pacte entre las Partes y que no sean operadas por ECOPETROL S.A., serán
reconocidos directamente por EL VENDEDOR a la compañía operadora respectiva. EL
COMPRADOR no hará reconocimiento alguno adicional por tales conceptos.

 

3.5 RENEGOCIACIÓN DE PRECIOS. Cualquiera de las Partes podrá solicitar una
revisión del precio establecido en la presente cláusula siempre que se presente
cualquiera de los siguientes eventos:

 

a) Un cambio de más o menos dos (2) grados API en la calidad del petróleo crudo
producido en el campo/área/bloque/contrato contratado.

 

b) Un cambio de más o menos dos (2) grados API en la calidad del Crudo Marcador
durante tres (3) meses consecutivos. En este evento la solicitud de revisión
debe realizarse durante el mes siguiente al período de tres (3) meses
consecutivos.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 3 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

c) En el evento en que el Crudo Marcador desaparezca y sea necesario definir un
nuevo Marcador.

 

Las Partes, tendrán un plazo de treinta (30) días hábiles para negociar. En caso
de lograr un acuerdo, del mismo se dejará constancia mediante la suscripción de
un otrosí por parte de EL COMPRADOR y EL VENDEDOR y lo contenido en el mismo se
aplicará desde el día siguiente a la fecha en que se suscriba dicho otrosí.

 

Si al finalizar el plazo de treinta (30) días hábiles no se hubiese logrado un
acuerdo, EL COMPRADOR ó EL VENDEDOR podrán informar al otro su intención de dar
por terminado el Contrato de acuerdo con lo establecido en la Cláusula Vigésima
Tercera de este Contrato.

 

La terminación no exime a las Partes de cumplir las obligaciones que ya se
hubieran causado.

 

CLÁUSULA CUARTA: ESPECIFICACIONES DE CALIDAD.

 

La calidad del crudo recibido será garantizada por EL VENDEDOR hasta el Punto de
Entrega; sin embargo, la misma será verificada por EL COMPRADOR en el Punto de
Entrega indicado en las Condiciones Particulares y deberá cumplir con las
especificaciones de calidad ahí definidas.

 

1.La densidad de los crudos se determinará por el método de laboratorio
ASTM-D-1298 (Método para determinar densidad, densidad específica (Gravedad
específica) o Gravedad API de crudo y productos del petróleo líquidos por el
método Hidrómetro).

2.El contenido de agua y sedimento, BSW, se determinará por los métodos:

Agua en suspensión ASTM-D4377 “Método para determinar agua en crudos por
titulación potenciométrica Karl Fisher y Sedimentos ASTM-D473” y “Método para
determinar sedimentos en crudo y fuel oils por extracción”. Para el contenido de
agua y sedimentos en el crudo se aceptarán como valores máximos individuales:
0,50% en volumen para el agua y 0,01% en volumen para los sedimentos.

3.El contenido de azufre se determinará por el método ASTM-D4294 “Método para
determinar azufre en crudo y productos del petróleo por energía dispersiva de
rayos X de espectrometría de fluorescencia”.

4.El contenido de sal será determinado por el método ASTM-D3230 “Método para
determinar sal en crudos por el método electrométrico”.

 

Cuando las especificaciones de BSW, Sal y azufre aquí indicadas no estén dentro
del margen permitido, EL COMPRADOR se reserva el derecho de recibir los crudos y
comprarlos con un precio ajustado en BSW y Sal. En esos casos el precio del
crudo se ajustará según las siguientes tablas:

 

Contenido de

BSW

% en Volumen

Corrección

(US$/Barril)

A cargo de

 

0,51 a 0,80 0,10 EL VENDEDOR 0,81 a 1,00 0,20 EL VENDEDOR 1,01 a 1,20 0,30 EL
VENDEDOR 1,21 a 1,50 0,40 EL VENDEDOR >a 1,51 No se recibe  

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 4 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

Contenido de Sal

Libras por cada mil Barriles

Corrección

(US$/Barril)

A cargo de

 

20,1 a 30,0 0,160 EL VENDEDOR 30,1 a 40,0 0,180 EL VENDEDOR 40,1 a 60,0 0,200 EL
VENDEDOR 60,1 a 80,0 0,220 EL VENDEDOR 80,1 a 100,0 0,240 EL VENDEDOR >a 100,0
No se recibe  

 

Es entendido que EL VENDEDOR garantizará entregar los crudos objeto de éste
contrato con los contenidos de BSW y Sal dentro de los parámetros acordados.
Estas correcciones serán aplicadas para entregas diarias o por cada bache
entregado.

 

En caso de que las entregas de crudo superen los valores máximos de la tabla
(1,51 % BSW y 100,0 libras de sal por cada mil barriles), y si EL COMPRADOR
decidiera optar por el recibo del crudo, las Partes deberán acordar el valor de
la corrección correspondiente y de la misma se deberá dejar constancia en un
Otrosí firmado por las partes. En caso de no llegar a ningún acuerdo, EL
COMPRADOR podrá rechazar el crudo.

 

Para las entregas para las cuales aplique compensación volúmetrica para
establecer el volumen recibido no aplicarán los ajustes por BSM y Sal.

 

CLÁUSULA QUINTA: FACTURACIÓN Y PAGO.

 

Si la factura es 100% en dólares: EL VENDEDOR facturará y cobrará a EL COMPRADOR
el valor del crudo vendido según los términos de este documento, en sus oficinas
de Cuentas por Pagar en Bogotá, dentro de los diez (10) primeros días hábiles
del mes siguiente al mes de la(s) entrega(s) del crudo a EL COMPRADOR. Dentro de
los primeros seis (6) días hábiles del mes siguiente a las entregas, EL
COMPRADOR suministrará a EL VENDEDOR la información que éste requiera para
efectuar la facturación correspondiente. Las facturas deberán radicarse en las
oficinas de Cuentas por Pagar del COMPRADOR en Bogotá y su fecha de presentación
válida para pago será aquella que indique como recibo en la oficina de Cuentas
por Pagar del COMPRADOR en Bogotá. La facturación se hará con base en los
volúmenes netos, libres de agua y sedimento, corregidos a sesenta (60) grados
Fahrenheit recibidos en el(los) Punto(s) de Entrega. Para la aprobación de las
facturas, es necesario la presentación de las formas oficiales Cuadro N°4 y/o
Forma N° 9SH del Ministerio de Minas y Energía. En el evento que el Ministerio
de Minas y Energía no haya entregado firmado los Cuadros N°4 y/o Forma N° 9SH
correspondiente al mes que se factura, se aceptará de manera provisional los
Cuadros N°4 y/o Forma N° 9SH entregados al Ministerio de Minas y Energía
pendientes de ser firmados, pero trimestralmente EL VENDEDOR deberá enviar a EL
COMPRADOR copia de los Cuadros N°4 y/o Forma N° 9SH del trimestre inmediatamente
anterior debidamente diligenciados y firmados por el Ministerio de Minas y
Energía.

 

Teniendo en cuenta la autorización de pagos en moneda extranjera contenida en el
artículo 51 de la Resolución Externa Número 8 de 2000 de la Junta Directiva del
Banco de la República, que dispone que podrán pagarse en moneda extranjera las
compraventas de petróleo crudo y gas natural de producción nacional que efectúe
EL COMPRADOR y las demás entidades dedicadas a la actividad industrial de
refinación de petróleo, la facturación que EL VENDEDOR emita por el suministro
de crudo a EL COMPRADOR podrá efectuarse en dólares de los Estados Unidos de
América.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 5 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

En todos los casos, el pago se realizará 100% en dólares y se efectuará a los
treinta (30) días calendario siguientes a la presentación de las facturas
debidamente diligenciadas, previas las retenciones de ley, si hubiere lugar a
ellas. EL VENDEDOR comunicará a EL COMPRADOR previamente y por escrito la cuenta
bancaria en donde se efectuará el respectivo pago.

 

Si la factura es en pesos y dólares: EL VENDEDOR facturará y cobrará a EL
COMPRADOR el valor del crudo vendido según los términos de este documento, en
sus oficinas de Cuentas por Pagar en Bogotá, dentro de los diez (10) primeros
días habiles del mes siguiente al mes de la(s) entrega(s) del crudo a EL
COMPRADOR. Dentro de los primeros seis (6) días hábiles del mes siguiente a las
entregas, EL COMPRADOR suministrará a EL VENDEDOR la información que éste
requiera para efectuar la facturación correspondiente. Las facturas deberán
radicarse en las oficinas de Cuentas por Pagar del COMPRADOR en Bogotá y su
fecha de presentación válida para pago será aquella que indique como recibo en
la oficina de Cuentas por Pagar del COMPRADOR en Bogotá. La facturación se hará
con base en los volúmenes netos, libres de agua y sedimento, corregidos a
sesenta (60) grados Fahrenheit recibidos en el(los) Punto(s) de Entrega. Para la
aprobación de las facturas, es necesario la presentación de las formas oficiales
Cuadro N°4 y/o Forma N° 9SH del Ministerio de Minas y Energía. En el evento que
el Ministerio de Minas y Energía no haya entregado firmado los Cuadros N°4 y/o
Forma N° 9SH correspondiente al mes que se factura, se aceptará de manera
provisional los Cuadros N°4 y/o Forma N° 9SH entregados al Ministerio de Minas y
Energía pendientes de ser firmados, pero trimestralmente EL VENDEDOR deberá
enviar a EL COMPRADOR copia de los Cuadros N°4 y/o Forma N° 9SH del trimestre
inmediatamente anterior debidamente diligenciados y firmados por el Ministerio
de Minas y Energía.

 

Teniendo en cuenta la autorización de pagos en moneda extranjera contenida en el
artículo 51 de la Resolución Externa Número 8 de 2000 de la Junta Directiva del
Banco de la República, que dispone que podrán pagarse en moneda extranjera las
compraventas de petróleo crudo y gas natural de producción nacional que efectúe
EL COMPRADOR y las demás entidades dedicadas a la actividad industrial de
refinación de petróleo, la facturación que EL VENDEDOR emita por el suministro
de crudo a EL COMPRADOR podrá efectuarse parcialmente en dólares de los Estados
Unidos de América.

 

En todos los casos, el pago se efectuará a los treinta (30) días calendario
siguientes a la radicación de las facturas, previas las retenciones de ley, si
hubiere lugar a ellas, así: a) una porción pagadera en pesos colombianos
equivalente al porcentaje negociado, de los volúmenes determinados y entregados
conforme a lo previsto en este Contrato. b) ) una porción pagadera en pesos
colombianos equivalente al porcentaje restante, en dólares de los Estados Unidos
de América. EL VENDEDOR comunicará a EL COMPRADOR previamente y por escrito las
cuentas bancarias en donde se efectuará el respectivo pago. Para efectos de
convertir dólares a pesos, se utilizará la tasa de cambio representativa del
mercado según lo reportado en la página de la Superintendencia Financiera de
Colombia, correspondiente a la TRM promedio del mes de las entregas.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 6 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

Si la factura es 100% en pesos: EL VENDEDOR facturará y cobrará a EL COMPRADOR
el valor del crudo vendido según los términos de este documento, en sus oficinas
de Cuentas por Pagar en Bogotá, dentro de los diez (10) primeros días hábiles
del mes siguiente al mes de la(s) entrega(s) del crudo a EL COMPRADOR. Dentro de
los primeros seis (6) días hábiles del mes siguiente a las entregas, EL
COMPRADOR suministrará a EL VENDEDOR la información que éste requiera para
efectuar la facturación correspondiente. La factura deberá radicarse en las
oficinas de Cuentas por Pagar del COMPRADOR en Bogotá y su fecha de presentación
válida para pago será aquella que indique como recibo en la oficina de Cuentas
por Pagar del COMPRADOR en Bogotá. La facturación se hará con base en los
volúmenes netos, libres de agua y sedimento, corregidos a sesenta (60) grados
Fahrenheit recibidos en el(los) Punto(s) de Entrega. Para la aprobación de las
facturas, es necesario la presentación de las formas oficiales Cuadro N°4 y/o
Forma N° 9SH del Ministerio de Minas y Energía. En el evento que el Ministerio
de Minas y Energía no haya entregado firmado los Cuadros N°4 y/o Forma N° 9SH
correspondiente al mes que se factura, se aceptará de manera provisional los
Cuadros N°4 y/o Forma N° 9SH entregados al Ministerio de Minas y Energía
pendientes de ser firmados, pero trimestralmente EL VENDEDOR deberá enviar a EL
COMPRADOR copia de los Cuadros N°4 y/o Forma N° 9SH del trimestre inmediatamente
anterior debidamente diligenciados y firmados por el Ministerio de Minas y
Energía.

 

En todos los casos, el pago se realizará 100% en pesos y se efectuará el pago a
los treinta (30) días calendario siguientes a la radicación de la factura,
previas las retenciones de ley, si hubiere lugar a ellas. EL VENDEDOR comunicará
a EL COMPRADOR previamente y por escrito la cuenta bancaria en donde se
efectuará el respectivo pago. Para efectos de convertir dólares a pesos, se
utilizará la tasa de cambio representativa del mercado según certificación de la
Superintendencia Financiera de Colombia, correspondiente a la TRM promedio del
mes de las entregas.

 

PARÁGRAFO PRIMERO: EL COMPRADOR dispondrá de un período de diez (10) días
calendario, contados a partir del recibo de las facturas de venta de los crudos,
para revisarlas u objetarlas. En caso de presentarse objeciones sobre facturas,
se tomará como fecha de recibo la fecha de radicación de la nueva factura. EL
COMPRADOR informará a EL VENDEDOR dentro del plazo previsto, sobre cualquier
factura que sea objetada para que sea ajustada y corregida, especificando
claramente las partidas que deban ser ajustadas o corregidas y las razones
correspondientes. EL VENDEDOR deberá responder la objeción dentro de los diez
(10) días hábiles siguientes al recibo de la misma, contados a partir del
momento en que EL COMPRADOR haga llegar a EL VENDEDOR todos los documentos que
dieron lugar a la objeción, salvo que las Partes determinen de común acuerdo
ampliar este plazo si la complejidad de la objeción o cualquier otra
circunstancia razonable así lo recomienda.

 

En caso que EL VENDEDOR no responda la objeción en el plazo descrito, la
objeción se entenderá aceptada por EL VENDEDOR. Si EL VENDEDOR resuelve la
objeción a favor del COMPRADOR se entenderá que no existió obligación de pago
sobre la factura originalmente radicada que fue objeto de objeción. Si EL
VENDEDOR resuelve la objeción a su favor, EL COMPRADOR dispondrá de lo necesario
para solucionar a la mayor brevedad la controversia, a partir de las previsiones
del presente contrato, a los efectos de efectuar el pago de la suma dejada de
pagar. Para resolver cualquier discrepancia, cada una de las Partes deberá
entregar a la otra Parte copia de los documentos que dieron lugar a la factura y
a la objeción. En el evento que EL COMPRADOR esté en desacuerdo con la decisión
del VENDEDOR, podrá dar aplicación a lo previsto en la Cláusula Decimoctava de
este documento.

 

PARÁGRAFO SEGUNDO: En caso de mora injustificada en el pago de facturas no
objetadas oportunamente por EL COMPRADOR, de acuerdo con lo previsto en el
Parágrafo Primero de la presente cláusula, EL COMPRADOR reconocerá a EL
VENDEDOR, como interés pagadero en pesos, la máxima tasa de intereses de mora
autorizada por la Superintendencia Financiera, durante los días de mora
efectivamente transcurridos.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 7 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

Solo para pago de facturas 100% en dólares o con porción en dólares: Para
efectos de liquidar los intereses de mora, el importe de la(s) factura(s) en
dólares que se encuentre(n) en mora de pago se convertirá primero a pesos
colombianos, a la tasa de cambio representativa del mercado de su fecha de
emisión, según certificación de la Superintendencia Financiera de Colombia.

 

Las facturas para el cobro de intereses serán pagadas por EL COMPRADOR a los
treinta (30) días calendario siguiente a su recibo por parte del COMPRADOR.

 

Tanto EL COMPRADOR como EL VENDEDOR entienden que las facturas emitidas, así
como el presente Contrato prestarán mérito ejecutivo y EL COMPRADOR y VENDEDOR
renuncian expresamente a los requerimientos privados o judiciales de
constitución en mora.

 

PARÁGRAFO TERCERO: En caso que EL VENDEDOR se encuentre interesado en realizar
factoring con las facturas que se emitan en relación con el presente Contrato,
le ofrecerá en primera instancia la opción a EL COMPRADOR.

 

CLÁUSULA SEXTA: PLAZOS DEL CONTRATO.

 

El plazo de ejecución del Contrato se establecerá en las Condiciones
particulares anexas a este documento.

 

Dentro de un término de cuatro (4) meses contados a partir de la fecha de
finalización del plazo de ejecución del Contrato, las partes deberán suscribir
la respectiva acta de liquidación.

 

En caso de que EL VENDEDOR no concurra a la liquidación, o no haya acuerdo sobre
el contenido de la misma dentro del término antes citado, aquél faculta
expresamente a EL COMPRADOR para que proceda a realizar la liquidación
unilateral en el término de dos (2) meses.

 

La suspensión de alguna o todas las obligaciones derivadas del presente Contrato
no dará lugar a que se amplíe en ningún evento su Plazo de Ejecución.

 

CLÁUSULA SEPTIMA. INSPECCIÓN Y MEDICIÓN. La cantidad y calidad se medirá en
el(los) Punto(s) de Entrega definido(s) en las Condiciones Particulares, y se
realizará siguiendo los procedimientos operativos, instructivos, recomendaciones
y métodos contemplados en el Manual de Medición de Hidrocarburos de ECOPETROL
S.A., (en adelante el “MMH”), que se adjunta como Anexo 4. En caso de
modificaciones, adiciones o supresiones al MMH, EL COMPRADOR notificará a EL
VENDEDOR de tales cambios, los cuales serán de obligatoria aplicación desde su
notificación. Las mediciones de cantidad y calidad deberán ser realizadas por
personal calificado. La(s) estación(es) y/o dependencia(s) del COMPRADOR y/o
asociado(s) donde se reciba el crudo, certificará(n) el volumen y la calidad
(API, BSW y SAL) de los crudos recibidos diariamente en la(s) misma(s).

 

Para entregas que se realicen en el Puerto de Tumaco,los volúmenes y calidad se
certificarán de acuerdo a la CompensacionVolumetrica (CVC), aprobada por los
Remitentes y enviada por CENIT

 

PARÁGRAFO PRIMERO:MEDICIÓN DE CANTIDAD. El volumen se liquidará como Volumen
Neto Estándar (NSV) y se entenderá como el volumen total de todos los líquidos
de petróleo, excluido el sedimento y agua (BSW) a una temperatura estándar de
sesenta grados Farenheight (60º F). La medición se puede realizar con medición
estática o dinámica, aplicando los métodos descritos en el MMH.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 8 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

PARÁGRAFO SEGUNDO: MEDICIÓN DE CALIDAD. La medición de calidad, permitirá la
determinación real de las características del crudo objeto del presente
Contrato. Para su determinación se contará con una muestra representativa del
volumen total, como se describe en el MMH, Capítulos 8, 9, 10 y 14, y servirá
para establecer las desviaciones que puedan afectar el precio del hidrocarburo.

 

El contenido de azufre de el(los) crudo(s), para efectos de la facturación, será
el valor reportado por el Instituto Colombiano del Petróleo (ICP), de acuerdo
con los análisis que realiza para cada crudo. EL COMPRADOR actualizará esta
información y la entregará a EL VENDEDOR. En caso de que no se pueda contar con
el análisis del contenido de azufre realizado por el ICP, el contenido de azufre
será, para efectos de facturación, el establecido en las Condiciones
Particulares, el cual estará vigente hasta que el ICP realice un nuevo análisis
y el mismo sea informado a EL VENDEDOR por parte del COMPRADOR. A partir del día
siguiente a la recepción de la información del análisis realizado por el ICP por
parte de EL VENDEDOR, el contenido de azufre del crudo para efectos de la
facturación será el señalado por EL COMPRADOR en dicho informe. Cualquiera de
las partes, cuando lo considere pertinente, podrá solicitar que se realice un
nuevo análisis de contenido de azufre por parte del ICP.

 

Cualquiera de las partes podrá designar cuando lo desee, un inspector
independiente para que certifique la calidad y cantidad, verifique el aforo de
los tanques o la calibración de los instrumentos de medición de volumen. El
costo de los análisis o inspecciones será compartido por partes iguales entre EL
COMPRADOR y EL VENDEDOR.

 

EL VENDEDOR será el encargado de realizar el pago del inspector independiente.
EL COMPRADOR pagará a EL VENDEDOR la mitad que le corresponde de la(s)
factura(s) por el inspector independiente como un gasto reembolsable.

 

Los gastos reembolsables no podrán ser superiores a cuarenta millones de pesos
(COP 40.000.000) sin IVA por año y deberán ser previamente autorizados y
aprobados por EL COMPRADOR. Por este concepto se reconocerá única y
exclusivamente el costo del inspector.

 

El monto de los gastos reembolsables no hará parte del valor del Contrato. El
manejo de los gastos reembolsables se realizará de acuerdo con los
procedimientos vigentes que tiene EL COMPRADOR para esta clase de gastos (anexo
3).

 

CLÁUSULA OCTAVA: PUNTO(S) DE ENTREGA.

 

EL COMPRADOR y EL VENDEDOR acuerdan que el(los) Punto(s) de Entrega y de
transferencia de la propiedad del crudo será(n) el(los) estipulado(s) en las
Condiciones Particulares.

 

EL VENDEDOR transfiere a EL COMPRADOR la propiedad del Crudo en el(los) Punto(s)
de Entrega definido(s) en las Condiciones Particulares. El VENDEDOR garantiza
que al momento de la entrega tendrá el crudo libre de todo gravamen o pretensión
económica por parte de ente gubernamental de cualquier nivel o persona natural o
jurídica de derecho privado, por cualquier concepto, incluyendo, entre otros,
los originados en impuestos, tasas, contribuciones, participaciones o regalías,
limitación de dominio o cualquier medida judicial o extrajudicial que pudiera
restringir o limitar el uso o disposición del crudo por parte del COMPRADOR. Los
costos relacionados con el transporte del crudo hasta el(los) Punto(s) de
Entrega así como los costos asociados a la entrega del crudo correrán por cuenta
de EL VENDEDOR.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 9 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

PARÁGRAFO PRIMERO: Cualquiera de las Partes podrá proponer el cambio o adición
de un Punto de Entrega; en tal caso, las Partes, de mutuo acuerdo, definirán
el(los) nuevo(s) Punto(s) de Entrega y las condiciones que lo(s) regirán,
mediante la suscripción de unas nuevas Condiciones Particulares entre los
representantes legales de las Partes.

 

PARÁGRAFO SEGUNDO: Los volúmenes a recibir en cada una las estaciones definidas
en las Condiciones Particulares se establecerán mensualmente de acuerdo con el
programa oficial de transporte que establezca EL COMPRADOR.

 

CLÁUSULA NOVENA. PROGRAMA DE ENTREGAS: EL VENDEDOR deberá entregar a EL
COMPRADOR a más tardar el día dos (2) calendario siguiente a la firma de las
Condiciones Particulares un programa estimado de producción y entregas para el
trimestre siguiente. Teniendo en cuenta que la anterior información es premisa
básica para el proceso de planeación de EL COMPRADOR, éste podrá abstenerse de
recibir el crudo en caso que EL VENDEDOR no suministre el programa dentro del
plazo indicado. Dependiendo de la operación y restricciones las Partes podrán
acordar modificaciones y ajustes al plan de entregas, para lo cual bastará
comunicación formal entre las mismas.

 

Es obligación de EL VENDEDOR suministrar y llevar información del campo sobre
producción, liquidación de regalías, despachos por carrotanque y/o oleoductos
indicando participación y propiedad de cada uno y el recibo oficial en la
estación de recibo. Para este fin deberá enviar a EL COMPRADOR diariamente la
información solicitada a través del integrador volumétrico del COMPRADOR
disponible vía página web, del cual se adjunta el Manual de Usuario como Anexo
5.

 

Es obligación de EL VENDEDOR diligenciar la respectiva guía de transporte (en
los casos que aplique) señalando los campos y volúmenes despachados en cada
carrotanque y detallando en el campo “Observaciones” que el crudo corresponde a
una venta a Ecopetrol S.A.

 

En el evento que dentro del plazo pactado en las Condiciones Particulares EL
COMPRADOR no pueda recibir en el(los) Punto(s) de Entrega la totalidad del
crudo, lo comunicará a EL VENDEDOR con una antelación mínima de tres (3) días
calendario y tan pronto como supere la contingencia, anunciará la fecha para la
reactivación de los recibos.

 

De la misma forma, en el evento que por razones propias de la operación del
campo, EL VENDEDOR no pueda entregarle a EL COMPRADOR el crudo en alguna de las
fechas determinadas en el programa, le informará a EL COMPRADOR por escrito, con
tres (3) días calendario de anticipación a la respectiva fecha de entrega, y tan
pronto como supere la contingencia, anunciará la fecha para la reactivación de
las entregas.

 

En caso de señalarse un lugar diferente para el recibo del crudo, las partes
efectuarán los ajustes establecidos en el ítem que corresponda en las fórmulas
definidas. Todo lo anterior deberá constar en las Condiciones Particulares que
para tal efecto suscriban Las Partes.

 

CLÁUSULA DÉCIMA. SEGURIDAD INDUSTRIAL – HSE: Es una obligación especial a cargo
del VENDEDOR tener vigente programas de higiene, seguridad industrial y salud
ocupacional para la operación de transporte del Crudo hasta el(los) Punto(s) de
Entrega.

 

CLÁUSULA UNDÉCIMA. ADMINISTRACIÓN Y GESTIÓN DEL CONTRATO: El Funcionario
Autorizado de ECOPETROL S.A. designará la administración y gestión del Contrato;
los designados ejercerán las facultades y obligaciones previstas en la Guía para
la Administración y Gestión de Contratos y/o Convenios de ECOPETROL S.A., el
cual se incorpora como Anexo 6.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 10 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

EL COMPRADOR realizará a EL VENDEDOR una evaluación de su desempeño como
Contratista al finalizar la vigencia de las Condiciones Particulares o del
Contrato, de conformidad con el instructivo “Evaluación de Desempeño de
Contratistas”, el cual será suministrado por EL COMPRADOR a EL VENDEDOR una vez
perfeccionado el Contrato.

 

CLÁUSULA DUODÉCIMA. CESIÓN: EL VENDEDOR no podrá ceder, vender o transferir la
totalidad o alguna parte de sus derechos y obligaciones aquí contraídas a una
tercera parte, sin el consentimiento previo y escrito del COMPRADOR.

 

Asimismo frente a transformaciones societarias de EL VENDEDOR, bastará con que
le sea notificado por escrito dichos cambios a EL COMPRADOR, dentro de los cinco
(5) días siguientes a la formalización, legalización y registro del acto de
transformación. En todo caso EL COMPRADOR se reserva el derecho de realizar todo
tipo de análisis, evaluaciones de las condiciones y capacidades de la sociedad
trasnformada, y requerimientos que sean necesarios para la ejecución del
Contrato, y podrá solicitar de EL VENDEDOR toda la información que considere
relevante para los citados efectos.

 

CLÁUSULA DECIMOTERCERA. CADUCIDAD: EL COMPRADOR dará por terminado el Contrato y
ordenará su liquidación en el estado en que se encuentre cuando EL VENDEDOR
incurra en las conductas prohibidas en el artículo 25 de la Ley 40 de 1993 (pago
de sumas de dinero a extorsionistas u ocultar o colaborar, por parte de algún
directivo o delegado del VENDEDOR, en el pago por la liberación de una persona
secuestrada que sea funcionaria o empleada de EL VENDEDOR o de alguna de sus
filiales).

 

Si se declara la caducidad, no habrá lugar a indemnización para EL VENDEDOR,
quien se hará acreedor a las sanciones e inhabilidades previstas en la Ley. La
declaratoria de caducidad será constitutiva del siniestro de incumplimiento.
ECOPETROL S.A. declarará la caducidad mediante resolución motivada que
notificará oportunamente a EL VENDEDOR, quien podrá interponer los recursos de
ley. EL VENDEDOR tendrá derecho, previas las deducciones a que hubiera lugar de
conformidad con el clausulado de este Contrato, a que se le pague la parte de
los bienes o servicios recibidos a satisfacción por parte del COMPRADOR hasta la
fecha de declaratoria de caducidad.

 

CLÁUSULA DECIMOCUARTA. FUERZA MAYOR, CASO FORTUITO Y EVENTOS EXIMENTES: Las
obligaciones de cualquiera de las Partes que se deriven del presente Contrato y
de las Condiciones Particulares, que no puedan ser cumplidas por causa de Fuerza
Mayor, Caso Fortuito o Evento Eximente, total o parcial, serán suspendidas
durante el tiempo que duren sus efectos.

 

La Parte que invoque la ocurrencia de un evento de Fuerza Mayor, Caso Fortuito o
Evento Eximente, deberá informar a la otra Parte sobre dicha situación, con su
fecha y hora de inicio, inmediatamente por vía telefónica, y por escrito al día
hábil siguiente a la ocurrencia del evento, aportando las evidencias que
comprueben la ocurrencia del hecho. La Parte notificada de la Fuerza Mayor, Caso
Fortuito o Evento Eximente podrá solicitar el envío de mayor información que
soporte la declaratoria, y la Parte afectada deberá remitirla dentro de los
cinco (5) días hábiles siguientes a su solicitud. De existir discrepancias entre
las Partes en cuanto a la configuración del evento, se procederá de acuerdo con
los mecanismos de solución de controversias previstos en la Cláusula Decimoctava
de este documento.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 11 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

La Parte que invoque la ocurrencia de un evento de Fuerza Mayor, Caso Fortuito o
Evento Eximente deberá emplear sus mejores esfuerzos para subsanar la causa que
dio lugar a su declaratoria, e informará a la otra Parte la fecha y hora en que
fue superado dicho evento.

 

Para los efectos de este Contrato, se entiende por Fuerza Mayor o Caso Fortuito
todo evento que pueda calificarse como tal según la Ley Aplicable, que sea
imprevisto e irresistible, debidamente comprobado y siempre y cuando sea ajeno a
las Partes y ocurra sin su culpa o negligencia.

 

Se consideran como eventos de Fuerza Mayor o Caso Fortuito, entre otros, los
siguientes actos o hechos: a) Epidemias, deslizamientos de tierra, huracanes,
inundaciones, avalanchas, rayos, terremotos, incendio, maremoto, naufragio,
desastre en transporte terrestre, aéreo, férreo, fluvial y marítimo, que directa
o indirectamente contribuyan o resulten en la imposibilidad de alguna de las
Partes para cumplir con sus obligaciones. b) Actos o ausencia de actos del
Gobierno y de las ramas Legislativa y Judicial, incluyendo leyes, órdenes,
reglamentos, decretos, sentencias, acciones judiciales, regulaciones, negación
de la emisión, renovación o confirmación de permisos y licencias, que sean
realizados por el Gobierno o autoridad competente que tenga jurisdicción sobre
las actividades de producción, tratamiento, recolección, transporte,
distribución, manejo y compra venta de los crudos y/o productos, y que directa o
indirectamente contribuyan o resulten en la imposibilidad de alguna de las
Partes para cumplir con sus obligaciones, o que lesionen grave e injustamente
los intereses de una o ambas Partes, o comprometan en forma grave su capacidad
financiera. c) Actos de desorden civil incluyendo guerra, bloqueos,
insurrecciones, motines, protestas en masa y grave amenaza de alguno de los
anteriores, plenamente demostrada, y acciones de las fuerzas militares
relacionados con o en respuesta a algún acto de desorden civil, que directa o
indirectamente contribuyan o resulten en la imposibilidad de alguna de las
Partes para cumplir con sus obligaciones.

 

Se consideran como Eventos Eximentes los siguientes actos: a) La imposibilidad
parcial o total para la operación y funcionamiento de las instalaciones y
facilidades para la producción, manejo, transporte, entrega o recibo del crudo
y/o productos, y de los ductos, carrotanques, botes o cualquier otro medio
empleado para su transporte, así como de las conexiones o las instalaciones de
cualquiera de las Partes, por actos malintencionados de terceros ajenos al
control y manejo directo del VENDEDOR o EL COMPRADOR y sin su culpa, como lo son
los ataques o sabotajes terroristas o guerrilleros o las alteraciones graves del
orden público, entre otros, que directa o indirectamente contribuyan o resulten
en la imposibilidad de alguna de las Partes para cumplir con sus obligaciones,
b) Las paradas de emergencia de las instalaciones del VENDEDOR o del COMPRADOR
c) Actos de desorden industrial incluyendo cesación ilegal de actividades y paro
cuando esos actos contribuyan o resulten en la imposibilidad del COMPRADOR para
cumplir con sus obligaciones y d) Actos de desorden industrial incluyendo
cesación de actividades, paros y huelgas cuando esos actos contribuyan o
resulten en la imposibilidad del VENDEDOR para cumplir con sus obligaciones.

 

PARÁGRAFO PRIMERO: En ningún caso, cambios en la condición financiera del
COMPRADOR o del VENDEDOR constituirán Evento Eximente bajo el presente Contrato.

 

Ni EL COMPRADOR ni EL VENDEDOR serán responsables por falta de cumplimiento o
cumplimiento imperfecto de todas o cualquiera de sus obligaciones señaladas en
este acuerdo, si dicha falta es causada por eventos que constituyan Fuerza
Mayor, Caso Fortuito o Evento Eximente debidamente comprobados.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 12 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

La Fuerza Mayor, Caso Fortuito o Evento Eximente no liberarán a EL COMPRADOR de
su obligación de pagar a EL VENDEDOR aquellas facturas por concepto de
suministro del crudo que haya sido entregado por EL VENDEDOR, de conformidad con
los términos estipulados en este Contrato.

 

La ocurrencia de alguno de los eventos previstos en esta cláusula no exonerará
ni liberará en ningún caso a las Partes del cumplimiento de sus obligaciones
contraídas y/o causadas con anterioridad a la ocurrencia de los eventos a los
que se refiere esta cláusula.

 

CLÁUSULA DECIMOQUINTA. APLICACIÓN DE LAS LEYES COLOMBIANAS: Este Contrato y sus
respectivas Condiciones Particulares se rigen por la ley colombiana.

 

CLÁUSULA DECIMOSEXTA. IMPUESTOS: Cada una de las partes de esta compraventa
declara que conoce y acepta los impuestos y/o retenciones que le corresponden de
acuerdo con la Ley vigente. El pago de todos los impuestos nacionales,
departamentales y municipales, gravámenes, tasas, contribuciones, cuotas o
similares, que se ocasionen o llegaren a ocasionarse por este Contrato,
incluyendo, pero sin limitarse a aquellos incurridos debido a la celebración,
formalización, ejecución y terminación o liquidación del presente Contrato, o
que surjan con posterioridad a la fecha de firma del presente Contrato, serán de
cargo del sujeto pasivo del respectivo tributo, quien deberá pagarlos conforme a
las leyes y reglamentos vigentes.

 

CLÁUSULA DECIMOSÉPTIMA. PERFECCIONAMIENTO: El presente Contrato se perfecciona
con la suscripción del mismo y la firma de las Condiciones Particulares. Para
efectos de su publicación se dará estricto cumplimiento a las disposiciones de
Ecopetrol sobre la materia, previstas en su Manual de Contratación.

 

CLÁUSULA DECIMOCTAVA. SOLUCIÓN DE CONFLICTOS: En el caso de diferencias,
conflictos o disputas relacionados con la interpretación, ejecución y aplicación
de este Contrato, las Partes procurarán acudir a los mecanismos alternativos de
solución de conflictos regulados legalmente.

 

CLÁUSULA DECIMONOVENA. IDIOMA CASTELLANO: Este Contrato y sus Condiciones
Particulares estás escritos en castellano y constituyen la única forma de
obligaciones entre las Partes. Cualquier traducción a otro idioma tendrá
únicamente efectos de referencia para las Partes y en ningún momento afectará el
significado o la interpretación de la versión en castellano.

 

CLÁUSULA VIGÉSIMA. VALOR DEL CONTRATO: El valor del Contrato es indeterminado.

 

CLÁUSULA VIGÉSIMA PRIMERA. CONFIDENCIALIDAD DE LA INFORMACIÓN: Para efectos de
este Contrato y de sus Condiciones Particulares, la Parte que da a conocer o
revela la información se denominará de aquí en adelante Parte Reveladora y la
parte que recibe la información se denominará en adelante Parte Receptora. Las
Partes convienen que todas las informaciones de carácter técnico, comercial,
industrial o financiero que sean aportadas, intercambiadas y/o elaboradas por
las Partes en desarrollo de este Contrato o que cualquiera de las Partes
desarrolle, reciba u obtenga con respecto al presente Contrato (en adelante la
“Información Confidencial” o la “Información”), estarán sujetas a estricta
reserva y confidencialidad, durante la vigencia del Contrato y los tres (3) años
siguientes a la fecha de terminación del mismo.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 13 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

A los fines del presente Contrato no se considerará Información Confidencial
aquella información que: (i) sea de público conocimiento al momento de su
revelación o que llegue a ser de conocimiento público, con posteridad a su
revelación, por vías diferentes a actos u omisiones de la Parte Receptora; (ii)
sea conocida por la Parte Receptora antes o al momento de ser recibida u
obtenida bajo el presente Contrato, sin que dicho conocimiento tenga su origen
en la violación de una obligación de confidencialidad, (iii) sea desarrollada
por la Parte Receptora en forma independiente o con base en información o
documentación recibida de un tercero, sin que esto último constituya, a su vez,
la violación de una obligación de confidencialidad; (iv) sea recibida u
obtenida, de buena fe, por la Parte Receptora, de un tercero, sin que ello
constituya, a su vez, la violación de una obligación de confidencialidad; (v) su
divulgación y/o revelación fuere requerida por la Parte Receptora por aplicación
de legislación vigente, precedente judicial, acto administrativo en firme, orden
de autoridad judicial y/o gubernamental competente con jurisdicción sobre las
Partes o sus afiliadas, o por normas de cualquier Bolsa de Valores en la cual
las acciones de las Partes o corporaciones relacionadas se encuentren
registradas, en los términos y en la medida que ello fuere exigido.

 

La Parte Receptora puede revelar la Información Confidencial a sus directivos,
funcionarios, empleados, agentes, socios, representantes o asociados, filiales y
subordinadas (denominados genéricamente Representantes).

 

Si se solicita o se exige por parte de una autoridad judicial o administrativa
que la Parte Receptora, en virtud de la ley, reglamentación o resolución
judicial, entregue cualquier parte de la Información, dicha Parte Receptora
podrá solicitar colaboración a la Parte Reveladora y, si considera, consultará
con ésta sobre las medidas que se deben tomar para mantener la confidencialidad.

 

CLÁUSULA VIGÉSIMA SEGUNDA. OBLIGACIONES ESPECIALES DEL VENDEDOR RELACIONADAS CON
LA PREVENCIÓN Y CONTROL DE LAVADO DE ACTIVOS Y FINANCIACIÓN DEL TERRORISMO
(LA/FT)

 

1.Cumplir a cabalidad con las disposiciones legales sobre prevención y control
de lavado de activos y financiación del terrorismo (LA/FT) que le sean
aplicables, implementando con eficiencia y oportunidad las políticas y los
procedimientos necesarios para tal fin. Para verificar el cumplimiento de esta
obligación el COMPRADOR tendrá  derecho a realizar o solicitar auditorías
financieras, operativas o de cumplimiento al VENDEDOR sus subcontratistas,
proveedores y agentes o exigir que EL VENDEDOR presente evaluaciones de su
auditoría interna, revisoría o de un consultor externo calificado; y para ello
EL VENDEDOR se obliga a establecer los mecanismos necesarios.

 

2.No realizar operaciones con personas o entidades cuyos recursos provengan de
actividades ilícitas de las contempladas en el Código Penal Colombiano o en
cualquier norma que lo sustituya, adicione, o modifique, o sobre quienes se
tengan dudas fundadas sobre el origen de sus recursos, con base en informaciones
públicas.

 

3.Respetar y acatar el Código de Buen Gobierno, las Políticas de Responsabilidad
Integral y Responsabilidad Social Empresarial de Ecopetrol, Código de Ética y
las políticas de prevención, control y administración del riesgo de lavado de
activos y financiamiento del terrorismo (LA/FT) de EL COMPRADOR. Para estos
efectos, EL VENDEDOR declara conocer dichos documentos.

 

4.Abstenerse de utilizar sus operaciones como instrumento para el ocultamiento,
manejo, inversión o aprovechamiento, en cualquier forma, de dinero u otros
bienes provenientes de actividades delictivas o para dar apariencia de legalidad
a las transacciones y fondos vinculados con las mismas, o destinadas a la
realización de actividades ilícitas.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 14 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

5.Informar a EL COMPRADOR y denunciar ante la autoridad competente el
acaecimiento de delitos que le afecten personalmente, de cuya comisión tenga
conocimiento, especialmente con los delitos relacionados con el lavado de
activos y el financiamiento del terrorismo según lo exige el artículo 67 del
Código de Procedimiento Penal (Ley 906 de 2004 y las que la modifiquen o
deroguen).

 

6.Reportar a EL COMPRADOR, los incidentes o novedades que puedan afectar su
imagen o reputación y/o la de EL COMPRADOR, dentro de los tres (3) días hábiles
siguientes a la ocurrencia de aquellos, a efectos de dar un manejo consensuado a
los mismos.

 

7.Dar respuesta oportuna a los requerimientos de información y a las
aclaraciones que solicite EL COMPRADOR en el desarrollo del presente contrato.

 

8.No emplear los recursos que recibirá de EL COMPRADOR para la ejecución de
ninguna actividad ilícita de las contempladas en el Código Penal colombiano,
como también adoptar medidas tendientes a prevenir que sus empleados o
contratistas lo hagan;

 

9.Informar a ECOPETROL S.A. el hecho que sea incluido en alguna de las listas
restrictivas nacionales o internacionales relacionadas con el lavado de activos
y la financiación del terrorismo.

 

CLÁUSULA VIGÉSIMA TERCERA. TERMINACIÓN ANTICIPADA:

 

23.1 EL VENDEDOR o EL COMPRADOR podrán dar por terminado, en cualquier momento,
este Contrato de compraventa y sin que se vea obligada a indemnizar algún tipo
de perjuicio a la otra parte, siempre y cuando la parte que desea dar por
terminado el Contrato anticipadamente envíe a la otra parte una comunicación
escrita, con treinta (30) días calendario de antelación a la fecha en que se
quiere dar por terminado el Contrato.

 

23.2. Podrá ser causal de terminación anticipada del Contrato sin que haya lugar
a indemnización a favor de EL VENDEDOR la violación de las obligaciones
previstas a cargo de EL VENDEDOR y especialmente:

 

1.Cuando EL VENDEDOR o algunos o algunos de sus accionistas, asociados o socios
que directa o indirectamente tengan el CINCO POR CIENTO (5%) o más del capital
social, aporte o participación, o alguno de sus directores, administradores, o
su revisor fiscal, figuren en las listas internacionales vinculantes para
Colombia de conformidad con el derecho internacional (listas de las Naciones
Unidas) o en las listas de la OFAC.

2.Cuando exista en contra de EL VENDEDOR  o de sus accionistas, asociados o
socios que directa o indirectamente tengan el CINCO POR CIENTO (5%) o más del
capital social, aporte o participación, de sus representantes legales y sus
miembros de la Junta Directiva, o alguno de sus administradores, o su revisor
fiscal investigaciones o procesos penales por delitos relacionados con el
financiamiento del terrorismo, el lavado de activos y sus delitos fuente o
exista información pública con respecto a tales personas, que puedan colocar a
EL COMPRADOR frente a un riesgo legal o reputacional.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 15 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

3.Cuando se presenten elementos o circunstancias que puedan representar para EL
COMPRADOR riesgos reputacionales, legales, operativos o de contagio,
relacionados con el lavado de activos y /o  la financiación del terrorismo.

4.Cuando se presenten elementos que conlleven dudas fundadas sobre la legalidad
de las operaciones de EL VENDEDOR, la licitud de sus recursos o  que EL VENDEDOR
ha efectuado transacciones u operaciones destinadas a dichas actividades o a
favor de personas relacionadas con las mismas.

5.Cuando se presenten yerros, inconsistencias, discrepancias o falsedades en la
documentación e información aportada por EL VENDEDOR para la celebración y
ejecución del presente contrato.

6.Cuando EL VENDEDOR incurra, con ocasión del Contrato y en relación con los
grupos armados organizados al margen de la ley, en cualquiera de las siguientes
conductas:

 

·Ceder injustificadamente ante las amenazas proferidas por dichos grupos;

·Recibir, suministrar, administrar, intervenir, financiar, transferir, guardar,
transportar, almacenar o conservar dineros o bienes provenientes de o con
destino a tales grupos o colaborar y prestar ayuda a los mismos;

·Construir, ceder, arrendar, poner a disposición, facilitar o transferir a
cualquier título, bienes para ser destinados a la ocultación de personas o al
depósito o almacenamiento de pertenencias de dichos grupos;

·Paralizar, suspender o disminuir notoriamente el cumplimiento de sus
obligaciones contractuales por atender instrucciones de dichos grupos.

·Incumplir el deber de denunciar hechos punibles, cuya comisión sea imputable a
dichos grupos, conocidos con ocasión del Contrato. (Artículo 31 de la Ley 782 de
2002, prorrogado por el artículo 1º de la Ley 1421 de 2010).

 

23.3 De la misma manera EL COMPRADOR podrá dar por terminada la relación
contractual cuando EL VENDEDOR incurra en cualquiera de las siguientes
conductas:

 

1.Ceder injustificadamente ante las amenazas proferidas por grupos armados al
margen de la ley.

2.Recibir, suministrar, administrar, intervenir, financiar, transferir, guardar,
transportar, almacenar o conservar dineros o bienes provenientes de o con
destino a tales grupos o colaborar y prestar ayuda a los mismos.

3.Construir, ceder, arrendar, poner a disposición, facilitar o transferir a
cualquier título, bienes para ser destinados a la ocultación de personas o al
depósito o almacenamiento de pertenencias de dichos grupos.

4.Paralizar, suspender o disminuir notoriamente el cumplimiento de sus
obligaciones contractuales por atender instrucciones de dichos grupos.

5.Incumplir el deber de denunciar hechos punibles, cuya comisión sea imputable a
dichos grupos, conocidos con ocasión del Contrato.

 

Para efectos de lo anterior, constituye hecho de EL VENDEDOR la conducta de sus
agentes o dependientes, de la cual haya tenido conocimiento.

 

CLÁUSULA VIGÉSIMA CUARTA. LEY Y NORMATIVIDAD APLICABLE.

 

24.1 El presente Contrato se regirá por la Ley Colombiana y se interpretará por
las Partes y autoridades judiciales o administrativas, considerando los
siguientes criterios y prioridades: 1) Las Condiciones Particulares del presente
Contrato, a las cuales se dará la mayor aplicación y efecto posible en todos los
casos 2) Las presentes Condiciones Generales y 3) La legislación vigente en
cuanto aplique al presente Contrato, interpretada conforme a las cláusulas e
intención de las Partes en este Contrato.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 16 - de 17

 

 

[tlogo.jpg]

VICEPRESIDENCIA DE SUMINISTRO Y MERCADEO

GERENCIA DE PLANEACIÓN Y SUMINISTRO

 

24.2 Este Contrato redundará en beneficio de las Partes. En el evento de que por
algún cambio en las leyes y/o disposiciones, que entren en vigencia después de
la fecha de firma del presente Contrato, se exija que las Partes comprometidas
modifiquen este Contrato o celebren otros convenios con terceros para seguir
cumpliendo con sus obligaciones bajo el mismo, estas modificaciones o nuevos
contratos deberán ser acordados entre las Partes.

 

24.3 En caso que cualquier disposición de este Contrato por cualquier motivo sea
declarada o quede inválida o inejecutable por cualquier ley, norma, reglamento o
mandato definitivo e inapelable de cualquier autoridad que tenga jurisdicción,
tal ley o decisión no afectará la validez de la parte remanente de este Contrato
y la parte remanente quedará en vigor y efecto como si este Contrato hubiera
sido otorgado sin la parte inválida o inejecutable. En caso que la invalidez,
inejecutabilidad, modificación o enmienda de cualquier disposición de este
Contrato altere sustancialmente la ecuación económica de las Partes, dicho
Contrato permanecerá en vigor y las Partes negociarán oportunamente, de buena
fe, para restaurarlo lo más cercanamente posible a su efecto original, acorde
con la intención inicial de las Partes y para eliminar los efectos económicos
adversos.

 

24.4 Este Contrato constituye todo lo acordado entre EL VENDEDOR y EL COMPRADOR
correspondiente a la compra y Entrega de crudo y/o productos por parte de EL
VENDEDOR a EL COMPRADOR y reemplaza e incorpora todos los convenios y acuerdos
anteriores, verbales o escritos, que las Partes tengan en relación con el objeto
específico del presente Contrato.

 

24.5 Este Contrato sólo será modificado mediante nuevo acuerdo suscrito por los
representantes legales de las Partes.

 

CLÁUSULA VIGÉSIMA QUINTA.

 

DOMICILIO: Para todos los efectos legales el domicilio del presente Contrato
será la ciudad de Bogotá D.C.

 

CONDICIONES GENERALES CONTRATO PARA LA COMPRA DE CRUDO
Página - 17 - de 17

 

 

 

 

 

 

 